 



CREDIT AGREEMENT
dated as of
November 22, 2005
 
PIER 1 IMPORTS (U.S.), INC.
PIER 1 KIDS, INC.
THE BORROWERS
BANK OF AMERICA, N.A.
As Administrative Agent and Collateral Agent
THE LENDERS
NAMED HEREIN
WELLS FARGO RETAIL FINANCE, LLC and WACHOVIA BANK, NATIONAL
ASSOCIATION
as Co-Syndication Agents, and
HSBC BANK USA, NA and JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents
And
BANC OF AMERICA SECURITIES LLC
as Arranger

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
    1  
 
       
SECTION 1.01 Definitions
    1  
SECTION 1.02 Terms Generally
    38  
SECTION 1.03 Accounting Terms; GAAP
    39  
 
       
ARTICLE II Amount and Terms of Credit
    39  
 
       
SECTION 2.01 Commitment of the Lenders
    39  
SECTION 2.02 Increase in Total Commitments
    40  
SECTION 2.03 Reserves; Changes to Reserves
    41  
SECTION 2.04 Making of Loans
    42  
SECTION 2.05 Overadvances
    43  
SECTION 2.06 Swingline Loans
    44  
SECTION 2.07 Notes
    44  
SECTION 2.08 Interest on Loans
    45  
SECTION 2.09 Conversion and Continuation of Revolving Credit Loans
    45  
SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans
    46  
SECTION 2.11 Change in Legality
    47  
SECTION 2.12 Default Interest
    47  
SECTION 2.13 Letters of Credit
    48  
SECTION 2.14 Increased Costs
    52  
SECTION 2.15 Optional Termination or Reduction of Commitments
    53  
SECTION 2.16 Optional Prepayment of Loans; Reimbursement of Lenders
    53  
SECTION 2.17 Mandatory Prepayment; Commitment Termination; Cash Collateral
    55  
SECTION 2.18 Cash Management
    57  
SECTION 2.19 Fees
    60  
SECTION 2.20 Maintenance of Loan Account; Statements of Account
    61  
SECTION 2.21 Payments
    61  
SECTION 2.22 Settlement Amongst Lenders
    63  
SECTION 2.23 Taxes
    64  
SECTION 2.24 Mitigation Obligations; Replacement of Lenders
    66  
SECTION 2.25 Designation of Lead Borrowers as Borrowers’ Agent
    67  
SECTION 2.26 Security Interests in Collateral
    68  
 
       
ARTICLE III Representations and Warranties
    68  
 
       
SECTION 3.01 Organization; Powers
    68  
SECTION 3.02 Authorization; Enforceability
    69  
SECTION 3.03 Governmental Approvals; No Conflicts
    69  
SECTION 3.04 Financial Condition
    69  
SECTION 3.05 Properties
    70  
SECTION 3.06 Litigation and Environmental Matters
    70  
SECTION 3.07 Compliance with Laws and Agreements
    71  
SECTION 3.08 Investment and Holding Company Status
    71  
SECTION 3.09 Taxes
    71  
SECTION 3.10 ERISA
    71  

ii



--------------------------------------------------------------------------------



 



         
SECTION 3.11 Disclosure
    71  
SECTION 3.12 Subsidiaries
    72  
SECTION 3.13 Insurance
    72  
SECTION 3.14 Labor Matters
    72  
SECTION 3.15 Security Documents
    72  
SECTION 3.16 Federal Reserve Regulations
    73  
SECTION 3.17 Solvency
    73  
SECTION 3.18 Licenses; Permits
    73  
 
       
ARTICLE IV Conditions
    74  
 
       
SECTION 4.01 Closing Date
    74  
SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit
    76  
 
       
ARTICLE V Affirmative Covenants
    77  
 
       
SECTION 5.01 Financial Statements and Other Information
    77  
SECTION 5.02 Notices of Material Events
    79  
SECTION 5.03 Information Regarding Collateral
    80  
SECTION 5.04 Existence; Conduct of Business
    80  
SECTION 5.05 Payment of Obligations
    81  
SECTION 5.06 Maintenance of Properties
    81  
SECTION 5.07 Insurance
    81  
SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants
    82  
SECTION 5.09 Physical Inventories
    83  
SECTION 5.10 Compliance with Laws
    83  
SECTION 5.11 Use of Proceeds and Letters of Credit
    83  
SECTION 5.12 Additional Subsidiaries
    83  
SECTION 5.13 Further Assurances
    84  
 
       
ARTICLE VI Negative Covenants
    84  
 
       
SECTION 6.01 Indebtedness and Other Obligations
    84  
SECTION 6.02 Liens
    84  
SECTION 6.03 Fundamental Changes
    84  
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
    85  
SECTION 6.05 Asset Sales
    85  
SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness
    85  
SECTION 6.07 Transactions with Affiliates
    85  
SECTION 6.08 Restrictive Agreements
    86  
SECTION 6.09 Amendment of Material Documents
    86  
SECTION 6.10 Fixed Charge Coverage Ratio
    86  
SECTION 6.11 Fiscal Year
    87  
SECTION 6.12 ERISA
    87  
SECTION 6.13 Environmental Laws
    88  
SECTION 6.14 Additional Subsidiaries
    88  
SECTION 6.15 Securitization Program Documents
    88  

iii



--------------------------------------------------------------------------------



 



         
ARTICLE VII Events of Default
    88  
 
       
SECTION 7.01 Events of Default
    88  
SECTION 7.02 Remedies on Default
    92  
SECTION 7.03 Application of Proceeds
    92  
 
       
ARTICLE VIII The Agents
    93  
 
       
SECTION 8.01 Appointment and Administration by Administrative Agent
    93  
SECTION 8.02 Appointment of Collateral Agent
    94  
SECTION 8.03 Sharing of Excess Payments
    94  
SECTION 8.04 Agreement of Applicable Lenders
    95  
SECTION 8.05 Liability of Agents
    95  
SECTION 8.06 Notice of Default
    96  
SECTION 8.07 Credit Decisions
    97  
SECTION 8.08 Reimbursement and Indemnification
    97  
SECTION 8.09 Rights of Agents
    97  
SECTION 8.10 Notice of Transfer
    98  
SECTION 8.11 Successor Agents
    98  
SECTION 8.12 Relation Among the Lenders
    98  
SECTION 8.13 Reports and Financial Statements
    98  
SECTION 8.14 Agency for Perfection
    99  
SECTION 8.15 Delinquent Lender
    100  
SECTION 8.16 Co-Syndication Agents, Co-Documentation Agent, and Arranger
    100  
 
       
ARTICLE IX Miscellaneous
    101  
 
       
SECTION 9.01 Notices
    101  
SECTION 9.02 Waivers; Amendments
    101  
SECTION 9.03 Expenses; Indemnity; Damage Waiver
    104  
SECTION 9.04 Successors and Assigns
    105  
SECTION 9.05 Survival
    108  
SECTION 9.06 Counterparts; Integration; Effectiveness
    109  
SECTION 9.07 Severability
    109  
SECTION 9.08 Right of Setoff
    109  
SECTION 9.09 Governing Law; Jurisdiction
    110  
SECTION 9.10 WAIVER OF JURY TRIAL
    110  
SECTION 9.11 Press Releases and Related Matters
    111  
SECTION 9.12 Headings
    111  
SECTION 9.13 Interest Rate Limitation
    111  
SECTION 9.14 Additional Waivers
    111  
SECTION 9.15 Confidentiality
    114  
SECTION 9.16 Patriot Act
    114  
SECTION 9.17 Foreign Asset Control Regulations
    115  
SECTION 9.18 Judgment Currency
    115  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A:
  Form of Assignment and Acceptance
Exhibit B:
  Form of Customs Broker Agreement
Exhibit C:
  Notice of Borrowing
Exhibit D:
  Revolving Credit Note to Lenders
Exhibit E:
  Swingline Note to Swingline Lender
Exhibit F:
  Form of Credit Card Notification
Exhibit G:
  Form of Private Label Receivable Notification
Exhibit H:
  Form of Blocked Account Agreement
Exhibit I:
  Form of Compliance Certificate
Exhibit J:
  Form of Borrowing Base Certificate

v



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1:
  Lenders and Commitments
Schedule 1.2:
  Securitization Program Documents
Schedule 1.3:
  Securitization Program Subsidiaries
Schedule 1.4:
  Facility Guarantors
Schedule 1.5:
  Fiscal Months
Schedule 1.5:
  Fiscal Quarters
Schedule 1.5:
  Fiscal Years
Schedule 1.8:
  Non-Material Subsidiaries
Schedule 1.9:
  Canadian Letter of Credit Indebtedness
Schedule 2.13:
  Existing Letters of Credit
Schedule 3.01:
  Organization Information
Schedule 3.05(a):
  Title Exceptions
Schedule 3.05(c)(i):
  Owned Real Estate
Schedule 3.05(c)(ii):
  Leased Real Estate
Schedule 3.06:
  Disclosed Matters
Schedule 3.12:
  Subsidiaries; Joint Ventures
Schedule 3.13:
  Insurance
Schedule 3.14:
  Collective Bargaining Agreements
Schedule 5.01(f):
  Reporting Requirements
Schedule 6.01:
  Existing Indebtedness
Schedule 6.02:
  Existing Encumbrances
Schedule 6.04:
  Existing Investments
Schedule 6.07:
  Transactions with Affiliates

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of November 22, 2005 among:
     Pier 1 Imports (U.S.), Inc. (in such capacity, the “Lead Borrower”), a
Delaware corporation with its principal executive offices at 100 Pier 1 Place,
Fort Worth, Texas 76102, for itself and as agent for Pier 1 Kids, Inc. (the
“Borrowers”); and
     BANK OF AMERICA, N.A., a national banking association with offices at 40
Broad Street, Boston, Massachusetts 02109, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties; and
     BANK OF AMERICA, N.A., a national banking association with offices at 40
Broad Street, Boston, Massachusetts 02109, as collateral agent (in such
capacity, the “Collateral Agent”) for its own benefit and the benefit of the
other Credit Parties;
     The LENDERS party hereto;
     WELLS FARGO RETAIL FINANCE, LLC, a, a Delaware limited liability company
with offices at One Boston Place — 19th Floor, Boston, Massachusetts 02109 and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association with offices
at 1133 Avenue of the Americas, New York, New York 10036, as Co-Syndication
Agents; and
     HSBC BANK USA, NA, a national banking association with offices at 452 Fifth
Avenue, 5th Floor, New York, New York and JPMORGAN CHASE BANK, N.A., a national
banking association with offices at 2200 Ross Avenue, 6th Floor, Dallas, Texas
75201, as Co-Documentation Agents;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:
ARTICLE I
     SECTION 1.01 Definitions.
     As used in this Agreement, the following terms have the meanings specified
below:
     “ACH” means automated clearing house transfers.
     “Accommodation Payment” has the meaning provided in SECTION 9.14.
     “Account(s)” means “accounts” as defined in the UCC, and the PPSA, as
applicable, but limited to a right to payment of a monetary obligation, whether
or not earned by performance, (i) for Inventory that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered
or to be rendered in connection with the sale, lease, license, assignment or
other disposition of Inventory, or (iii) arising out of the use of a credit or
charge card or information contained on or for use with the card in connection
with the sale, lease, license, assignment or other disposition of Inventory. The
term “Account” does not include (i) rights to payment evidenced by chattel paper
or an instrument, (ii) commercial tort claims, (iii) deposit accounts,
(iv) investment property, (v) letter-of-credit rights or letters of credit, or
(vi) rights to

1



--------------------------------------------------------------------------------



 



payment for money or funds advanced or sold, other than rights arising out of
the use of a credit or charge card or information contained on or for use with
the card.
     “Acquisition” means, with respect to a specified Person, (a) an Investment
in or a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, or (c) any merger, amalgamation or consolidation of such
Person with any other Person, in each case in any transaction or group of
transactions which are part of a common plan.
     “Additional Commitment Lender” shall have the meaning provided therefor in
SECTION 2.02.
     “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of one percent) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” has the meaning provided in the preamble to this
Agreement.
     “Affiliate” means, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
     “Agents” means collectively, the Administrative Agent and the Collateral
Agent.
     “Agreed Letter of Credit Limit” means the maximum amount of Letters of
Credit which may be issued and outstanding at any time for a particular Issuing
Bank, as established by the Administrative Agent in its reasonable judgment.
     “Agreement” means this Credit Agreement, as modified, amended, supplemented
or restated, and in effect from time to time.
     “Agreement Value” means for each Financial Hedge, on any date of
determination, an amount determined by the applicable Lender equal to:
     (a) In the case of a Financial Hedge documented pursuant to an ISDA master
agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Financial Hedge, as if (i) such Financial Hedge was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) such Lender was the sole
party determining such payment amount (with such Lender making such
determination pursuant to the provisions of the form of ISDA master agreement);
     (b) In the case of a Financial Hedge traded on an exchange, the
mark-to-market value of such Financial Hedge, which will be the unrealized loss
on such Financial Hedge to the Loan Party which is party to such Financial
Hedge, determined by the Administrative Agent based on the settlement price of
such Financial Hedge on such date of determination; or

2



--------------------------------------------------------------------------------



 



     (c) In all other cases, the mark-to-market value of such Financial Hedge,
which will be the unrealized loss on such Financial Hedge to the Loan Party that
is party to such Financial Hedge determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Financial
Hedge.
     “Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
     “Applicable Lenders” means the Required Lenders or all Lenders, as
applicable.
     “Applicable Margin” means:
     (a) From and after the Closing Date until the first Adjustment Date after
the Closing Date, the percentages set forth in Level II of the Pricing Grid
below; and
     (b) On the first day of each January, April, July and October of each year
(each, an “Adjustment Date”), commencing July 1, 2006, the Applicable Margin
shall be determined from such Pricing Grid based upon Average Daily Availability
for the most recently ended three month period immediately preceding such
Adjustment Date; provided, however, that notwithstanding anything to the
contrary set forth herein, in no event shall Level III be applicable prior to
July 1, 2006 notwithstanding that the criteria for the application of such Level
may have been met, and provided further, upon the occurrence of an Event of
Default, upon written notice from the Administrative Agent, the Applicable
Margin shall be immediately increased to that set forth in Level I (even if the
Average Daily Availability requirements for a different Level have been met) and
interest shall accrue at the Default Rate).

                              Average Daily     LIBO Applicable     Prime Rate  
Level   Availability     Margin     Applicable Margin  
I
    <$110,000,000       1.25 %     0 %
 
                       
II
    <=$220,000,000                  
 
  and >$110,000,000     1.00 %     0 %
 
                       
III
    >$220,000,000       .75 %     0 %
 
                       

     “Arranger” means Banc of America Securities LLC.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by SECTION 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

3



--------------------------------------------------------------------------------



 



     “Availability” means the lesser of (a) or (b), where:
     (a) is the result of:
     (i) The Revolving Credit Ceiling,
     Minus
     (ii) The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers;
     (b) is the result of:
     (i) The Borrowing Base,
     Minus
     (ii) The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers.
In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that no
accounts payable are being intentionally paid after their due date.
     “Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria such
reserves as the Administrative Agent, from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect the impediments to the Agents’ ability to realize upon the
Collateral, (b) to reflect costs, expenses and other amounts that the Agents may
incur or be required to pay to realize upon the Collateral, including, without
limitation, on account of rent, Permitted Encumbrances, and customs and duties,
and other costs to release Inventory which is being imported into the United
States or Canada, and (c) on account of Cash Management and Bank Products.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on: (a) outstanding taxes and
other governmental charges, including, without limitation, ad valorem, personal
property, sales, goods and services, harmonized, and other taxes which might
have priority over the interests of the Collateral Agent in the Collateral;
(b) amounts deducted or withheld, or may subject to withholding, and not paid
and remitted when due under the Income Tax Act (Canada); (c) the Canadian
Establishment Reserve; (d) salaries, wages and benefits due to employees of any
Borrower, including, without limitation, reserves for amounts due and not paid
for vacation pay, for amounts due and not paid under any legislation relating to
workers’ compensation or employment insurance, and for all amounts past due and
not contributed, remitted or paid to any Plan, or any similar legislation,
(e) Customer Credit Liabilities, (f) warehousemen’s or bailees’ charges which
might have priority over the interests of the Collateral Agent in the
Collateral, and (g) the principal amount of any Subordinated Note or evidence of
indebtedness issued for the purchase price of the Private Label Receivables
under the Securitization Program Documents.

4



--------------------------------------------------------------------------------



 



     “Average Daily Availability” shall mean, for any date of calculation, the
average daily Availability for the subject period.
     “Bank of America” means, Bank of America, N.A., a national banking
association, and its Subsidiaries and Affiliates.
     “Bank Products” means any services or facilities provided to any Loan Party
by any Lender, or any of its Affiliates (other than Cash Management Services),
including, without limitation, on account of (a) credit cards, (b) Financial
Hedges, (c) trade services, (d) investments, and (e) equipment leases.
     “Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or
any successor thereto.
     “BIA” The Bankruptcy and Insolvency Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.
     “Blocked Account Agreement” has the meaning provided in SECTION 2.18(a)(v).
     “Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated, including, without limitation, Wells Fargo Bank, N.A., or any
other Lender, and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrowers” has the meaning provided in the preamble to this Agreement.
     “Borrowing” means (a) the incurrence of Revolving Credit Loans of a single
Type, on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.
     “Borrowing Base” means, at any time of calculation, an amount equal to:
     (a) the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;
     plus
     (b) the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by the Inventory Advance Rate;
     minus
     (c) the then amount of all Availability Reserves.
     “Borrowing Base Certificate” has the meaning provided in SECTION 5.01(d).

5



--------------------------------------------------------------------------------



 



     “Borrowing Request” means a request by the Lead Borrower on behalf of any
of the Borrowers for a Borrowing in accordance with SECTION 2.04.
     “Breakage Costs” has the meaning provided in SECTION 2.16(b).
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or Charlotte, North Carolina are
authorized or required by law to remain closed; provided, however, that when
used in connection with a LIBO Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
     “Canadian Establishment Reserve” means reserves established by the
Administrative Agent, which reserve shall be in an amount reasonably determined
by the Administrative Agent after consultation with the Lead Borrower, to cover
any potential unpaid withholding tax liabilities accruing from the Closing Date
in the United States or Canada in connection with any Borrower’s status as a
Canadian taxpayer or “permanent establishment” under Canadian law.
     “Canadian Subsidiary” means any Subsidiary of any of the Loan Parties
organized under the laws of Canada or any province thereof.
     “Capital Expenditures” means, with respect to any Person for any period,
(a) the additions to property, plant and equipment and other capital
expenditures of the Loan Parties that are (or would be) set forth in a
Consolidated statement of cash flows of the Loan Parties for such period
prepared in accordance with GAAP and (b) any assets acquired by a Capital Lease
Obligation during such period.
     “Capital Lease Obligations” means, with respect to any Person for any
period, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP.
     “Capital Stock” means, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.
     “Cash Collateral Account” means an interest bearing account established by
the Loan Parties with the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties, under the sole and exclusive dominion and
control of the Collateral Agent, in the name of the Collateral Agent or as the
Collateral Agent shall otherwise direct, in which deposits are required to be
made in accordance with SECTION 2.13(j).

6



--------------------------------------------------------------------------------



 



     “Cash Dominion Event” means either (i) the occurrence and continuance of
any Specified Default, or (ii) Availability is less than twenty percent (20%) of
the lesser of (A) the Revolving Credit Ceiling, or (B) the Borrowing Base. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing, notwithstanding whether the circumstance which gave rise to
such event is no longer continuing (a) so long as such Specified Default has not
been waived, and/or (b) if the Cash Dominion Event arises as a result of the
Borrowers’ Availability being less than the above amount, until Availability has
exceeded twenty percent (20%) of the lesser of (A) the Revolving Credit Ceiling,
or (B) the Borrowing Base, for two (2) consecutive Fiscal Months, in which case
a Cash Dominion Event shall no longer be deemed to be continuing for purposes of
this Agreement, provided, that a Cash Dominion Event may not be so cured on more
than two (2) occasions in any period of 365 consecutive days.
     “Cash Management Documentation Event” means that Credit Extensions exceed
$150,000,000 for any five (5) consecutive days.
     “Cash Management Services” means, without limitation, any one or more of
the following types or services or facilities provided to any Loan Party by any
Lender or any of its Affiliates: (a) ACH transactions, (b) deposit and other
accounts, and (c) cash management, including, without limitation, controlled
disbursement services.
     “Cash Receipts” has the meaning provided therefor in SECTION 2.18(b).
     “CCAA” The Companies’ Creditors Arrangement Act (Canada), and any
regulations promulgated there under, if any, as amended from time to time.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
     “Change in Control” means, at any time:
     (a) any “change in/of control” or “sale” or “disposition” or similar event
as defined in any Charter Document of any Loan Party or in any Securitization
Program Document, or any document governing Material Indebtedness of any Loan
Party; or
     (b) occupation of a majority of the seats for more than thirty (30) days
(other than vacant seats) on the board of directors (or other body exercising
similar management authority) of the Parent by Persons who were neither
(i) nominated by the board of directors of the Parent nor (ii) appointed by
directors so nominated; or
     (c) any person or “group” (within the meaning of the Securities and
Exchange Act of 1934, as amended), is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Capital Stock that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of time)
directly or indirectly of thirty-five percent (35%) or more (on a fully diluted
basis) of the total then outstanding Capital Stock of the Parent, whether as a
result of the issuance of securities of the Parent, a merger, amalgamation,
consolidation,

7



--------------------------------------------------------------------------------



 



liquidation or dissolution of the Parent, a direct or indirect transfers of
securities or otherwise; or
     (d) the Parent fails at any time to own, directly or indirectly, 100% of
the Capital Stock of each Loan Party free and clear of all Liens (other than the
Liens in favor of the Collateral Agent for its own benefit and the ratable
benefit of the other Credit Parties).
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Credit Party (or, for purposes of SECTION
2.13, by any lending office of such Credit Party or by such Credit Party’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.
     “Charges” has the meaning provided therefor in SECTION 9.13.
     “Charter Document” means as to any Person, its partnership agreement,
certificate or articles of incorporation, or amalgamation or amendment,
operating agreement, membership agreement or similar constitutive document or
agreement or its by-laws.
     “Closing Date” means November 22, 2005.
     “Co-Documentation Agents” has the meaning provided in the preamble to this
Agreement.
     “Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.
     “Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
     “Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.
     “Collateral Agent” has the meaning provided in the preamble to this
Agreement.
     “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Borrower in the ordinary
course of business of the Borrowers.
     “Commitment” means, with respect to each Lender, the aggregate
commitment(s)of such Lender hereunder in the amount set forth opposite its name
on Schedule 1.1 hereto or as may subsequently be set forth in the Register from
time to time, as the same may be increased or reduced from time to time pursuant
to this Agreement.
     “Commitment Increase” shall have the meaning provided therefor in SECTION
2.02.

8



--------------------------------------------------------------------------------



 



     “Commitment Increase Date” shall have the meaning provided therefor in
SECTION 2.02(c).
     “Commitment Percentage” means, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder, in the amount set forth opposite
such Lender’s name on Schedule 1.1 hereto or as may subsequently be set forth in
the Register from time to time, as the same may be increased or reduced from
time to time pursuant to this Agreement.
     “Compliance Certificate” has the meaning provided in SECTION 5.01(c).
     “Concentration Account” has the meaning provided in SECTION 2.18(b).
     “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person.
     “Consolidated EBITDA” means, with respect to any Person for a twelve
(12) Fiscal Month period, the sum (without duplication) of (a) Consolidated Net
Income for such period, plus (b) depreciation and amortization for such period,
plus (c) provisions for Taxes based on income that were deducted in determining
Consolidated Net Income for such period, plus (d) Consolidated Interest Expense
that was deducted in determining Consolidated Net Income for such period, minus
(e) extraordinary gains for such period.
     “Consolidated Fixed Charge Coverage Ratio” means, with respect to any
Person for a twelve (12) Fiscal Month period, the ratio of (a) (i) Consolidated
EBITDA for such period, plus (ii) Consolidated Rent Expense during such period,
minus (ii) Capital Expenditures made during such period, minus (iii) cash taxes
paid during such period, to (b) (i) Debt Service Charges during such period,
plus (ii) Restricted Payments made during such period, all as determined on a
Consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for a
twelve (12) Fiscal Month period, total interest expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Person on a Consolidated basis with respect to all outstanding Indebtedness of
such Person, including, without limitation, the Obligations and all commissions,
discounts and other fees and charges owed with respect thereto, all as
determined on a Consolidated basis in accordance with GAAP.
     “Consolidated Net Income” means, with respect to any Person for a twelve
(12) Fiscal Month period, the net income (or loss) of such Person on a
Consolidated basis for such period taken as a single accounting period
determined in accordance with GAAP; provided, however, that there shall be
excluded (i) the income (or loss) of such Person in which any other Person has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such Person during such period, (ii) the income
(or loss) of such Person accrued prior to the date it becomes a Subsidiary of a
Person or any of such Person’s Subsidiaries or is merged into or consolidated
with a Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries, and (iii) the income of any direct or
indirect Subsidiary of a Person to the extent that the declaration or payment of
dividends or similar distributions by

9



--------------------------------------------------------------------------------



 



that Subsidiary of that income is not at the time permitted by operation of the
terms of its Charter Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary.
     “Consolidated Rent Expense” means, with respect to any Person for a twelve
(12) Fiscal Month period, all obligations of such Person in respect of base,
percentage and other rent expensed during such period under any rental
agreements that cannot be cancelled upon thirty (30) days or less notice or
leases of real property with third parties (other than Capital Lease
Obligations), all as determined on a Consolidated basis in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power (a) to
vote 35% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
     “Cost” means the cost of purchases, as reported on the Borrowers’ stock
ledger based upon the Borrowers’ accounting practices, in effect on the Closing
Date.
     “Credit Card Advance Rate” means 85%.
     “Credit Card Notification” has the meaning provided in SECTION
2.18(a)(iii).
     “Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.
     “Credit Party” means (a) the Lenders, (b) the Agents and their Affiliates,
(c) the Issuing Banks, (d) the Arranger, (e) the beneficiaries of each
indemnification obligation undertaken by any Borrower under any Loan Document,
(f) the Lenders providing Cash Management Services or Bank Products to any
Borrower, (g) the Lenders to whom Obligations or Other Liabilities under this
Agreement and other Loan Documents are owing, and (h) the successors and assigns
of each of the foregoing.
     “Credit Party Expenses” means, without limitation, to the extent incurred
in connection with this Agreement and the other Loan Documents: (i) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for each of
the Agents, outside consultants for each of the Agents (including, without
limitation, inventory appraisers and commercial finance examiners), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not any such
amendments, modification or waivers shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by each of the Agents, including the reasonable fees, charges and disbursements
of counsel and outside consultants for each of the Agents (including, without
limitation, inventory and commercial finance examiners), in connection with the
enforcement or protection of their rights in connection with the Loan Documents,
or in connection with the Loans made or Letters of Credit

10



--------------------------------------------------------------------------------



 



issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses incurred by any Lender,
including the reasonable fees, charges and disbursements of counsel and outside
consultants for the Lenders in connection with the enforcement or protection of
their rights in connection with the Obligations and the Loan Documents after the
occurrence and during the continuance of an Event of Default, including all such
out-of-pocket expenses incurred during any workout, restructuring or related
negotiations in respect of such Obligations; provided that the Lenders who are
not the Agents shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case the
Lenders may engage and be reimbursed for additional counsel); provided that
Credit Party Expenses shall not include the allocation of any overhead expenses
of any Credit Party.
     “Customer Credit Liabilities” means at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards for use
at the Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.
     “Customs Broker Agreement” means an agreement in substantially the form
attached as Exhibit B annexed hereto, among a Borrower, a customs broker or
other carrier, and the Collateral Agent, in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of the
subject Inventory and other property solely as directed by the Collateral Agent.
     “DDAs” means any checking or other demand deposit account maintained by the
Loan Parties.
     “Debt Service Charges” means for any period, the sum of (i) Consolidated
Interest Expense, plus (ii) Consolidated Rent Expense for such period, plus
(iii) principal payments made or required to be made on account of Indebtedness
(excluding inter-company Indebtedness)(including, without limitation, on account
of Capitalized Lease Obligations) for such period, in each case determined in
accordance with GAAP.
     “Deeds of Hypothec” means Deeds of Movable Hypothec (governed by Québec
law) to be entered into among each Loan Party (with Collateral located in
Québec) and the Collateral Agent for the benefit of the Credit Parties
thereunder, as amended and in effect from time to time.
     “Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01 or both would, unless cured or waived, become an Event
of Default.
     “Default Rate” has the meaning provided in SECTION 2.12.
     “Delinquent Lender” has the meaning therefor provided in SECTION 8.15(a).

11



--------------------------------------------------------------------------------



 



     “Disbursement Accounts” shall have the meaning set forth in SECTION
2.18(e).
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of any of the Loan Parties
organized under the laws of the United States of America or any state thereof.
     “Eligible Assignee” means a bank, insurance company, or company engaged in
the business of making commercial loans having a combined capital and surplus in
excess of $300,000,000, or any Affiliate of any Credit Party, or a Related Fund
of any Credit Party, or any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities. For the purposes of this Agreement,
“Related Fund” shall mean, with respect to any Credit Party which is a fund that
invests in loans, any other such fund managed by the same investment advisor as
such Credit Party or by an Affiliate of such Credit Party or such advisor.
     “Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Borrower from major credit card processors, including, VISA,
Mastercard, American Express, Diners Club and Discover, but specifically
excluding Accounts due from Pier 1 Funding, Inc., Pier 1 National Bank or any
other private label credit card processor or purchaser, in each case acceptable
to the Administrative Agent, in its reasonable discretion, as arise in the
ordinary course of business, which have been earned by performance. None of the
following shall be deemed to be Eligible Credit Card Receivables:
     (a) Accounts due from major credit card processors that have been
outstanding for more than five (5) Business Days from the date of transmission,
or for such longer period(s) as may be approved by the Agents;
     (b) Accounts due from major credit card processors with respect to which a
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than Liens granted to the Collateral Agent for its own
benefit and the ratable benefit of the other Credit Parties pursuant to the
Security Documents);
     (c) Accounts due from major credit card processors that are not subject to
a first priority security interest in favor of the Collateral Agent, for its own
benefit and the ratable benefit of the other Credit Parties;
     (d) Accounts due from major credit card processors which are disputed or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted by the related credit card processor (but only to the extent of such
dispute, counterclaim, offset or chargeback) (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause); or

12



--------------------------------------------------------------------------------



 



     (e) Except as otherwise approved by the Agents, Accounts due from major
credit card processors as to which the credit card processor has the right under
certain circumstances to require a Borrower to repurchase the Accounts from such
credit card processor.
     “Eligible In-Transit Inventory” means, as of the date of determination
thereof (without duplication of other Eligible Inventory), Inventory:
     (a) Which has been shipped, or is waiting to be shipped and is not under
the control of the seller of such Inventory and otherwise satisfies each of the
requirements of this definition, from a foreign location for receipt by a
Borrower within forty-five (45) days of the date of determination, but which has
not yet been delivered to such Borrower;
     (b) For which title has passed to a Borrower;
     (c) For which the document of title (i) reflects a Borrower as consignee
or, (ii) if requested by the Collateral Agent after the occurrence of a Cash
Dominion Event, names the Collateral Agent as consignee; and in each case as to
which the Collateral Agent has control over the documents of title which
evidence ownership of the subject Inventory (such as by the delivery of a
Customs Broker Agreement);
     (d) Which is insured for not less than replacement cost; and
     (e) Which otherwise would constitute Eligible Inventory.
     “Eligible Inventory” means, as of the date of determination thereof,
without duplication, (i) Eligible Letter of Credit Inventory, (ii) Eligible
In-Transit Inventory, and (iii) items of Inventory of a Borrower that are
finished goods, merchantable and readily saleable to the public in the ordinary
course that are not excluded as ineligible by virtue of the one or more of the
criteria set forth below. None of the following shall be deemed to be Eligible
Inventory:
     (a) Inventory that is not solely owned by a Borrower, or is leased by or is
on consignment to a Borrower, or the Borrowers do not have good and valid title
thereto;
     (b) Inventory (other than any Eligible Letter of Credit Inventory and/or
Eligible In-Transit Inventory) that is not located in the United States of
America or Canada at a location that is owned or leased by the Borrowers except
to the extent that the Borrowers have furnished the Collateral Agent, with
(A) any UCC financing statements, PPSA filings, Civil Code (Québec) filings or
publishings or other registrations that the Collateral Agent may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location;
     (c) Except as otherwise agreed by the Agents, Inventory that represents
goods which (i) are damaged, defective, “seconds,” or otherwise unmerchantable,
(ii) are to be returned to the vendor, (iii) are obsolete or custom items, work
in process, raw materials, or that constitute spare parts or supplies used or
consumed in a Borrower’s business or (iv) are bill and hold goods;

13



--------------------------------------------------------------------------------



 



     (d) Inventory that represents goods that do not conform in all material
respects to the representations and warranties contained in this Agreement or
any of the Security Documents;
     (e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties;
     (f) Inventory which consists of samples, labels, bags, packaging or
shipping materials, and other similar non-merchandise categories;
     (g) Inventory as to which insurance in compliance with the provisions of
SECTION 5.07 hereof is not in effect;
     (h) Inventory acquired in a Permitted Acquisition, unless (i) the Agents
shall have received or conducted (A) appraisals, from appraisers reasonably
satisfactory to the Agents and Lead Borrower, of such Inventory to be acquired
in such Acquisition and (B) such other due diligence, including, without
limitation, commercial finance examinations, as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents, and (ii) the Administrative Agent shall have determined an advance
rate with respect to such Inventory;
     (i) Inventory located at any distribution centers or any temporary or
seasonal locations unless the Collateral Agent has received a landlord’s waiver
of lien in form reasonably satisfactory to the Collateral Agent, or if no such
landlord’s waiver is obtained, an Availability Reserve shall be established with
respect to such location in an amount equal to two (2) months’ rent; or
     (j) Inventory located at any stores which are closed, other than in the
ordinary course of business.
     “Eligible Letter of Credit Inventory” means, as of the date of
determination thereof (without duplication of other Eligible Inventory),
Inventory:
     (a) Not yet delivered to a Borrower;
     (b) The purchase of which is supported by a Commercial Letter of Credit
having a then remaining expiry of not more than seventy-five (75) days;
     (c) For which the document of title (i) reflects a Borrower as consignee
or, (ii) if requested by the Collateral Agent after the occurrence of a Cash
Dominion Event, names the Collateral Agent as consignee; and in each case as to
which the Collateral Agent has control over the documents of title which
evidence ownership of the subject Inventory (such as by the delivery of a
Customs Broker Agreement); and
     (d) Which otherwise would constitute Eligible Inventory.

14



--------------------------------------------------------------------------------



 



     “Environmental Laws” means all Applicable Laws issued, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.
     “Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials in violation of Environmental Laws, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment in violation of Environmental Laws, (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing, or (f) the existence
of Hazardous Material on, from, under or about any owned or formerly owned or
occupied Real Estate of any Borrower or any of its subsidiaries in violation of
Environmental Laws.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in SECTION 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
SECTION 412 of the Code or SECTION 302 of ERISA), in excess of $20,000,000,
whether or not waived; (c) the filing pursuant to SECTION 412(d) of the Code or
SECTION 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Parent or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Lead Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Parent or any of its ERISA Affiliates of any
liability in excess of $20,000,000 with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the Parent
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability in excess of $20,000,000 or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Event of Default” has the meaning assigned to such term in SECTION 7.01.
An “Event of Default” shall be deemed to have occurred and to be continuing
unless and until that Event of Default has been duly waived in writing in
accordance with the terms of this Agreement.

15



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under SECTION
2.24(b)), including a Lender resident in Canada, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with SECTION 2.23(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to SECTION 2.23(a).
     “Existing Letters of Credit” means each of the Letters of Credit issued by
a Lender and outstanding on the Closing Date, as listed on Schedule 2.13 hereto.
     “Facility Guarantee” means any Guarantee of the Obligations and Other
Liabilities executed by the Facility Guarantors in favor of the Agents, the
Issuing Banks and the Lenders.
     “Facility Guarantors” means the Parent and each of the Material Domestic
Subsidiaries of the Borrowers, as listed on Schedule 1.4, and each of the
Material Subsidiaries of the Borrowers hereafter created or acquired.
     “Facility Guarantors’ Collateral Documents” means all security agreements,
pledge agreements, deeds of trust, and other instruments, documents or
agreements executed and delivered by the Facility Guarantors to secure the
Facility Guarantee and the Obligations.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of one percent (0.0001%)) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of one percent (0.0001%)) of
the quotations for such day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.
     “Fee Letter” means the Fee Letter dated as of October 13, 2005 by and among
the Lead Borrower, Bank of America, N.A. and Banc of America Securities LLC.
     “Financial Hedge” means, for any Loan Party, any present or future, whether
master or single, agreement, document, or instrument providing for, or
constituting an agreement to enter into, (a) any commodity hedge, (b) any
arrangement for foreign-currency-exchange protection, and (c) any interest-rate
swap, cap, collar, or similar arrangement, including, without limitation,

16



--------------------------------------------------------------------------------



 



any “swap agreement” (as defined in 11 U.S.C.§101, as in effect from time to
time, or any successor statute).
     “Financial Officer” means, with respect to any Loan Party, the chief
financial officer, treasurer, controller or vice president of accounting and
reporting of such Loan Party.
     “Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end as described on attached Schedule 1.5.
     “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarters shall generally end as described on attached Schedule 1.5.
     “Fiscal Year” means any period of twelve consecutive months ending as
described on attached Schedule 1.5.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia.
     “GAAP” means accounting principles which are generally accepted in the
United States in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and consistently applied for all periods
reported.
     “General Security Agreements” means General Security Agreements (governed
by Ontario law) to be entered into among each Loan Party (with Collateral in
Canada) and the Collateral Agent for the benefit of the Credit Parties
thereunder, as amended and in effect from time to time.
     “Governmental Authority” means the government of the United States of
America, Canada, or any other nation or any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
     “Government Securities” means (to the extent they mature within one year
from the date in question) readily marketable (a) direct full faith and credit
obligations of the United States of America or obligations guaranteed by the
full faith and credit of the United States of America, and (b) obligations of an
agency or instrumentality of, or corporation owned, controlled, or sponsored by,
the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,

17



--------------------------------------------------------------------------------



 



(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
mold, fungi or similar bacteria, and all other substances or wastes of any
nature regulated pursuant to any Environmental Law because of their dangerous or
deleterious properties, including any material listed as a hazardous substance
under Section 101(14) of CERCLA.
     “Indebtedness” of any Person means, without duplication:
     (a) All obligations of such Person for borrowed money (including any
obligations which are without recourse to the credit of such Person);
     (b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
     (c) All obligations of such Person upon which interest charges are
customarily paid;
     (d) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;
     (e) All obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business);
     (f) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;
     (g) All Guarantees by such Person of Indebtedness of others;
     (h) All Capital Lease Obligations of such Person;
     (i) All obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty;

18



--------------------------------------------------------------------------------



 



     (j) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;
     (k) All Financial Hedges; and
     (l) The principal and interest portions of all rental obligations of such
Person under any Synthetic Lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning provided therefor in SECTION 9.03(b).
     “Information” has the meaning provided therefor in SECTION 9.15.
     “Interest Payment Date” means (a) with respect to any Prime Rate Loan
(including a Swingline Loan), the last day of each calendar month and (b) with
respect to any LIBO Loan, on the last day of the Interest Period applicable to
the Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO
Loan has an Interest Period of greater than ninety (90) days, the last day of
the third month of such Interest Period.
     “Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), six
(6) or twelve (12) months thereafter, as the Lead Borrower may elect by notice
to the Administrative Agent in accordance with the provisions of this Agreement;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, (c) any Interest Period that would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall have a duration of less than one
(1) month, and if any Interest Period applicable to a LIBO Borrowing would be
for a shorter period, such Interest Period shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

19



--------------------------------------------------------------------------------



 



     “Inventory” has the meaning assigned to such term in the Security Agreement
or the General Security Agreements and, as regards inventory located in Canada,
includes all “inventory” as defined in the PPSA.
     “Inventory Advance Rate” means 65%, subject to adjustment in the reasonable
discretion of the Administrative Agent based upon the results of any appraisal
conducted in accordance with SECTION 5.08.
     “Inventory Reserves” means such reserves as may be established from time to
time by the Administrative Agent, in the Administrative Agent’s reasonable
commercial discretion exercised in good faith with respect to changes in the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as negatively affect the market value of the Eligible
Inventory.
     “Investment” means with respect to any Person:
     (a) Any Capital Stock, evidence of Indebtedness or other security of
another Person, including any option, warrant or right to acquire the same;
     (b) Any loan, advance, contribution to capital, Guarantee of any obligation
of another Person, extension of credit (except for current trade and customer
accounts receivable for inventory sold or services rendered in the ordinary
course of business and payable in accordance with customary trade terms) to
another Person;
     (c) Any Acquisition; and
     (d) Any other investment or interest in any Person,
     in all cases whether now existing or hereafter made.
     “Issuing Banks” means, individually and collectively, in its capacity as an
issuer of Letters of Credit hereunder, any Lender. Any Lender, as Issuing Bank,
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
     “Joinder Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to Administrative Agent, pursuant to which, among other
things, a Person becomes a party to, and bound by the terms of, this Agreement
and/or the other Loan Documents in the same capacity and to the same extent as
either a Borrower or a Guarantor, as the Administrative Agent may determine.
     “Landlord Lien State” means Washington, Virginia, Pennsylvania and such
other state(s) or province(s) in which a landlord’s claim for rent has priority
by operation of Applicable Law over the lien of the Collateral Agent in any of
the Collateral.
     “Lead Borrower” has the meaning set forth in the Preamble to this
Agreement.

20



--------------------------------------------------------------------------------



 



     “Lease” means any agreement, whether written or oral, no matter how styled
or structured, pursuant to which a Loan Party is entitled to the use or
occupancy of any space in a structure, land, improvements or premises for any
period of time.
     “Lenders” means the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement as set forth in SECTION 9.04(b)
and each Additional Commitment Lender that becomes a party to this Agreement as
set forth in SECTION 2.02.
     “Letter of Credit” means a letter of credit that is (i) issued pursuant to
this Agreement for the account of a Borrower, (ii) a Standby Letter of Credit or
Commercial Letter of Credit, issued in connection with the purchase of Inventory
by a Borrower and for other purposes for which such Borrower has historically
obtained letters of credit, or for any other purpose that is reasonably
acceptable to the Administrative Agent, and (iii) in form reasonably
satisfactory to the Issuing Bank. Without limiting the foregoing, all Existing
Letters of Credit shall be deemed to have been issued hereunder and shall for
all purposes be deemed to be “Letters of Credit” hereunder.
     “Letter of Credit Disbursement” means a payment made by an Issuing Bank to
the beneficiary of, and pursuant to, a Letter of Credit.
     “Letter of Credit Fees” means the fees payable in respect of Letters of
Credit pursuant to SECTION 2.19.
     “Letter of Credit Outstandings” means, at any time, the sum of (a) the
Stated Amount of all Letters of Credit outstanding at such time, plus (b) all
amounts theretofore drawn or paid under Letters of Credit for which the Issuing
Bank has not then been reimbursed.
     “LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
     “LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
     “LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, the rate appearing on Telerate Page 3750, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBO Borrowing for such Interest Period shall be that rate of interest (rounded
upwards, if necessary to the next 1/100 of 1%) determined by the Administrative
Agent to be the highest prevailing rate per annum at which deposits in dollars
are offered to Bank of America by first class banks in the London interbank
market in which Bank of America participates at 11:00 a.m. (London time) not
less than two Business Days before the first day of the Interest Period for the
subject LIBO Borrowing, for a deposit approximately in the amount of the subject
Borrowing and for a period of time approximately equal to such Interest Period.

21



--------------------------------------------------------------------------------



 



     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance (choate or inchoate), charge or
security interest in, on or of such asset, and, with respect to the Collateral
located in Canada, also includes any prior claim or deemed trust in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
     “Line Fee” means a fee equal to 0.25% per annum (on the basis of actual
days elapsed in a year of 360 days) of the average daily balance of the
difference between (x) each Lender’s Commitment and (y) the sum of (i) such
Lender’s Commitment Percentage of the principal amount of Loans then
outstanding, net of any Swingline Loans, and (ii) such Lender’s Commitment
Percentage of the then Letter of Credit Outstandings for each day commencing on
the date hereof and ending on but excluding the Termination Date.
     “Loan Account” has the meaning assigned to such term in SECTION 2.20.
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the Fee Letter, all Borrowing Base Certificates, the Blocked Account Agreements,
the Credit Card Notifications, the Security Documents, the Facility Guarantee,
the Facility Guarantors’ Collateral Documents, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, or in
connection with any transaction arising out of any Bank Product, or Cash
Management Services, each as amended and in effect from time to time.
     “Loan Party” or “Loan Parties” means the Borrowers and the Facility
Guarantors.
     “Loans” means all Revolving Credit Loans and other advances to or for
account of the Borrowers pursuant to this Agreement.
     “Margin Stock” has the meaning assigned to such term in Regulation U.
     “Material Adverse Effect” means any event, fact, or circumstance, which,
after the Closing Date, has a material adverse effect on, (a) the business,
assets, financial condition, income or prospects of the Loan Parties taken as a
whole, or (b) the validity or enforceability of this Agreement or the other Loan
Documents, in any material respect, or any of the material rights or remedies of
the Credit Parties hereunder or thereunder.
     “Material Canadian Subsidiary” means as to any Person, a Canadian
Subsidiary of such Person that, as of the end of the most recent Fiscal Quarter
owns assets consisting of Inventory and Accounts of more than $10,000,000,
individually. The designation of a Subsidiary as a “Material Canadian
Subsidiary” shall be permanent notwithstanding any subsequent reduction in such
Subsidiary’s assets, unless otherwise consented to by the Administrative Agent.
As of the Closing Date, there are no Material Canadian Subsidiaries.
     “Material Domestic Subsidiary” means as to any Person, a Domestic
Subsidiary of such Person that, as of the end of the most recent Fiscal Quarter
owns assets consisting of Inventory and Accounts of more than $10,000,000,
individually. The designation of a Subsidiary as a

22



--------------------------------------------------------------------------------



 



“Material Domestic Subsidiary” shall be permanent notwithstanding any subsequent
reduction in such Subsidiary’s assets, unless otherwise consented to by the
Administrative Agent. As of the Closing Date, the Subsidiaries listed on
Schedule 1.8 are not Material Domestic Subsidiaries.
     “Material Indebtedness” means Indebtedness (other than the Obligations and
inter-company Indebtedness) of the Loan Parties in an aggregate principal amount
exceeding $5,000,000. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any
Financial Hedge at such time shall be calculated at the Agreement Value thereof.
     “Material Subsidiary” means a Material Canadian Subsidiary or a Material
Domestic Subsidiary, as the case may be.
     “Maturity Date” means November 22, 2010.
     “Maximum Rate” has the meaning provided therefor in SECTION 9.13.
     “Minority Lenders” has the meaning provided therefor in SECTION 9.02(c).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event, including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording tax expenses and commissions) paid by any
Loan Party or a Subsidiary to third parties (other than Affiliates) in
connection with such event, and (ii) in the case of a sale or other disposition
of an asset (including pursuant to a casualty or condemnation), the amount of
all payments required to be made by any Loan Party as a result of such event to
repay (or to establish an escrow for the repayment of) any Indebtedness (other
than the Obligations and any other obligations secured by the Security
Documents) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event, or a Permitted Encumbrance that is senior to the Lien of
the Collateral Agent.
     “Notes” means, collectively, (i) Revolving Credit Notes and (ii) the
Swingline Note, each as may be amended, supplemented or modified from time to
time.
     “Obligations” means (a) the due and punctual payment of (i) the principal
of, and interest (including all interest that accrues after the commencement of
any case or proceeding by or against any Borrower or Facility Guarantor under
the Bankruptcy Code, the BIA or the CCAA or any state, federal or provincial
bankruptcy, insolvency, receivership or similar law, whether or not allowed in
such case or proceeding) on the Loans, as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Loan Parties under this Agreement or any
other Loan Document in respect of

23



--------------------------------------------------------------------------------



 



any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties to the Credit Parties under this Agreement and
the other Loan Documents, including, without limitation, for Cash Management
Services, (b) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents, and (c) Other Liabilities.
     “Other Liabilities” means any transaction with any Agent, any Lender or any
of their respective Affiliates, which arises out of any Bank Product provided by
any such Person, as each may be amended from time to time.
     “Other Taxes” means any and all current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Overadvance” means a loan, advance, or providing of credit support (such
as the issuance of an Letter of Credit) to the extent that, immediately after
its having been made, Availability is less than zero.
     “Participant” shall have the meaning provided therefor in SECTION 9.04(e).
     “Parent” means Pier 1 Imports, Inc.
     “Participation Register” has the meaning provided therefor in SECTION
9.04(e).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:
     (a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;
     (b) If any proceeds of the Loan are to be used for such Acquisition, such
Acquisition shall have been approved by the Board of Directors of the Person (or
similar governing body if such Person is not a corporation) which is the subject
of such Acquisition and such Person shall not have announced that it will oppose
such Acquisition or shall not have commenced any action which alleges that such
Acquisition will violate Applicable Law;
     (c) If the Acquisition is an Acquisition of Capital Stock, a Loan Party
shall own directly or indirectly a majority of the Capital Stock in the Person
being acquired and shall Control a majority of any voting interests, and/or
shall otherwise Control the governance of the Person being acquired;

24



--------------------------------------------------------------------------------



 



     (d) The Agents shall have received (i) if the Administrative Agent, in its
sole discretion, determines that any of the assets to be included in the
Acquisition may be included in the Borrowing Base, the results of appraisals of
the assets (or the assets of the Person) to be acquired in such Acquisition and
of a commercial finance examination of the Person which is (or whose assets are)
being acquired, and (ii) such other due diligence as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents;
     (e) Any material assets acquired shall be utilized in, and if the
Acquisition involves a merger, amalgamation, consolidation or stock acquisition,
the Person which is the subject of such Acquisition shall be engaged in, a
business otherwise permitted to be engaged in by a Borrower under this
Agreement;
     (f) If the Person which is the subject of such Acquisition will be
maintained as a Material Domestic Subsidiary of a Loan Party, or if the assets
acquired in an acquisition will be transferred to a Material Domestic Subsidiary
which is not a Loan Party, such Subsidiary shall have been joined as a “Loan
Party” hereunder, and the Collateral Agent shall have received a first priority
security and/or mortgage interest in such Subsidiary’s Inventory and Accounts
and other property of the same nature as constitutes collateral under the
Security Documents in order to secure the Obligations; and
     (g) The Borrower has provided projections on a pro-forma basis for the six
months following such Acquisition, and has demonstrated that Availability will
be equal to or greater than thirty percent (30%) of the Revolving Credit Ceiling
after giving effect to such Acquisition and for the six month period thereafter.
     “Permitted Disposition” means any of the following:
     (a) licensed departments of a Loan Party or any of its Subsidiaries in the
ordinary course of business;
     (b) bulk sales or other dispositions of the Borrowers’ Inventory not in the
ordinary course of business in an amount not to exceed (i) in any Fiscal Year of
the Parent and its Subsidiaries, 10% of the Cost of the Borrowers’ Eligible
Inventory at the commencement of the immediately preceding Fiscal Year, and
(ii) in the aggregate from and after the Closing Date, 25% of the Cost of the
Borrowers’ Eligible Inventory as of the Closing Date, provided that all sales of
Inventory in connection with store closings which are in the aggregate in excess
of ten percent (10%) of the stores owned as of the Closing Date shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Administrative Agent;
     (c) Dispositions of equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer used or useful in its business or that of any Subsidiary;
     (d) Sales, transfers and dispositions among the Loan Parties;

25



--------------------------------------------------------------------------------



 



     (e) Any sale or sale-leaseback transaction of real property owned by any of
the Loan Parties; and
     (f) Disposition of any assets or capital stock of any Subsidiary which is
not a Loan Party.
     “Permitted Dividends” means:
     (a) Dividends with respect to Capital Stock payable solely in additional
shares of or warrants to purchase common stock;
     (b) Stock splits or reclassifications of stock into additional or other
shares of common stock;
     (c) The declaration and payment of a dividend by any Subsidiary of a Loan
Party to a Loan Party;
     (d) The declaration and payment of regularly scheduled quarterly cash
dividends by Pier 1 Imports, Inc. to its Shareholders, in an amount not to
exceed $20,000,000 in any Fiscal Quarter, so long as no Cash Dominion Event or
Event of Default has occurred or shall occur after giving effect to such
dividend;
     (e) The declaration and payment of any Restricted Payment in the form of a
one time dividend by Pier 1 Imports, Inc. in an amount not to exceed $30,000,000
at any time so long as (i) no Event of Default has occurred or shall occur after
giving effect to such dividend, and (ii) the Borrower has provided projections
on a pro-forma basis for the six months following such Restricted Payment, and
has demonstrated that Availability will be equal to or greater than thirty
percent (30%) of the Revolving Credit Ceiling after giving effect to such
Restricted Payment and for the six month period thereafter; and
     (f) The payment of any Restricted Payment in connection with the repurchase
of Parent’s publicly traded stock so long as (i) no Event of Default has
occurred or shall occur after giving effect to such Restricted Payment, and
(ii) Availability will be equal to or greater than thirty percent (30%) of the
Revolving Credit Ceiling after giving effect to such Restricted Payment,
provided however, when Availability is less than fifty percent (50%) of the
Revolving Credit Ceiling the Administrative Agent may request and the Borrowers
shall provide projections to evidence that Availability will be equal to or
greater than thirty percent (30%) of the Revolving Credit Ceiling after giving
effect to such Restricted Payment and for the six month period thereafter.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with SECTION 5.05;
     (b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by Applicable Law, arising in the ordinary course of
business

26



--------------------------------------------------------------------------------



 



and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with SECTION 5.05;
     (c) Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) Deposits to secure or relating to the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds (and Liens arising in accordance with Applicable Law in connection
therewith), and other obligations of a like nature, in each case in the ordinary
course of business;
     (e) Judgment Liens in respect of judgments that do not constitute an Event
of Default under SECTION 7.01(l);
     (f) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way or similar agreements and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party;
     (g) Any Lien on any property or asset of any Loan Party set forth in
Schedule 6.02, provided that, if such Lien secured Indebtedness, such Lien shall
secure only the Indebtedness listed on Schedule 6.01 as of the Closing Date (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);
     (h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under SECTION 6.01 so long as (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of the construction or improvement thereof (other
than refinancings thereof permitted hereunder), (ii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquisition or improvement of such
fixed or capital assets, (iii) such Liens shall not extend to any other property
or assets of the Loan Parties;
     (i) Liens in favor the Collateral Agent for its own benefit and the benefit
of the other Credit Parties;
     (j) Landlords’ and lessors’ Liens in respect of rent not in default for
more than thirty (30) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
     (k) Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

27



--------------------------------------------------------------------------------



 



     (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
     (m) Liens on Real Estate or on the Capital Stock of the Persons owning such
Real Estate to finance or refinance Indebtedness permitted by clause (i) of the
definition of Permitted Indebtedness provided that such Liens shall not apply to
any property or assets of the Loan Parties other than the Real Estate or Capital
Stock so financed or refinanced;
     (n) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition.
     (o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Party;
     (p) Liens created or contemplated by the Securitization Program Documents
on the Private Label Receivables;
     (q) Voluntary Liens on assets in existence at the time such assets are
acquired pursuant to a Permitted Acquisition or on assets of a Subsidiary of a
Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition and do not attach to any
other assets of any Loan Party and provided further that in no event shall such
assets be included as eligible for borrowing under the Borrowing Base;
     (r) Liens in favor of customs and revenues authorities imposed by
Applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;
     (s) Liens placed on any of the assets or equity interests of a Foreign
Subsidiary;
     (t) any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement;
     (u) licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business;

28



--------------------------------------------------------------------------------



 



     (v) the replacement, extension or renewal of any Permitted Encumbrance;
provided, that such Lien shall at no time be extended to cover any assets or
property other than such assets or property subject thereto on the Closing Date
or the date such Lien was incurred, as applicable;
     (w) Liens arising by operation of law under Article 4 of the UCC (or any
similar law in Canada) in connection with collection of items provided for
therein;
     (x) Liens arising by operation of law under Article 2 of the UCC (or any
similar laws in Canada) in favor of a reclaiming seller of goods or buyer of
goods;
     (y) Liens on operating accounts subject to overdraft protection or
securities accounts in connection with overdraft protection and netting
services;
     (z) Security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;
     (aa) Liens on assets not otherwise permitted hereunder, provided that
(i) if such Liens secure Indebtedness, such Indebtedness is Permitted
Indebtedness and (ii) no Collateral consisting of Inventory or Accounts and the
proceeds thereof is subject to any such Liens (other than those Permitted
Encumbrances described in clauses (a) and (b) of the definition of Permitted
Encumbrances) and (iii) the aggregate outstanding principal amount of the
obligations secured by such Liens does not exceed (as to all Loan Parties)
$2,000,000.00 at any one time; and
     (bb) Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of business in respect of Indebtedness permitted hereunder and
which are within the general parameters customary in the banking industry;
provided, however, that, except as provided in any one or more of clauses (a)
through (bb) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
     “Permitted Indebtedness” means each of the following:
     (a) Indebtedness created under the Loan Documents;
     (b) Indebtedness set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness, so long as after giving effect thereto
(i) the principal amount of the Indebtedness outstanding at such time is not
increased (except by the amount of any accrued interest, reasonable closing
costs, expenses, fees, and premium paid in connection with such extension,
renewal or replacement), (ii) if the final maturity date of such Indebtedness on
Schedule 6.01 is prior to the Maturity Date, the result of such extension,
renewal or replacement shall not be an earlier maturity date or decreased
weighted average life and (iii) if the final maturity date of such Indebtedness
on Schedule 6.01 is after the Maturity Date, the result of such extension,
renewal or replacement shall

29



--------------------------------------------------------------------------------



 



not be a maturity date earlier than the earlier of (A) a date that is at least
six (6) months after the Maturity Date, or (B) the maturity date of the
Indebtedness being refinanced;
     (c) Indebtedness of any Loan Party to any other Loan Party or to any of
their Affiliates;
     (d) Guarantees by any Loan Party of Indebtedness or other obligations
arising in the ordinary course of business of any other Loan Party;
     (e) Purchase money Indebtedness of any Loan Party to finance the
acquisition or improvement of any fixed or capital assets, including Capital
Lease Obligations (excluding therein any Indebtedness incurred in connection
with sale or sale-leaseback transactions permitted under clause (k) of this
definition), and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof (and not incurred in contemplation of such acquisition, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof; provided, however, that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$20,000,000 at any time outstanding;
     (f) Indebtedness under Financial Hedges, other than for speculative
purposes, entered into in the ordinary course of business;
     (g) Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of retail stores;
     (h) Indebtedness (if any) in relation to the Securitization Program;
     (i) Indebtedness incurred for the construction or acquisition of, or to
finance or to refinance, any Real Estate owned by any Loan Party;
     (j) Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that no such Indebtedness shall be secured by
any of the Collateral;
     (k) Indebtedness incurred in connection with sale and sale-leaseback
transactions permitted hereunder;
     (l) Subordinated Indebtedness;
     (m) Indebtedness incurred by any Foreign Subsidiary for working capital or
general corporate purposes which is not guaranteed by or secured by any assets
of any Loan Party (other than the capital stock of such Foreign Subsidiary);
     (n) Indebtedness constituting the obligation to make purchase price
adjustments and indemnities in connection with Permitted Acquisitions;

30



--------------------------------------------------------------------------------



 



     (o) Guarantees and letters of credit and surety bonds issued in connection
with Permitted Acquisitions and Permitted Dispositions;
     (p) Indebtedness of any Loan Party acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time and as a result of a Permitted
Acquisition); provided, that in each case such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;
     (q) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
     (r) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;
     (s) Indebtedness relating to existing letters of credit obtained from
Canadian financial institutions, as listed on Schedule 1.9 hereto, provided that
the security for any such documentary letter of credit may not be secured by the
Inventory represented thereby; and
     (t) other unsecured Indebtedness in an aggregate principal amount not
exceeding $500,000,000 at any time outstanding.
     “Permitted Investments” means each of the following:
     (a) Government Securities;
     (b) Collective investment funds created pursuant to Regulation 9 of the
Office of the Comptroller of the Currency of the United States, rated AAA by S&P
or Aaa by Moody’s and in compliance with Securities and Exchange Commission
Rule 2(a)7, that are invested solely in one or more securities of the United
States government, securities issued by one or more agencies of the United
States government, repurchase agreements, reverse repurchase agreements, and
individual corporate securities rated AAA by S&P or Aaa by Moody’s;
     (c) Certificates of deposit, Eurodollar certificates of deposit, demand and
time deposits, and prime bankers acceptances issued by any financial institution
organized and existing under the laws of the United States of America or any of
its states and having on the date of the investment an S&P rating of at least A-
or A-1 or a Moody’s rating of at least A-3 or P-1, in each case due within one
year after the date of the making of the investment;
     (d) Fully collateralized repurchase agreements with a financial institution
described in clause (c) above having a defined termination date, fully secured
by obligations of the United States government, or its agencies, and due within
one year after the date of the making of the investment;

31



--------------------------------------------------------------------------------



 



     (e) Tax-exempt mutual funds that invest in municipal securities rated A1 or
higher or AA or higher by S&P or P1 or higher or Aa or higher by Moody’s and in
compliance with Securities and Exchange Commission Rule 2(a)7;
     (f) Variable-rate tax-exempt demand notes issued by municipalities and
rated AA or higher by S&P or Aa or higher by Moody’s and due within one year
after the date of the making of the investment;
     (g) Commercial paper issued by corporations and rated A2 or higher by S&P
or P2 or higher by Moody’s and corporate debt obligations rated BBB or higher by
S&P or Baa2 or higher by Moody’s. So long as the instrument is rated A1 or
higher or A- or higher by S&P or P1 or higher or A3 or higher by Moody’s it must
be due within one year after the date of the making of the investment, otherwise
it shall be due within 90 days after the date of the making of the investment;
     (h) Loan participations through a financial institution described in clause
(c) above provided the underlying corporate credit is rated A2 or higher by S&P
and P2 or higher by Moody’s and provided such loan participations are limited in
duration to overnight investments;
     (i) Investments by any one or more Loan Parties in other Loan Parties so
long as no Default or Event of Default exists or arises as a result thereof;
     (j) Working-capital advances and loans from Borrower to The Pier Retail
Group Limited that are not outstanding more than 360 days and that never exceed
a total of $15,000,000 principal amount outstanding at any time;
     (k) Borrower’s ownership of beneficial interests in securitized receivables
or in any master trust established in connection with the sale of accounts
receivable for an accounts receivable financing or securitization facility;
     (l) Loans or advances to directors, officers, and employees of the Loan
Parties that never exceed a total of $10,000,000 outstanding for all of the Loan
Parties and to the extent not prohibited by the Sarbanes-Oxley Act of 2002;
     (m) Indebtedness of customers created in any Loan Party’s ordinary course
of business in a manner consistent with its present practices;
     (n) Financial Hedges not for speculative purposes;
     (o) Auction rate securities issued by Federal agencies, municipal
Governmental Authorities, or corporations and rated AAA by S&P or Aaa by
Moody’s;
     (p) Callable agency securities issued by government-sponsored entities and
rated AAA by S&P or Aaa by Moody’s;
     (q) Agency bullet securities issued by government-sponsored entities and
rated AAA by S&P or Aaa by Moody’s;

32



--------------------------------------------------------------------------------



 



     (r) Permitted Acquisitions; and
     (s) Other Investments (including less than 50% of the Capital Stock of any
other Person) in an amount not to exceed $50,000,000 in the aggregate
outstanding at any time.
     “Permitted Overadvance” means an Overadvance made by the Administrative
Agent, in its reasonable discretion, which:
     (a) Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; and
     (b) Together with all other Permitted Overadvances then outstanding,
(i) shall not exceed five percent (5%) of the Borrowing Base, in the aggregate
outstanding at any time or (ii) remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case the Required Lenders
otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(e) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and further provided that in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the aggregate of the
Commitments (as in effect prior to any termination of the Commitments pursuant
to SECTION 7.01 hereof).
     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “PPSA” means the Personal Property Security Act of Ontario (or any
successor statute) or similar legislation of any other Canadian jurisdiction,
including, without limitation, the Civil Code of Québec, the laws of which are
required by such legislation to be applied in connection with the issue,
perfection, enforcement, opposability, validity or effect of security interests.
     “Prepayment Event” means any of the following events:
     (a) Any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any Collateral, other than the sale of Inventory
in the ordinary course of business;

33



--------------------------------------------------------------------------------



 



     (b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent; or
     (c) The incurrence by a Loan Party of any Indebtedness other than Permitted
Indebtedness.
     “Prime Rate” means, for any day, the higher of: (a) the variable annual
rate of interest then most recently announced by Bank of America, N.A. at its
head office in Charlotte, North Carolina as its “Prime Rate”; and (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% (0.50%) per
annum. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations thereof in accordance with
the terms hereof, the Prime Rate shall be determined without regard to clause
(b) of the first sentence of this definition, until the circumstances giving
rise to such inability no longer exist. Any change in the Prime Rate due to a
change in Bank of America’s Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in Bank of America’s Prime
Rate or the Federal Funds Effective Rate, respectively.
     “Prime Rate Loan” means any Revolving Credit Loan bearing interest at a
rate determined by reference to the Prime Rate, in accordance with the
provisions of Article II.
     “Private Label Receivables” means Accounts due to a Borrower or its
Affiliates arising from the use of any Borrower’s or its Affiliate’s private
label credit cards pursuant to a Private Label Credit Card Agreement.
     “Private Label Credit Card Agreement” means, with respect to each Account
which arises from a consumer revolving credit account arrangement, and
collectively with respect to all of such Accounts, the agreements between the
card issuer and each account debtor, governing the terms and conditions of the
Account, as such agreements may be amended, modified or otherwise changed from
time to time and as distributed (including any amendments and revisions thereto)
to holders of such consumer revolving credit card accounts.
     “Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
     “Register” has the meaning provided in SECTION 9.04(c).
     “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

34



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, and employees of
such Person and such Person’s Affiliates.
     “Release” has the meaning provided in Section 101(22) of CERCLA.
     “Reports” has the meaning provided in SECTION 8.13.
     “Required Lenders” means, at any time, Lenders (other than Delinquent
Lenders) having Commitments aggregating more than 50% of the Total Commitments,
or if the Commitments have been terminated, Lenders (other than Delinquent
Lenders) whose percentage of the outstanding Credit Extensions (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate not less than 50% of all such Credit Extensions.
     “Reserves” means all (if any) Inventory Reserves and Availability Reserves.
     “Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Capital Stock
of a Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person provided that “Restricted Payments “ shall not include any
dividends payable solely in Capital Stock of a Loan Party.
     “Revolving Credit Ceiling” means $325,000,000, as such amount may be
increased or reduced in accordance with the terms of this Agreement.
     “Revolving Credit Loans” means all loans at any time made by any Lender
pursuant to Article II and, to the extent applicable, shall include Swingline
Loans made by the Swingline Lender pursuant to SECTION 2.06.
     “Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit D, each payable to the order of a Lender,
evidencing the Revolving Credit Loans made to the Borrowers.
     “RPA” has the meaning set forth in Section 6.15 hereof.
     “S&P” means Standard & Poor’s.
     “SEC” means the Securities and Exchange Commission.
     “Securitization Program” means the Private Label Receivables securitization
program conducted by any of the Loan Parties and the Securitization Program
Subsidiaries, as in effect from time to time in accordance with the terms
hereof.

35



--------------------------------------------------------------------------------



 



     “Securitization Program Documents” means the documents listed on
Schedule 1.2 hereto and all other documentation, agreements and instruments
entered into in connection therewith or pursuant to any other Private Label
Receivables financing program of any of the Loan Parties and the Securitization
Program Subsidiaries in effect from time to time, as the same may hereafter be
amended, modified, supplemented or refinanced from time to time in accordance
with the provisions hereof and thereof.
     “Securitization Program Subsidiaries” means a bankruptcy remote, special
purpose entity that (i) satisfied, as of the date of its formation, the special
purpose entity criteria published by Standard & Poors and in effect as of such
date, and (ii) was created to facilitate one or more Securitization Programs. As
of the Closing Date, the Securitization Program Subsidiaries are listed on
Schedule 1.3.
     “Security Agreement” means the Security Agreement dated as of the Closing
Date among the Loan Parties and the Collateral Agent for its benefit and for the
benefit of the other Credit Parties, as amended and in effect from time to time.
     “Security Documents” means the Security Agreement, the General Security
Agreements, the Deeds of Hypothec, the Facility Guarantee, the Facility
Guarantors’ Collateral Documents, and each other security agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document to secure any of the Obligations or the Other Liabilities.
     “Settlement Date” has the meaning provided in SECTION 2.22(b).
     “Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) at fair valuations, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.
     “Specified Default” means the occurrence of any Event of Default specified
in SECTIONS 7.01(a), 7.01(b), 7.01(c), 7.01(d) (with respect to Article VI,
SECTIONS 5.01(d), 5.08(b) or 5.11 only), 7.01(f)(but only to the extent such
Material Indebtedness has been accelerated), 7.01(g), 7.01(h), 7.01 (i),
7.01(j), 7.01(k), 7.01(n), 7,01(o), 7.01(p) or 7.01(s).
     “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit.

36



--------------------------------------------------------------------------------



 



     “Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Agents.
     “Subsidiary” means with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent: For purposes hereof, a Securitization Program
Subsidiary shall not be deemed a Subsidiary.
     “Swingline Lender” means Bank of America, N.A., in its capacity as lender
of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made by the Swingline Lender to a Borrower,
pursuant to SECTION 2.06 hereof.
     “Swingline Loan Ceiling” means $30,000,000.00.
     “Swingline Note” means the promissory note of the Borrowers substantially
in the form of Exhibit E, payable to the order of the applicable Swingline
Lender, evidencing the Swingline Loans made by the Swingline Lender to the
Borrowers.
     “Synthetic Lease” means any lease or other agreement for the use or
possession of property creating obligations which do not appear as Indebtedness
on the balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

37



--------------------------------------------------------------------------------



 



     “Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated and the
Commitments are irrevocably terminated, or (iii) the date of the occurrence of
any Event of Default pursuant to SECTION 7.01(h) or 7.01(i) hereof.
     “Total Commitments” means, at any time, the sum of the Commitments at such
time. As of the Closing Date, the Total Commitments aggregate $325,000,000.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Prime Rate, as
applicable.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York.
     “Unanimous Consent” means the consent of Lenders (other than Delinquent
Lenders) holding 100% of the Commitments (other than Commitments held by a
Delinquent Lender).
     “Unused Commitment” shall mean, on any day, (a) the then Total Commitments
minus (b) the sum of (i) the principal amount of Loans then outstanding, and
(ii) the then Letter of Credit Outstandings.
     “Unused Fee” has the meaning provided in SECTION 2.19(b).
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02 Terms Generally.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the term “security interest” shall include a
hypothec and the term hypothecation, (f) the term “solidary” as used herein
shall be read and

38



--------------------------------------------------------------------------------



 



interpreted in accordance with the Civil Code of Québec, (g) any reference to
“registration” or “filing” in respect of security, security interest or
hypothecation shall also mean “publishing”, (h) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible, moveable and immoveable, and intangible assets and properties,
including cash, securities, accounts and contract rights and (i) all financial
statements and other financial information provided by the Borrowers to the
Agents or any Lender shall be provided with reference to dollars, (j) all
references to “$” or “dollars” or to amounts of money shall be deemed to be
references to the lawful currency of the United States of America, and (k) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrowers and the Agents and
are the product of discussions and negotiations among all parties. Accordingly,
this Agreement and the other Loan Documents are not intended to be construed
against the Agents or any of the Lenders merely on account of the Agents’ or any
Lender’s involvement in the preparation of such documents.
     SECTION 1.03 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect on
the Closing Date; provided, however, that if the Lead Borrower notifies the
Administrative Agent that the Lead Borrower requests an amendment to any
provision hereof to reflect the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Lead Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such provision shall have been amended in accordance
herewith.
ARTICLE II
Amount and Terms of Credit
SECTION 2.01 Commitment of the Lenders.
          (a) Each Lender, severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to make
Credit Extensions to or for the benefit of the Borrowers, on a revolving basis,
subject in each case to the following limitations:
               (i) The aggregate outstanding amount of the Credit Extensions
shall not at any time either (A) exceed $325,000,000 or, in each case, any
greater or lesser amount to which the Total Commitments have then been increased
or reduced by the Borrowers pursuant to SECTION 2.02 or SECTION 2.15 hereof, or
(B) cause Availability to be less than zero;
               (ii) Letters of Credit shall be available from the Issuing Banks
to the Borrowers, subject to the ratable participation of the Lenders, as set
forth in SECTION

39



--------------------------------------------------------------------------------



 



2.13. The Borrowers shall not permit the aggregate Letter of Credit Outstandings
at any time to exceed $200,000,000;
               (iii) No Lender shall be obligated to make any Credit Extension
to the Borrowers in excess of such Lender’s Commitment; and
               (iv) Subject to all of the other provisions of this Agreement,
Revolving Credit Loans to the Borrowers that are repaid may be reborrowed prior
to the Termination Date. No new Credit Extensions (other than Permitted
Overadvances) shall be made to the Borrowers after the Termination Date.
          (b) Except as provided in SECTION 2.01(a)(iii), each Borrowing of
Revolving Credit Loans to the Borrowers (other than Swingline Loans) shall be
made by the Lenders pro rata in accordance with their respective Commitments.
The failure of any Lender to make any Loan to the Borrowers shall neither
relieve any other Lender of its obligation to fund its Loan to the Borrowers in
accordance with the provisions of this Agreement nor increase the obligation of
any such other Lender.
     SECTION 2.02 Increase in Total Commitments
          (a) So long as no Default or Event of Default exists or would arise
therefrom, the Lead Borrower shall have the right at any time, and from time to
time, to request an increase of the aggregate of the Commitments to an amount
not to exceed $375,000,000. Any such requested increase shall be first made to
all existing Lenders on a pro rata basis. To the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Administrative
Agent, in consultation with the Lead Borrower, will use its reasonable efforts
to arrange for other Persons to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Total
Commitments requested by the Lead Borrower and not accepted by the existing
Lenders (each such increase by either means, a “Commitment Increase,” and each
Person issuing, or Lender increasing, its Commitment, an “Additional Commitment
Lender”), provided, however, that (i) no Lender shall be obligated to provide a
Commitment Increase as a result of any such request by the Lead Borrower, and
(ii) any Additional Commitment Lender which is not an existing Lender shall be
subject to the approval of the Administrative Agent, the Issuing Banks and the
Lead Borrower (which approval shall not be unreasonably withheld). Each
Commitment Increase shall be in such minimum amounts as the Administrative Agent
in its reasonable discretion shall determine.
          (b) Any Commitment Increase shall not become effective unless and
until each of the following conditions have been satisfied:
               (i) The Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
               (ii) The Borrowers shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree;

40



--------------------------------------------------------------------------------



 



               (iii) The Borrowers shall have paid such arrangement fees to the
Administrative Agent as the Borrowers and the Administrative Agent may agree;
               (iv) The Borrowers shall deliver to the Administrative Agent and
the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date;
               (v) A Revolving Credit Note will be issued at the Borrowers’
expense, to each such Additional Commitment Lender, to be in conformity with
requirements of SECTION 2.07 hereof (with appropriate modification) to the
extent necessary to reflect the new Commitment of each Additional Commitment
Lender; and
               (vi) The Borrowers and the Additional Commitment Lender shall
have delivered such other instruments, documents and agreements as the
Administrative Agent may reasonably have requested.
          (c) The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Commitment Increase (with each date of such
effectiveness being referred to herein as a “Commitment Increase Date”), and at
such time (i) the Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increases, (ii)
Schedule 1.1 shall be deemed modified, without further action, to reflect the
revised Commitments and Commitment Percentages of the Lenders, and (iii) this
Agreement shall be deemed amended, without further action, to the extent
necessary to reflect such increased Commitments.
          (d) In connection with Commitment Increases hereunder, the Lenders and
the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Credit Loans of certain Lenders, and
obtain Revolving Credit Loans from certain other Lenders (including the
Additional Commitment Lenders), or (y) take such other actions as reasonably may
be required by the Administrative Agent, in each case to the extent necessary so
that all of the Lenders effectively participate in each of the outstanding
Revolving Credit Loans pro rata on the basis of their Commitment Percentages
(determined after giving effect to any increase in the Commitments pursuant to
this SECTION 2.02), and (ii) the Borrowers shall pay to the Lenders any costs of
the type referred to in SECTION 2.16(c) in connection with any repayment and/or
Revolving Credit Loans required pursuant to preceding clause (i). Without
limiting the obligations of the Borrowers provided for in this SECTION 2.02, the
Administrative Agent and the Lenders agree that they will use their best efforts
to attempt to minimize the costs of the type referred to in SECTION 2.16(c)
which the Borrowers would otherwise occur in connection with the implementation
of an increase in the Commitments.
     SECTION 2.03 Reserves; Changes to Reserves.
          (a) The initial Inventory Reserves and Availability Reserves as of the
Closing Date are as set forth on the initial Borrowing Base Certificate
furnished to the Administrative Agent as of the Closing Date.

41



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent may hereafter establish additional
Reserves or change any of the foregoing Reserves, in the exercise of their
reasonable business judgment acting in accordance with industry standards for
asset based lending in the retail industry, or as a result of any Borrower’s
status as a “permanent establishment” under Canadian law, provided that such
Reserves shall not be established or changed except upon not less than five
(5) Business Days’ notice to the Borrowers (during which period the
Administrative Agent shall be available to discuss any such proposed Reserve
with the Borrowers), provided further that no such prior notice shall be
required for (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized, or (2) changes to Reserves or
establishment of additional Reserves if a Material Adverse Effect has occurred
or it would be reasonably likely that a Material Adverse Effect to the Lenders
would occur were such Reserve not changed or established, or (3) if an Event of
Default has occurred and is then continuing.
     SECTION 2.04 Making of Loans.
          (a) Except as set forth in SECTION 2.10, SECTION 2.11 and SECTION
2.12, Revolving Credit Loans (other than Swingline Loans) shall be either Prime
Rate Loans or LIBO Loans as the Lead Borrower on behalf of the Borrowers, may
request (which request shall be made in the form attached hereto as Exhibit C),
subject to and in accordance with this SECTION 2.04. All Swingline Loans shall
be only Prime Rate Loans. All Revolving Credit Loans made pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, be Revolving
Credit Loans of the same Type. Each Lender may fulfill its Commitment with
respect to any Revolving Credit Loan by causing any lending office of such
Lender to make such Revolving Credit Loan; provided, however, that any such use
of a lending office shall not affect the obligation of the Borrowers to repay
such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrowers pursuant to SECTION 2.14. Subject to the other provisions of this
SECTION 2.04 and the provisions of SECTION 2.12, Borrowings of Revolving Credit
Loans of more than one Type may be incurred at the same time, but in any event
no more than seven (7) Borrowings of LIBO Loans may be outstanding at any time.
          (b) The Lead Borrower shall give the Administrative Agent three
(3) Business Days’ prior telephonic notice (thereafter confirmed in writing) of
each Borrowing of LIBO Loans and notice of each Borrowing of Prime Rate Loans on
the proposed day of each Borrowing. Any such notice, to be effective, must be
received by the Administrative Agent not later than 1:00 p.m., Boston time, on
the third Business Day in the case of LIBO Loans prior to the date on which such
Borrowing is to be made and, and no later than 1:00 p.m., Boston time, on the
same Business Day in the case of Prime Rate Loans on which such Borrowing is to
be made. Such notice shall be irrevocable, shall contain disbursement
instructions and shall specify: (i) whether the Borrowing then being requested
is to be a Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO Loans, the
Interest Period with respect thereto; (ii) the amount of the proposed Borrowing
(which shall be in an integral multiple of $1,000,000); and (iii) the date of
the proposed Borrowing (which shall be a Business Day). If no election of
Interest Period is specified in any such notice for a Borrowing of LIBO Loans,
such notice shall be deemed a

42



--------------------------------------------------------------------------------



 




request for an Interest Period of one (1) month. If no election is made as to
the Type of Revolving Credit Loan, such notice shall be deemed a request for
Borrowing of Prime Rate Loans. The Administrative Agent shall promptly notify
each Lender of its proportionate share of such Borrowing, the date of such
Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the borrowing date
specified in such notice, each Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at 100 Federal Street,
Boston, Massachusetts 02110, no later than 3:00 p.m., Boston time, in
immediately available funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with this SECTION 2.04 and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In the event a Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount, with interest thereon for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to Prime Rate Loans. If such Lender pays such
amount to the Administrative Agent then such amount shall constitute such
Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any borrowing hereunder, the Administrative
Agent shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Lead Borrower and shall use reasonable efforts to
make the funds so received from the Lenders available to the Borrowers no later
than 4:00 p.m., Boston time.
          (c) The Administrative Agent, without the request of the Lead Borrower
may advance any interest, fee, service charge, or other payment to which any
Credit Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby, provided that no advances which create an
Overadvance shall be made for any Cash Management Services. The Administrative
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof. Such action on the part of the Administrative Agent
shall not constitute a waiver of the Administrative Agent’s rights and the
Borrowers’ obligations under SECTIONS 2.17(a), 2.17(b) and 2.17(c). Any amount
which is added to the principal balance of the Loan Account as provided in this
SECTION 2.04(d) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans.
     SECTION 2.05 Overadvances.
          (a) The Agents and the Lenders shall have no obligation to make any
Revolving Credit Loan (including, without limitation, any Swingline Loan) or to
provide any Letter of Credit if an Overadvance would result.
          (b) The Administrative Agent may, in its discretion, make Permitted
Overadvances to the Borrowers without the consent of the Lenders and each Lender
shall be

43



--------------------------------------------------------------------------------



 




bound thereby. Any Permitted Overadvances may constitute Swingline Loans. The
making of a Permitted Overadvance is for the benefit of the Borrowers and shall
constitute a Revolving Credit Loan and an Obligation. The making of any such
Permitted Overadvance on any one occasion shall not obligate any Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding.
          (c) The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of SECTION 2.15 regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements.
     SECTION 2.06 Swingline Loans
          (a) The Swingline Lender is authorized by the Lenders but is not
obligated, to make Swingline Loans at any time (subject to SECTION 2.06(b)) to
the Borrowers (which shall be in an integral multiple of $100,000, but not less
than $1,000,000), up to the amount of the sum of the Swingline Loan Ceiling,
plus any Permitted Overadvances, in each case upon a notice of Borrowing from
Lead Borrower received by the Administrative Agent and the Swingline Lender
(which notice, at the Swingline Lender’s discretion, may be submitted prior to
1:00 p.m., Boston time, on the Business Day on which such Swingline Loan is
requested). Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Lenders under SECTION 2.22 below.
          (b) Swingline Loans may be made by Swingline Lender only (i) for
Permitted Overadvances or (ii) for administrative convenience, at the Lead
Borrower’s request therefor which shall be deemed a representation that the
applicable conditions for borrowing under SECTION 4.02 are satisfied. If the
conditions for borrowing under SECTION 4.02 cannot in fact be fulfilled, (x) the
Lead Borrower shall give immediate notice (a “Noncompliance Notice”) thereof to
the Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Lender with a copy of the Noncompliance Notice, and
(y) the Required Lenders may direct the Swingline Lender to, and the Swingline
Lender thereupon shall, cease making Swingline Loans (other than Permitted
Overadvances) until such conditions can be satisfied or are waived in accordance
with SECTION 9.02. Unless the Required Lenders so direct the Swingline Lender,
the Swingline Lender may, but is not obligated to, continue to make Swingline
Loans commencing one (1) Business Day after the Non-Compliance Notice is
furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
(other than Permitted Overadvances) shall be made pursuant to this SECTION
2.06(b) if the aggregate outstanding amount of the Credit Extensions and
Swingline Loans would exceed the amounts set forth in SECTION 2.01 hereof.
     SECTION 2.07 Notes.
          (a) The Revolving Credit Loans made by such Lender shall be evidenced
by a Revolving Credit Note, duly executed on behalf of the Borrowers, dated the
Closing Date, payable to the order of such Lender in an aggregate principal
amount equal to such Lender’s Commitment.

44



--------------------------------------------------------------------------------



 



          (b) The Revolving Credit Loans made by the Swingline Lender with
respect to Swingline Loans shall be evidenced by a Swingline Note, duly executed
on behalf of the Borrowers, dated the Closing Date, payable to the order of the
Swingline Lender, in an aggregate principal amount equal to the Swingline Loan
Ceiling.
          (c) Each Lender is hereby authorized by the applicable Borrowers to
endorse on a schedule attached to each Note delivered to such Lender (or on a
continuation of such schedule attached to such Note and made a part thereof), or
otherwise to record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, each payment of interest on any such
Loan and the other information provided for on such schedule; provided, however,
that the failure of any Lender to make such a notation or any error therein
shall not affect the obligation of any Borrowers to repay the Loans made by such
Lender in accordance with the terms of this Agreement and the applicable Notes.
          (d) Upon receipt of an affidavit and indemnity of a Lender as to the
loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor at no expense to the Borrower.
     SECTION 2.08 Interest on Loans.
          (a) Subject to SECTION 2.12, each Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum that shall be equal to the then
Prime Rate plus the Applicable Margin for Prime Rate Loans.
          (b) Subject to SECTION 2.09 through 2.12, each LIBO Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBO Rate for such Interest Period, plus the Applicable
Margin for LIBO Loans.
          (c) Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, at maturity (whether by acceleration
or otherwise), after such maturity on demand and upon any repayment or
prepayment thereof (on the amount prepaid).
     SECTION 2.09 Conversion and Continuation of Revolving Credit Loans.
          (a) The Lead Borrower shall have the right at any time, on three
(3) Business Days’ prior irrevocable notice to the Administrative Agent (which
notice, to be effective, must be received by the Administrative Agent not later
than 1:00 p.m., Boston time, on the third Business Day preceding the date of any
conversion), (i) to convert any outstanding Borrowings of Prime Rate Loans to
Borrowings of LIBO Loans, or (ii) to continue an outstanding Borrowing of LIBO
Loans for an additional Interest Period, or (iii) to convert any outstanding
Borrowings by the Borrowers of LIBO Loans to a Borrowing of Prime Rate Loans,
subject in each case to the following:

45



--------------------------------------------------------------------------------



 



          (i) No Borrowing of Revolving Credit Loans may be converted into, or
continued as, LIBO Loans at any time when an Event of Default has occurred and
is continuing;
          (ii) If less than a full Borrowing of Revolving Credit Loans is
converted, such conversion shall be made pro rata among the Lenders based upon
their Commitment Percentages, in accordance with the respective principal
amounts of the Revolving Credit Loans comprising such Borrowing held by such
Lenders immediately prior to such conversion;
          (iii) The aggregate principal amount of Prime Rate Loans being
converted into or continued as LIBO Loans shall be in an integral of $1,000,000;
          (iv) Each Lender shall effect each conversion by applying the proceeds
of its new LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving
Credit Loan being so converted;
          (v) The Interest Period with respect to a Borrowing of LIBO Loans
effected by a conversion or in respect to the Borrowing of LIBO Loans being
continued as LIBO Loans, shall commence on the date of conversion or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;
          (vi) A Borrowing of LIBO Loans may be converted only on the last day
of an Interest Period applicable thereto; and
          (vii) Each request for a conversion or continuation of a Borrowing of
LIBO Loans which fails to state an applicable Interest Period shall be deemed to
be a request for an Interest Period of one (1) month.
          (b) If the Lead Borrower does not give notice to convert any Borrowing
of LIBO Loans, or does not give notice to continue, or does not have the right
to continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.09(a) above, such Borrowing shall automatically be converted to, or continued
as, a Borrowing of Prime Rate Loans, at the expiration of the then-current
Interest Period. The Administrative Agent shall, after it receives notice from
the Lead Borrower, promptly give each Lender, notice of any conversion, in whole
or part, of any Revolving Credit Loan made by such Lender.
     SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans.
     If prior to the commencement of any Interest Period for a LIBO Borrowing,
the Administrative Agent:
     (a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period; or
     (b) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of

46



--------------------------------------------------------------------------------



 



making or maintaining their Revolving Credit Loans included in such Borrowing
for such Interest Period;
then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing shall be
made as a Borrowing of Prime Rate Loans.
     SECTION 2.11 Change in Legality.
          (a) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (i) any Change in Law shall make it unlawful for a Lender to
make or maintain a LIBO Loan or to give effect to its obligations as
contemplated hereby with respect to a LIBO Loan or (ii) at any time the Required
Lenders reasonably determine that the making or continuance of any LIBO Loans
has become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Required Lenders in the London interbank market, then, by written notice to
the Lead Borrower, such Required Lenders may (x) declare that LIBO Loans will
not thereafter be made by such Lenders hereunder, whereupon any request by the
Lead Borrower for a LIBO Borrowing shall, unless withdrawn, as to such Lenders
only, be deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding LIBO Loans made by
such Lenders be converted to Prime Rate Loans, in which event all such LIBO
Loans shall be automatically converted to Prime Rate Loans as of the effective
date of such notice as provided in SECTION 2.09(b). In the event any Lender
shall exercise its rights under clause (i) or the Required Lenders shall
exercise their rights under clause (ii) of this SECTION 2.11(a), all payments
and prepayments of principal which would otherwise have been applied to repay
the LIBO Loans that would have been made by such Lenders or the converted LIBO
Loans of such Lenders, shall instead be applied to repay the Prime Rate Loans
made by such Lenders in lieu of, or resulting from the conversion of, such LIBO
Loans.
          (b) For purposes of this SECTION 2.11, a notice to the Lead Borrower
pursuant to SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Lead Borrower.
     SECTION 2.12 Default Interest.
     Effective upon written notice from the Administrative Agent or the Required
Lenders after the occurrence of any Specified Default and at all times
thereafter while such Specified Default is continuing, interest shall accrue on
all outstanding Loans (including Swingline Loans) (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (computed
on the basis of the actual number of days elapsed over a year of 365 or 366 days
as applicable) (the “Default Rate”) equal to the rate (including the Applicable
Margin for Revolving

47



--------------------------------------------------------------------------------



 



Credit Loans) in effect from time to time plus two percent (2.00%) per annum and
such interest shall be payable on each Interest Payment Date (or any earlier
maturity of the Loans).
     SECTION 2.13 Letters of Credit.
          (a) Upon the terms and subject to the conditions herein set forth, at
any time and from time to time after the date hereof and prior to the
Termination Date, the Lead Borrower on behalf of the Borrowers, may request an
Issuing Bank to issue, and subject to the terms and conditions contained herein,
such Issuing Bank shall issue, for the account of the relevant Borrower, one or
more Letters of Credit; provided, however, that no Letter of Credit shall be
issued if after giving effect to such issuance (i) the aggregate Letter of
Credit Outstandings shall exceed $200,000,000, or (ii) the aggregate Credit
Extensions (including Swingline Loans) would exceed the limitation set forth in
SECTION 2.01(a); and provided, further, that if Letters of Credit are issued
within such Issuing Bank’s Agreed Letter of Credit Limit, such Issuing Bank
shall provide periodic reporting of Letters of Credit issued by such Issuing
Bank in a manner, and in time periods, acceptable to the Administrative Agent,
or if no Agreed Letter of Credit Limit or reporting periods have been
established, then such Issuing Bank (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in a manner acceptable to the
Administrative Agent on each Business Day of all Letters of Credit issued on the
prior Business Day by such Issuing Bank. No Letter of Credit shall be issued if
an Issuing Bank shall have received notice from the Administrative Agent that
the conditions to such issuance have not been met.
          (b) Each Standby Letter of Credit shall expire no later than the date
which is at or prior to the close of business on the earlier of the date which
is (i) one (1) year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one (1) year after such renewal
or extension) and (ii) five (5) Business Days prior to the Maturity Date;
provided, however, that each Standby Letter of Credit may, upon the request of
the Lead Borrower include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but not beyond the date that is five (5) Business Days prior to the
Maturity Date) unless the applicable Issuing Bank notifies the beneficiary
thereof at least thirty (30) days prior to the then-applicable expiration date
that such Letter of Credit will not be renewed.
          (c) Each Commercial Letter of Credit shall expire no later than the
date which is at or prior to the close of business on the earlier of the date
which is (i) 180 days after the date of the issuance, or extension, of such
Commercial Letter of Credit (or such other period as may be acceptable to the
Administrative Agent) and (ii) five (5) Business Days prior to the Maturity
Date.
          (d) After the occurrence of a Cash Dominion Event drafts drawn under
each Letter of Credit shall be reimbursed by the Borrowers by paying to the
Administrative Agent, an amount equal to such drawing not later than 1:00 p.m.,
Boston time, on (i) the date that the Lead Borrower shall have received notice
of such drawing, if such notice is received prior to 10:00 a.m., Boston time, on
such date, or (ii) the Business Day immediately following the day that the Lead
Borrower receives such notice, if such notice is received after 10:00 a.m.,
Boston time on the day of drawing, provided that in the absence of written
notice to the contrary from the Lead

48



--------------------------------------------------------------------------------



 



Borrower, and subject to the other provisions of this Agreement, such payment
shall be financed when due with a Prime Rate Loan or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting Prime Rate
Loan or Swingline Loan. The Issuing Banks shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower in a manner acceptable to the
Administrative Agent of such demand for payment and whether the applicable
Issuing Bank has made or will make payment thereunder; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the applicable Issuing Bank and the
Lenders with respect to any such payment.
          (e) If an Issuing Bank shall make any Letter of Credit Disbursement,
then, prior to the occurrence of a Cash Dominion Event, the Borrowers shall
reimburse such Issuing Bank directly for such Letter of Credit Disbursement
within the timeframes set forth in SECTION 2.13(d) above, provided that if the
Borrowers do not reimburse the Issuing Bank, the unpaid amount thereof shall
bear interest at the rate per annum then applicable to Prime Rate Loans for each
day from and including the date such payment is made to, but excluding, the date
that the Borrowers reimburse such Issuing Bank therefor, provided, however,
that, if the Borrowers fail to reimburse such Issuing Bank when due pursuant to
this SECTION 2.13(g), then SECTION 2.12 shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to SECTION 2.13(e) to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
          (f) Immediately upon the issuance of any Letter of Credit by an
Issuing Bank (or the amendment of a Letter of Credit increasing the amount
thereof), and without any further action on the part of such Issuing Bank, such
Issuing Bank shall be deemed to have sold to each Lender and each such Lender
shall be deemed unconditionally and irrevocably to have purchased from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Commitment Percentage in such
Letter of Credit, each drawing thereunder and the obligations of the Borrowers
under this Agreement and the other Loan Documents with respect thereto. Upon any
change in the Commitments pursuant to SECTION 2.02 or SECTION 9.04 of this
Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders. Any action taken or omitted by an Issuing Bank under or in
connection with a Letter of Credit, if taken or omitted in the absence of gross
negligence, bad faith or willful misconduct, shall not create for such Issuing
Bank any resulting liability to any Lender.
          (g) In the event that an Issuing Bank makes any Letter of Credit
Disbursement and the Borrowers shall not have reimbursed such amount in full to
such Issuing Bank pursuant to this SECTION 2.13, such Issuing Bank shall
promptly notify the Administrative Agent which shall promptly notify each Lender
of such failure, and each Lender shall promptly and unconditionally pay in
dollars and in same day funds to the Administrative Agent for the account of
such Issuing Bank the amount of such Lender’s Commitment Percentage of such
unreimbursed payment in dollars and in same day funds. If an Issuing Bank so
notifies the

49



--------------------------------------------------------------------------------



 



Administrative Agent, and the Administrative Agent so notifies the Lenders prior
to 2 p.m., Boston time, on any Business Day, each such Lender shall make
available to such Issuing Bank such Lender’s Commitment Percentage of the amount
of such payment on such Business Day in same day funds (or if such notice is
received by the Lenders after 2 p.m., Boston time on the day of receipt, payment
shall be made on the immediately following Business Day). If and to the extent
such Lender shall not have so made its Commitment Percentage of the amount of
such payment available to the applicable Issuing Bank, such Lender agrees to pay
to such Issuing Bank forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at the Federal Funds
Effective Rate. Each Lender agrees to fund its Commitment Percentage of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence
of the Termination Date. The failure of any Lender to make available to the
applicable Issuing Bank its Commitment Percentage of any payment under any
Letter of Credit shall neither relieve any Lender of its obligation hereunder to
make available to such Issuing Bank its Commitment Percentage of any payment
under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Lender. Whenever any Lender has made
payments to an Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit, such Lender shall be entitled to share ratably, based on its
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation. All reimbursements to be made by the
Loan Parties with respect to Letters of Credit shall be made in dollars.
          (h) Whenever the Lead Borrower desires that an Issuing Bank issue a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Lead Borrower shall give to the applicable Issuing Bank
and the Administrative Agent at least two (2) Business Days’ prior written
(including telegraphic, telex, facsimile or cable communication) notice (or such
shorter period as may be agreed upon in writing by the applicable Issuing Bank
and the Lead Borrower) specifying the date on which the proposed Letter of
Credit is to be issued, amended, renewed or extended (which shall be a Business
Day), the Stated Amount of the Letter of Credit so requested, the expiration
date of such Letter of Credit, the name and address of the beneficiary thereof,
and the provisions thereof. If requested by an Issuing Bank, the Lead Borrower
shall also submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for the issuance, amendment, renewal or
extension of a Letter of Credit, provided that in the event of a conflict or
inconsistency between the terms of such application and this Agreement, the
terms of this Agreement shall supersede any contrary terms in such application
and shall control.
          (i) The obligations of the Borrowers to reimburse the Issuing Banks
for any Letter of Credit Disbursement shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation: (i) Any lack of validity or
enforceability of a Letter of Credit; (ii) The existence of any claim, setoff,
defense or other right which a Borrower may have at any time against a
beneficiary of any Letter of Credit or against any Issuing Bank or any of the
Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) Any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or

50



--------------------------------------------------------------------------------



 



inaccurate in any respect; (iv) Payment by an Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) Any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) The fact that any Event of Default shall
have occurred and be continuing. No Credit Party shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks, provided that the foregoing
shall not be construed to excuse the Issuing Banks from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
the applicable Issuing Bank’s gross negligence, bad faith or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, an Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (j) If any Specified Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, the Loan Parties shall immediately deposit in the Cash
Collateral Account an amount in cash equal to 105% of the Letter of Credit
Outstandings as of such date, plus any accrued and unpaid interest thereon. Each
such deposit shall be held by the Collateral Agent for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
Cash Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and in the sole
discretion of the Collateral Agent (at the request of the Lead Borrower and at
the Borrowers’ risk and expense); such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the maturity of the Loans has been accelerated, shall be
applied to satisfy other Obligations. If the applicable Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
a Specified Default, such amount (to the extent not applied as aforesaid) shall
be returned promptly to the respective Borrower but in no event later than two
(2) Business Days after all Specified Defaults have been waived.

51



--------------------------------------------------------------------------------



 



     SECTION 2.14 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Banks; or
          (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or LIBO Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company would have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this SECTION 2.14 and setting forth in reasonable detail the manner in which
such amount or amounts were determined shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this SECTION 2.14 shall not constitute a waiver
of such Lender’s or

52



--------------------------------------------------------------------------------



 



such Issuing Bank’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred twenty (120) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor, and provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred twenty (120) day period referred to above
shall be extended to include the period of retroactive effect thereof.
     SECTION 2.15 Optional Termination or Reduction of Commitments. Upon at
least three (3) Business Days’ prior written notice to the Administrative Agent,
the Lead Borrower may, at any time, in whole permanently terminate, or from time
to time in part permanently reduce, the Commitments. Each such reduction shall
be in the principal amount of $20,000,000 or any integral multiple thereof. Each
such reduction or termination shall (i) be applied ratably to the Commitments of
each Lender and (ii) be irrevocable when given. At the effective time of each
such reduction or termination, the Borrowers shall pay to the Administrative
Agent for application as provided herein (i) all earned and unpaid fees under
the Fee Letter and all other fees accrued on the amount of the Commitments so
terminated or reduced through the date thereof, and (ii) any amount by which the
Credit Extensions to the Borrowers outstanding on such date exceed the amount to
which the Commitments are to be reduced effective on such date, in each case pro
rata based on the amount prepaid.
     SECTION 2.16 Optional Prepayment of Loans; Reimbursement of Lenders.
          (a) Subject to the provisions of SECTION 2.16(b), the Borrowers shall
have the right at any time and from time to time to prepay (without a commitment
reduction) outstanding Revolving Credit Loans in whole or in part, (x) with
respect to LIBO Loans, upon at least two (2) Business Days’ prior written, telex
or facsimile notice to the Administrative Agent prior to 1:00 p.m., Boston time,
and (y) with respect to Prime Rate Loans, on the same Business Day if written,
telex or facsimile notice is received by the Administrative Agent prior to 2:00
p.m., Boston time, subject in each case to the following limitations:
          (i) Subject to SECTION 2.17, all prepayments shall be paid to the
Administrative Agent for application, first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Revolving Credit
Loans ratably in accordance with each Lender’s Commitment Percentage;
          (ii) Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. Each partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBO
Loans shall be permitted pursuant to this SECTION 2.16 other than on the last
day of an Interest Period applicable thereto, unless the applicable Borrowers
reimburse the Lenders for all Breakage Costs (as defined below) associated
therewith within five (5) Business Days of receiving a written demand for such
reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail. No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining

53



--------------------------------------------------------------------------------



 



outstanding pursuant to such Borrowing being less than $5,000,000 (unless all
such outstanding LIBO Loans are being prepaid in full); and
          (iii) Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Revolving Credit Loans
were made. Each notice of prepayment shall be revocable, provided that, within
five (5) Business Days of receiving a written demand for such reimbursement
which sets forth the calculation of such Breakage Costs in reasonable detail,
the applicable Borrower shall reimburse the Lenders for all Breakage Costs
associated with the revocation of any notice of prepayment. The Administrative
Agent shall, promptly after receiving notice from the Lead Borrower hereunder,
notify each Lender of the principal amount and Type of the Loans held by such
Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.
          (b) The Borrowers shall reimburse each Lender within five (5) Business
Days of notice for any loss incurred or to be incurred by the Lenders in the
reemployment of the funds (i) resulting from any prepayment (for any reason
whatsoever, including, without limitation, conversion to Prime Rate Loans or
acceleration by virtue of, and after, the occurrence of an Event of Default) of
any LIBO Loan required or permitted under this Agreement, if such Revolving
Credit Loan is prepaid other than on the last day of the Interest Period for
such Revolving Credit Loan or (ii) in the event that after the Lead Borrower
delivers a notice of borrowing under SECTION 2.04 in respect of LIBO Loans, such
Revolving Credit Loans are not made on the first day of the Interest Period
specified in such notice of borrowing for any reason other than a breach by such
Lender of its obligations hereunder or the delivery of any notice pursuant to
SECTION 2.11. Such loss shall be the amount (herein, collectively, “Breakage
Costs”) as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid, not prepaid or not borrowed at a rate of interest equal to the Adjusted
LIBO Rate for such Revolving Credit Loan (but specifically excluding any
Applicable Margin), for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a LIBO Loan with Prime Rate Loans other than on the last day of
the Interest Period for such Revolving Credit Loan or the failure to prepay a
LIBO, of the then current Interest Period for such Revolving Credit Loan or
(y) in the case of such failure to borrow, of the Interest Period for such LIBO
Loan which would have commenced on the date of such failure to borrow, over
(B) in the case of a LIBO Loan, the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market. Any Lender demanding
reimbursement for such loss shall deliver to the Lead Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined and such amounts shall be due within five (5) Business
Days after the receipt of such notice.
          (c) In the event the Borrowers fail to prepay any Revolving Credit
Loan on the date specified in any prepayment notice delivered pursuant to
SECTION 2.16(a), the Borrowers within five (5) Business Days after the receipt
of the notice described below from any Lender, shall pay to the Administrative
Agent for the account of such Lender any amounts

54



--------------------------------------------------------------------------------



 



required to compensate such Lender for any loss incurred by such Lender as a
result of such failure to prepay, including, without limitation, any loss, cost
or expenses (other than loss of profits) incurred by reason of the acquisition
of deposits or other funds by such Lender to fulfill deposit obligations
incurred in anticipation of such prepayment. Any Lender demanding such payment
shall deliver to the Lead Borrower from time to time one or more certificates
setting forth the amount of such loss as determined by such Lender and setting
forth in reasonable detail the manner in which such amount was determined and
such amounts shall be due within five (5) Business Days after the receipt of
such notice.
          (d) Whenever any partial prepayment of Revolving Credit Loans are to
be applied to LIBO Loans, such LIBO Loans shall be prepaid in the chronological
order of their Interest Payment Dates or as the Lead Borrower may otherwise
designate in writing.
     SECTION 2.17 Mandatory Prepayment; Commitment Termination; Cash Collateral.
     The outstanding Obligations shall be subject to prepayment as follows:
     (a) If at any time the amount of the Credit Extensions exceeds the lower of
(i) the then amount of the Total Commitments, and (ii) the then amount of the
Borrowing Base, the Borrowers will immediately upon notice from the
Administrative Agent (1) prepay the Loans in an amount necessary to eliminate
such excess, and (2) if, after giving effect to the prepayment in full of all
outstanding Loans such excess has not been eliminated, deposit cash into the
applicable Cash Collateral Account in an amount equal to 105% of the Letters of
Credit Outstanding.
     (b) The Revolving Credit Loans shall be repaid daily in accordance with
(and to the extent required under) the provisions of SECTION 2.18 hereof, to the
extent then applicable.
     (c) After the occurrence of a Cash Dominion Event and prior to the
occurrence of an Event of Default (if an Event of Default shall have occurred,
SECTION 7.03 shall apply), in the event and on each occasion that any Cash
Receipts or Net Proceeds are received by or on behalf of any Loan Party in
respect of any Prepayment Event, the Borrowers shall prepay the Loans in an
aggregate principal amount equal to such Net Proceeds on the day immediately
following receipt, in the following order of priority:
     (A) FIRST, to pay interest and fees due and payable on the Credit
Extensions to the Borrowers;
     (B) SECOND, to pay outstanding Swingline Loans of the Borrowers;
     (C) THIRD, to pay all outstanding reimbursement obligations for drawings
made under Letters of Credit of the Borrowers;

55



--------------------------------------------------------------------------------



 



     (D) FOURTH, to pay principal outstanding under outstanding Loans to the
Borrowers that are Prime Rate Loans;
     (E) FIFTH, to pay outstanding Loans of the Borrowers that are LIBO Loans
and all Breakage Costs due in respect of such repayment or, at the Lead
Borrower’s option, to fund a cash collateral deposit to the Cash Collateral
Account pursuant to SECTION 2.17(d) sufficient to pay, and with direction to
pay, all such outstanding LIBO Loans on the last day of the then pending
Interest Period therefor;
     (F) SIXTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party;
     (G) SEVENTH, to pay Credit Party Expenses, indemnities and other similar
amounts then due to the Agents in connection with Credit Extensions to the
Borrowers;
     (H) EIGHTH, to pay Credit Party Expenses, indemnities and other similar
amounts then due to the Lenders in connection with Credit Extensions to the
Borrowers; and
     (I) NINTH, to pay all other outstanding Obligations and Other Liabilities
of the Borrowers.
     (d) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000.00. No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.17 other than on the last day of
an Interest Period applicable thereto, unless the Borrowers simultaneously
reimburse the Lenders for all Breakage Costs associated therewith within five
(5) Business Days of receiving a written demand for such reimbursement which
sets forth the calculation of such Breakage Costs in reasonable detail. In order
to avoid such Breakage Costs, as long as no Specified Default has occurred and
is continuing, at the request of the Lead Borrower, the Administrative Agent
shall hold all amounts required to be applied to LIBO Loans in the Cash
Collateral Account and will apply such funds to the applicable LIBO Loans at the
end of the then pending Interest Period therefor (provided that the foregoing
shall in no way limit or restrict the Agents’ rights upon the subsequent
occurrence of an Event of Default). No partial prepayment of a Borrowing of LIBO
Loans shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $5,000,000. A prepayment
of the Revolving Credit Loans pursuant to SECTION 2.17(c), SECTION 2.17(d) or
SECTION 2.17(e) shall not permanently reduce the Revolving Credit Commitments.
     (e) All amounts required to be applied to all Revolving Credit Loans
hereunder (other than Swingline Loans) shall be applied ratably in accordance
with each Lender’s Commitment Percentage. All credits against the Obligations
shall be conditioned upon final payment to the Administrative Agent of the items
giving rise to

56



--------------------------------------------------------------------------------



 



such credits. If any item credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful or timely, the
Administrative Agent shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrowers shall indemnify the
Credit Parties against all claims and losses resulting from such dishonor or
return.
     (f) Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations
and Other Liabilities owing by them.
     SECTION 2.18 Cash Management.
          (a) Within thirty (30) days after the occurrence of a Cash Management
Documentation Event, each Borrower shall:
          (i) deliver to the Collateral Agent a list of all present DDAs
maintained by the Borrowers, which schedule shall include, with respect to each
depository (A) the name and address of such depository; (B) the account
number(s) maintained with such depository; and (C) with respect to any Blocked
Account Bank, a contact person at such depository;
          (ii) deliver to the Collateral Agent a list describing all
arrangements to which any Borrower is a party with respect to the payment to
such Borrower of the proceeds of all credit card charges for sales by such
Borrower;
          (iii) deliver to the Collateral Agent notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit F which
have been executed on behalf of such Borrower and addressed to such Borrower’s
credit card clearinghouses and processors;
          (iv) deliver to the Collateral Agent notifications (each, a “Private
Label Receivable Notification”) substantially in the form attached hereto as
Exhibit G which have been executed on behalf of such Borrower and addressed to
each purchaser pursuant to any Private Label Receivables financing program of
such Borrower in effect from time to time; and
          (v) enter into a blocked account agreement (each, a “Blocked Account
Agreement”) substantially in the form attached as Exhibit H with each Blocked
Account Bank (other than lockbox accounts relating to the Securitization
Program) (collectively, the “Blocked Accounts”). Such Blocked Account
Agreement(s) shall be entered into with Administrative Agent, any
Co-Documentation Agent, any Co-Syndication Agent, Wells Fargo National Bank,
N.A., any Lender, or another financial institution reasonably acceptable to the
Agents, provided that the Borrowers shall deliver to the Administrative Agent
notifications executed on behalf of the Borrowers to Pier 1 Funding, Inc. (which
purchases the Borrowers’ Private Label Receivables) instructing Pier 1 Funding,
Inc. to remit the purchase price for the Private Label Receivables and any other
amounts to which any Loan Party is entitled to receive from Pier 1 Funding, Inc.
under the

57



--------------------------------------------------------------------------------



 



Securitization Program Documents to the Concentration Account. If any Borrower
is unable to obtain a Blocked Account Agreement as required herein, at the
Collateral Agent’s option, such Borrower shall be required to transfer to and
maintain such account with the Collateral Agent.
          (b) Each Credit Card Notification, Blocked Account Agreement and
Private Label Receivable Notification shall require, after the occurrence of a
Cash Dominion Event (and delivery of notice thereof from the Administrative
Agent), the ACH or wire transfer on each Business Day (and whether or not there
is then an outstanding balance in the Loan Account) of all available cash
receipts (the “Cash Receipts”) (other than collections with respect to Private
Label Receivables which are received in a lockbox account for, and are subject
to, the Securitization Program) to the concentration account maintained by the
Collateral Agent at Bank of America (the “Concentration Account”) from:
          (i) the sale of Inventory;
          (ii) all proceeds of collections of Accounts;
          (iii) all Net Proceeds on account of any Prepayment Event;
          (iv) the then contents of each DDA, provided that up to $1,500 may be
maintained in overnight balances in any DDA and excluding lockbox accounts
relating to the Securitization Program; and
          (v) the proceeds of all credit card charges .
          (c) After the occurrence of a Cash Dominion Event, the Borrowers shall
accurately report to the Administrative Agent all amounts deposited in the
Blocked Accounts to ensure the proper transfer of funds as set forth above. If,
at any time after the occurrence of a Cash Dominion Event, any cash or cash
equivalents consisting of proceeds of Collateral, owned by any Borrowers (other
than lockbox accounts relating to the Securitization Program) are deposited to
any account, or held or invested in any manner, otherwise than in a Blocked
Account that is subject to a Blocked Account Agreement (or a DDA which is swept
daily to a Blocked Account), the Collateral Agent may require the applicable
Borrowers to close such account and have all funds therein transferred to a
Blocked Account, and all future deposits made to a Blocked Account which is
subject to a Blocked Account Agreement. In addition to the foregoing, the
Borrowers shall provide the Administrative Agent with an accounting of the
contents of the Blocked Accounts, which shall identify, to the satisfaction of
the Administrative Agent, the proceeds from the Private Label Receivables which
are subject to the Securitization Program which were deposited into a Blocked
Account and swept to the Concentration Account. Upon the receipt of (x) the
contents of the Blocked Accounts, and (y) such accounting, the Administrative
Agent agrees to promptly (but in no event later than one Business Day after
receipt of such proceeds and accounting) remit to the Borrowers (or to such
account as the Borrowers may direct), the proceeds of such Private Label
Receivables received by the Administrative Agent for such day.
          (d) The Borrowers may close DDAs or Blocked Accounts and/or open new
DDAs or Blocked Accounts, subject, after the occurrence of a Cash Management
Documentation

58



--------------------------------------------------------------------------------



 



Event, to the execution and delivery to the Collateral Agent of appropriate
Blocked Account Agreements (unless expressly waived by the Collateral Agent)
(other than with respect to lockbox accounts relating to the Securitization
Program) consistent with the provisions of this SECTION 2.18 and otherwise
satisfactory to the Collateral Agent. The Borrowers shall not enter into any
agreements with credit card processors other than the ones expressly
contemplated herein unless contemporaneously therewith, a Credit Card
Notification, after the occurrence of a Cash Management Documentation Event, is
executed and delivered to the Collateral Agent.
          (e) The Borrowers may also maintain one or more disbursement accounts
(the “Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.
          (f) The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent. Each Borrower hereby acknowledges
and agrees that (i) except for collections on and proceeds of Private Label
Receivables which are subject to the Securitization Program (which shall be
applied in accordance with the provisions of SECTION 2.17(c)), such Borrower has
no right of withdrawal from the Concentration Account, (ii) the funds on deposit
in the Concentration Account shall at all times continue to be collateral
security for all of the Obligations, and (iii) except for collections on and
proceeds of Private Label Receivables which are subject to the Securitization
Program (which shall be applied in accordance with the provisions of SECTION
2.17(c)), the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this SECTION 2.18, any Borrower receives or otherwise has dominion and control
of any such proceeds or collections after the occurrence of a Cash Dominion
Event, such proceeds and collections shall be held in trust by such Borrower for
the Collateral Agent, shall not be commingled with any of such Borrower’s other
funds or deposited in any account of such Borrower and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or dealt with in such other fashion as such Borrower may be instructed by the
Collateral Agent.
          (g) The following shall apply to deposits and payments under and
pursuant to this Agreement:
          (i) Funds shall be deemed to have been deposited to the Concentration
Account on the Business Day on which deposited, provided that notice of such
deposit is available to the Collateral Agent by 2:00 p.m., Boston time, on that
Business Day;
          (ii) Funds paid to the Administrative Agent other than by deposit to
the Concentration Account, shall be deemed to have been received on the Business
Day when they are good and collected funds, provided that notice of such payment
is available to the Administrative Agent by 2:00 p.m., Boston time, on that
Business Day;
          (iii) If notice of a deposit to a Concentration Account or payment is
not available to the Administrative Agent until after 2:00 p.m., Boston time, on
a Business Day, such deposit or payment shall be deemed to have been made at
9:00 a.m., Boston time, on the then next Business Day;

59



--------------------------------------------------------------------------------



 



          (iv) On each Business Day, the Administrative Agent shall apply the
then collected balance of the Concentration Account (net of monthly fees
charged, and of such impressed balances as may be required by the bank at which
the Concentration Account is maintained) in accordance with this Section; and
          (v) If any item deposited to the Concentration Account and credited to
the Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the applicable Loan
Account and the applicable Borrowers shall indemnify the Credit Parties against
all claims and losses resulting from such dishonor or return.
     SECTION 2.19 Fees.
          (a) The Borrowers shall pay to the Administrative Agent, for the
account of the Administrative Agent, the fees set forth in the Fee Letter as and
when payment of such fees is due as therein set forth.
          (b) Each Lender shall be paid the Line Fee at the times and in the
manner set forth below. The Borrowers shall pay the Administrative Agent, for
the account of the Lenders, a fee (the “Unused Fee”) equal to 0.25% per annum
(on the basis of actual days elapsed in a year of 365 or 366 days, as
applicable) of the average daily balance of the Unused Commitment, during the
calendar month just ended (or relevant period with respect to the payment being
made for the first month ending after the Closing Date or on the Termination
Date). The Unused Fee shall be paid in arrears, on the first day of each month
after the execution of this Agreement and on the Termination Date. If the Unused
Fee actually paid by the Borrowers is insufficient to pay an amount equal to the
Line Fee to the Lenders, the deficiency shall be paid to the Lenders by the
Swingline Lender from its own funds (and the Borrowers shall have no liability
with respect thereto). The Administrative Agent shall pay the Unused Fee (and
any amounts payable by the Swingline Lender hereunder) to the Lenders upon the
Administrative Agent’s receipt of the Unused Fee based upon their pro rata share
of an amount equal to the aggregate Line Fee to all Lenders; provided that for
purposes of calculating the pro rata share of any Person which is both the
Swingline Lender and a Lender, such Person’s share shall be equal to the
difference between (i) the sum of such Person’s Commitment, and (ii) the sum of
(A) such Person’s Commitment Percentage of the principal amount of Revolving
Credit Loans then outstanding to the Borrowers (including the principal amount
of Swingline Loans then outstanding), and (B) such Person’s Commitment
Percentage of the then Letter of Credit Outstandings.
          (c) The Borrowers shall pay the Administrative Agent, for the account
of the Lenders on the second day of each January, April, July and October, in
arrears, a fee calculated on the basis of a 365 or 366 day year, as applicable,
and actual days elapsed (each, a “Letter of Credit Fee”), equal to the following
per annum percentages of the average face amount of the following categories of
Letters of Credit outstanding during the three month period then ended:
          (i) Standby Letters of Credit: At a per annum rate equal to the then
Applicable Margin for LIBO Loans;

60



--------------------------------------------------------------------------------



 



          (ii) Commercial Letters of Credit: At a per annum rate equal to
one-half percent (.50%);
          (iii) After the occurrence and during the continuance of an Event of
Default, at any time that the Administrative Agent is not holding in the Cash
Collateral Account an amount in cash equal to 105% of the Letter of Credit
Outstandings as of such date, plus accrued and unpaid interest thereon,
effective upon written notice from the Administrative Agent or the Required
Lenders, the Letter of Credit Fee shall be increased, at the option of the
Administrative Agent by an amount equal to two percent (2%) per annum.
          (d) The Borrowers shall pay to (i) the applicable Issuing Bank, at any
time prior to the occurrence of a Cash Dominion Event, or (ii) the
Administrative Agent, for the benefit of the applicable Issuing Bank, in
addition to all Letter of Credit Fees otherwise provided for hereunder, a
fronting fee in the amount of 0.125% of the face amount of each Letter of Credit
or, if the Borrowers and such Issuing Bank shall have separately agreed to a
fronting fee for purposes hereof, then in the amount of such separately agreed
fee (each, a “Fronting Fee”) and such other reasonable fees and charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each Letter of Credit issued by the Issuing Bank as are customarily imposed
by the Issuing Bank from time to time in connection with letter of credit
transactions.
          (e) All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for the respective accounts of the
Administrative Agent and other Credit Parties as provided herein. Once due, all
fees shall be fully earned and shall not be refundable under any circumstances.
     SECTION 2.20 Maintenance of Loan Account; Statements of Account.
          (a) The Administrative Agent shall maintain an account on its books in
the name of the Borrowers (the “Loan Account”) which will reflect (i) all Loans
and other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.
          (b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from others for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks, and the amounts so credited shall be applied as set forth
in SECTIONS 2.17(e) or 7.03, as applicable. After the end of each month, the
Administrative Agent shall send to the Borrowers a statement accounting for the
charges, loans, advances and other transactions occurring among and between the
Administrative Agent, the Lenders and the Borrowers during that month. The
monthly statements shall, absent manifest error, be deemed presumptively
correct.
     SECTION 2.21 Payments.
          (a) The Borrowers shall make each payment required to be made
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of

61



--------------------------------------------------------------------------------



 



drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(c) or 2.23, or otherwise) prior to 2:00 p.m., Boston time, on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 Federal Street,
Boston, Massachusetts, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to SECTIONS 2.14, 2.16(c), 2.23 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments to the appropriate recipient promptly following receipt thereof.
If any payment under any Loan Document shall be due on a day that is not a
Business Day, except with respect to LIBO Borrowings, the date for payment shall
be extended to the next succeeding Business Day, and, if any payment due with
respect to LIBO Borrowings shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, unless
that succeeding Business Day is in the next calendar month, in which event, the
date of such payment shall be on the last Business Day of subject calendar
month, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.
          (b) All funds received by and available to the Administrative Agent to
pay principal, unreimbursed drawings under Letters of Credit, interest and fees
then due hereunder, shall be applied in accordance with the provisions of
SECTIONS 2.17(c) or 7.03 hereof ratably among the parties entitled thereto in
accordance with the amounts of principal, unreimbursed drawings under Letters of
Credit, interest, and fees then due to such respective parties. Any net
principal reductions to the Revolving Credit Loans received by the
Administrative Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent has distributed
to that Lender its Commitment Percentage thereof.
          (c) Unless the Administrative Agent shall have received notice from
the Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.
          (d) If any Lender shall fail to make any payment required to be made
by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

62



--------------------------------------------------------------------------------



 



     SECTION 2.22 Settlement Amongst Lenders
          (a) Except as provided in SECTION 2.22(b), the Swingline Lender may
(but shall not be obligated to), at any time, on behalf of the Borrowers (which
hereby authorize the Swingline Lender to act on their behalf in that regard)
request the Administrative Agent to cause the Lenders to make a Revolving Credit
Loan (which shall be a Prime Rate Loan) in an amount equal to such Lender’s
Commitment Percentage of the outstanding amount of Swingline Loans made in
accordance with SECTION 2.06, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied. Upon such request,
each Lender shall make available to the Administrative Agent the proceeds of
such Revolving Credit Loan for the account of the Swingline Lender. If the
Swingline Lender requires a Revolving Credit Loan to be made by the Lenders and
the request therefor is received prior to 12:00 Noon, Boston time, on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m., Boston time, that day; and, if the request therefor is received after
12:00 Noon, Boston time, then no later than 3:00 p.m., Boston time, on the next
Business Day. The obligation of each such Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent at the Federal Funds Effective Rate.
          (b) The amount of each Lender’s Commitment Percentage of outstanding
Revolving Credit Loans (including outstanding Swingline Loans, except that
settlements of Swingline Loans shall not be required to be made during the
months of November and December of each year) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Credit Loans (excluding Swingline
Loans) and repayments of Revolving Credit Loans (excluding Swingline Loans)
received by the Administrative Agent as of 3:00 p.m., Boston time, on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Administrative Agent.
          (c) The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (excluding Swingline Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Lender
its applicable Commitment Percentage of repayments, and (ii) each Lender shall
transfer to the Administrative Agent or the Administrative Agent shall transfer
to each Lender such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Revolving Credit Loans made by each Lender
(excluding Swingline Loans) shall be equal to such Lender’s applicable
Commitment Percentage of Revolving Credit Loans (excluding Swingline Loans)
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 12:00 Noon, Boston time, on a Business Day, such transfers shall be
made in immediately available funds no later than 3:00 p.m., Boston time, that
day; and, if received after 12:00 Noon, Boston time, then no later than 3:00
p.m., Boston time, on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty

63



--------------------------------------------------------------------------------



 



by the Administrative Agent. If and to the extent any Lender shall not have so
made its transfer to the Administrative Agent such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the Federal Funds Effective Rate.
     SECTION 2.23 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, however, that if a Loan Party shall be required to deduct, or an Agent
or a Lender shall be required to remit, any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions or remittances for Taxes (including
deductions applicable to additional sums payable under this SECTION 2.23) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions been made, and no such remittances had been
required, (ii) the Loan Party shall make such deductions and (iii) the Loan
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with Applicable Law.
          (b) In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
          (c) The Borrowers shall indemnify each Credit Party within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by such Credit Party on or with respect to any payment
by or on account of any obligation of the Loan Parties hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this SECTION 2.23) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the Relevant Governmental Authority; provided
that if any Borrower reasonably believes that such Taxes were not correctly or
legally asserted, each Lender will use reasonable efforts to cooperate with such
Borrower to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of such Lender result in any additional costs, expenses
or risks or be otherwise disadvantageous to it. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Credit Party,
or by the Administrative Agent on its own behalf or on behalf of any other
Credit Party, setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Lead Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Each Foreign Lender shall be entitled to an exemption from
withholding tax and shall deliver to the Lead Borrower and the Administrative
Agent two (2) copies of either United States Internal Revenue Service Form W
8BEN or Form W 8ECI, or any subsequent

64



--------------------------------------------------------------------------------



 



versions thereof or successors thereto, or, in the case of a Foreign Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a
(i) Form W 8BEN, or any subsequent versions thereof or successors thereto and
(ii) if such Foreign Lender delivers a Form W-8BEN, a certificate representing
that such Foreign Lender is not (A) a bank for purposes of Section 881(c) of the
Code, (B) is not a 10 percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of any Loan Party and (C) is not a controlled
foreign corporation related to the Loan Parties (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Foreign Lender claiming, as applicable, complete exemption from, U.S. Federal
withholding tax on payments by the Loan Parties under this Agreement and the
other Loan Documents, or in the case of a Foreign Lender claiming exemption for
“portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a “New Lending Office”). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Notwithstanding any other
provision of this SECTION 2.23(e), a Foreign Lender shall not be required to
deliver any form pursuant to this SECTION 2.23(e) that such Foreign Lender is
not legally able to deliver.
          (f) The Borrowers shall not be required to indemnify any Foreign
Lender or to pay any additional amounts to any Foreign Lender in respect of U.S.
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.
          (g) If any Loan Party shall be required pursuant to this SECTION 2.23
to pay any additional amount to, or to indemnify, any Credit Party to the extent
that such Credit Party becomes subject to Taxes subsequent to the Closing Date
(or, if applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

65



--------------------------------------------------------------------------------



 



          (h) If any Credit Party reasonably determines in its reasonable
discretion that it has actually and finally realized, by reason of a refund,
deduction or credit of any Taxes paid or reimbursed by the Loan Parties pursuant
to subsection (a) or (c) above in respect of payments under the Loan Documents,
a current monetary benefit that it would otherwise not have obtained and that
would result in the total payments under this SECTION 2.23 exceeding the amount
needed to make such Credit Party whole, such Credit Party shall pay to the Lead
Borrower, with reasonable promptness following the date upon which it actually
realizes such benefit, an amount equal to the lesser of the amount of such
benefit or the amount of such excess, in each case net of the pro rata share of
all reasonable out-of-pocket expenses incurred in securing such refund,
deduction or credit. This subsection shall not be construed as to require any
Credit Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrowers or any other
Persons.
          (i) In addition to the provisions of this SECTION 2.23, in respect of
amounts paid or credited by a Loan Party to or for the benefit of a particular
Lender that is an “authorized foreign bank” for purposes of the Income Tax Act
(Canada), the obligations under this SECTION 2.23 to pay an additional amount
shall apply where the particular Lender is liable for Taxes under Part XIII of
the Income Tax Act (Canada) in respect of such payment, even if the Loan Party
is not required under the Income Tax Act (Canada) to deduct or withhold an
amount in respect of Taxes on such payment as agent for the Lender, and this
SECTION 2.23 shall apply, mutatis mutandis, as if the Loan Party was required to
withhold an amount in respect of such Taxes.
          (j) A Lender affected thereby shall notify the Lead Borrower within a
reasonable time after receipt of a notice of assessment or proposed assessment
under which such Lender may be liable for additional Indemnified Taxes (and any
interest or penalties that may be assessed with respect to such Indemnified
Taxes) as a direct result of the Loan. Thereafter, such Lender shall at the Loan
Parties’ sole cost and expense, unless to do so might reasonably result in
either any increased liabilities or expenses which have not been fully secured
by the Loan Parties or any other material adverse affect on such Lender,
(a) provide reasonable assistance to the Loan Parties in contesting such
proposed assessment or assessment, and ( b) not settle or compromise the contest
of such proposed assessment or assessment without the Lead Borrower’s consent
(not to be unreasonably withheld). In addition to the foregoing, provided that
the same will not result in material costs and expenses which have not been
fully secured for by the Loan Parties, and at the Loan Parties sole cost and
expense, the Lenders will upon reasonable request of the Lead Borrower apply for
any refund of Taxes which might reasonably be available.
          (k) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this SECTION 2.23 shall
survive the payment in full of principal, interest, fees and any other amounts
payable hereunder and the termination of this Agreement and the other Loan
Documents until the expiration of the applicable statute of limitations, without
any claim having been made prior to that date.
     SECTION 2.24 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under SECTION 2.14 or cannot
make Loans under SECTION 2.11, or if the Borrowers are required to pay any
additional amount

66



--------------------------------------------------------------------------------



 



to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to SECTION
2.14 or 2.23, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, however, that the Borrowers shall not
be liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the Closing
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.
          (b) If any Lender requests compensation under SECTION 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23,
or if any Lender is a Delinquent Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in SECTION 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and
Swingline Lender which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in unreimbursed drawings under Letters
of Credit and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under SECTION 2.14 or payments required
to be made pursuant to SECTION 2.23, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
     SECTION 2.25 Designation of Lead Borrowers as Borrowers’ Agent.
          (a) Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Loans and Letters of Credit, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Loans so made and Letters of Credit so issued as if made directly by
the Lenders to such Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any other Borrower.
          (b) Each Borrower represents to the Credit Parties that it is an
integral part of a consolidated enterprise, and that each Loan Party will
receive direct and indirect benefits from

67



--------------------------------------------------------------------------------



 



the availability of the joint credit facility provided for herein, and from the
ability to access the collective credit resources of the consolidated enterprise
which the Loan Parties comprise. Each Borrower recognizes that credit available
to it hereunder is in excess of and on better terms than it otherwise could
obtain on and for its own account and that one of the reasons therefor is its
joining in the credit facility contemplated herein with all other Borrowers.
Consequently, each Borrower hereby assumes and agrees to discharge all
Obligations and Other Liabilities of each of the other Borrowers as if the
Borrower which is so assuming and agreeing were each of the other Borrowers.
          (c) The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a Borrower) on whose behalf the Lead Borrower has
requested a Revolving Credit Loan. None of the Agents nor any other Credit Party
shall have any obligation to see to the application of such proceeds.
          (d) The authority of the Lead Borrower to request Loans and Letters of
Credit on behalf of, and to bind, the Borrowers, shall continue unless and until
the Administrative Agent actually receives written notice of: (i) the
termination of such authority; and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.
     SECTION 2.26 Security Interests in Collateral.
     To secure their Obligations under this Agreement and the other Loan
Documents, the Borrowers and the Facility Guarantors shall grant to the
Collateral Agent, for its benefit and the ratable benefit of the other Credit
Parties, a first-priority security interest in, and hypothec of, all of the
Collateral pursuant hereto and to the Security Documents.
ARTICLE III
Representations and Warranties
     To induce the Credit Parties to make the Loans and to issue Letters of
Credit, the Loan Parties executing this Agreement, jointly and severally, make
the following representations and warranties to each Credit Party with respect
to each Loan Party:
     SECTION 3.01 Organization; Powers.
     Each Loan Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and, to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing

68



--------------------------------------------------------------------------------



 



individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Schedule 3.01 annexed hereto sets forth, as of the
Closing Date, each Loan Party’s name as it appears in official filings in its
state or province of incorporation or organization, its state or province of
incorporation or organization, organization type, organization number, if any,
issued by its state or province of incorporation or organization, and its
federal employer identification number.
     SECTION 3.02 Authorization; Enforceability.
     The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.03 Governmental Approvals; No Conflicts.
     The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Charter Documents of any Loan Party,
(c) will not violate or result in a default under any indenture or any other
agreement, instrument or other evidence of Material Indebtedness, or any
Securitization Program Document or other material instrument binding upon any
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party, except to the extent that such default
would not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created under the Loan Documents.
     SECTION 3.04 Financial Condition.
          (a) The Lead Borrower has heretofore furnished to the Agents the
Consolidated balance sheets, and Consolidated statements of operations,
stockholders’ equity, and cash flows for the Parent as of and for the Fiscal
Year ending February 2005 and as of and for the Fiscal Quarter ending August 27,
2005, certified by a Financial Officer of the Parent. Such Consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Parent as of such dates
and for such periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes.
          (b) Since the date of the latest such financial statements, there has
been no Material Adverse Effect.

69



--------------------------------------------------------------------------------



 



     SECTION 3.05 Properties.
          (a) Except as disclosed on Schedule 3.05(a), each Loan Party has title
to, or valid leasehold interests in, all its real (immoveable) and personal
(moveable) property material to its business, except for defects which would not
reasonably be expected to have a Material Adverse Effect.
          (b) Each Loan Party owns or is licensed to use, all patents,
trademarks, trade names, trade styles, brand names, service marks, logos,
copyrights, and other intellectual property used in its business, except to the
extent that the failure to so own or have the right to use would not reasonably
be expected to have a Material Adverse Effect, and to the knowledge of its
Responsible Officers the use thereof by the Loan Parties does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
          (c) Schedule 3.05(c)(i) sets forth the address (including county) of
all Real Estate that is owned by the Loan Parties as of the Closing Date,
together with a list of the holders of any mortgage or other Lien thereon.
Schedule 3.05(c)(ii) sets forth the address (including county) of all Real
Estate that is leased by the Loan Parties as of the Closing Date, together with
a list of the lessor with respect to each such Lease. Except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of the Responsible Officers of the Loan Parties each of such Leases is in full
force and effect and the Loan Parties are not in default of the terms thereof.
     SECTION 3.06 Litigation and Environmental Matters.
          (a) Except for Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Responsible Officers of the Loan Parties,
threatened in writing against or affecting any Loan Party (i) as to which there
is a reasonable possibility of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters) or (ii) that
involve any of the Loan Documents.
          (b) Except for Disclosed Matters, to the knowledge of its Responsible
Officers no Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, which, in each case, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.
          (c) There has been no change in the status of the Disclosed Matters
that, individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

70



--------------------------------------------------------------------------------



 



     SECTION 3.07 Compliance with Laws and Agreements.
     Each Loan Party is in compliance with all Applicable Law, including,
without limitation, the Income Tax Act (Canada), and all agreements relating to
Material Indebtedness, and no default has occurred and is continuing thereunder,
except in each case where the failure to comply or the existence of a default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
     SECTION 3.08 Investment and Holding Company Status.
     No Loan Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.
     SECTION 3.09 Taxes.
     As of the Closing Date each Loan Party has timely filed or caused to be
filed all tax returns and reports required to have been filed (including
Canadian federal and provincial income tax returns) and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings, for which such Loan Party
has set aside on its books adequate reserves, and as to which no Lien has arisen
or (b) to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect. Proper and accurate amounts have been
withheld by each Loan Party from its respective employees for all periods in
material compliance with all applicable federal, state, provisional, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities.
     SECTION 3.10 ERISA.
     No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.11 Disclosure.
     To the knowledge of the Responsible Officers, the Loan Parties have
disclosed to the Credit Parties all agreements, instruments and corporate or
other restrictions to which any Loan Party is subject, and all other matters
known to any of them that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information (other than any projections, pro
formas, budgets, and general market information) concerning the Loan Parties
furnished by or at the direction of any Loan Party to any Credit Party in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains, as of the date
furnished, any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading in light of the
circumstances under which such statements were made.

71



--------------------------------------------------------------------------------



 



     SECTION 3.12 Subsidiaries.
          (a) Schedule 3.12 sets forth the name of, and the ownership interest
of each Loan Party in, each Subsidiary as of the Closing Date; there is no other
Capital Stock of any class issued and outstanding as of the Closing Date. All
such shares of Capital Stock are validly issued, fully paid, and non-assessable.
          (b) Except as set forth on Schedule 3.12, no Loan Party is party to
any joint venture, general or limited partnership, or limited liability company
agreements or any other business ventures or entities as of the Closing Date.
     SECTION 3.13 Insurance.
     Schedule 3.13 sets forth a description of all general liability,
comprehensive, health, and casualty insurance maintained by or on behalf of the
Loan Parties as of the Closing Date. Each insurance policy listed on
Schedule 3.13 is in full force and effect and all premiums in respect thereof
that are due and payable as of the Closing Date have been paid.
     SECTION 3.14 Labor Matters.
     As of the Closing Date there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the actual knowledge of any Responsible Officer of
any Loan Party, threatened except to the extent that strikes, lockouts, or
slowdowns would not reasonably be expected to result in a Material Adverse
Effect. The Loan Parties reasonably believe that the hours worked by and
payments made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters to the extent that any such
violation could reasonably be expected to have a Material Adverse Effect. Except
for Disclosed Matters and to the extent that such liability would not reasonably
be expected to have a Material Adverse Effect, the Loan Parties reasonably
believe that all payments due from any Loan Party, or for which any claim may be
made against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth on Schedule
3.14 no Loan Party is a party to or bound by any material collective bargaining
agreement, management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement. There are no representation proceedings pending or, to
the actual knowledge of any Responsible Officer of any Loan Party, threatened to
be filed with the National Labor Relations Board or other Governmental
Authority, and no labor organization or group of employees of any Loan Party has
made a pending demand for recognition. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.
     SECTION 3.15 Security Documents.
     The Security Documents create in favor of the Collateral Agent, for its own
benefit and for the ratable benefit of the other Credit Parties, a legal, valid
and enforceable security or

72



--------------------------------------------------------------------------------



 



mortgage interests in the Collateral (subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law), and the Security
Documents constitute, or will upon the filing of financing statements or other
requisite registrations and/or the obtaining of “control”, in each case with
respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, including, without
limitation, the PPSA and the Civil Code of Québec, to the extent security
interests in such Collateral can be perfected by such filings or control, the
creation of a fully perfected and opposable first priority Lien on, and security
interest in, and hypothecation of, all right, title and interest of the Loan
Parties thereunder in such Collateral (to the extent required under the Security
Documents), in each case prior and superior in right to any other Person, except
for Permitted Encumbrances having priority over the Lien of the Collateral Agent
under Applicable Law.
     SECTION 3.16 Federal Reserve Regulations.
          (a) No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to buy or carry Margin Stock or to extend credit to others
for the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.
     SECTION 3.17 Solvency.
     Each of the Loan Parties is Solvent. No transfer of property is being made
by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Loan Party.
     SECTION 3.18 Licenses; Permits.
          (a) Each Loan Party has obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of its business except where the failure to obtain such permits, licenses or
other authorizations, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, and is also in compliance with all Applicable Laws, except
where the failure to comply with such terms, conditions or Applicable Laws,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
     SECTION 4.01 Closing Date.
     The obligation of the Lenders to make each Loan and of the Issuing Banks to
issue each Letter of Credit, including the initial Loans and the initial Letters
of Credit, if any, on the Closing Date, is subject to the following conditions
precedent:
     (a) The Agents (or their counsel) shall have received from each party
either (i) a counterpart of this Agreement and all other Loan Documents signed
on behalf of such party or (ii) written evidence satisfactory to the Agents
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and all
other Loan Documents.
     (b) The Agents shall have received a favorable written opinion (addressed
to each Agent and the Lenders and dated the Closing Date) of Kelly, Hart &
Hallman, counsel for the Loan Parties, covering such matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated thereby as the
Required Lenders shall reasonably request. The Loan Parties hereby request such
counsel to deliver such opinions.
     (c) The Agents shall have received Charter Documents and such other
documents and certificates as the Agents or their counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Agents and their counsel.
     (d) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $100,000,000. The Administrative Agent, shall have received a
Borrowing Base Certificate dated the Closing Date, relating to the month ended
on October 29, 2005, and executed by a Financial Officer of the Lead Borrower.
     (e) The Agents shall have received a certificate, reasonably satisfactory
in form and substance to the Agents, (i) with respect to the Solvency of the
Loan Parties as of the Closing Date and (ii) certifying that, as of the Closing
Date, the representations and warranties made by the Loan Parties in the Loan
Documents and otherwise are true and complete and that no Default or Event of
Default exists.
     (f) The Agents shall have received the Security Documents.
     (g) All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agents other

74



--------------------------------------------------------------------------------



 



than those which, individually or in the aggregate, would not and would not
reasonably be expected to have, a Material Adverse Effect.
     (h) The Agents shall have received a written report regarding the results
of a commercial finance examination of the Loan Parties, which shall be
satisfactory to the Agents.
     (i) Consolidated financial statements delivered to the Agents shall fairly
present in all material respects the business and financial condition of the
Parent and that there shall have been no Material Adverse Effect since the date
of the most recent financial information delivered to the Agents.
     (j) To the knowledge of the Responsible Officers, there shall not be
pending any litigation or other proceeding, the result of which would reasonably
be expected to have a Material Adverse Effect.
     (k) After giving effect to the consummation of the transactions
contemplated under this Agreement and the other Loan Documents on the Closing
Date (including any Loans made or Letters of Credit issued hereunder), no
Default or Event of Default shall exist.
     (l) The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases or subordination agreements are being
tendered on the Closing Date.
     (m) The Agents shall have received all documents and instruments, including
Uniform Commercial Code and PPSA financing statements and certified statements
issued by the Québec Register of Personal and Moveable Property Rights, required
by law or reasonably requested by the Agents to be filed, registered, published
or recorded to create or perfect the first priority Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered, published or recorded to the satisfaction of the Agents.
     (n) The Agents shall have received a payoff letter from the Loan Parties’
existing lender under their existing financing arrangement, as well as a tender
of releases and discharges of all collateral security for the existing financing
arrangement, each in form and substance satisfactory to the Agents. Such
Indebtedness shall be repaid contemporaneously with the making of the first
Revolving Credit Loan hereunder.
     (o) The Agents shall have received, and be reasonably satisfied with,
evidence of the Loan Parties’ insurance, together with such endorsements as are
required by the Loan Documents.
     (p) All fees due at or immediately after the Closing Date and all Credit
Party Expenses incurred in connection with the establishment of the credit
facility

75



--------------------------------------------------------------------------------



 



contemplated hereby (including the reasonable fees and expenses of counsel to
the Agents), shall have been paid in full.
     (q) The consummation of the transactions contemplated hereby shall not
(i) violate any Charter Document in any respect or any Applicable Law in any
material respect, or (ii) conflict with, or result in a default or event of
default under, any Securitization Program Document of any Loan Party. No event
shall exist which is, or solely with the passage of time, the giving of notice
or both, would be a default under any Securitization Program Document of any
Loan Party.
     (r) No material changes in Applicable Law adversely affecting the Loan
Parties or any Credit Party shall have occurred prior to the Closing Date.
     (s) There shall have been delivered to the Agents such additional
instruments and documents as the Agents or counsel to the Agents reasonably may
require or request.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding on the Loan
Parties. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless all of the foregoing conditions are satisfied (or waived
as provided in SECTION 9.02 hereof) at or prior to 12:00 noon, Boston time, on
November 23, 2005 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time).
     SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit.
     In addition to those conditions described in SECTION 4.01, the obligation
of the Lenders to make each Revolving Credit Loan and of the Issuing Banks to
issue each Letter of Credit, is subject to the following conditions precedent:
     (a) The Administrative Agent shall have received a notice with respect to
such Borrowing or issuance, as the case may be, as required by Article II.
     (b) To the knowledge of the Responsible Officers, (i) no Default or Event
of Default is then occurring and (ii) all representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith, except for those contained in
SECTION 3.04(b), shall be true and correct in all material respects, except to
the extent that the failure to be true and correct shall not have a Material
Adverse Effect, on and as of the date of each Borrowing or the issuance of each
Letter of Credit hereunder with the same effect as if made on and as of such
date, other than representations and warranties that relate solely to an earlier
date.
     (c) On the date of each Borrowing hereunder and the issuance of each Letter
of Credit and after giving effect thereto, the Loan Parties shall be in
compliance with all of the terms and provisions set forth herein and in the
other Loan Documents to be observed or performed and no Default or Event of
Default shall have occurred and be continuing.

76



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received timely delivery of the
most recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as reasonably required by the Administrative
Agent.
The request by the Lead Borrower for, and the acceptance by the Borrowers of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the Borrowing
Base. The conditions set forth in this SECTION 4.02 are for the sole benefit of
the Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the
Administrative Agent or any other Credit Party.
ARTICLE V
Affirmative Covenants
     Until (i) the Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been paid in full, (iii) all Letters of Credit shall have expired or
terminated or been cash collateralized to the extent provided herein and
(iv) all Letter of Credit Disbursements shall have been reimbursed, each Loan
Party covenants and agrees with the Credit Parties that:
     SECTION 5.01 Financial Statements and Other Information.
     The Lead Borrower will furnish to the Administrative Agent:
     (a) Within ninety (90) days after the end of each Fiscal Year of the
Parent, the Consolidated balance sheets, Consolidated statements of operations,
and Consolidated statements of stockholders’ equity and cash flows as of the end
of and for such year for the Parent, setting forth in each case in comparative
form the Consolidated figures for the previous Fiscal Year, all audited and
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without a
qualification or exception as to the scope of such audit) to the effect that
such Consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent on a
Consolidated basis in accordance with GAAP consistently applied and on an annual
basis a consolidating balance sheet to be delivered in a timely fashion, when
prepared;
     (b) Within forty-five (45) days after the end of each Fiscal Quarter of the
Parent, the Consolidated balance sheets, Consolidated statements of operations,
stockholders’ equity and cash flows of the Parent, as of the end of and for such
Fiscal Quarter and the elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the Consolidated figures for the previous Fiscal Year,
all certified by one of the Parent’s Financial Officers as presenting in all
material respects the financial condition and results of operations of the
Parent on a Consolidated basis in accordance

77



--------------------------------------------------------------------------------



 



with GAAP consistently applied, subject to normal year end audit adjustments and
the absence of footnotes;
     (c) Concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Lead Borrower in
the form of Exhibit I hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations with respect to Availability, the Average Daily
Availability and Consolidated Fixed Charge Coverage Ratio (if then being tested)
for such period;
     (d) With respect to each Fiscal Month in which Credit Extensions exceed
$100,000,000 at any time during such Fiscal Month, on the 10th Business Day of
each following Fiscal Month, a certificate in the form of Exhibit J (a
“Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business on the immediately preceding Fiscal Month, provided that if a Cash
Dominion Event has occurred, such Borrowing Base Certificate shall be furnished
on Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), and provided further that if the request for a Loan
will result in Credit Extensions exceeding $150,000,000 such Borrowing Base
Certificate shall accompany such request; each Borrowing Base Certificate to be
certified as complete and correct in all material respects on behalf of the Lead
Borrower by a Financial Officer of the Lead Borrower;
     (e) Promptly after the same become publicly available, copies of all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the Securities and Exchange Commission, or other foreign
securities regulatory body, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, as the case may be;
     (f) With respect to each month in which Credit Extensions exceed
$100,000,000 at any time during such month, the financial and collateral reports
described on Schedule 5.01(f) hereto, which shall be delivered at the times set
forth in such Schedule during the calendar months following each month in which
Credit Extensions exceed $100,000,000 at any time during such month;
     (g) A detailed summary of the Net Proceeds received from any Prepayment
Event within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds amongst the assets and properties of the Loan Parties which are the
subject of the Prepayment Event;
     (h) Notice of any intended sale or other disposition (other than a
Permitted Disposition) of material assets of any Loan Party permitted hereunder
or incurrence of any Indebtedness for borrowed money in excess of $25,000,000 in
favor of any non-Affiliated Person permitted hereunder at least five
(5) Business Days prior to the date of consummation such sale or disposition or
incurrence of such Indebtedness;

78



--------------------------------------------------------------------------------



 



     (i) Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of any Loan Document, as the Agents or any
Lender may reasonably request; and
     (j) If reasonably requested by the Administrative Agent, and concurrently
with the delivery of the financial statements under clause (a) above, copies of
the Borrowers’ Canadian federal and provincial tax returns for the Fiscal Year
to which such financial statements in clause (a) apply, if available.
Any of the delivery requirements relating to written financial information set
forth in this Section 5.01 may be satisfied by either (x) the Borrowers’ posting
such information in electronic format readable by the Administrative Agent and
the Lenders to a secure address on the world wide web (the “Informational
Website”) which is accessible by the Administrative Agent and the Lenders or
(y) the Borrowers’ delivering such financial information in electronic format to
the Administrative Agent and the Administrative Agent’s posting such information
to an Informational Website. The accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent, or any Lender
through the Administrative Agent, to request and receive from the Borrowers
physical delivery of specific financial information provided for in this
Section 5.01. The Lead Borrower shall give the Administrative Agent and each
Lender (or if applicable, the Administrative Agent shall give each Lender)
written or electronic notice each time any information is delivered by posting
to the Informational Website. The Loan Parties shall be responsible for and
shall bear all risk associated with establishing and maintaining the security
and confidentiality of the Informational Website and the information posted
thereto.
     SECTION 5.02 Notices of Material Events.
     The Lead Borrower will furnish to the Administrative Agent prompt written
notice of the occurrence of any of the following after any Responsible Officer
of the Lead Borrower obtains knowledge thereof:
     (a) A Default or Event of Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
     (b) The filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof that, as determined at the time of filing, could
reasonably be expected to result in a Material Adverse Effect;
     (c) An ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse
Effect;
     (d) Any development that results in a Material Adverse Effect;
     (e) Any change in the Parent’s chief executive officer or chief financial
officer;

79



--------------------------------------------------------------------------------



 



     (f) The discharge by any Loan Party of its present independent accountants
or any withdrawal or resignation by such independent accountants;
     (g) Any material collective bargaining agreement or other union labor
contract to which a Loan Party becomes a party, or the application for the
certification of a collective bargaining agent;
     (h) The filing of any Lien for unpaid Taxes in excess of $500,000 against
any Loan Party; and
     (i) Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.
     SECTION 5.03 Information Regarding Collateral.
     The Lead Borrower will furnish to the Agents at least thirty (30) days
prior written notice of any change in: (a) any Loan Party’s name or in any trade
name used to identify it in the conduct of its business or in the ownership of
its properties; (b) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (c) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (d) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings, publications
and registrations, have been made under the Uniform Commercial Code, PPSA or
other Applicable Law that are required in order for the Agents to continue at
all times following such change to have a valid, legal and perfected first
priority security interest in all the Collateral for its own benefit and the
benefit of the other Credit Parties.
     SECTION 5.04 Existence; Conduct of Business.
     Each Loan Party will, and will cause each of their Subsidiaries to, do all
things necessary to comply with its Charter Documents, and to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under SECTION
6.03.

80



--------------------------------------------------------------------------------



 



     SECTION 5.05 Payment of Obligations.
     Each Loan Party will, and will cause its Subsidiaries to, pay its Material
Indebtedness and other obligations, including Tax liabilities, and claims for
labor, materials, or supplies, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (c) such contest effectively suspends collection of the contested
obligation and no Lien is securing such obligation, or (d) the failure to make
payment would not reasonably be expected to result in a Material Adverse Effect.
Without limitation of the foregoing, each Loan Party will pay all obligations
within thirty (30) days of when due and owing to any third party warehousemen
storing any of the Inventory of any Loan Party.
     SECTION 5.06 Maintenance of Properties.
     Each Loan Party will, and will cause its Subsidiaries to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty loss, and condemnation excepted,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect and except for store closings and asset dispositions
permitted hereunder.
     SECTION 5.07 Insurance.
          (a) Each Loan Party shall (i) maintain insurance with financially
sound and reputable insurers (or, to the extent consistent with business
practices of such Loan Party in effect on the Closing Date, a program of
self-insurance) in at least such amounts and against at least such risks as is
consistent with business practices in effect on the Closing Date or as otherwise
determined by the Responsible Officers of the Loan Parties acting reasonably in
their business judgment, including public liability insurance against claims for
personal injury or death occurring upon, in or about or in connection with the
use of any properties owned, occupied or controlled by it (including the
insurance required pursuant to the Security Documents); (ii) maintain such other
insurance as may be required by law; and (iii) furnish to the Administrative
Agent, upon written request, full information as to the insurance carried.
          (b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds in excess of
$1,000,000 prior to the occurrence and continuance of a Cash Dominion Event, and
all proceeds during the continuance of a Cash Dominion Event, otherwise payable
to the Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent, as an additional insured. Each such
policy referred to in this SECTION 5.07(b) shall also provide that it shall not
be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than thirty (30) days’

81



--------------------------------------------------------------------------------



 



prior written notice thereof by the insurer to the Collateral Agent (giving such
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent. The Lead Borrower shall deliver
to the Collateral Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, evidence of renewal of a policy, including an
insurance binder) together with evidence satisfactory to the Collateral Agent of
payment of the premium therefor.
     SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.
          (a) Each Loan Party will, and will cause each of its Material
Subsidiaries to, keep proper books of record and account in accordance with GAAP
and in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Material Subsidiaries to, permit any representatives
designated by any Agent, upon reasonable prior notice and during normal business
hours prior to the occurrence of an Event of Default, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
internal accountants and to examine and make extracts from its books and
records, all at such reasonable times and as often as reasonably requested.
          (b) Each Loan Party will, and will cause its Material Subsidiaries to,
from time to time upon the request of any Agent, permit any Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents, subject to reasonable prior notice and during normal
business hours prior to the occurrence of an Event of Default, to conduct
appraisals, commercial finance examinations and other evaluations, including,
without limitation, of (i) the Borrowers’ practices in the computation of the
Borrowing Base, and (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. Any Lender, at its own expense, may accompany
the Agent or professionals retained by the Agents on such examination. The Loan
Parties shall pay the reasonable out-of-pocket fees and expenses of the Agents
or such professionals with respect to such evaluations and appraisals, provided
that (x) the Administrative Agent may conduct no more than two (2) commercial
finance examinations in any calendar year, which commercial finance examinations
shall only be conducted if Credit Extensions exceed $100,000,000 for any five
(5) days (provided that the Agents, in their reasonable discretion, if any Event
of Default exists, may cause such additional commercial finance examinations to
be taken as any such Agent reasonably determines (each, at the expense of the
Loan Parties)), and (y) after the occurrence and continuance of a Cash Dominion
Event, the Administrative Agent may undertake no more than two (2) appraisals in
any calendar year of the Borrowers’ Inventory (provided that the Agents, in
their reasonable discretion, if any Event of Default exists, may cause such
additional Inventory appraisals to be taken as such Agents reasonably determine
(each, at the expense of the Loan Parties).
          (c) The Loan Parties shall at all times retain Ernst & Young or such
other independent certified public accountants who are reasonably satisfactory
to the Agents.

82



--------------------------------------------------------------------------------



 



     SECTION 5.09 Physical Inventories.
          (a) The Loan Parties, at their own expense, shall cause not less than
one (1) physical inventory to be undertaken at each location and in each twelve
(12) month period conducted by RGIS or another inventory taker reasonably
satisfactory to the Agents, and periodic cycle counts, in each case consistent
with past practice, and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Agents. The Agents, at the expense of the Loan Parties, may
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Borrowers, within forty-five (45) calendar days following
the completion of such inventory, shall provide the Agents with a reconciliation
of the results of such inventory (as well as of any other physical inventory
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.
          (b) The Agents, in their discretion, if any Default or Event of
Default exists, may cause such inventories to be taken as the Agents determine
(each, at the expense of the Loan Parties).
     SECTION 5.10 Compliance with Laws.
     Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 5.11 Use of Proceeds and Letters of Credit.
     The proceeds of Loans made hereunder and of Letters of Credit issued
hereunder will be used only (a) to refinance existing Indebtedness of the
Borrowers, (b) to finance the acquisition of working capital assets of the
Borrowers and their Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers and their Subsidiaries, (d) to finance
Permitted Acquisitions, and (d) for general corporate purposes, including but
not limited to the repayment of Indebtedness, the making of Restricted Payments,
and the making of Investments, all to the extent permitted in this Agreement. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the regulations of the Board,
including Regulations U and X.
     SECTION 5.12 Additional Subsidiaries.
     If any Loan Party shall form or acquire a Material Subsidiary after the
Closing Date, the Lead Borrower will notify the Agents thereof the Lead Borrower
will cause such Subsidiary to become a Loan Party hereunder, and under each
applicable Security Document in the manner provided therein, within ten
(10) Business Days after such Material Subsidiary is formed or acquired and
promptly take such actions to create and perfect Liens on such Material
Subsidiary’s assets of the type included within the definition of Collateral, to
secure the Obligations as the Administrative Agent or the Required Lenders shall
request.

83



--------------------------------------------------------------------------------



 



     SECTION 5.13 Further Assurances.
     Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon the reasonable request of
Administrative Agent, evidence reasonably satisfactory to such Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
ARTICLE VI
Negative Covenants
     Until (i) the Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been paid in full, (iii) all Letters of Credit shall have expired or
terminated or been cash collateralized to the extent provided herein, and
(iv) all Letter of Credit Disbursements shall have been reimbursed, each Loan
Party covenants and agrees with the Credit Parties that:
     SECTION 6.01 Indebtedness and Other Obligations.
     No Loan Party will create, incur, assume or permit to exist any
Indebtedness, except Permitted Indebtedness.
     SECTION 6.02 Liens.
     No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts) or rights in respect of any thereof,
except Permitted Encumbrances.
     SECTION 6.03 Fundamental Changes
          (a) No Borrower will, or will permit any Loan Party to, merge,
amalgamate into or consolidate with any other Person, or permit any other Person
to merge, amalgamate into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing or would
arise therefrom, (i) any Subsidiary may merge, amalgamate into a Borrower in a
transaction in which a Borrower is the surviving corporation, (ii) any
Subsidiary that is not a Borrower may merge or amalgamate into any Subsidiary
that is not a Borrower, and (iii) Permitted Acquisitions and asset dispositions
permitted pursuant to SECTION 6.05 hereof may be consummated in the form of a
merger or amalgamation, as long as, in the event of a Permitted Acquisition, a
Loan Party is the surviving Person, provided that any such merger or
amalgamation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or amalgamation shall not be permitted unless
also permitted by SECTION 6.04.

84



--------------------------------------------------------------------------------



 



          (b) No Borrower will engage, to any material extent, in any business
other than businesses of the type conducted by such Loan Party on the date of
execution of this Agreement and businesses reasonably related thereto.
     SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.
     No Loan Party will make or permit to exist any Investment, except Permitted
Investments.
     SECTION 6.05 Asset Sales.
     No Loan Party will sell, transfer, lease (as lessor) or otherwise
voluntarily dispose of any asset, including any Capital Stock of another Person,
except sales of Inventory and the use of cash in the ordinary course of
business, transactions permitted by SECTION 6.03 and Permitted Dispositions.
     SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.
          (a) No Loan Party will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment other than Permitted Dividends.
          (b) No Loan Party will make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except
          (i) as long as no Event of Default then exists or would arise
therefrom, mandatory payments and mandatory prepayments of interest and
principal as and when due in respect of any Permitted Indebtedness; and
          (ii) refinancings of Indebtedness to the extent permitted under this
Agreement.
     SECTION 6.07 Transactions with Affiliates.
          (a) No Loan Party will sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions in the ordinary course of business that are at prices
and on terms and conditions, taken as a whole, not less favorable to such Loan
Party than could be obtained on an arm’s-length basis from unrelated third
parties, (ii)transactions between or among the Loan Parties not otherwise
prohibited hereunder, (iii) as set forth on Schedule 6.07, (iv) payment of
reasonable compensation to officers and employees for services actually rendered
to any such Loan Party or any of its Subsidiaries, (v) payment of director’s
fees, expenses, and indemnities, (vi) stock option and compensation plans of the
Loan Parties and their Subsidiaries, (vii) employment contracts with officers
and management of the Loan Parties and their Subsidiaries, (viii) the repurchase
of equity interests from officers,

85



--------------------------------------------------------------------------------



 



directors, and employees to the extent specifically permitted under this
Agreement, (ix) advances and loans to officers and employees of the Loan Parties
and their Subsidiaries to the extent specifically permitted under this Agreement
and to the extent permitted by applicable law, (x) other transactions
specifically permitted under this Agreement (including, without limitation,
sale/leaseback transactions, Permitted Dispositions, Restricted Payments,
Permitted Investments, and Indebtedness), (xi) transactions in connection with
the Securitization Program, or (xii) any transactions approved by Administrative
Agent.
     SECTION 6.08 Restrictive Agreements.
     No Loan Party will directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party to create, incur or permit
to exist any Lien upon any of its property or assets in favor of the
Administrative Agent or (b) the ability of any Subsidiary thereof to pay
dividends or other distributions with respect to any shares of its Capital Stock
to such Loan Party or to make or repay loans or advances to a Loan Party or any
other Subsidiary of a Loan Party or to guarantee Indebtedness of the Loan
Parties or any other Subsidiary of the Loan Parties, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by any Loan Document, (ii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, including,
without limitation, the pledge of Private Label Receivables under the
Securitization Program or in connection with any sale of the Private Label
Receivables permitted under SECTION 6.05 hereof, and (iii) clause (a) of the
foregoing shall not apply to customary provisions in leases restricting the
assignment or subleasing thereof.
     SECTION 6.09 Amendment of Material Documents.
     No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents or (b) any Securitization Program Document, or (c) any
Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect.
     SECTION 6.10 Fixed Charge Coverage Ratio.
     The Borrowers shall at all times maintain Availability in an amount not
less than ten percent (10%) of the Revolving Credit Ceiling, unless the
Borrowers demonstrate compliance with, and maintain a Fixed Charge Coverage
Ratio, calculated on a trailing twelve (12) month basis, of at least 1.10: 1.00.
Such Fixed Charge Coverage Ratio shall be first tested as of the Fiscal Month
ending immediately prior to the date that Availability is first less than or
equal to ten percent (10%) of the Revolving Credit Ceiling, and shall continue
to be tested monthly until Availability has exceeded ten percent (10%) of the
Revolving Credit Ceiling on each day for two (2) consecutive Fiscal Months. To
the extent that the Fixed Charge Coverage Ratio is being tested in accordance
herewith, within fifteen (15) days after the end of each Fiscal Month of the
Parent, the Lead Borrower shall furnish the Administrative Agent with
Consolidated balance sheets, Consolidated statements of operations, and cash
flows of the Parent, as of the end of and

86



--------------------------------------------------------------------------------



 



for such Fiscal Month and the elapsed portion of the Fiscal Year, setting forth
in each case in comparative form the Consolidated figures for the previous
Fiscal Year.
     SECTION 6.11 Fiscal Year.
     No Loan Party will change its Fiscal Year without the approval of the
Administrative Agent.
     SECTION 6.12 ERISA.
     No Loan Party shall, or shall cause or permit any of its ERISA Affiliates
to:
          (a) cause or permit to occur an event that would reasonably be
expected to result in the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA; or
          (b) cause or permit to occur an ERISA Event to the extent such ERISA
Event would reasonably be expected to result in a Material Adverse Effect; or
          (c) engage in any transaction in connection with which a Loan Party or
any ERISA Affiliate could be reasonably expected to be subject to either a civil
penalty assessed pursuant to the provisions of Section 502(i) of ERISA or a tax
imposed under the provisions of Section 4975 of the IRC which, in each case,
would reasonably be expected to result in a Material Adverse Effect; or
          (d) adopt an amendment to any Plan requiring the provision of security
under Section 307 of ERISA or Section 401(a)(29) of the IRC which would
reasonably be expected to result in a Material Adverse Effect; or
          (e) terminate any Plan under Section 4041(c) of ERISA without the
prior consent of Administrative Agent which would reasonably be expected to
result in a Material Adverse Effect; or
          (f) fail in any material respect to make payment when due (including
permissible extensions) of all amounts which, under the provisions of any Plan,
it is required to pay as contributions thereto or as premiums to the PBGC, or,
with respect to any Pension Plan, permit to exist any material “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA and Section 412
of the IRC) which would reasonably be expected to result in a Material Adverse
Effect; or
          (g) enter into a new agreement or agreements that would (i) obligate a
Loan Party or any ERISA Affiliate to make contributions to a Multiemployer Plan
subject to subtitle (e) of Title IV of ERISA in excess of $10,000,000 per year,
(ii) to create, extend or increase an obligation to provide health or medical
benefits for retirees of a Loan Party or an ERISA Affiliate that would
reasonably be expected to result in a Material Adverse Effect; or

87



--------------------------------------------------------------------------------



 



          (h) enter into a plan in respect of Canadian employees of the Lead
Borrower or any of its Affiliates which is a pension plan or subject to any
pension benefits legislation, or has any plan subject to registration or
regulation under the Pension Benefits Act (Ontario).
     SECTION 6.13 Environmental Laws.
     The Loan Parties shall not, and shall not permit any Subsidiary to,
(a) fail to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
or (b) become subject to any Environmental Liability, in each case which is
reasonably likely to have a Material Adverse Effect.
     SECTION 6.14 Additional Subsidiaries.
     The Loan Parties will not create any additional Subsidiary, unless such
Subsidiary is a Loan Party or if the Investment with respect thereto is
permitted pursuant to SECTION 5.12 or SECTION 6.04 hereof.
     SECTION 6.15 Securitization Program Documents.
          (a) The Loan Parties shall not consent to, elect that, permit, or
otherwise acquiesce in, the purchase price for the Private Label Receivables
being paid other than in cash, including without limitation, by a Subordinated
Note (as defined in the Receivables Purchase Agreement between Pier 1 Imports
(U.S.), Inc. and Pier 1 Funding, Inc. dated as of February 12, 1997, as amended
and in effect (the “RPA”) or by any increase of the Subordinated Note, or by
means of a capital contribution by the Loan Parties to Pier 1 Funding, Inc. or
any other Person. The foregoing shall not be deemed to prohibit the mandatory
acceptance of such a Subordinated Note by the Loan Parties in accordance with
the provisions of the second sentence of Section 3.01(c) of the RPA.
          (b) The Loan Parties shall not consent to, permit, or otherwise
acquiesce in, the termination of the Securitization Program Documents or the
commencement of the amortization period thereunder, and will cause such
Securitization Program Documents and the revolving period thereunder to be
extended in accordance with the terms thereof through the Maturity Date.
ARTICLE VII
Events of Default
     SECTION 7.01 Events of Default.
     If any of the following events (“Events of Default”) shall occur:
     (a) Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

88



--------------------------------------------------------------------------------



 



     (b) Any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in SECTION 7.01(a), or an
amount payable for Cash Management Services or Other Liabilities) payable under
this Agreement or any other Loan Document and such failure continues for three
(3) Business Days after notice from Agents;
     (c) Any representation or warranty made or deemed made by or on behalf of
any Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any, financial statement or other document furnished pursuant to or
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
     (d) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) Article VI or (ii) in SECTION 5.01(d)
(after a one (1) Business Day grace period), or (iii) in any of SECTION 2.18,
SECTION 5.01(f), SECTION 5.07, SECTION 5.08, or SECTION 5.11 (provided that, if
(A) any such Default described in this clause (iii) is of a type that can be
cured within five (5) Business Days and (B) such Default could not materially
adversely impact the Lenders’ Liens on the Collateral, such default shall not
constitute an Event of Default for five (5) Business Days after the occurrence
of such Default so long as the Loan Parties are diligently pursuing the cure of
such Default);
     (e) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of twenty
(20) days after notice thereof from the Administrative Agent to the Lead
Borrower;
     (f) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity and with
respect to which all notice, grace, and cure periods have expired;
     (g) a Change in Control shall occur;
     (h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code, the BIA, the CCAA, or any federal, state, provincial
or foreign bankruptcy, insolvency,

89



--------------------------------------------------------------------------------



 



receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator, monitor,
administrator, or similar official for any Loan Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
     (i) Any Loan Party shall (i) voluntarily commence any proceeding or file
any petition or proposal (or intent to file a proposal) seeking liquidation,
reorganization or other relief under the Bankruptcy Code, the BIA, the CCAA, or
any federal, state, provincial or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in SECTION 7.01(j), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
monitor, administrator, or similar official for any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) Any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
     (k) Except as permitted under SECTION 6.05 hereof, the determination of the
Loan Parties, whether by vote of the Loan Parties’ board of directors or
otherwise to: suspend the operation of the Loan Parties’ business in the
ordinary course, liquidate all or substantially all of the Borrowers’ assets
(other than a sale of its private label credit card portfolio) or store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the store locations;
     (l) One or more final non-appealable judgments for the payment of money in
an aggregate amount in excess of $5,000,000 in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied, or bonded or any action
shall be legally taken by a judgment creditor to attach or levy (by writ or
otherwise) upon any material assets of any Loan Party to enforce any such
judgment;
     (m) An ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
liability to any Plan, Multiemployer Plan, or the PBGC (or any combination
thereof) in excess of $10,000,000 (net of actual, or likely, recoveries,
payments, or insurance proceeds), and reasonably be expected to result in a
Material Adverse Effect, and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability;

90



--------------------------------------------------------------------------------



 



     (n) Any challenge by or on behalf of any Loan Party to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto;
     (o) Any challenge by or on behalf of any other Person to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;
     (p) Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document except as a result of the sale, release, or other disposition
of the applicable Collateral in a transaction permitted under the Loan Documents
or the failure of the Agents through their acts or omissions and through no
fault of the Loan Parties, to maintain the perfection of their Liens in
accordance with Applicable Law;
     (q) The occurrence of any uninsured or unreimbursed loss to any material
portion of the Collateral;
     (r) The indictment of any Loan Party, under any Applicable Law where the
crime alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of
ninety (90) days or more, unless the Administrative Agent, in its reasonable
discretion, determines that the indictment is not material;
     (s) A breach by any party under any of the Securitization Program Documents
or, except as permitted in the Securitization Program Documents, and provided
that no breach of SECTION 6.15 exists or would exist as a result thereof, the
failure of any other party to any of the Securitization Program Documents to pay
the Borrowers for the purchase of any Private Label Receivables in cash; or
     (t) The imposition of any stay or other order, the effect of which
restrains the conduct by the Loan Parties, taken as a whole, of their business
in the ordinary course in a manner that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect;
then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or (i)), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Lead Borrower, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall irrevocably terminate
immediately; (ii) declare the Obligations then outstanding to be due and payable
in whole, and

91



--------------------------------------------------------------------------------



 



thereupon the principal of the Loans and all other Obligations so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties; or (iii) require the Loan
Parties to furnish cash collateral in an amount equal to 105% of the Letter of
Credit Outstandings to be held and applied in accordance with SECTION 2.17 and
SECTION 7.03. In case of any event with respect to any Loan Party described in
SECTION 7.01(h) or (i)), the Commitments shall automatically and irrevocably
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.
     SECTION 7.02 Remedies on Default.
     In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies (including the right to require the issuance of a Letter of Credit as
set forth in SECTION 9.05) under this Agreement or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties. No remedy herein is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
     SECTION 7.03 Application of Proceeds.
     (a) After the occurrence and during the continuance of an Event of Default,
all proceeds realized from any Loan Party or on account of any Collateral or,
without limiting the foregoing, on account of any Prepayment Event shall be
applied in the following order:
     (i) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities, fees and other amounts then due to the Agents until paid
in full;
     (ii) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees
then due to the Lenders until paid in full;
     (iii) THIRD, ratably to pay interest accrued in respect of the Obligations
until paid in full;
     (iv) FOURTH, to pay principal due in respect of the Swingline Loans until
paid in full;

92



--------------------------------------------------------------------------------



 



     (v) FIFTH, ratably to pay principal due in respect of the Revolving Credit
Loans until paid in full;
     (vi) SIXTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Lenders as cash
collateral in an amount up to 105% of the then extant Stated Amount of Letters
of Credit until paid in full;
     (vii) SEVENTH, to pay Issuing Bank for the issuance of a standby Letter of
Credit in favor of the Administrative Agent in an amount to be determined by the
Administrative Agent with respect to the Lenders’ exposure to withholding tax
liabilities prior to the Termination Date;
     (viii) EIGHTH, to pay outstanding Obligations with respect to Cash
Management Services furnished to any Loan Party;
     (ix) NINTH, ratably to pay any other Obligations and Other Liabilities; and
     (x) TENTH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.
ARTICLE VIII
The Agents
     SECTION 8.01 Appointment and Administration by Administrative Agent.
     Each Lender and each Issuing Bank hereby irrevocably designate Bank of
America as Administrative Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents shall be by the
Administrative Agent. The Lenders and each Issuing Bank each hereby
(i) irrevocably authorizes the Administrative Agent and the Collateral Agent to
enter into the Loan Documents to which it is a party, and at its discretion, to
take or refrain from taking such actions as agent on its behalf and to exercise
or refrain from exercising such powers under the Loan Documents as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto, and (ii) agrees and consents to all of the
provisions of the Security Documents. All Collateral shall be held or
administered by the Administrative Agent (or its duly-appointed agent) for its
own benefit and for the ratable benefit of the other Credit Parties. Any
proceeds received by the Administrative Agent from the foreclosure, sale, lease
or other disposition of any of the Collateral and any other proceeds received
pursuant to the terms of the Security Documents or the other Loan Documents
shall be paid over to the Administrative Agent for application as provided in
this Agreement and the other Loan Documents. The Administrative Agent shall have
no duties or responsibilities except as set forth in this Agreement and the
other Loan Documents, nor shall it have any fiduciary relationship with any
other Credit Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.

93



--------------------------------------------------------------------------------



 



SECTION 8.02 Appointment of Collateral Agent.
          (a) Each Lender and each Issuing Bank hereby irrevocably designate
Bank of America as Collateral Agent under this Agreement and the other Loan
Documents. The Lenders and each Issuing Bank each hereby (i) irrevocably
authorizes the Collateral Agent (x) to enter into the Loan Documents to which it
is a party, and (y) at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Documents as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto, and
(ii) agrees and consents to all of the provisions of the Security Documents. All
Collateral shall be held or administered, subject to the direction of the
Administrative Agent, by the Collateral Agent (or its duly-appointed agent) for
its own benefit and for the ratable benefit of the other Credit Parties. Any
proceeds received by the Collateral Agent from the foreclosure, sale, lease or
other disposition of any of the Collateral and any other proceeds received
pursuant to the terms of the Security Documents or the other Loan Documents
shall be paid over to the Administrative Agent for application as provided in
this Agreement and the other Loan Documents. The Collateral Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Credit Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Collateral Agent.
          (b) Without limiting the generality of paragraph (a) above, for the
purposes of creating a solidarité active in accordance with Article 1541 of the
Civil Code of Québec, between each Lender, taken individually, on the one hand,
and the Collateral Agent, on the other hand, each Loan Party, each such Lender
and the Collateral Agent acknowledge and agree that such Lender and the
Collateral Agent are hereby conferred the legal status of solidary creditors of
each Loan Party in respect of all Obligations, present and future, owed by each
Loan Party to each such Lender and the Collateral Agent (collectively, the
“Solidary Claim”). Each Loan Party which is not a signatory of this Agreement
but is or may become a signatory to any other Loan Documents shall be deemed to
have accepted the provisions contained in this paragraph by its execution of
such other Loan Documents. Accordingly, but subject (for the avoidance of doubt)
to Article 1542 of the Civil Code of Québec, the Loan Parties are irrevocably
bound towards the Collateral Agent and each Lender in respect of the entire
Solidary Claim of the Collateral Agent and such Lender. As a result of the
foregoing, the parties hereto acknowledge that the Collateral Agent and each
Lender shall at all times have a valid and effective right of action for the
entire Solidary Claim of the Collateral Agent and such Lender and the right to
give full acquittance for it. Accordingly, without limiting the generality of
the foregoing, the Collateral Agent, as solidary creditor with each Lender,
shall at all times have a valid and effective right of action in respect of all
Obligations, present and future, owned by each Loan Party to the Collateral
Agent and Lenders or any of them and the right to give a full acquittance for
same. The parties further agree and acknowledge that the Collateral Agent’s
Liens on the Collateral shall be granted to the Collateral Agent, for its own
benefit and for the benefit of the Lenders.
     SECTION 8.03 Sharing of Excess Payments.
     If at any time or times any Credit Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing

94



--------------------------------------------------------------------------------



 



to such Credit Party arising under, or relating to, this Agreement or the other
Loan Documents, except for any such proceeds or payments received by such Credit
Party from the Administrative Agent pursuant to the terms of this Agreement, or
(ii) payments from the Administrative Agent in excess of such Credit Party’s
ratable portion of all such distributions by the Administrative Agent, such
Credit Party shall promptly (1) turn the same over to the Administrative Agent
in kind, and with such endorsements as may be required to negotiate the same to
the Administrative Agent, or in same day funds, as applicable, for the account
of all of the Credit Parties and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Credit Parties so that such excess payment
received shall be applied ratably as among the Credit Parties in accordance with
their Commitment Percentages; provided, however, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.
     SECTION 8.04 Agreement of Applicable Lenders.
     Upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of the Applicable Lenders, action shall be
taken by the Administrative Agent for and on behalf or for the benefit of all
Credit Parties upon the direction of the Applicable Lenders, and any such action
shall be binding on all Credit Parties. No amendment, modification, consent, or
waiver shall be effective except in accordance with the provisions of SECTION
9.02.
     SECTION 8.05 Liability of Agents.
          (a) The Agents, when acting on behalf of the Credit Parties, may
execute any of their respective duties under this Agreement by or through any of
its officers, agents and employees, and no Agent nor its respective directors,
officers, agents or employees shall be liable to any other Credit Party for any
action taken or omitted to be taken in good faith, or be responsible to any
other Credit Party for the consequences of any oversight or error of judgment,
or for any loss, except to the extent of any liability imposed by law by reason
of such Agent’s own gross negligence, bad faith or willful misconduct. No Agent
or its respective directors, officers, agents and employees shall in any event
be liable to any other Credit Party for any action taken or omitted to be taken
by it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations, the Other Liabilities or any information contained in the books or
records of the Loan Parties; (iv) responsible to any other Credit Party for the
validity, enforceability, collectibility, effectiveness

95



--------------------------------------------------------------------------------



 



or genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or
(v) responsible to any other Credit Party for the validity, priority or
perfection of any Lien securing or purporting to secure the Obligations, or for
the value or sufficiency of any of the Collateral.
          (b) The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through its agents or attorneys-in-fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
          (c) None of the Agents nor any of their respective directors,
officers, employees, or agents shall have any responsibility to any Loan Party
on account of the failure or delay in performance or breach by any other Credit
Party (other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.
          (d) The Agents shall be entitled to rely, and shall be fully protected
in relying, upon any notice, consent, certificate, affidavit, or other document
or writing believed by them to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon the advice and statements
of legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.
     SECTION 8.06 Notice of Default.
     The Agents shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless such Agent has actual
knowledge of the same or has received notice from a Credit Party or Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that an Agent
obtains such actual knowledge or receives such a notice, such Agent shall give
prompt notice thereof to each of the other Credit Parties. Upon the occurrence
of an Event of Default, the Administrative Agent shall (subject to the
provisions of SECTION 9.02) take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Applicable Lenders.
Unless and until the Administrative Agent shall have received such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Administrative Agent be required to comply with any such
directions to the extent that the Administrative Agent believes that its
compliance with such directions would be unlawful.

96



--------------------------------------------------------------------------------



 



     SECTION 8.07 Credit Decisions.
     Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.
     SECTION 8.08 Reimbursement and Indemnification.
     Each Credit Party (other than the Agents) agrees to (i) reimburse the
Agents for such Credit Party’s Commitment Percentage of (x) any expenses and
fees incurred by any Agent for the benefit of Credit Parties under this
Agreement and any of the other Loan Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Credit Parties, and any other expense incurred in connection
with the operations or enforcement thereof not reimbursed by the Loan Parties
and (y) any expenses of any Agent incurred for the benefit of the Credit Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse and (ii) indemnify and hold
harmless each Agent and any of its directors, officers, employees, or agents, on
demand, in the amount of such Credit Party’s Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any Credit Party in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by it or any of
them under this Agreement or any of the other Loan Documents to the extent not
reimbursed by the Loan Parties, including, without limitation, costs of any suit
initiated by each Agent against any Credit Party (except such as shall have been
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent); provided, however, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Credit Party in its capacity as such. The
provisions of this SECTION 8.08 shall survive the repayment of the Obligations
and the termination of the Commitments.
     SECTION 8.09 Rights of Agents.
     It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits

97



--------------------------------------------------------------------------------



 



from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Loan Parties and
their Affiliates as if it were not an Agent hereunder.
     SECTION 8.10 Notice of Transfer.
     The Administrative Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in SECTION 9.04.
     SECTION 8.11 Successor Agents.
     Any Agent may resign at any time by giving thirty (30) Business Days’
written notice thereof to the other Credit Parties and the Lead Borrower. Upon
any such resignation of an Agent, the Required Lenders shall have the right to
appoint a successor Agent, which, so long as there is no Event of Default under
SECTION 7.01(h) or (i), shall be reasonably satisfactory to the Lead Borrower
(whose consent in any event shall not be unreasonably withheld or delayed). If
no successor Agent shall have been so appointed by the Required Lenders and/or
none shall have accepted such appointment within thirty (30) days after the
retiring Agent’s giving of notice of resignation, the retiring Agent may, on
behalf of the other Credit Parties, appoint a successor Agent which, (i) shall
be a Person a commercial bank (or affiliate thereof) organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of a least $100,000,000, or (ii) capable of complying with
all of the duties of such Agent hereunder (in the opinion of the retiring Agent
and as certified to the other Credit Parties in writing by such successor Agent)
which, so long as there is no Event of Default under SECTION 7.01(h) or (i),
shall be reasonably satisfactory to the Lead Borrower (whose consent shall not
in any event be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as such Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement.
     SECTION 8.12 Relation Among the Lenders.
     The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of any Agent) authorized to act for, any other Lender.
     SECTION 8.13 Reports and Financial Statements.
     By signing this Agreement, each Lender:
     (a) agrees to furnish the Administrative Agent on the first day of each
month (or more frequently at such Lender’s discretion) with a summary of all
Other Liabilities due or to become due to such Lender (and the Agreement Value,
if appropriate);

98



--------------------------------------------------------------------------------



 



     (b) with respect to each Issuing Bank, agrees to furnish the Administrative
Agent with a report of each Letter of Credit then outstanding issued by such
Issuing Bank, as described in SECTION 2.13(a), which report shall be in such
form as may be requested by the Administrative Agent;
     (c) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Administrative Agent (collectively, the “Reports”);
     (d) expressly agrees and acknowledges that the Administrative Agent makes
no representation or warranty as to the accuracy of the Reports, and (ii) shall
not be liable for any information contained in any Report;
     (e) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
     (f) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and
     (g) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.
     SECTION 8.14 Agency for Perfection.
     Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America or Canada can be perfected only by possession. Should
any Lender (other than an Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

99



--------------------------------------------------------------------------------



 



     SECTION 8.15 Delinquent Lender.
          (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Commitment Percentage of any
Revolving Credit Loans, expenses or setoff or purchase its Commitment Percentage
of a participation interest in the Swingline Loans (a “Delinquent Lender”) and
such failure is not cured within ten (10) days of receipt from the
Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to the other Credit Parties, the Loan Parties
or any other party at law or in equity, and not at limitation thereof, (i) such
Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal, and
(ii) a Delinquent Lender shall be deemed to have assigned any and all payments
due to it from the Loan Parties, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining non-delinquent Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such assigned payments the
Lenders’ respective Commitment Percentages of all outstanding Obligations shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency. The Delinquent
Lender’s decision-making and participation rights and rights to payments as set
forth in clauses (i) and (ii) hereinabove shall be restored only upon the
payment by the Delinquent Lender of its Commitment Percentage of any
Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in SECTION 2.12
hereof from the date when originally due until the date upon which any such
amounts are actually paid.
          (b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), the Delinquent Lender’s
Commitment to fund future Revolving Credit Loans. Upon any such purchase of the
Commitment Percentage of any Delinquent Lender, the Delinquent Lender’s share in
future Revolving Credit Loans and its rights under the Loan Documents with
respect thereto shall terminate on the date of purchase, and the Delinquent
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest, including, if so requested, an Assignment and
Acceptance.
          (c) Each Delinquent Lender shall indemnify the Administrative Agent
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-delinquent Lender, on account
of a Delinquent Lender’s failure to timely fund its Commitment Percentage of a
Revolving Credit Loan or to otherwise perform its obligations under the Loan
Documents.
     SECTION 8.16 Co-Syndication Agents, Co-Documentation Agent, and Arranger.
     Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents and the
Arranger shall have no

100



--------------------------------------------------------------------------------



 



powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.
ARTICLE IX
Miscellaneous
     SECTION 9.01 Notices.
     Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy or e-mail,
as follows:
     (a) if to any Loan Party, to it at 100 Pier 1 Place, Fort Worth, Texas
76102, Attention: Chief Financial Officer (Telecopy No. (817) 252-8801, (E-Mail
chturner@pier1.com), with a copy to Kelly, Hart & Hallman, 201 Main Street,
Suite 2500, Fort Worth, Texas 76102, Attention: Daniel L. Lowry (Telecopy No.
(817) 878-9783, E-Mail dan_lowry@khh.com);
     (b) if to the Administrative Agent, the Collateral Agent or the Swingline
Lender to Bank of America, N.A., 40 Broad Street, Boston, Massachusetts 02109,
Attention: Stephen Garvin (Telecopy No. (617) 434-6685), (E-Mail
stephen.garvin@bankofamerica.com), with a copy to Riemer & Braunstein, LLP,
Three Center Plaza, Boston, Massachusetts 02108, Attention: David S. Berman,
Esquire (Telecopy No. (617) 880-3456), (E-Mail dberman@riemerlaw.com); and
     (c) if to any other Credit Party, to it at its address (or telecopy number
or electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.
     Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given three (3) days after mailing or otherwise upon delivery.
     SECTION 9.02 Waivers; Amendments.
          (a) No failure or delay by any Credit Party in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or

101



--------------------------------------------------------------------------------



 



consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by SECTION 9.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default or Event of Default at
the time.
          (b) Except as otherwise specifically provided herein, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders; provided, however, that no such waiver, amendment,
modification or other agreement shall:
          (i) Increase the Commitment of any Lender without the prior written
consent of such Lender;
          (ii) Reduce the principal amount of any Obligation or reduce the rate
of interest thereon, or reduce any fees payable under the Loan Documents without
the consent of the Lenders affected thereby;
          (iii) Without prior written Unanimous Consent of all Lenders:
          (A) postpone the scheduled date of payment of the principal amount of
any Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date;
          (B) except for Permitted Dispositions, release any material portion of
the Collateral from the Liens of the Security Documents;
          (C) except as provided in SECTION 2.02 hereof, increase the Total
Commitments;
          (D) change the definition of the terms “Availability”, “Borrowing
Base”, or any component definition thereof if, as a result thereof, the amounts
available to be borrowed by the Borrowers would be increased, provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves;
          (E) except in accordance with SECTION 6.05, release any Loan Party
from its obligations under any Loan Document, or limit its liability in respect
of such Loan Document;

102



--------------------------------------------------------------------------------



 



          (F) modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance;
          (G) change SECTION 2.02, SECTION 2.17, SECTION 2.18 or SECTION 7.03;
          (H) subordinate the Obligations hereunder or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be;
          (I) change any of the provisions of this SECTION 9.02 or the
definition of “Required Lenders”, Unanimous Consent”, or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder; or
          (J) increase the Swingline Loan Ceiling.
          (iv) Without prior written consent of the Agents or the Issuing Banks,
as the case may be, affect the rights or duties of the Agents or the Issuing
Banks.
          (c) Notwithstanding anything to the contrary contained in this SECTION
9.02, in the event that the Lead Borrower shall request that this Agreement or
any other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of all the Lenders, the Lead Borrower and the Administrative Agent
shall be permitted to amend this Agreement without the consent of the Lender or
Lenders which did not agree to the modification or amendment requested by the
Lead Borrower (such Lender or Lenders, collectively the “Minority Lenders”)
subject to their providing for (i) the termination of the Commitment of each of
the Minority Lenders, (ii) the addition to this Agreement of one or more other
financial institutions which would qualify as an Eligible Assignee, subject to
the reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the
aggregate Commitments immediately before giving effect to such amendment,
(iii) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, and fees) of the Minority Lenders immediately before giving
effect to such amendment and (iv) such other modifications to this Agreement or
the Loan Documents as may be appropriate and incidental to the foregoing.
          (d) No notice to or demand on any Loan Party shall entitle any Loan
Party to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind

103



--------------------------------------------------------------------------------



 



any Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower or other applicable Loan
Party.
     SECTION 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Loan Parties shall jointly and severally pay all Credit Party
Expenses incurred as of the Closing Date on the Closing Date. Thereafter, the
Loan Parties shall jointly and severally pay all Credit Party Expenses within
fifteen (15) Business Days after receipt of an invoice therefor setting forth
such expenses in reasonable detail; provided that in the event the Borrowers
have a bona fide dispute with any such expenses, payment of such disputed
amounts shall not be required until the earlier of the date such dispute is
resolved to the reasonable satisfaction of the Borrowers or thirty (30) days
after receipt of any such invoice (and any such disputed amount which is so paid
shall be subject to a reservation of the Borrowers’ rights with respect
thereto).
          (b) The Loan Parties shall, jointly and severally, indemnify the
Credit Parties and each of their Subsidiaries and Affiliates, and each of their
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable fees, charges and disbursements of one counsel for the Agents,
incurred, suffered, sustained or required to be paid by, or asserted against,
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, (ii) any Credit Extension or the use of the proceeds
therefrom (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Loan Party or
any Subsidiary, or any Environmental Liability related in any way to any Loan
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to or arising from any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or (v) any Indemnified Taxes, Other Taxes,
documentary taxes, assessments or similar charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any other
Loan Document and making of and repayment of principal, interest and fees on the
Credit Extensions hereunder; provided, however, that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith, or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Loan Parties shall promptly pay the reasonable fees and expenses
of such counsel.

104



--------------------------------------------------------------------------------



 



          (c) No Loan Party shall assert and, to the extent permitted by
Applicable Law, each Loan Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated by the Loan Documents, any Credit Extension or the use of the
proceeds thereof.
          (d) The provisions of this SECTION 9.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
any Loan Document, or any investigation made by or on behalf of any Credit
Party. All amounts due under this SECTION 9.03 shall be payable within five
(5) Business Days of written demand therefor, which written demand shall set
forth such amounts in reasonable detail.
     SECTION 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and the Lenders (and any such attempted assignment or
transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, Indemnitees,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
          (b) Any Lender may, with the consent of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Lead Borrower
(which consent shall not be unreasonably withheld or delayed), assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided, however, that no such consent shall be required
in connection with any assignment to another Lender or to an Affiliate of a
Lender, and provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to an assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000, or, if less, the
entire remaining amount of the assigning Lender’s Commitment or Loans; (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations; and (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500.00.
Subject to acceptance and recording thereof pursuant to SECTION 9.04(d), from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have

105



--------------------------------------------------------------------------------



 



the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this SECTION 9.04(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with SECTION 9.04(e). The Loan Parties
hereby acknowledge and agree that any assignment shall give rise to a direct
obligation of the Loan Parties to the assignee and that the assignee shall be
considered to be a “Credit Party” for all purposes under this Agreement and the
other Loan Documents.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Loan Parties, shall maintain at one of its offices in Boston, Massachusetts,
a copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and Letter of Credit
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time. The entries in the Register shall be conclusive and the Loan Parties and
Credit Parties may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Issuing Banks and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in SECTION 9.04(b) and any written consent to such assignment
required by SECTION 9.04(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this SECTION 9.04(d).
          (e) Any Lender may, without the consent of the Loan Parties or any
other Person, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment, and the Loans
owing to it), subject to the following:
          (i) such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
          (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
          (iii) the Loan Parties and other Credit Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;
          (iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall

106



--------------------------------------------------------------------------------



 



provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided, however, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to SECTION
9.02(b)(i) or (ii) that affects such Participant;
          (v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the
Loan Parties agree that each Participant shall be entitled to the benefits of
SECTION 2.14 and SECTION 2.23 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to SECTION 9.04(b);
          (vi) to the extent permitted by law, each Participant also shall be
entitled to the benefits of SECTION 9.08 as though it were a Lender so long as
such Participant agrees to be subject to SECTION 2.21(c) as though it were a
Lender;
          (vii) each Lender, acting for this purpose as an agent of the Loan
Parties, shall maintain at its offices a record of each agreement or instrument
effecting any participation and a register (each a “Participation Register”)
meeting the requirements of 26 CFR §5f.103 1(c) for the recordation of the names
and addresses of its Participants and their rights with respect to principal
amounts and other Obligations from time to time. The entries in each
Participation Register shall be conclusive and the Loan Parties and the Credit
Parties may treat each Person whose name is recorded in a Participant Register
as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under SECTION 2.14,
SECTION 2.23, and SECTION 9.08). The Participation Register shall be available
for inspection by the Lead Borrower and any Credit Party at any reasonable time
and from time to time upon reasonable prior notice;
          (viii) a Participant shall not be entitled to receive any greater
payment under SECTION 2.14 or SECTION 2.23 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Lead Borrower’s prior written consent; and
          (ix) a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of SECTION 2.23 unless the Lead Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with SECTION 2.23(e) as
though it were a Lender and such Participant is eligible for exemption from the
withholding Tax referred to therein, following compliance with SECTION 2.23(e).
          (f) Any Credit Party may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Credit Party, including any pledge or assignment to secure
obligations to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall
not apply to any such pledge or assignment of a security interest; provided,

107



--------------------------------------------------------------------------------



 



however, that no such pledge or assignment of a security interest shall release
a Credit Party from any of its obligations hereunder or substitute any such
pledgee or assignee for such Credit Party as a party hereto.
          (g) The Loan Parties authorize each Credit Party to disclose to any
Participant or assignee and any prospective Participant or assignee, subject to
the provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.
     SECTION 9.05 Survival.
     All covenants, agreements, indemnities, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other Obligation is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent, on behalf of itself and the other Credit Parties, may require such
assurances, indemnities and security as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against loss on account of such
release and termination, including, without limitation, with respect to
indemnities which survive termination and credits previously applied to the
Obligations that may subsequently be reversed or revoked. Notwithstanding
anything to the contrary in this Agreement, upon the expiration or termination
of the Commitments or the termination of this Agreement, the Administrative
Agent may, if the Administrative Agent determines in its discretion that any
withholding tax liabilities (actual or contingent) accrued or could have accrued
under United States or Canadian laws during the term of this Agreement, and
which remain unpaid, require the Borrowers to obtain a Letter of Credit for the
benefit of the Lenders or pledge cash collateral in an amount calculated by the
Borrowers, subject to the reasonable approval of the Administrative Agent,
sufficient to protect the Agents and the Lenders from any liability for such
withholding tax liabilities. Such letter of credit shall expire, or cash
collateral shall be released, upon the earlier of (i) the Borrowers’
demonstration to the Administrative Agent, to the reasonable satisfaction of the
Administrative Agent, that all such withholding tax liability has been
extinguished, or (ii) five (5) years after the issuance of such letter of credit
or cash collateral, or such longer period as may be required if any assessment

108



--------------------------------------------------------------------------------



 



or proposed assessment has been made, issued or asserted by the applicable
taxing authority prior to the expiration of such five (5) year period, provided
that any such expiration or release shall not extinguish the Loan Parties’
indemnification obligations hereunder.
     SECTION 9.06 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all
contemporaneous or previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in SECTION 4.01, this
Agreement shall become effective when it shall have been executed by the
applicable Credit Parties and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 9.07 Severability.
     Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     SECTION 9.08 Right of Setoff.
     If an Event of Default shall have occurred and be continuing, each Credit
Party, each Participant, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Credit Party, Participant, or Affiliate to or for the credit or
the account of the Loan Parties against any of and all the obligations of the
Loan Parties now or hereafter existing under this Agreement or other Loan
Document held by a Credit Party, irrespective of whether or not such Credit
Party shall have made any demand under this Agreement or other Loan Document and
although such obligations may be matured or unmatured or otherwise fully
secured; provided that such Secured Party shall provide the Lead Borrower with
written notice promptly after its exercise of such right of setoff. The rights
of each Credit Party under this SECTION 9.08 are in addition to other rights and
remedies (including other rights of setoff) that such Credit Party may have. No
Credit Party will, or will permit its Participant to, exercise its rights under
this SECTION 9.08 without the consent of the Administrative Agent or the
Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS, THE OTHER LIABILITIES, AS
APPLICABLE, PRIOR TO THE

109



--------------------------------------------------------------------------------



 



EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     SECTION 9.09 Governing Law; Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF; PROVIDED, HOWEVER, THAT IF ANY LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALID PERFECTION
OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS
SHALL CONTINUE TO APPLY TO THAT EXTENT.
          (b) Each Loan Party agrees that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in the courts of the State
of New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Agreement hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Agreement against a Loan Party
or its properties in the courts of any jurisdiction.
          (c) Each Loan Party agrees that any action commenced by any Loan Party
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely in a court of the
State of New York sitting in the Borough of Manhattan or any federal court
sitting therein as the Administrative Agent may elect in its sole discretion and
consents to the exclusive jurisdiction of such courts with respect to any such
action.
     SECTION 9.10 WAIVER OF JURY TRIAL.
     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO

110



--------------------------------------------------------------------------------



 



HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11 Press Releases and Related Matters.
     Each Credit Party executing this Agreement agrees that, except for usual
tombstones and league table reporting, neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of
Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least two (2) Business Days’ prior notice to
Administrative Agent and without the prior written consent of Administrative
Agent unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with Administrative Agent before issuing such press
release or other public disclosure. Subject to notice and approval by the
Parent, each Borrower consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Borrower’s name, product photographs,
logo or trademark. The Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
     SECTION 9.12 Headings.
     Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
     SECTION 9.13 Interest Rate Limitation.
     Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Revolving Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Loan under
Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Loan in accordance with Applicable Law, the
rate of interest payable in respect of such Revolving Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Revolving Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
     SECTION 9.14 Additional Waivers.
          (a) The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party hereunder shall not be affected by (i) the failure of any Credit
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this

111



--------------------------------------------------------------------------------



 



Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release of any Loan Party from, any of the
terms or provisions of, this Agreement, any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Administrative Agent,
the Collateral Agent, or any other Credit Party.
          (b) The obligations of each Loan Party to pay the Obligations, in full
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible payment in full in cash
of the Obligations, after the termination of all Commitments to any Loan Party
under any Loan Document), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations, or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations after termination of all Commitments to any
Loan Party under any Loan Document).
          (c) To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations after
the termination of all Commitments to any Loan Party under any Loan Document.
The Administrative Agent and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and performed in
full after the termination of Commitments to any Loan Party under any Loan
Document. Pursuant to Applicable Law, each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.
          (d) Except as otherwise specifically provided herein, each Borrower is
obligated to repay the Obligations as joint and several obligors under this
Agreement. Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of

112



--------------------------------------------------------------------------------



 



payment to the prior indefeasible payment in full in cash of all the Obligations
and the termination of all Commitments to any Loan Party under any Loan
Document. In addition, after the occurrence of a Cash Dominion Event, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
          (e) Each Loan Party hereby agrees to keep each other Loan Party fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations, and in
particular as to any adverse developments with respect thereto. Each Loan Party
hereby agrees to undertake to keep itself apprised at all times as to the status
of the business, affairs, finances, and financial condition of each other Loan
Party, and of the ability of each other Loan Party to perform its Obligations,
and in particular as to any adverse developments with respect to any thereof.
Each Loan Party hereby agrees, in light of the foregoing mutual covenants to
inform each other, and to keep themselves and each other informed as to such
matters, that the Credit Parties shall have no duty to inform any Loan Party of
any information pertaining to the business, affairs, finances, or financial
condition of any other Loan Party, or pertaining to the ability of any other
Loan Party to perform its Obligations, even if such information is adverse, and
even if such information might influence the decision of one or more of the Loan
Parties to continue to be jointly and severally liable for, or to provide
Collateral for, Obligations of one or more of the other Loan Parties. To the
fullest extent permitted by applicable law, each Loan Party hereby expressly
waives any duty of the Credit Parties to inform any Loan Party of any such
information.

113



--------------------------------------------------------------------------------



 



     SECTION 9.15 Confidentiality.
     Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement and any actual or prospective counterparty or advisors to
any swap or derivative transactions relating to the Loan Parties, the Other
Liabilities and the Obligations, (g) with the consent of the Loan Parties or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Credit
Party on a nonconfidential basis from a source other than the Loan Parties. For
the purposes of this Section, the term “Information” means all information
received from the Loan Parties relating to their business, other than any such
information that is available to the Credit Parties on a nonconfidential basis
prior to disclosure by the Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. The Administrative
Agent hereby acknowledges that it is aware, and that it will advise each person
who receives the Information, that the United States securities laws generally
prohibit any person who has material, non-public information concerning the
matters which are the subject of this Agreement from purchasing or selling
securities of the Parent (and options, warrants and rights relating thereto)
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person (including, without
limitation, any of your representatives) is likely to purchase or sell such
securities.
     SECTION 9.16 Patriot Act.
     Each Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act. Each Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

114



--------------------------------------------------------------------------------



 



     SECTION 9.17 Foreign Asset Control Regulations.
     Neither of the advance of the Revolving Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.
     SECTION 9.18 Judgment Currency.
     If for the purpose of obtaining judgment in any court it is necessary to
convert an amount due hereunder in the currency in which it is due (the
“Original Currency”) into any other currency (the “Second Currency”), the rate
of exchange applied shall be that at which, in accordance with normal banking
procedures, the Administrative Agent could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Loan Party
agrees that its obligation in respect of any Original Currency due from it
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
the Administrative Agent receives payment of any sum so adjudged to be due
hereunder in the Second Currency, the Administrative Agent may, in accordance
with normal banking procedures, purchase, in the New York foreign exchange
market, the Original Currency with the amount of the Second Currency so paid;
and if the amount of the Original Currency so purchased or could have been so
purchased is less than the amount originally due in the Original Currency, each
Loan Party agrees as a separate obligation and notwithstanding any such payment
or judgment to indemnify the Administrative Agent against such loss. The terms
“rate of exchange” in this SECTION 9.18 means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.
[SIGNATURE PAGES FOLLOW]

115



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as a sealed instrument as
of the day and year first above written.

                BORROWERS:
 
            PIER 1 IMPORTS (U.S.), INC.
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President and CFO
 
            PIER 1 KIDS, INC.
 
       
 
  By:    
 
     
 
  Name:   Paul D. Mihic
 
  Title:   President
 
            FACILITY GUARANTORS:
 
            PIER 1 IMPORTS, INC.
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President, CFO and Treasurer
 
            PIER 1 ASSETS, INC.
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President, CFO and Treasurer
 
            PIER 1 LICENSING, INC.
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President and CFO

S-1



--------------------------------------------------------------------------------



 



                PIER 1 HOLDINGS, INC.
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President and CFO
 
            PIER 1 SERVICES COMPANY, a Delaware statutory trust
 
       
 
  By:   Pier 1 Holdings, Inc., Managing Trustee
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President and CFO
 
            PIER 1 VALUE SERVICES, LLC
 
       
 
  By:   Pier 1 Imports (U.S.), Inc., its sole member and manager
 
       
 
  By:    
 
     
 
  Name:   Charles H. Turner
 
  Title:   Executive Vice President and CFO

S-2



--------------------------------------------------------------------------------



 



             
 
      BANK OF AMERICA, N.A.    
 
      As Administrative Agent, as Collateral Agent,    
 
      as Swingline Lender, and as Lender    
 
           
 
  By:        
 
     
 
Name: Stephen J. Garvin    
 
      Title: Managing Director    
 
           
 
      Address:    
 
      40 Broad Street, 10th Floor    
 
      Boston, Massachusetts 02109    
 
      Attn: Stephen J. Garvin    
 
      Telephone: (617) 434-9399    
 
      Telecopy: (617) 434-4339    

S-3



--------------------------------------------------------------------------------



 



                WELLS FARGO RETAIL FINANCE, LLC,     As Co-Syndication Agent and
as Lender
 
       
 
  By:    
 
     
 
  Name:    
 
     
 
  Title:    
 
     
 
  Address:    
 
  Telephone:    
 
  Telecopy:    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     As Co-Syndication Agent and
as Lender
 
       
 
  By:    
 
     
 
  Name:    
 
     
 
  Title:    
 
     
 
  Address:    
 
  Telephone:    
 
  Telecopy:    
 
            HSBC BANK USA, NA,     As Co-Documentation Agent and as Lender
 
       
 
  By:    
 
     
 
  Name:    
 
     
 
  Title:    
 
     
 
  Address:    
 
  Telephone:    
 
  Telecopy:    
 
            JPMORGAN CHASE BANK, N.A.,     As Co-Documentation Agent and as
Lender
 
       
 
  By:    
 
     
 
  Name:    
 
     
 
  Title:    
 
     
 
  Address:    
 
  Telephone:    
 
  Telecopy:    

S-4



--------------------------------------------------------------------------------



 



                GENERAL ELECTRIC CAPITAL CORPORATION,     As Lender
 
       
 
  By:    
 
     
 
  Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
  Telephone:    
 
  Telecopy:    
 
            CITICORP USA, INC.,     As Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
  Telephone:    
 
  Telecopy:    
 
            SUNTRUST BANK,     As Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
  Telephone:    
 
  Telecopy:    

S-5



--------------------------------------------------------------------------------



 



Exhibit A
Form of Assignment and Acceptance
     Reference is made to the Credit Agreement dated as of November 22, 2005 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), by and among (i) Pier 1 Imports (U.S.), Inc., for itself
and as agent (in such capacity, the “Lead Borrower”) for the other Borrowers
party thereto (collectively, with the Lead Borrower, the “Borrowers”), (ii) the
Borrowers, (iii) the Facility Guarantors, (iv) the Administrative Agent, (v) the
Collateral Agent, (vi) Wells Fargo Retail Finance, LLC and Wachovia Bank,
National Association (the “Co-Syndication Agents”), (vii) HSBC Bank USA, NA and
JPMorgan Chase Bank, N.A. (the “Co-Documentation Agents”), and (viii) the
Lenders party thereto (the “Lenders”). Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
                                               (the “Assignor”) and
                      (the “Assignee”) agree as follows:

1.   The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Lender under the Credit Agreement as of
the date hereof which represents the applicable percentage interest(s) specified
on Schedule I of all outstanding rights and obligations under the Credit
Agreement (including, without limitation, such interest in each of the
Assignor’s outstanding Commitments, if any, and the Obligations owing to it).
After giving effect to such sale and assignment, the Assignor’s and the
Assignee’s Commitments and the amount of the Loans owing to the Assignor and the
Assignee and the amount of Letters of Credit participated in by the Assignor and
the Assignee will be as set forth in Section 2 of Schedule I.   2.   The
Assignor (a) represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim and that it is legally authorized to enter into
this Assignment and Acceptance; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto.   3.   The Assignee (a) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 5.01 thereof and such other

1



--------------------------------------------------------------------------------



 



    documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Agents to take such action as agents
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agents by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Credit
Agreement, are required to be performed by it as a Lender; (e) represents and
warrants that it is an Eligible Assignee and that it is legally authorized to
enter into this Assignment and Acceptance; (f) specifies as its lending office
(and address for notices) the office set forth beneath its name on the signature
pages hereof; and (g) agrees that if the Assignee is a Foreign Lender entitled
to an exemption from or reduction in withholding tax it shall deliver to the
Lead Borrower and the Administrative Agent two copies of either United States
Internal Revenue Service Form W-8BEN or Form W-8ECI, or any subsequent versions
thereof or successors thereto to establish its exemption from U.S. Federal
withholding tax, or, in the case of a Foreign Lender claiming exemption from or
reduction in U.S. Federal withholding tax under Section 871(h) or 881(c) of the
Code with respect to payments of “portfolio interest”, (i) a Form W-8BEN, or any
subsequent versions thereof or successors thereto and (ii) a certificate
representing that such Foreign Lender is not (A) a bank for purposes of
Section 881(c) of the Code, (B) is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of any Loan Party and (C) is not a
controlled foreign corporation related to the Loan Parties (within the meaning
of Section 864(d)(4) of the Code)).   4.   Following the execution of this
Assignment and Acceptance by the Assignor and the Assignee, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).   5.   Upon such acceptance by the
Administrative Agent and acceptance by the Lead Borrower (so long as no Event of
Default has occurred and is continuing or the interest assigned by this
Assignment and Acceptance is being assigned to another Lender or to an Affiliate
of a Lender) and recording by the Administrative Agent, from and after the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, shall have the rights
and obligations under the Credit Agreement of a Lender thereunder, and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement, other than those relating to events or circumstances occurring prior
to the Effective Date, and except as otherwise provided in Section 9.04 of the
Credit Agreement.

2



--------------------------------------------------------------------------------



 



6.   Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.   7.   This Assignment and
Acceptance shall be governed by, and be construed and interpreted in accordance
with, the law of the State of New York.

     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the Effective Date set forth on Schedule I hereto.

              [ASSIGNOR]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            [ASSIGNEE]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Lending Office (and address for notices):
 
            [Address]

Accepted this ___day
of ___,___
BANK OF AMERICA, N.A.,
as Administrative Agent

         
 
       
By:
                 
Name:
                 
Title:
                 

3



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required under the Credit Agreement, consented
to, this ___ day of                     ,___
PIER 1 IMPORTS (U.S.), INC.,
as Lead Borrower

         
 
       
By:
                 
Name:
                 
Title:
                 

4



--------------------------------------------------------------------------------



 



Schedule I
to
Assignment and Acceptance
Dated                  ,_______


         
Section 1.
     
 
       
 
Percentage Interest of Total Commitments:                         %
 
       
Section 2.
     
 
       
 
Assignor’s Commitment:   $                    
 
       
 
Assignee’s Commitment:   $                    
 
       
 
Aggregate Outstanding Principal Amount of Revolving Credit Loans Owing to
Assignor:   $                    
 
       
 
Aggregate Outstanding Principal Amount of Revolving Credit Loans Owing to
Assignee:   $                    
 
       
 
Aggregate Participations by Assignor in Letters of Credit:  
$                    
 
       
 
Aggregate Participations by Assignee in Letters of Credit:  
$                    
 
       
Section 3.
     
 
       
 
Effective Date:                  ,  ___
 
       

5



--------------------------------------------------------------------------------



 



Exhibit B
Form of Customs Broker Agreement
CUSTOMS BROKER AGENCY AGREEMENT

     
 
   
Name and Address of Customs Broker:
   
 
         
 
         
 
         
 
   
Dear Sir/Madam:
   

                                             , a [corporation] [statutory trust]
organized and existing under the laws of Delaware (the “Company”), among others,
has entered into various financing agreements with Bank of America, N.A., a
national banking association with offices at 40 Broad Street, Boston,
Massachusetts 02109, as collateral agent (in such capacity, the “Collateral
Agent”), for its own benefit and the benefit of certain other credit parties
(the “Credit Parties”) which are making loans or furnishing other financial
accommodations to the Company, pursuant to which agreements the Company, among
others, has granted to the Collateral Agent, for its own benefit and the benefit
of the other Credit Parties, a security interest in and to, among other things,
all of the Company’s inventory, documents, bills of lading and other documents
of title (the “Collateral”).
     The Collateral Agent has requested that you (the “Customs Broker”) act as
its agent for the limited purpose of more fully perfecting and protecting the
interest of the Collateral Agent in such bills of lading, documents and other
documents of title and in the inventory for which such bills of lading,
documents, or other documents of title have been issued, and the Customs Broker
has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.
     1. Appointment of Customs Broker as Agent of Collateral Agent: The Customs
Broker is hereby appointed as agent for the Collateral Agent to receive and
retain possession of all bills of lading and airway bills (collectively, the
“Title Documents”) heretofore or at any time hereafter issued for any inventory
of the Company which are received by the Customs Broker for processing, such
receipt and retention of possession being for the purpose of more fully
perfecting and preserving the Collateral Agent’s security interests in the Title
Documents and inventory.
     2. Delivery of Title Documents; Release of Inventory: Until the Customs
Broker receives written notification from the Collateral Agent to the contrary,
the Customs Broker shall conduct its business on behalf of the Company in its
normal course and is authorized by the Collateral Agent to, and the Customs
Broker may, deliver:

 



--------------------------------------------------------------------------------



 



     (a) the Title Documents to the issuing carrier or to its agent for the
purpose of permitting the Company, as consignee, to obtain possession or control
of the inventory subject to such Title Documents; and
     (b) the inventory, in each instance as directed by the Company.
     3. Notice From Collateral Agent To Follow Collateral Agent’s Instructions:
     Upon the Customs Broker’s receipt of written notification from the
Collateral Agent, the Customs Broker shall thereafter follow the reasonable
instructions of the Collateral Agent concerning the disposition of the Title
Documents and the inventory and will not follow any instructions of the Company
or any other person concerning the same.
     4. Limited Authority: The Customs Broker’s sole authority with respect to
the Collateral Agent is to receive and maintain possession of the Title
Documents on behalf of the Collateral Agent and to follow the instructions of
the Collateral Agent as provided herein. The Customs Broker shall have no
authority as an agent of the Collateral Agent to undertake any action or to
enter into any commitments on behalf of the Collateral Agent.
     5. Expenses: The Collateral Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Collateral Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the inventory. The Customs Broker
acknowledges that the Company is solely responsible for payment of any
compensation and charges which are to the Company’s account and for the payment
of any fees, expenses, customs duties, taxes, or other charges which are, or
may, accrue, to the account of the inventory. The Collateral Agent, at its
option, may authorize the Customs Broker to perform specified services on behalf
of the Collateral Agent, at mutually agreed rates of compensation, which shall
be to the Collateral Agent’s account and payable to the Customs Broker by the
Collateral Agent.
     6. Term:
     (a) In the event that the Customs Broker desires to terminate this
Agreement, the Customs Broker shall furnish the Collateral Agent with thirty
(30) days prior written notice of the Customs Broker’s intention to do so.
During such thirty (30) day period (which may be shortened by notice to the
Customs Broker from the Collateral Agent), the Customs Broker shall continue to
act hereunder. The Customs Broker shall also cooperate with the Collateral Agent
and execute all such documentation and undertake all such action as may be
reasonably required by the Collateral Agent in connection with such termination;
provided, however, that Customs Broker shall not incur any cost or expense with
respect to such action. Such notice shall be given to the following address (or
to such other address, written notice of which is given the Customs Broker by or
on behalf of the Collateral Agent):

 



--------------------------------------------------------------------------------



 



If to the Collateral Agent:
Bank of America, N.A.
40 Broad Street, 10th Floor
Boston, Massachusetts 02109
Attention: Stephen Garvin
Re: Pier 1
     (b) Except as provided in Section 6(a), above, this Agreement shall remain
in full force and effect until the Customs Broker receives written notification
from the Collateral Agent of the termination of the Customs Broker’s
responsibilities hereunder.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our understanding, please indicate
the Customs Broker’s assent below following which this letter will take effect
as a sealed instrument.

              Very truly yours,
 
            COMPANY:
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Agreed:
CUSTOMS BROKER:

         
 
             
 
       
By:
                 
Name:
                 
Title:
                 
 
        COLLATERAL AGENT:    
 
        BANK OF AMERICA, N.A.    
 
       
By:
                 
Name:
                 
Title:
                 

Signature Page to Customs Broker Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Notice of Borrowing
Date:                                         

To:   Bank of America, N.A., as Administrative Agent
40 Broad Street, 10th Floor
Boston, Massachusetts 02109
Attention: Mr. Stephen Garvin

     Re: Credit Agreement dated as of November 22, 2005 (as modified, amended,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) Pier 1 Imports (U.S.), Inc., for itself and as
agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto (collectively, with the Lead Borrower, the “Borrowers”), (ii) the
Borrowers, (iii) the Facility Guarantors, (iv) the Administrative Agent, (v) the
Collateral Agent, (vi) Wells Fargo Retail Finance, LLC and Wachovia Bank,
National Association (the “Co-Syndication Agents”), (vii) HSBC Bank USA, NA and
JPMorgan Chase Bank, N.A. (the “Co-Documentation Agents”), and (viii) the
Lenders party thereto (the “Lenders”) Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.
Ladies and Gentlemen:
     The Lead Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the Borrowing requested below:

  1.   The Business Day of the proposed Borrowing is                     ,
200  .     2.   The aggregate amount of the proposed Borrowing is
$                     (which shall be in an integral multiple of $1,000,000.00,
but not less than $5,000,000.00, in the case of LIBO Loans), which Borrowing
consists of the following Types:

          Type of Borrowing         (Prime Rate Loans or LIBO       Interest
Period for LIBO Loans)   Amount   Loans1
 
  $                                           [1] [2] [3] [6] [12] months
 
  $                                           [1] [2] [3] [6] [12] months
 
  $                                           [1] [2] [3] [6] [12] months
 
  $                                           [1] [2] [3] [6] [12] months

  3.   Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):

 

1   If no election of Interest Period is specified, such notice shall be deemed
a request for an Interest Period of one (1) month.

 



--------------------------------------------------------------------------------



 



 

 
     The Lead Borrower hereby certifies that the following statements are true
and correct on the date of the proposed Borrowing, before and after giving
effect thereto and to the application of the proceeds therefrom:
     (a) To the knowledge of the Responsible Officers, all representations and
warranties contained in this Agreement and the other Loan Documents or otherwise
made in writing in connection herewith or therewith, except for those contained
in SECTION 3.04(b), shall be true and correct in all material respects, except
to the extent that the failure to be true and correct shall not have a Material
Adverse Effect, on and as of the date of each Borrowing or the issuance of each
Letter of Credit under the Credit Agreement with the same effect as if made on
and as of such date, other than representations and warranties that relate
solely to an earlier date;
     (b) To the knowledge of the Responsible Officers, no Default or Event of
Default has occurred and is continuing, or would result from such proposed
Borrowing; and
     (c) After giving effect to the proposed Borrowing set forth in Section 2
above, there will be no more than seven (7) Borrowings of LIBO Loans outstanding
under the Credit Agreement.

              Pier 1 Imports (U.S.), Inc.,
as Lead Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit D
REVOLVING CREDIT NOTE

$                       November 22, 2005

     FOR VALUE RECEIVED, the undersigned (singly, a “Borrower”, and
collectively, the “Borrowers”) jointly and severally promise to pay to the order
of                                          (hereinafter, with any subsequent
holders, the “Lender”), c/o Bank of America, N.A., 40 Broad Street, Boston,
Massachusetts 02109, the principal sum of
                                                            , or, if less, the
aggregate unpaid principal balance of Revolving Credit Loans made by the Lender
to or for the account of any Borrower pursuant to the Credit Agreement dated as
of November 22, 2005 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by and among (i) Pier 1
Imports (U.S.), Inc., for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Borrowers party thereto (collectively, with the Lead
Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the Facility Guarantors,
(iv) the Administrative Agent, (v) the Collateral Agent, (vi) Wells Fargo Retail
Finance, LLC and Wachovia Bank, National Association (the “Co-Syndication
Agents”), (vii) HSBC Bank USA, NA and JPMorgan Chase Bank, N.A. (the
“Co-Documentation Agents”), and (viii) the Lenders party thereto (the
“Lenders”), with interest at the rate and payable in the manner stated therein.
     This is a “Revolving Credit Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Revolving Credit Note shall be payable at the times, in
the manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
     The Administrative Agent’s books and records concerning the Revolving
Credit Loans, the accrual of interest thereon, and the repayment of such
Revolving Credit Loans, shall be prima facie evidence of the indebtedness
hereunder, absent manifest error.
     No delay or omission by any Agent or the Lender in exercising or enforcing
any of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver.
     Each Borrower, and each endorser and guarantor of this Revolving Credit
Note, waives presentment, demand, notice, and protest, and also waives any delay
on the part of the holder hereof. Each Borrower assents to any extension or
other indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Lender with respect to this
Revolving Credit Note and/or any Collateral or any extension or other

1



--------------------------------------------------------------------------------



 



indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Revolving Credit Note.
     This Revolving Credit Note shall be binding upon each Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.
     The liabilities of each Borrower, and of any endorser or guarantor of this
Revolving Credit Note, are joint and several, provided, however, the release by
any Agent or the Lender of any one or more such Persons shall not release any
other Person obligated on account of this Revolving Credit Note. Each reference
in this Revolving Credit Note to each Borrower, any endorser, and any guarantor,
is to such Person individually and also to all such Persons jointly. No Person
obligated on account of this Revolving Credit Note may seek contribution from
any other Person also obligated except in accordance with the terms of
Section 9.14(d) of the Credit Agreement.
     THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.
     Each Borrower agrees that any suit for the enforcement of this Revolving
Credit Note or any other Loan Document may be brought in the courts of the State
of New York sitting in the Borough of Manhattan or any federal court sitting
therein, as the Administrative Agent may elect in its sole discretion, and
consents to the non-exclusive jurisdiction of such courts. Each Borrower hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Borrower agrees that any action
commenced by any Borrower asserting any claim or counterclaim arising under or
in connection with this Revolving Credit Note or any other Loan Document shall
be brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein, as the Administrative Agent may
elect in its sole discretion, and consents to the exclusive jurisdiction of such
courts with respect to any such action.
     Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Credit Note, is relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF

2



--------------------------------------------------------------------------------



 



AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS
REVOLVING CREDIT NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to
be duly executed as of the date set forth above.

          BORROWERS:   PIER 1 IMPORTS (U.S.), INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PIER 1 KIDS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

4



--------------------------------------------------------------------------------



 



Exhibit E
SWINGLINE NOTE
 

$30,000,000.00   November 22, 2005

     FOR VALUE RECEIVED, the undersigned (singly, a “Borrower”, and
collectively, the “Borrowers”) jointly and severally promise to pay to the order
of BANK OF AMERICA, N.A. (hereinafter, with any subsequent holders, the
“Swingline Lender”), 40 Broad Street, Boston, Massachusetts 02109, the principal
sum of THIRTY MILLION DOLLARS ($30,000,000.00), or, if less, the aggregate
unpaid principal balance of Swingline Loans made by the Swingline Lender to or
for the account of any Borrower pursuant to the Credit Agreement dated as of
November 22, 2005 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”) by and among (i) Pier 1 Imports
(U.S.), Inc., for itself and as agent (in such capacity, the “Lead Borrower”)
for the other Borrowers party thereto (collectively, with the Lead Borrower, the
“Borrowers”), (ii) the Borrowers, (iii) the Facility Guarantors, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) Wells Fargo Retail Finance,
LLC and Wachovia Bank, National Association (the “Co-Syndication Agents”),
(vii) HSBC Bank USA, NA and JPMorgan Chase Bank, N.A. (the “Co-Documentation
Agents”), and (viii) the Lenders party thereto (the “Lenders”), with interest at
the rate and payable in the manner stated therein.
     This is a “Swingline Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Swingline Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
     The Administrative Agent’s books and records concerning the Swingline
Loans, the accrual of interest thereon, and the repayment of such Swingline
Loans, shall be prima facie evidence of the indebtedness hereunder, absent
manifest error.
     No delay or omission by any Agent or the Swingline Lender in exercising or
enforcing any of such Agent’s or the Swingline Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.
     Each Borrower, and each endorser and guarantor of this Swingline Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Swingline Lender with respect to
this Swingline Note and/or any Collateral or any extension or other

1



--------------------------------------------------------------------------------



 



indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Swingline Note.
     This Swingline Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Swingline Lender and its
successors, endorsees, and assigns.
     The liabilities of each Borrower, and of any endorser or guarantor of this
Swingline Note, are joint and several, provided, however, the release by any
Agent or the Swingline Lender of any one or more such Persons shall not release
any other Person obligated on account of this Swingline Note. Each reference in
this Swingline Note to each Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly. No Person
obligated on account of this Swingline Note may seek contribution from any other
Person also obligated except in accordance with the terms of Section 9.14(d) of
the Credit Agreement.
     THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF.
     Each Borrower agrees that any suit for the enforcement of this Swingline
Note or any other Loan Document may be brought in the courts of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein,
as the Administrative Agent may elect in its sole discretion, and consents to
the non-exclusive jurisdiction of such courts. Each Borrower hereby waives any
objection which it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum and agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each Borrower agrees that any action commenced by any
Borrower asserting any claim or counterclaim arising under or in connection with
this Swingline Note or any other Loan Document shall be brought solely in a
court of the State of New York sitting in the Borough of Manhattan or any
federal court sitting therein, as the Administrative Agent may elect in its sole
discretion, and consents to the exclusive jurisdiction of such courts with
respect to any such action.
     Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swingline Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swingline Note, is relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWINGLINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWINGLINE NOTE, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO

2



--------------------------------------------------------------------------------



 



(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS SWINGLINE NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have caused this Swingline Note to be
duly executed as of the date set forth above.

          BORROWERS:   PIER 1 IMPORTS (U.S.), INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PIER 1 KIDS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

4



--------------------------------------------------------------------------------



 



Exhibit F
Form of Credit Card Notification
CREDIT CARD NOTIFICATION
PREPARE ON BORROWER LETTERHEAD — ONE FOR EACH PROCESSOR
                                     , 2005

     
To:
  [Name and Address of Credit Card Processor]
(the “Processor”)

         
 
  Re:   [Insert Name of Company]
 
      Merchant Account Number:                                           

Dear Sir/Madam:
                                             , a [corporation] [limited
liability company] organized and existing under the laws of Delaware (the
“Company”), has entered into various financing agreements with Bank of America,
N.A., a national banking association with offices at 40 Broad Street, Boston,
Massachusetts 02109, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of certain other credit parties (the
“Credit Parties”), pursuant to which the Collateral Agent and the other Credit
Parties may from time to time make loans or furnish certain other financial
accommodations to the Company. The Company’s obligations on account of such
loans and financial accommodations are secured by, among other things, all
credit card charges submitted by the Company to the Processor for processing and
the amounts which the Processor owes to the Company on account thereof (the
“Credit Card Proceeds”).
     Until the Processor receives written notification from the Collateral Agent
that a Dominion Period has commenced, the Processor may follow the Company’s
instructions with respect to the Credit Card Proceeds and other amounts due from
the Processor to the Company. During any Dominion Period, all amounts as may
become due from time to time from the Processor to the Company (including,
without limitation, Credit Card Proceeds, payments from any reserve account or
the like, or other payments) shall be transferred only as follows:
     (a) [By ACH, Depository Transfer Check, or Electronic Depository Transfer
to:

     
 
 
                                                                                
 
  ABA #                                                             
 
  For Credit to                                                             
 
  Account No.                                         ]

or

1



--------------------------------------------------------------------------------



 



  (b)   As the Processor may be otherwise instructed from time to time in
writing by an officer of the Collateral Agent.

The “Dominion Period” means each period which commences upon receipt by the
Processor of written notice from the Collateral Agent in the form of Attachment
I and which terminates upon receipt by the Processor of written notice from the
Collateral Agent in the form of Attachment II.
     Upon the written request of the Collateral Agent, a copy of each periodic
statement issued by the Processor to the Company should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days written notice given to the Processor by the Collateral Agent):
Bank of America, N. A.
40 Broad Street, 10th Floor
Boston, Massachusetts 02109
Attention: Stephen Garvin
Re: Pier 1
     The Processor shall be fully protected in acting on any order or direction
by the Collateral Agent respecting the Credit Card Proceeds and other amounts
without making any inquiry whatsoever as to the Collateral Agent’s right or
authority to give such order or direction or as to the application of any
payment made pursuant thereto, provided that the Processor’s actions do not
constitute gross negligence, bad faith or willful misconduct. Nothing contained
herein is intended to, nor shall it be deemed to, modify the rights and
obligations of the Company and the Collateral Agent under the terms of the loan
arrangement and the loan documents executed in connection therewith between,
among others, the Company and the Collateral Agent.
     This letter may be amended only by the written agreement of the Processor,
the Company and the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent. The Company shall not have
any right to terminate this letter or, except as provided in this letter, amend
it.

                  Very truly yours,    
 
           
 
           
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

cc:   Bank of America, N.A., as Collateral Agent

2



--------------------------------------------------------------------------------



 



Attachment I


             
To:
           
 
 
 
       
 
 
 
       
 
 
 
       
Re:
           
 
                Merchant Account Number                                         

Ladies and Gentlemen:
     Reference is made to the Credit Card Notification dated as of
                     by                      to you regarding the above
described merchant account. In accordance with the Credit Card Notification, we
hereby give you notice that a Dominion Period is in effect and of our exercise
of control of the Credit Card Proceeds and other payments due from you to
                    . We hereby instruct you to transfer funds as provided in
the Credit Card Notification or otherwise in accordance with our instructions.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
           
 
                     
 
  Name:        
 
           
 
  Title:        
 
           

3



--------------------------------------------------------------------------------



 



Attachment II

             
To:
           
 
 
 
       
 
 
 
       
 
 
 
       
Re:
           
 
                Merchant Account Number                                         

Ladies and Gentlemen:
     Reference is made to the Credit Card Notification dated as of
                     by                      to you regarding the above
described merchant account and the notice, dated                     , we
delivered to you pursuant thereto. In accordance with the Credit Card
Notification, we hereby give you notice that the Dominion Period we declared
pursuant to such notice is terminated and                      is entitled to
exercise control of the Credit Card Proceeds and other payments due from you to
                    . We hereby instruct you to cease transfering funds as
provided in the Credit Card Notification.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
           
 
           
 
                     
 
  Name:        
 
           
 
  Title:        
 
           

4



--------------------------------------------------------------------------------



 



Exhibit G
Form of Private Label Receivable Notification
PRIVATE LABEL RECEIVABLE NOTIFICATION
PREPARE ON BORROWER LETTERHEAD
                                   , 2005

         
To:
       
 
 
 
   
 
 
 
   
 
 
 
   
 
  Re:    Pier 1 Imports (U.S.), Inc.    

Dear Sir/Madam:
                                             , a [corporation] [limited
liability company] organized and existing under the laws of Delaware (the
“Company”), has entered into various financing agreements with Bank of America,
N.A., a national banking association with offices at 40 Broad Street, Boston,
Massachusetts 02109, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of certain other credit parties (the
“Credit Parties”), pursuant to which the Collateral Agent and the other Credit
Parties may from time to time make loans or furnish certain other financial
accommodations to the Company. The Company’s obligations on account of such
loans and financial accommodations are secured by, among other things, all
credit card charges submitted by the Company to the Processor for processing and
the amounts which the Processor owes to the Company on account thereof (the
“Credit Card Proceeds”).
     Until you receive written notification from the Collateral Agent that a
Dominion Period has commenced, you may follow the Company’s instructions with
respect to Credit Card Proceeds and other amounts due from you to the Company.
During a Dominion Period, all amounts as may become due from time to time from
you to the Company on account of the purchase of private label receivables shall
to be transferred only as follows:
     (a) [By ACH, Depository Transfer Check, or Electronic Depository Transfer
to:

     
 
                                                              
 
  ABA #                                                             
 
  For Credit to                                                             
 
  Account No.                                                             ]

or

1



--------------------------------------------------------------------------------



 



  (b)   As the Processor may be otherwise instructed from time to time in
writing by an officer of the Collateral Agent.

The “Dominion Period” means each period which commences upon receipt by the
Processor of written notice from the Collateral Agent in the form of Attachment
I and which terminates upon receipt by the Processor of written notice from the
Collateral Agent in the form of Attachment II.
     Upon the written request of the Collateral Agent, a copy of each periodic
statement issued by the Processor to the Company should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days written notice given to the Processor by the Collateral Agent):
Bank of America, N.A.
40 Broad Street, 10th Floor
Boston, Massachusetts 02109
Attention: Stephen Garvin
Re: Pier 1
     The Processor shall be fully protected in acting on any order or direction
by the Collateral Agent respecting the Credit Card Proceeds and other amounts
without making any inquiry whatsoever as to the Collateral Agent’s right or
authority to give such order or direction or as to the application of any
payment made pursuant thereto, provided that the Processor’s actions do not
constitute gross negligence, bad faith or willful misconduct. Nothing contained
herein is intended to, nor shall it be deemed to, modify the rights and
obligations of the Company and the Collateral Agent under the terms of the loan
arrangement and the loan documents executed in connection therewith between,
among others, the Company and the Collateral Agent.
     This Credit Card Notification may be amended only by the written agreement
of the Processor, the Company and the Collateral Agent and may be terminated
solely by written notice signed by an officer of the Collateral Agent. The
Company shall not have any right to terminate this Credit Card Notification or,
except as provided in this Credit Card Notification, amend it.

                  Very truly yours,    
 
           
 
           
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

cc:   Bank of America, N.A., as Collateral Agent

2



--------------------------------------------------------------------------------



 



Attachment I

             
To:
           
 
 
 
       
 
 
 
       
 
 
 
       
Re:
           
 
                Merchant Account Number                                         

Ladies and Gentlemen:
     Reference is made to the Credit Card Notification dated as of
                     by                      to you regarding the above
described merchant account. In accordance with the Credit Card Notification, we
hereby give you notice that a Dominion Period is in effect and of our exercise
of control of the Credit Card Proceeds and other payments due from you to
                    . We hereby instruct you to transfer funds as provided in
the Credit Card Notification or otherwise in accordance with our instructions.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
           
 
           
 
                     
 
  Name:        
 
           
 
  Title:        
 
           

3



--------------------------------------------------------------------------------



 



Attachment II

             
To:
           
 
 
 
       
 
 
 
       
 
 
 
       
Re:
           
 
                Merchant Account Number                                         

Ladies and Gentlemen:
     Reference is made to the Credit Card Notification dated as of
                     by                      to you regarding the above
described merchant account and the notice, dated                      , we
delivered to you pursuant thereto. In accordance with the Credit Card
Notification, we hereby give you notice that the Dominion Period we declared
pursuant to such notice is terminated and                      is entitled to
exercise control of the Credit Card Proceeds and other payments due from you to
                    . We hereby instruct you to cease transfering funds as
provided in the Credit Card Notification.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
           
 
                     
 
  Name:        
 
           
 
  Title:        
 
           

4



--------------------------------------------------------------------------------



 



Exhibit H
Form of Blocked Account Agreement
BLOCKED ACCOUNT AGREEMENT
                                        , 2005
Bank of America, N.A., as Collateral Agent
40 Broad Street, 10th Floor
Boston, Massachusetts 02109
Attention: Stephen Garvin
Re:    [Insert Name of Company]
Ladies and Gentlemen:

1.   Background:

  (a)                                                                (herein the
“Bank”) is advised as follows:

  (i)   Bank of America, N.A., a national banking association with offices at 40
Broad Street, Boston, Massachusetts 02109, is collateral agent (in such
capacity, the “Collateral Agent”) for its own benefit and the benefit of certain
other credit parties (the “Credit Parties”) which are making loans or furnishing
other financial accommodations to               , a [corporation] [limited
liability company] organized and existing under the laws of Delaware (the
“Company”), among others.     (ii)   The Company’s obligations on account of
such loans and financial accommodations are secured by the inventory and
accounts receivable of the Company (the “Collateral”).     (iii)   Pursuant to
the terms of such financing, until the Bank receives written notification from
the Collateral Agent that a Dominion Period has commenced, the Bank may follow
the Company’s instructions with respect to the Collateral.     (iv)   A
“Dominion Period” means each period which commences upon receipt by the Bank of
written notice from the Collateral Agent in the form of Attachment I and which
terminates upon receipt by the Bank of written notice from the Collateral Agent
in the form of Attachment II.

  (b)   The Collateral Agent has been requested by the Company to allow the
Company to deposit such cash proceeds in a special account at the Bank (the
“Blocked Account”). The Collateral Agent has indicated that it would be
agreeable to this special arrangement, provided that the Company’s right to
withdraw from the

 



--------------------------------------------------------------------------------



 



Blocked Account is limited as set forth below and that the Bank waives any
banker’s lien, right of offset or the like which the Bank otherwise might have
with respect to contents in the Blocked Account, except as otherwise provided
herein.

2.   Opening of Blocked Account: The Company and the Bank (with knowledge that
the Collateral Agent’s continued financing of the Company will in part be in
reliance on the Bank’s agreements and undertakings in this letter) hereby
confirm to the Collateral Agent the following:

  (a)   That Account Number                (which is the “Blocked Account”) has
been set up by the Company with the Bank.     (b)   That, until the Bank’s
receipt of notice from the Collateral Agent in the form set forth in Attachment
I (the “Attachment I Notice”), the Company shall have full access to the Blocked
Account, including, without limitation, the right to make withdrawals therefrom,
and the Bank may follow the Company’s instructions with respect to funds
deposited in the Blocked Account.     (c)   From and after receipt of the
Attachment I Notice from the Collateral Agent, the Company shall no longer have
the right to make withdrawals from the Blocked Account and, except as provided
in Section 4 hereof, the only payments which may be drawn out of the Blocked
Account shall be to the Collateral Agent’s order.     (d)   That, except as
provided in Section 4, the Bank will not exercise or claim any banker’s lien,
right of offset or the like against the Blocked Account.     (e)   That the Bank
further waives and releases to the Collateral Agent any right or claim which the
Bank may have in any of the funds deposited in the Blocked Account, except as
provided in Section 4 hereof.

3.   Transfer of Contents of Blocked Account To Collateral Agent: From and after
the Bank’s receipt of the Attachment I Notice from the Collateral Agent, the
Company and the Bank hereby agree that the Bank will initiate a wire or ACH
transfer to the Collateral Agent, on each business day, of the then collected
balance in the Blocked Account, net of any Account Charges owing to the Bank as
provided in Section 4 herein. Such transfers shall be made to:

  (a)   Bank of America, N.A.
ABA #                                         
For Credit to                                         
Account No.                                        
Re:

or

  (b)   As the Bank may be otherwise instructed from time to time in writing by
an officer of the Collateral Agent.

 



--------------------------------------------------------------------------------



 



4.   Returned Checks and Account Charges: The Bank may charge the Blocked
Account for the amount of any returned checks deposited to the Blocked Account
and for the Bank’s reasonable customary fees associated with the maintenance and
operation of the Blocked Account (such amounts and fees referred to collectively
herein as the “Account Charges”). If the funds in the Blocked Account are
insufficient to cover the Account Charges, the Bank will notify the Collateral
Agent and the Company, and the Company will promptly reimburse the Bank for the
full amount of the Account Charges owing.   5.   Pledge of Blocked Account: As
collateral security for the payment of all present and future liabilities,
obligations, and indebtedness of the Company to the Collateral Agent and the
other Credit Parties, the Company hereby assigns, pledges and transfers to the
Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, all of its right, title and interest in and to the Blocked Account and
all sums now or hereafter on deposit in or payable or withdrawable from said
Blocked Account and any interest accrued or payable thereon. Upon the Attachment
I Notice to the Bank from the Collateral Agent, the Collateral Agent shall have
the full and irrevocable right, power, and authority to demand, collect, and
withdraw all amounts due or to become due and payable under the Blocked Account
and, at the Collateral Agent’s discretion, take any other action, including the
transfer of said Blocked Account to the Collateral Agent’s own name, which the
Collateral Agent deems necessary or appropriate to preserve or protect the
security interest of the Collateral Agent and the other Credit Parties in the
Blocked Account.   6.   Bank’s Acknowledgment of Pledge: The Bank hereby
acknowledges notice of, and consents to, the provisions of Paragraph 5 hereof.
The Bank further agrees that at all times it will make distributions from said
Blocked Account only in the manner set forth in this letter.   7.   Bank Fully
Protected: The Bank shall be fully protected in acting on any order or direction
by the Collateral Agent respecting the Blocked Account without making any
inquiry whatsoever as to the Collateral Agent’s right or authority to give such
order or direction or as to the application of any payment made pursuant
thereto. Nothing contained herein is intended to, nor shall it be deemed to,
modify the rights and obligations of the Company and the Collateral Agent under
the terms of the loan arrangement and the loan documents executed in connection
therewith between, among others, the Company and the Collateral Agent.   8.  
Notices: All notices under this letter shall be made to the following addresses
by recognized overnight courier, by hand delivery or by facsimile transmission:

If to the Collateral Agent:

40 Broad Street, 10th Floor
Boston, Massachusetts 02109
Attention: Stephen Garvin

 



--------------------------------------------------------------------------------



 



                  If to the Bank:    
 
                     
 
                     
 
  Attention:        
 
           

9.   Termination of Agreement: This Agreement and the Blocked Account may be
terminated by the Bank on sixty (60) days prior written notice to the Collateral
Agent.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



             
 
  BANK:        
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          COMPANY:    
 
             
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

The foregoing is accepted
and agreed to:
COLLATERAL AGENT:

          BANK OF AMERICA, N.A.    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Signature Page to Blocked Account Agreement

 



--------------------------------------------------------------------------------



 



Attachment I

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

         
Re:
       
 
 
 
   
 
  Account Number                                

Ladies and Gentlemen:
     Reference is made to the Blocked Account Agreement dated as of
                     by                      to you regarding the above
described account. In accordance with the Blocked Account Agreement, we hereby
give you notice that a Dominion Period is in effect and of our exercise of
control of the Collateral. We hereby notify you that the Collateral Agent has
the full and irrevocable right, power, and authority to demand, collect, and
withdraw all amounts due to become due and payable under the Blocked Account
and, at the Collateral Agent’s discretion, take any other action, including the
transfer of said Blocked Account to the Collateral Agent’s own name, which the
Collateral Agent deems necessary or appropriate to preserve or protect the
security interest of the Collateral Agent and the other Credit Parties in the
Blocked Account.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Attachment II

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

         
Re:
       
 
 
 
   
 
  Account Number                                       

Ladies and Gentlemen:
     Reference is made to the Blocked Account Agreement dated as of
                     by                      to you regarding the above
described account and the notice, dated                     , we delivered to
you pursuant thereto. In accordance with Blocked Account Agreement, we hereby
give you notice that the Dominion Period we declared pursuant to such notice is
terminated and                      is entitled to exercise control of the
Blocked Account Agreement and the other Collateral related thereto.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit I
Form of Compliance Certificate
COMPLIANCE CERTIFICATE

          Date of Certificate:    
To:
  Bank of America, N. A., as Administrative Agent  
 
  40 Broad Street, 10th Floor Boston,  
 
  Massachusetts 02109  
 
  Attention: Mr. Stephen Garvin  

     Reference is made to the Credit Agreement dated as of November 22, 2005 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), by and among (i) Pier 1 Imports (U.S.), Inc., for itself
and as agent (in such capacity, the “Lead Borrower”) for the other Borrowers
party thereto (collectively, with the Lead Borrower, the “Borrowers”), (ii) the
Borrowers, (iii) the Facility Guarantors, (iv) the Administrative Agent, (v) the
Collateral Agent, (vi) Wells Fargo Retail Finance, LLC and Wachovia Bank,
National Association (the “Co-Syndication Agents”), (vii) HSBC Bank USA, NA and
JPMorgan Chase Bank, N.A. (the “Co-Documentation Agents”), and (viii) the
Lenders party thereto (the “Lenders”) Terms defined in the Credit Agreement are
used herein as therein defined.
     The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you, to the best of his/her knowledge and
understanding, as follows:

1.   No Default or Event of Default.

  (a)   Since                      (the date of the last similar certification)
and except as set forth in Appendix I, no Default or Event of Default has
occurred and is continuing.     (b)   If a Default or Event of Default has
occurred since                      (the date of the last similar
certification), the Borrowers have taken or propose to take those actions with
respect to such Default or Event of Default as described on said Appendix I.

    (Note, if no Default or Event of Default has occurred, insert “Not
Applicable”.)   2.   Average Daily Availability/Fixed Charge Coverage Ratio. The
reasonably detailed calculations with respect to the Average Daily Availability
and Consolidated Fixed Charge Coverage Ratio (if then being tested) for the
Fiscal Month ending                      are attached hereto as Appendix II.

-1-



--------------------------------------------------------------------------------



 



3.   GAAP. The financial statements furnished to the Agent for the [Fiscal
Year/Fiscal Quarter] ending                      were prepared in accordance
with GAAP consistently applied and present fairly the consolidated financial
condition of the Parent and its Subsidiaries at the close of, and the results of
the Parent’s and its Subsidiaries’ operations and cash flows for, the period(s)
covered, subject to, with respect to the quarterly financial statements, usual
year end adjustments.

     IN WITNESS WHEREOF, the Lead Borrower has duly executed this Compliance
Certificate under seal as of the                      day of
                                        .

                  PIER 1 IMPORTS (U.S.), INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

-2-



--------------------------------------------------------------------------------



 



Appendix I to Compliance Certificate
     Except as set forth below, no Default or Event of Default has occurred and
is continuing. [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the
Borrowers to be taken on account thereof.]

-3-



--------------------------------------------------------------------------------



 



Appendix II to Compliance Certificate
     The following is a calculation of the Availability, Average Daily
Availability and Consolidated Fixed Charge Coverage Ratio for the Fiscal Month
ending                                         :

-4-



--------------------------------------------------------------------------------



 



Exhibit J
Form of Borrowing Base Certificate
(See Attached)

 



--------------------------------------------------------------------------------



 



                                  Pier 1 Imports, Inc.                     Cert.
# [blank]
Borrowing Base Certificate — Month Ending [Date]
          From:
 
                          To:
 
                               
Eligible Accounts, as of
  [Period Date]                
 
                                    Credit Card Receivables     0  
 
 
Advance Rate
                    85 %
 
                             
 
                            0   A/R Borrowing Base (a)                   $ 0  
Eligible Inventory, as of
  [Period Date]                       Beginning Inventory             —   Add:  
     Purchases             —   Less:        Net Sales             —  
 
  Memo: Cost of Goods Sold     [$]                       Inventory Adjustments  
          —  
 
                             
 
                  Adjustment Subtotal     —  
 
                                  Ending Inventory             —  
 
                                Less:   Inventory Reserves                    
Loc #’s 151,136,204 (Stores impacted by Hurricane Katrina)             —      
DC/Store Supplies             —       Claims and Damaged Goods             —    
  E-Commerce             —       Shrink Reserve — (0.60% of sales since prior
physical)             —       Mexico             —       Canada (to be added to
Eligibie Inventory upon completion of due diligence)            
 
                  Ineligible Subtotal     —  
 
                                    Eligible Inventory             —      
   Advance Rate             65 %
 
                                    L/C Inventory             —   Less:  
Duplicative Inventory (orders which are landed prior to funding)                
    Expiry greater than seventy-five (75) days                     Eligible L/C
Inventory             —  
 
                                    In-Transit Inventory                 Less:  
DC Receipt Exceptions (0.50% of in-transit)             —       Receipt greater
than forty-five (45) days of the date of determination             —       In
Transit Adjustments             —  
 
                                    Eligible L/C & In-Transit Inventory        
    0          Advance Rate             65 %
 
                             
 
                            0  
 
                             
 
                                Inventory Borrowing Base (b)                    
—  
 
                                Less:   Availability Reserves                  
 
Landlord Liens (initially 2 months)
            —      
Landed Costs (4% of L/C’s+ In-Transit Inventory included in BBC)
            —      
Gift Certificates and Merchandise Credit (50%)
            —      
Customer Deposits
            —      
Canadian Preference Reserves [TBD]
            —      
Rent Preferences
                    Total Availability Reserves                
 
                             
Total Borrowing Base (sum of (a) plus (b) less Availability Reserves)
  Subtotal     —  
 
                                Total Borrowing Base (not to exceed $32 325 MM)
                       
 
                               
Availiability Calculation, as of
  [Period Date]                   Beginning Principal Loan Balance              
           Add: Prior day advance request             —            Less: Prior
day paydown             —  
 
                                  Ending Principal Loan Balance             —  
 
                             
 
                                         Add: Documentary LCs             —    
       Add: Standby LCs                
 
                                  Total Loan Balance Prior to Advance Request  
          —  
 
                             
 
                                    Net Availability Prior to Advance Request  
          —            ADVANCE REQUEST             —       Availability after
today’s advance request             —  

The undersigned hereby certifies on behalf of the Borrowers, that the following
statement, per SECTION 4.02 (b) of the Credit Agreement, is true on the date
hereof, and will be true on the date of the proposed Borrowing, before and after
giving effect thereto and to the application of the proceeds therefrom:
Authorized Signer                                         





--------------------------------------------------------------------------------



 



Schedules to the Credit Agreement
THE DISCLOSURE OF ANY MATTER OR ITEM IN THE FOLLOWING SCHEDULES
IS NOT AN ADMISSION THAT SUCH ITEM OR MATTER IS MATERIAL.

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Lenders and Commitments

                  Lender   Commitment     Commitment Percentage  
Bank of America, N.A.
  $ 60,000,000.00       18.46 %
Wells Fargo Retail Finance, LLC
  $ 45,000,000.00       13.85 %
Wachovia Bank, National Association
  $ 45,000,000.00       13.85 %
HSBC Bank USA, NA
  $ 45,000,000.00       13.85 %
JPMorgan Chase Bank, N.A.
  $ 45,000,000.00       13.85 %
General Electric Capital Corporation
  $ 35,000,000.00       10.77 %
Citicorp USA, Inc.
  $ 25,000,000.00       7.69 %
SunTrust Bank
  $ 25,000,000.00       7.69 %
 
           
TOTAL
  $ 325,000,000.00       100 %
 
           

 



--------------------------------------------------------------------------------



 



Schedule 1.2
Securitized program documents

A.   Conformed Certificate Purchase Agreement among Pier 1 Funding, L.L.C., as
Transferor, Pier 1 Imports (U.S.), Inc., as Servicer and JPMorgan Chase Bank
(formerly Morgan Guaranty Trust Company of New York), as Administrative Agent
dated September 4,2000 [2001]

1.   Supplemental Fee Letter dated September 4, 2001
  2.   First Amendment Agreement dated June 17, 2003   3.   Supplemental Fee
Letter dated June 17, 2003   4.   Fourth Amendment Agreement dated August 30,
2005   5.   Fifth Amendment Agreement dated September 7, 2005   6.  
Supplemental Fee Letter dated September 7, 2005   7.   Supplemental Fee Letter
dated September 19, 2005

B.   Conformed Series 2001-1 Supplement dated September 4, 2001 to Pooling and
Servicing Agreement dated February 12, 1997

1.   Second Amendment Agreement dated June 17, 2003   2.   Fourth Amendment
Agreement dated February 22, 2005   3.   Fifth Amendment Agreement dated
September 7, 2005   4.   Sixth Amendment Agreement dated September 19, 2005

C.   Conformed Pooling and Servicing Agreement dated February 12, 1997

1.   Amendment No. 1 to Pooling and Servicing Agreement dated May 30, 1997   2.
  Amendment No. 2 to Pooling and Servicing Agreement dated October 29, 1997   3.
  Amendment No. 3 to Pooling and Servicing Agreement dated January 13, 1998   4.
  Amendment No. 4 to Pooling and Servicing Agreement dated March 30, 2001   5.  
Amendment No. 5 to Pooling and Servicing Agreement dated September 4, 2001

D.   Receivable Purchase Agreement dated February 12, 1997

1.   Conformed Purchase Agreement between Pier 1 Imports (U.S.), Inc., as Seller
and Pier 1 Funding, Inc. as Purchaser dated February 12, 1997   2.   Amendment
No. 1 to Receivables Purchase Agreement dated May 30, 1997   3.   Amendment
No. 2 to Receivables Purchase Agreement dated September 4, 2001

 



--------------------------------------------------------------------------------



 



Schedule 1.3
Securitized program Subsidiaries
Pier 1 funding, LLC

 



--------------------------------------------------------------------------------



 



Schedule 1.4
Material Domestic Subsidiaries
Pier 1 Imports, Inc., a Delaware corporation
Pier 1 Assets, Inc., a Delaware corporation
Pier 1 Licensing, Inc., a Delaware corporation
Pier 1 Holdings, Inc., a Delaware corporation
Pier 1 Services Company, a Delaware statutory trust
Pier 1 Value Services, LLC, a Virginia limited liability company

 



--------------------------------------------------------------------------------



 



Schedule 1.5
Fiscal Calendar
(See Attached)

 



--------------------------------------------------------------------------------



 



Pier 1 Imports

                              FY06   FY07   FY08   FY09   FY10   FY11
March
  4/2/05   4/1/06   4/7/07   4/5/08   4/4/2009   4/3/2010
 
                       
April
  4/30/05   4/29/06   5/5/07   5/3/08   5/2/2009   5/1/2010
 
                       
May*
  5/28/05   5/27/06   6/2/07   5/31/08   5/30/2009   5/29/2010
 
                       
June
  7/2/05   7/1/06   7/7/07   7/5/08   7/4/2009   7/3/2010
 
                       
July
  7/30/05   7/29/06   8/4/07   8/2/08   8/1/2009   7/31/2010
 
                       
August *
  8/27/05   8/26/06   9/1/07   8/30/08   8/29/2009   8/28/2010
 
                       
September
  10/1/05   9/30/06   10/6/07   10/4/08   10/3/2009   10/2/2010
 
                       
October
  10/29/05   10/28/06   11/3/07   11/1/08   10/31/2009   10/30/2010
 
                       
November *
  11/26/05   11/25/06   12/1/07   11/29/08   11/28/2009   11/27/2010
 
                       
December
  12/31/05   12/30/06   1/5/08   1/3/09   1/2/2010   1/1/2011
 
                       
January
  1/28/06   1/27/07   2/2/08   1/31/09   1/30/2010   1/29/2011
 
                       
February *
  2/25/06   3/3/07   3/1/08   2/28/09   2/27/2010   2/26/2011

 

*   Represents quarter end

 



--------------------------------------------------------------------------------



 



Schedule 1.8
Non-Material Domestic Subsidiaries
Pier 1 National Bank, a national banking association
Pier 1 Funding, LLC, a Delaware limited liability company
Pier Lease, Inc., a Delaware corporation
Pier-SNG, Inc., a Delaware corporation
PIR Trading, Inc., a Delaware corporation
Pier Group, Inc., a Delaware corporation

 



--------------------------------------------------------------------------------



 



Schedule 1.9
Canadian Letters of Credit Indebtedness

                                      Amounts             Beneficiary   (CAD$)  
Issuer   LC#   Expiry
Enwin Utilities Ltd.
  $ 5,000.00     Bank Of Montreal     50219OS       2/18/2006  
Hydro Mississauga
  $ 2,000.00     Bank Of Montreal     5975OS       9/24/2006  
Enersource Hydro Mississagua
  $ 2,000.00     Bank Of Montreal     6215OS       10/31/2006  
Greater Sudbury Hydro
  $ 4,500.00     Bank Of Montreal     6216OS       2/2/2006  
City Treasurer, Saskatoon
  $ 2,000.00     Bank Of Montreal     6214OS       10/24/2006  
Hydro One Networks Inc.
  $ 4,000.00     Bank Of Montreal     52076OS       5/17/2006  
Whitby Hydro Electric
  $ 4,200.00     Bank Of Montreal     59530OS       11/17/2006  
Enbridge Gas
  $ 2,300.00     Bank Of Montreal     61693OS       12/17/2006  
Thunder Bay Hydro
  $ 3,000.00     Bank Of Montreal     90104OS       11/18/2006  
Guelph Hydro
  $ 2,500.00     Bank Of Montreal     91147OS       12/7/2005  
Hydro — Sherbrooke
  $ 5,000.00     Bank Of Montreal     94208OS       1/20/2006  

 



--------------------------------------------------------------------------------



 



Schedule 2.13 (A)
Existing Letters of Credit — Standby

                                  Beneficiary   Amounts   Issuer   LC#   Expiry
Lumberman’s
  $ 5,100,000     Wells Fargo     NZS542208       4/30/2006  
Zurich American
  $ 7,600,000     Wells Fargo     NZS542206       4/30/2006  
Zurich American
  $ 8,400,000     Wells Fargo     NZS542205       4/30/2006  
Zurich American
  $ 5,925,000     Wells Fargo     NZS542203       4/30/2006  
Bank One
  $ 9,714,726     JPMorgan   CTCS-634277     12/15/2006  
Bank One
  $ 9,714,726     JPMorgan   CTCS-634278     12/15/2006  

 



--------------------------------------------------------------------------------



 



Schedule 3.01
Organization; Powers
Pier 1 Imports (U.S.), Inc., a Delaware corporation (organization number
0882743);
tax #75-1673348
Pier 1 Kids, Inc., a Delaware corporation (organization number 3349294);
tax #75-2922964
Pier 1 Imports, Inc., a Delaware corporation (organization number 2089773);
tax #75-1729843
Pier 1 Assets, Inc., a Delaware corporation (organization number 2338045);
tax #75-2552025
Pier 1 Licensing, Inc., a Delaware corporation (organization number 2338047);
tax #75-2552034
Pier 1 Holdings, Inc., a Delaware corporation (organization number 2669059);
tax #75-2668764
Pier 1 Services Company, a Delaware statutory trust (organization number
2669188);
tax #75-2668767
Pier 1 Value Services, LLC, a Virginia limited liability company (organization
number S053947);
tax #22-3776169

 



--------------------------------------------------------------------------------



 



Schedule 3.05(a)
Title Exception
NONE

 



--------------------------------------------------------------------------------



 



Schedule 3.05(c)(i)
Owned Real Estate

              propid   City   State   Address - Line 1
0025
  SAINT LOUIS   Missouri   9420 WATSON RD
0027
  LAKE JACKSON   Texas   206 WEST HWY 332
0045
  ATLANTIC BEACH   Florida   1071 ATLANTIC BLVD
0081
  WESTPORT   Connecticut   950 POST RD E
0102
  BISMARCK   North Dakota   715 SOUTH WASHINGTON ST
0193
  DENVER   Colorado   4401 EAST EVANS
0206
  ALBUQUERQUE   New Mexico   6670 INDIAN SCHOOL RD NE
0266
  MORROW   Georgia   1506 SOUTHLAKE PKWY
0298
  SIOUX CITY   Iowa   4265 SERGEANT RD
0314
  TAMPA   Florida   702 EAST FOWLER AVE
0316
  WAUKEGAN   Illinois   780 LAKEHURST RD
0352
  CHARLOTTE   North Carolina   4729 SOUTH BLVD
0395
  AUSTIN   Texas   5789 AIRPORT BLVD
0633
  SAN ANTONIO   Texas   7080 SAN PEDRO AVE
0782
  SAINT LOUIS   Missouri   7320 SOUTH LINDBERGH BLVD
0839
  AUGUSTA   Georgia   3422 WRIGHTSBORO RD
0845
  CLARKSVILLE   Tennessee   2819 WILMA RUDOLPH BLVD
0851
  INDEPENDENCE   Missouri   4243 SOUTH NOLAND RD
0862
  VALLEJO   California   900 ADMIRAL CALLAGHAN LANE
0885
  FAIRFIELD   California   1545 HOLIDAY LN
6041
  MANSFIELD   Texas   2200 HERITAGE PKWY
6031
  St. Charles   Illinois   609 S KIRK ROAD

 



--------------------------------------------------------------------------------



 



Schedule 3.05(c)(ii)
Leased Real Estate
(See Attached)

 



--------------------------------------------------------------------------------



 



Schedule 3.05(c)(ii)

                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0001
  MERRITT ISLAND   Florida   780 EAST MERRITT ISLAND CSWY   UNIT 5   Merritt
Square Marketplace Associates    
0002
  MEMPHIS   Tennessee   3115 WALNUT GROVE RD       ELLIS, LOUISE KIRBY    
0007
  CHULA VISTA   California   3001 BONITA RD       Bonita Gateway, LLC, a
California limited liability company    
0008
  PACIFIC GROVE   California   490 LIGHTHOUSE AVE       JOSEPH S. COOK    
0010
  TAMPA   Florida   2351 EAST FOWLER AVE       SJS-2301 Fowler Ave., L.P.    
0011
  GREENSBURG   Pennsylvania   1135 EAST PITTSBURGH STREET       Commerce Limited
Partnership #9305    
0012
  TOTOWA   New Jersey   562 RTE 46       R 46 Realty Associates, L.P.    
0013
  VERO BEACH   Florida   5980 20TH ST       KRG Indian River, LLC    
0014
  MONTCLAIR   California   5440 MORENO ST       Montclair Towers, LLC    
0015
  MEDFORD   Oregon   3425 CRATER LAKE HWY       PERPAP PARTNERSHIP (See memo
below for complete LL name)    
0019
  REDFORD   Michigan   9377 TELEGRAPH RD       Bradley Operating Limited
Partnership, a Delaware limited partner    
0020
  ANNAPOLIS   Maryland   2087 WEST ST       BRISTOL RIVA/WEST L.L.C.    
0021
  SCOTTSDALE   Arizona   8606 EAST SHEA BLVD       Regency Retail Corporation, a
Florida corporation    
0022
  KING OF PRUSSIA   Pennsylvania   COURTSIDE SQ 140 ALLENDALE RD   SUITE 100  
CMW INVESTMENTS LTD.*    
0023
  CHICAGO   Illinois   1350 NORTH WELLS ST   COBBLER SQUARE   Equity Residential
Properties Management Corp.    
0026
  MOUNT PLEASANT   South Carolina   1128 MARKET CENTER BLVD       G & I III
Mount Pleasant LLC    
0028
  METAIRIE   Louisiana   800 METAIRIE RD   SUITE B   STEWART/STIRLING ONE,
L.L.C.    
0029
  NORMAN   Oklahoma   200 NORMAN CENTER CT       CINLOT L.L.C.    
0030
  REDMOND   Washington   7231 170TH AVE NE       PPR Redmond Retail LLC, a
Delaware limited liability company    
0031
  MANASSAS   Virginia   8105 SUDLEY RD       Westgate Shopping Center, LLC, a
Delaware limited liability compa    
0032
  PARKER   Colorado   18721-B EAST PONDEROSA DR       PMP Phase II Company, LLC
   
0033
  WEST PALM BEACH   Florida   2041 ZIP CODE PLACE       Lewis Bass & Gladys Bass
   
0034
  PASADENA   Maryland   8140 RITCHIE HWY       FINE AND GREEN PARTNERSHIP    
0036
  JACKSONVILLE   Florida   9047 SOUTHSIDE BLVD       Shopping Center Equities,
Inc.    
0037
  LITTLETON   Colorado   5066 SOUTH WADSWORTH BLVD   SUITE 124   Marston Park
Plaza LLC    
0041
  FORT COLLINS   Colorado   4336 SOUTH COLLEGE AVE       GS 92-2 PAVILION
LIMITED LIABILITY CO.    
0042
  HORSEHEADS   New York   1 ARNOT RD       David Lubin & Mark Weiermille(See
memo below for complete LL name    
0043
  TOWSON   Maryland   1 EAST JOPPA RD   SUITE 150   Towson Circle LLC    
0044
  HOUSTON   Texas   1927 WEST GRAY       1927 West Gray Partners, Ltd., a Texas
limited partnership    
0046
  HOLLAND   Michigan   2308 NORTH PARK DR       Harvey A. Tolson    
0047
  GASTONIA   North Carolina   3734 EAST FRANKLIN BLVD       E & A Franklin
Square Limited Partnership, a South Carolina L.P.    
0048
  WEST LEBANON   New Hampshire   254 PLAINFIELD RD       Peter E. Johnson
Building Supplies, Inc.    
0049
  BURLINGTON   Washington   1220 S BURLINGTON BLVD       Nelsen Burlington, LLC
   
0050
  RAPID CITY   South Dakota   2220 HAINES AVE       P-1 Rapid City Investors,
Inc.    
0051
  CITRUS HEIGHTS   California   6245 SUNRISE BLVD       6245 Sunrise Boulevard
L.L.C.    
0052
  DEERFIELD BEACH   Florida   924 SOUTH FEDERAL HWY       Reliance Enterprises  
 
0053
  GREENWICH   Connecticut   225 GREENWICH AVE       KELESHIAN, EDNA    
0054
  CINCINNATI   Ohio   9950 WATERSTONE BLVD       Commercial Net Lease Realty,
Inc.    
0055
  MIDLAND   Texas   3001 WEST LOOP 250N   SUITE F101   U.S. Realty Financial
Corp.    
0056
  PORTLAND   Oregon   5331 SW MACADAM   SUITE 28   Water Tower Associates, LLC  
 
0057
  OMAHA   Nebraska   7405 DODGE ST       Margaret Houlihan, Trustee of the
Katherine J. O’Brien Trust    
0058
  HOUSTON   Texas   5650 FM 1960       Smith, Jim R.    
0059
  ANDERSON   Indiana   5335 SCATTERFIELD RD       SCATTERFIELD ROAD ASSOCIATES
L.L.C.    
0060
  WEBSTER   Texas   1020 WEST NASA RD 1       H&R Property Corp., a Delaware
corporation    
0061
  CARLE PLACE   New York   216 GLEN COVE       Glen Plaza Associates    
0063
  FAIRLESS HILLS   Pennsylvania   630 COMMERCE BLVD       OXFORD VALLEY ROAD
ASSOCIATES    
0064
  ANAHEIM   California   8156 EAST SANTA ANA CANYON RD       OTR, an Ohio
general partnership acting as the duly authorized    
0065
  CARY   North Carolina   1819 WALNUT ST       ACV Pier Cary, LLC    
0068
  OVERLAND PARK   Kansas   7076 WEST 105TH ST       FOR 1031 Metcalf LLC    
0069
  ROCKY MOUNT   North Carolina   1472 JEFFREYS ROAD       Mach One, et al (see
memo below)    
0070
  DALLAS   Texas   5427 WEST LOVERS LN       INTERCITY INVESTMENT, INC.    
0071
  HARRISBURG   Pennsylvania   5104 JONESTOWN RD       Haven Harrisburg, LLC    
0072
  CHICAGO   Illinois   651 WEST DIVERSEY       ROSEN, ALVIN, ROSEN, ORVILLE    
0075
  ROCKWALL   Texas   2707 MARKET CENTER DR       SPM/WRI Rockwall, L.P.    
0076
  PALM SPRINGS   Florida   3319 SOUTH CONGRESS AVE       Philips Lakeworth, L.P.
and 417 Lake Worth 1998 L.P.    
0077
  PARAMUS   New Jersey   723 RTE 17 S       Gabrellian Associates    
0080
  IRVING   Texas   7805 N MACARTHUR   SUITE 110   Twinrose Retail Partners
MacArthur, LP, a Texas limited partnership    
0082
  NEWARK   Delaware   400 CENTRE BLVD       PR CHRISTIANA, LLC, a Delaware
limited liability company    
0083
  MARIETTA   Georgia   1401 JOHNSON FERRY RD   SUITE 172   Kimsouth MMC, LLC, a
Delaware limited liability company    
0084
  OMAHA   Nebraska   12355 WEST CENTER RD       SELDIN PROPERTIES    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0086
  HAMILTON   ON   920 UPPER WENTWORTH ST       LANDAWN SHOPPING CENTERS LIMITED
   
0087
  ATLANTA   Georgia   2298 PEACHTREE RD NW       Peachtree, et al (see memo
below)    
0088
  SOLON   Ohio   6025 KRUSE DR   SUITE 156   GS II Uptown Solon LLC, a Delaware
limited liability company    
0090
  AUSTIN   Texas   9828 GREAT HILLS TRAIL   #700   Great Hills Retail, Inc.    
0091
  SANDUSKY   Ohio   5020 MILAN RD       Fred Vogel Properties II LLC & Jill
Vogel Properties I, LLC    
0092
  SALINAS   California   1520 NORTH MAIN ST       Salinas Shopping Center (see
memo below)    
0093
  DULUTH   Georgia   2131 PLEASANT HILL RD   SUITE 154   Glenwood Lotz Mall
Corners Holding Company, L.L.C., a Georgia lim    
0094
  FAIRBORN   Ohio   2781-A CENTRE DR       MV-RG II    
0095
  ROANOKE   Virginia   4952 VALLEY VIEW BLVD NW       JACOB & ROSE KASIRER
FAMILY TRUST    
0097
  ATLANTA   Georgia   4776 ASHFORD DUNWOODY RD       REGENCY RETAIL PARTNERSHIP,
L.P.    
0099
  GRAPEVINE   Texas   1270 WILLIAM D TATE AVE   SUITE 300   Grapevine/Tate
Corner Limited Partnership    
0101
  HOUMA   Louisiana   1556 MARTIN LUTHER KING BLVD       Kimco Houma 274, LLC  
 
0103
  SKOKIE   Illinois   9701 NORTH SKOKIE BLVD       Inland Shops at Orchard
Place, L.L.C., a Delaware limited liability    
0104
  HARRISONBURG   Virginia   1866-A EAST MARKET ST       Market Place Shops, LLC
   
0105
  LAREDO   Texas   7509 SAN DARIO AVENUE       WRI Trautmann, L.P.    
0106
  REYNOLDSBURG   Ohio   2716 BRICE RD       Galileo Apollo I Sub LLC    
0107
  SAN FRANCISCO   California   555 9TH ST   SUITE B-4   IH Partners, L.P. &
SPI/TSA St. Petersburg, LLC    
0108
  FRANKLIN   Tennessee   1761 GALLERIA BLVD       ACV Pier Franklin, LLC    
0110
  HELENA   Montana   1609 11TH AVE   SUITE F   Rex C. Short Development Company
   
0111
  WINCHESTER   Virginia   2290 LEGGE BLVD       PDK-Winchester, L.C., a Virginia
limited liability company    
0112
  SACRAMENTO   California   1555 FULTON AVE       BEULAH ADAMS TRUST    
0113
  DALLAS   Texas   138 MEDALLION CENTER       NATIONSBANK OF TEXAS, N.A.,
TRUSTEE OF THE W.W. CARUTH, JR. FOUND    
0114
  NILES   Ohio   5580 YOUNGSTOWN-WARREN RD   SUITE 11   Maple Leaf Expansion,
Inc., an Ohio corporation    
0115
  NEW ORLEANS   Louisiana   5300 TCHOUPITOULAS ST   SUITE E   Shadrall
Associates    
0116
  ALBANY   New York   120 WOLF RD       John Cerone, Jr. and Salvatore R.
Beltrone, d/b/a    
0117
  BROOKLINE   Massachusetts   1351 BEACON ST       WEBSTER TRUST — BERNARD
SINGER AND ABRAM SALTER, TRUSTEES    
0118
  HENDERSON   Nevada   1419 WEST SUNSET       1425-1445 W. Sunset Road, LLC, a
Nevada limited liability company    
0119
  SAN DIEGO   California   3220 SPORTS ARENA BLVD       CITY OF SAN DIEGO    
0120
  BOWIE   Maryland   4410 MITCHELLVILLE RD       Merchants’ Fund, Inc.    
0122
  DEARBORN   Michigan   22501 MICHIGAN AVE       Newman Holdings, L.L.C., a
Michigan limited liability company    
0123
  SAN DIEGO   California   1735 HANCOCK ST       Teresa Rosa Villa, Trustee, or
any successor trustee, of the **    
0124
  TULSA   Oklahoma   5255 SOUTH SHERIDAN       Farm Properties, Inc.    
0125
  EMERYVILLE   California   5719 CHRISTIE AVENUE       Regency Centers L.P.    
0126
  WATERTOWN   New York   21220 PIONEER PLAZA DR       Salmon Run Plaza LLC    
0128
  KNOXVILLE   Tennessee   2908 KNOXVILLE CENTER DRIVE       Commercial Net Lease
Realty, Inc.    
0129
  CORAL GABLES   Florida   1224 SOUTH DIXIE HWY       GROSSMAN, LOUIS    
0132
  LOUISVILLE   Kentucky   4165 SHELBYVILLE RD       Locke Plaza, LLC    
0135
  COSTA MESA   California   2710 HARBOR BLVD       Cal Pox, Inc., a California
corporation    
0136
  METAIRIE   Louisiana   8832 VETERANS MEMORIAL HWY       Nan Rosenberg Family
Limited Partnership, a Louisiana limited par    
0140
  RIVERSIDE   California   3784 TYLER STREET       Magnolia-Tyler Center LLC    
0141
  NASHVILLE   Tennessee   21 WHITE BRIDGE RD       Post Square Shopping Center  
 
0142
  MARINA DEL REY   California   4786 ADMIRALTY WAY       Marina Waterside, LLC,
California limited liability company    
0143
  VIENNA   West Virginia   607 GRAND CENTRAL AVE       601 Plaza, L.L.C., a West
Virginia limited liability company    
0144
  BOURBONNAIS   Illinois   1660 NORTH STATE RTE 50       Pantos Family LLC VI  
 
0145
  LONDON   ON   94 FANSHAWE PK RD E       RIOCAN HOLDINGS, INC.    
0146
  AUBURN   Massachusetts   460 SOUTHBRIDGE ST       AUBURN VILLAGE LIMITED
PARTNERSHIP    
0147
  NORTH DARTMOUTH   Massachusetts   36 FAUNCE CORNER ROAD       PR NORTH
DARTMOUTH LLC    
0148
  READING   Pennsylvania   1040 BERKSHIRE BLVD       READING RETAIL ASSOCIATES,
LTD.    
0149
  PORTAGE   Michigan   6762 SOUTH WESTNEDGE       Carillon, LLC, a Michigan
limited liability company    
0150
  OLIVETTE   Missouri   9656 OLIVE BLVD       OLIVETTE ASSOCIATES, A LTD
PARTNERSHIP    
0151
  ELIZABETHTOWN   Kentucky   1820 N DIXIE HWY       Parkmall, et al (see memo
below)    
0153
  CULVER CITY   California   11140 JEFFERSON BLVD       S & P COMPANY, A
CALIFORNIA CORP    
0154
  DILLON   Colorado   288 DILLON RIDGE ROAD       Dillon Ridge Marketplace, LLC
   
0155
  DAVIE   Florida   3470 SOUTH UNIVERSITY DR       UNIVERSITY ASSOCIATES LTD    
0157
  SAINT PAUL   Minnesota   733 GRAND AVE       Ronald Patrick Smith    
0158
  LANCASTER   Pennsylvania   806 PLAZA BLVD       FORT WORTH ASSOCIATES    
0160
  MONROEVILLE   Pennsylvania   4201 WM PENN HWY       RMWZ, et al (see memo
below)    
0162
  WESTMINSTER   Maryland   405 NORTH CENTER ST   SUITE 13   Cranberry Retail,
Inc.    
0164
  DESTIN   Florida   4424 COMMONS DR. EAST, STE 1-A       Paradise Destin, Ltd.,
a Florida limited partnership    
0166
  GRAND FORKS   North Dakota   2830 SOUTH COLUMBIA RD       FILL ENTERPRISES,
LLC    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0167
  RANCHO SANTA MARGARI   California   30451 AVENIDA DE LAS FLORES       K &
G/Marketplace, LLC    
0168
  SANTA BARBARA   California   928 STATE ST       LEONARD VERNON, TRUSTEE OF THE
VERNON FAMILY TRUST    
0169
  CLIFTON PARK   New York   304 CLIFTON PARK CENTER RD       CCM PAD PARTNERS-I,
LLC    
0170
  TEXARKANA   Texas   3325 MALL DR       GG&A Central Mall Partners, L.P.    
0171
  NEPEAN   ON   1595 MERIVALE ROAD       ADMNS Meadowlands Investment
Corporation    
0172
  VICTORVILLE   California   12429 MARIPOSA RD       PIR-VV EQUITIES, LTD.    
0174
  SEATTLE   Washington   15725 WESTMINSTER WAY       Aurora Square 98, LLC    
0177
  HAMPTON   Virginia   1045 WEST MERCURY BLVD       U.S.A. Assets Two, Inc.    
0178
  IDAHO FALLS   Idaho   2275 EAST 17TH ST       Kenwood Development, L.C.    
0179
  KINGSTON   New York   101 FRANK SOTILE BLVD       Hudson Valley Newco LLC    
0181
  AUSTIN   Texas   14010 US HWY 183N   SUITE 200   Lakeline Crossing, Ltd.    
0184
  HOUSTON   Texas   6815 HWY 6N       Copperwood Shopping Center, L.P.    
0185
  CHEVY CHASE   Maryland   6801 WISCONSIN AVE       M & G, LLC    
0186
  PITTSBURGH   Pennsylvania   1630 WASHINGTON RD., STE. 1       1600 Washington
Road Associates    
0187
  LOS ANGELES   California   10984 SANTA MONICA BLVD       Stone    
0187a
  LOS ANGELES   California   10984 SANTA MONICA BLVD       Broad/Main LLC    
0188
  MORGANTOWN   West Virginia   750 VENTURE DR       Inland Southeast Morgantown,
L.L.C., a Delaware limited liability    
0190
  DEL MAR   California   2671 VIA DE LA VALLE       Mabee Family Trust    
0191
  LOS ANGELES   California   5711 HOLLYWOOD BLVD       GB Pier Hollywood, LLC  
 
0192
  DOTHAN   Alabama   200 BUYERS DR       ENRO REALTY COMPANY    
0194
  ROYAL OAK   Michigan   31800 WOODWARD AVE       GF Pier Royal Oak, LLC    
0195
  DEDHAM   Massachusetts   695 PROVIDENCE HWY       FEDERAL REALTY INVESTMENT
TRST.    
0196
  ALISO VIEJO   California   26771 ALISO CREEK RD       Davos, LLC    
0197
  FAYETTEVILLE   North Carolina   575 CROSS CREEK MALL       ACV Pier
Fayetteville, LLC    
0198
  CINCINNATI   Ohio   867-A EASTGATE NORTH DR       Portfolio Properties — I,
Ltd., an Ohio limited liability company    
0199
  SANTA MONICA   California   3000 WILSHIRE BLVD       PUBLIC STORAGE, INC.    
0200
  BUFFALO   New York   495 ELMWOOD AVE       Elmwood Save-Rite, Inc., a New York
Corporation    
0203
  TOPEKA   Kansas   1930 SW WANAMAKER RD       Gunning Investments, LLC    
0204
  HATTIESBURG   Mississippi   1000 TURTLE CREEK DR   SUITE 4   Realty Income
Corporation    
0205
  DES MOINES   Iowa   1301 EAST ARMY POST RD       SDG MACERICH PROPERTIES, L.P.
   
0207
  PALM BEACH GARDENS   Florida   2690 PGA BLVD   PGA PLAZA   MDC PGA Plaza, LLC,
a Florida limited liability company    
0208
  CHICAGO   Illinois   2862-2902 NORTH ASHLAND AVE   BLDG E   Handler-Wells
Joint Venture, L.L.C.    
0209
  MERRIAM   Kansas   5750 ANTIOCH RD       DDR MDT Merriam Town Center LLC    
0210
  LANCASTER   Ohio   2015 SCHORRWAY DR       Realty Income Corporation    
0211
  FAYETTEVILLE   Georgia   130 PAVILLION PKWY       Inland Southeast Fayette I
and II, L.L.C., a Delaware limited lia    
0212
  WICHITA FALLS   Texas   4400 KEMP BLVD       Pantos Family LLC VIII, a
Michigan limited liability company    
0213
  KENNEWICK   Washington   1232 NORTH COLUMBIA CTR BLVD       ACV Pier
Kennewick, LLC    
0216
  ROCKY RIVER   Ohio   19707 CENTER RIDGE RD       WALD & FISHER, INC.    
0217
  DOWNERS GROVE   IIlinois   1230 WEST 75TH ST       American National Bank and
Trust Company of Chicago, as **    
0218
  NOTTINGHAM   Maryland   8165-A HONEYGO BLVD       The Avenue at White Marsh,
L.L.C.    
0219
  BILLINGS   Montana   2395 ROSEBUD       Kenwood Development, L.C.    
0220
  LYNNWOOD   Washington   2617 196TH ST SW   SUITE A   Alderwood Parkway Plaza
II, L.L.C.    
0222
  SAN ANTONIO   Texas   18120 US 281 N       Northwoods Center, Inc.    
0223
  AVENEL   New Jersey   1000 ST. GEORGE AVE       Colonia Investment Corp.    
0224
  NEW BERN   North Carolina   2033 S GLENBURNIE RD       Thomas F. Webb (see
Business Register Memo)    
0225
  BOYNTON BEACH   Florida   320 NORTH CONGRESS AVE       E&A Acquisition Two
Limited Partnership, a Delaware limited partn    
0226
  GRAND ISLAND   Nebraska   3415 WEST STATE ST   SUITE A   Donald D. Mehring, et
al (see memo below)    
0227
  CINCINNATI   Ohio   8063 MONTGOMERY RD       JIM R. SMITH    
0228
  SECAUCUS   New Jersey   700 PLAZA DR       Harmon Meadow Plaza, Inc.    
0229
  ATLANTA   Georgia   1544 PIEDMONT RD       Selig Enterprises, Inc., a Georgia
corporation    
0231
  RICHMOND   Virginia   7496 WEST BROAD ST       Mark A. Stemheimer    
0232
  TOLEDO   Ohio   5203 MONROE ST       HELBERG COMPANY, LLC    
0233
  ARVADA   Colorado   5230 WADSWORTH BYPASS       Inland Southwest Management,
LLC    
0234
  HUNTINGTON BEACH   California   18501 MAIN ST       SHER FIVE POINTS    
0235
  WALNUT CREEK   California   2099 MT DIABLO BLVD       Big Sable Investments,
Ltd.    
0236
  STUDIO CITY   California   12110 VENTURA BLVD       Celia Wolfe Trustee of the
Wolfe Family Trust, Marital Trust A    
0239
  HOUSTON   Texas   2501 RICE BLVD       Tommy J. Friedlander, Gary S.
Friedlander, Lori F. Cohen, ***    
0240
  PLANO   Texas   1805 PRESTON RD   SUITE A   The Prudential Insurance Company
of America, a New Jersey corpora    
0241
  AJAX   ON   90 KINGSTON RD E   UNIT 2   Durham Holdings Limited    
0244
  LAS CRUCES   New Mexico   3020 EAST LOHMAN AVE       FS Laguna Seca I, LLC, a
Delaware limited liability company    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0245
  RICHMOND   Virginia   8278 MIDLOTHIAN TURNPIKE       ADKINS, JAMES    
0246
  BEDFORD HILLS   New York   792 BEDFORD ROAD       792 North Bedford Road, LLC
   
0247
  SAN MATEO   California   2003 CHESS DR       Westlake Bridgepointe, LLC, a
Delaware limited liability company    
0249
  GLENDALE   Wisconsin   6010 NORTH PORT WASH RD       Harold N. and Edna
Seemann, Living Trust U/A dated 08/11/92    
0250
  SAN JOSE   California   1009 BLOSSOM HILL RD       Siegel Pier 1, LLC    
0251
  EAST SYRACUSE   New York   5788 BRIDGE ST       Greenberg Realty, LLC    
0252
  MADISON   Wisconsin   1902 WEST BELTLINE HWY       George A, Fait    
0253
  TONAWANDA   New York   1650 NIAGARA FALLS BLVD       Augusto Development Corp.
   
0254
  CHERRY HILL   New Jersey   606 HADDONFIELD RD       Haven Cherry Hill, LLC    
0255
  GREEN BAY   Wisconsin   2281 SOUTH ONEIDA ST       Briken LLC    
0256
  BEAVERTON   Oregon   9307 SW BEAVERTON-HLSDALE       MITCHELL BROS. TERMINAL
CO.    
0257
  MCALLEN   Texas   614 EAST EXPRESSWAY 83       MCALLEN-83-MCCOLL, INC., A TX.
CORP.    
0258
  LIMA   Ohio   2345 ELIDA RD       HENSON PROPERTIES    
0259
  WOBURN   Massachusetts   425 WASHINGTON ST       Kohl’s Department Stores,
Inc.    
0261
  SILVERDALE   Washington   3235 NW PLAZA ST       DHJ Pier Silverdale, LLC    
0262
  ROLLING HILLS ESTATE   California   22 PENINSULA CENTER       Principal Life
Insurance Company    
0263
  ARDMORE   Pennsylvania   317 W LANCASTER AVE       KSMM Associates, L.P.    
0264
  GRESHAM   Oregon   470 NW EASTMAN PKWY       Pan Pacific Retail Properties,
Inc.    
0265
  MADISON   Wisconsin   7475 MINERAL POINT RD       Inland Real Estate LBI LLC  
 
0267
  TRAVERSE CITY   Michigan   3180 SOUTH AIRPORT RD W       GRAND TRAVERSE MALL
GGP, INC.    
0268
  PHOENIX   Arizona   12657 NORTH TATUM BOULEVARD       Paradise Village
Investment Company    
0269
  BOZEMAN   Montana   1640 NORTH 19TH AVE       Bridger Peaks, LLC    
0270
  BELLINGHAM   Massachusetts   245 HARTFORD AVE       Charles River Bellingham
LLC, a Massachusetts Ltd. Liability Co.    
0271
  PANAMA CITY   Florida   507 EAST 23RD STREET       Delphine Jones Cato    
0272
  WOODBRIDGE   Virginia   14348 GIDEON DR       North Star Realty Services, LLC
   
0272
  WOODBRIDGE   Virginia   14348 GIDEON DR       TJS Woodbridge, LLC    
0273
  SPOKANE   Washington   W 101 NORTH RIVER DR       Riveredge, L.L.C., et al
(see memo below)    
0274
  FLUSHING   New York   191-30 NORTHERN BLVD       BARONE PROPERTIES, INC    
0275
  STAMFORD   Connecticut   2300 SUMMER ST       HARRY DEAN, AN INDIVIDUAL    
0276
  FLORENCE   South Carolina   2601 DAVID H MCLEOD BLVD       PR Magnolia, LLC, a
Delaware limited liability company    
0279
  MIDDLETOWN   New York   400 NORTH GALLERIA DR       Topper Associates, LLC    
0281
  GRAND JUNCTION   Colorado   2454 HWY 6 & 50   SUITE 111   K & N INVESTORS    
0282
  GREENDALE   Wisconsin   5170 SOUTH 76TH ST       BR OF WISCONSIN, LLC    
0283
  DAYTONA BEACH   Florida   2451 WEST INTERNATIONAL SPDWY   SUITE 1101   VOLUSIA
INVESTMENTS, L.P.    
0284
  LAS VEGAS   Nevada   3181 NORTH RAINBOW BLVD       Pan Pacific Retail
Properties, Inc., a Maryland corporation    
0286
  SAN FRANCISCO   California   3535 GEARY BLVD       CLARENCE KRIEGER AS TRUSTEE
OF THE TESTAMENTARY TRUST*    
0287
  MISSISSAUGA   ON   2130 DUNDAS ST E       PEANUT DUDE, INC., and SUBRISH, INC.
   
0288
  POINTE-CLAIRE   QC   183-F BOUL HYMUS       Centre Terrarium Inc.    
0289
  SNELLVILLE   Georgia   1708 SCENIC HWY N   SUITE E-G   Inland Southeast
Snellville, L.L.C., a Delaware limited liability    
0290
  BEL AIR   Maryland   615 BEL AIR ROAD   SUITE U   Bel Air Square LLC    
0291
  HARPER WOODS   Michigan   19233 VERNIER RD       Al Winner and Miriam Winner
(see memo below)    
0292
  TUCSON   Arizona   4415 NORTH ORACLE RD       DICKER-WARMINGTON PROPERTIES    
0293
  POMPANO BEACH   Florida   1312 NORTH FEDERAL       Belcrest Properties, Ltd.  
 
0295
  MINNETONKA   Minnesota   11315 HWY 7       Lamy-Country Village Limited
Partnership    
0297
  ORLANDO   Florida   7468 WEST COLONIAL DR       All Corners, Inc.    
0300
  SALISBURY   Maryland   2320 NORTH SALISBURY BLVD       FREEZE ENTERPRISES,
L.L.C.    
0301
  FALLS CHURCH   Virginia   7253 ARLINGTON BLVD       LOEHMANN’S PLAZA LTD.
PARTNERSHIP    
0302
  BATON ROUGE   Louisiana   8150 FLORIDA BLVD       HEIRS OF ALICE STONE
SCHNEIDER    
0303
  KNOXVILLE   Tennessee   8301 KINGSTON PIKE       Regal Acquisitions, L.L.C., a
Tennessee limited liability company    
0306
  MERIDIAN   Mississippi   1193 BONITA LAKE CIRCLE       CBL/LOW Limited
Partnership    
0307
  CHEYENNE   Wyoming   1345 DELL RANGE BLVD       Coscarat, et al (see memo
below)    
0308
  PHOENIX   Arizona   1743 EAST CAMELBACK RD   SUITE A-3   Camelback Colonnade
Associates, LP    
0309
  LOUISVILLE   Kentucky   2000 SOUTH HURSTBORNE PKWY       Pantos Family LLC VII
   
0310
  AURORA   Colorado   2670 SOUTH HAVANA       Zuma Properties, LLC    
0311
  BIRMINGHAM   Alabama   1425 MONTGOMERY HWY   SUITE 199   Birmingham Realty
Company    
0312
  SAVANNAH   Georgia   5500 ABERCORN   SUITE 1   SAVANNAH ASSOCIATES, L.P.    
0313
  FAIRLAWN   Ohio   3737 WEST MARKET ST   UNIT B   Shops of Fairlawn Retail
Limited Parntership    
0315
  TUPELO   Mississippi   3836 NORTH GLOSTER ST       Lupo Mississippi, L.P.    
0318
  STROUDSBURG   Pennsylvania   470 POCONO COMMONS       Pocono Retail
Associates, LLC    
0319
  MAPLEWOOD   Minnesota   2982 WHITE BEAR AVE N       Joseph E. Commers Limited
Partnership    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0320
  CONCORD   California   1680-A WILLOW PASS RD       Shum Yee, et al (see memo
below)    
0322
  APOPKA   Florida   2437 EAST SEMORAN BLVD       Good Earth Properties, L.L.P.,
a Florida limited liability    
0323
  PASADENA   California   422 SOUTH LAKE AVE       SOUTH LAKE ASSOCIATES    
0324
  DURHAM   North Carolina   4215 UNIVERSITY DR, SUITE A4       Parkway Plaza UY,
LLC    
0325
  FLAGSTAFF   Arizona   1560 SOUTH RIORDAN RANCH ST       LNN Enterprises, Inc.
   
0326
  SAN ANGELO   Texas   4141 SUNSET DR       Texas Associates, a Massachusetts
general partnership    
0329
  GRAND RAPIDS   Michigan   2995-28TH ST SE       Robb Family Investments LLC, a
Michigan limited liability company    
0331
  LEXINGTON   Kentucky   1900 PAVILLION WAY       Fourth Quarter Properties VII,
Inc.    
0332
  FALLS CHURCH   Virginia   5857-A LEESBURG PIKE       Bailey’s Crossroads LLLP,
a Maryland limited liability limited    
0333
  EL TORO   California   23611 EL TORO RD       ZELLNER INVESTMENT PROPERTIES  
 
0334
  ALBUQUERQUE   New Mexico   10010 COORS BLVD NW       Black Development One
Limited Liability Company    
0335
  MONTGOMERY   Alabama   3425 MCGEHEE RD       W. THOMAS LOVELESS    
0336
  VANCOUVER   British Columbia   1702 WEST BROADWAY       West Broadway Centre
Ltd.    
0337
  SANTA FE   New Mexico   4056 CERRILLOS   SUITE A   CENTURY PLAZA LIMITED CO. ,
a New Mexico Ltd. Liability Co.    
0338
  STERLING HEIGHTS   Michigan   44501 SCHOENHERR       Sterling Center Limited
Partnership, a Michigan limited parntersh    
0339
  RALEIGH   North Carolina   4325 GLENWOOD   CRABTREE VALLEY MA   CVM Holdings,
LLC    
0340
  SOUTHBURY   Connecticut   775 MAIN STREET SOUTH       Southbury 84 Limited
Partnership    
0341
  BELLEVUE   Washington   905 BELLEVUE WAY NE       KENNETH S. & MARY ELIZABETH
GREENBAUM    
0342
  TUSTIN   California   2822 EL CAMINO REAL       Irvine Retail Properties
Company, a division of The Irvine Co.    
0344
  FORT WAYNE   Indiana   1750 APPLE GLEN BLVD       Bradley Operating Limited
Parntership, a Delaware limited partner    
0346
  CHARLESTON   South Carolina   1909 SAM RITTENBURG       CAMPBELL Properties
Limited Partnership    
0349
  ORLANDO   Florida   1599 FLORIDA MALL AVE       Rizika    
0350
  KEY WEST   Florida   2716 NORTH ROOSEVELT BLVD       LPI/Key West Associates,
Ltd.    
0354
  ALTOONA   Pennsylvania   2800 OLD RTE 220   PLANK RD COMMONS   Realty Income
Corporation    
0356
  WATERLOO   Iowa   2602 CROSSROADS BLVD       Coyote Crossroads Mall, L.L.C.  
 
0357
  MERRILLVILLE   Indiana   1685 EAST 80TH AVE       Acadia Merrillville Realty,
L.P.    
0358
  FRAMINGHAM   Massachusetts   215 WORCESTER RD       Garo Framingham, LLC    
0359
  VICTOR   New York   140 COBBLESTONE COURT DR       COBBLESTONE COURT LIMITED
PARTNERSHIP    
0361
  HOOVER   Alabama   1727 MONTGOMERY HWY       PERRY L. & CARTER. & ROSEMARIE E.
CARTER    
0362
  TORONTO   ON   221 YONGE ST       Parcross Investments Limited    
0363
  FLINT   Michigan   G4310 MILLER RD       SOMERSET TOWN CENTRE LTD. PARTNERSHIP
   
0364
  EVERETT   Washington   1425 SE EVERETT MALL WAY       Everett Mall 01, LLC    
0365
  BRANFORD   Connecticut   1078 WEST MAIN ST       1100 West Main Street, LLC  
 
0366
  TALLAHASSEE   Florida   1407 EAST LAFAYETTE       Diamond & Associates, Inc.  
 
0367
  DAYTON   Ohio   5449 SALEM PIKE       Bradley Operating Limited Partnership  
 
0368
  ALEXANDRIA   Virginia   4349 DUKE ST       4349 Duke Street Associates, L.P.  
 
0369
  FREDERICKSBURG   Virginia   3071 PLANK RD       Fredericksburg 35, LLC, a
Delaware limited liability company    
0370
  ELK GROVE   California   7440 LAGUNA BLVD   SUITE 102   Dr. Isam H. Khoury, et
al (see memo below)    
0371
  KAHULUI   Hawaii   270 DAIRY RD       Maui Marketplace Investment Group, Inc.,
a Delaware corporation    
0372
  MADISON   Tennessee   2021 N GALLATIN RD   SUITE 200   Gallery LLC, a
Tennessee limited liability company    
0373
  PINEVILLE   North Carolina   10501 CENTRUM PKWY       LSB ASSOCIATES, L.L.C.  
 
0374
  CUPERTINO   California   20610 STEVENS CREEK BLVD       Byer Properties, L.P.
   
0375
  COVINGTON   Louisiana   66 PARK PLACE       ENTERPRISE CORP. II    
0376
  CHICAGO   Illinois   2112 NORTH CLYBOURN   UNIT 6   Chicago Title Land Trust
Company, et al, (see memo below)    
0377
  MISSISSAUGA   ON   5980 MCLAUGHLIN RD   UNIT 1   Select Properties Limited, an
Ontario corporation    
0378
  BOULDER   Colorado   2530 ARAPAHOE       U.S. Retail Partners, LLC    
0380
  TROY   Michigan   388 JOHN R RD       Oakland Mall LTD, a Michigan limited
partnership    
0382
  PUEBLO   Colorado   4410 NORTH FRWY       Eagleridge General Partnership    
0383
  AUBURN   Alabama   1716 OPELIKA RD       Market Square Shopping Center, LLC  
 
0385
  CEDAR RAPIDS   lowa   2445 WILEY BLVD SW       Toys “R” US-Delaware, Inc.    
0386
  HUNTSVILLE   Alabama   4806 UNIVERSITY DR       Dorcas S. Harris    
0387
  WESTMOUNT   QC   4823, RUE SHERBROOKE OUEST       Le 4817 Sherbrooke Inc.    
0388
  TORONTO   ON   1986 QUEEN ST EAST       MUR-DAVE Investments, Ltd.    
0390
  MANCHESTER   Connecticut   19 PAVILIONS DR       Heritage Manchester II LLC  
 
0391
  MIAMI   Florida   8725 SW 136TH ST       INTERPROPERTIES (U.S.A.), INC.    
0392
  SAINT BRUNO   QC   1201 BLVD DES PROMENADES       The Cadillac Fairview
Corporation Limited    
0393
  INDIANAPOLIS   Indiana   5602 CASTLETON CORNERS LN       INDY I, L.P.    
0394
  MURRAY   Utah   6230 SOUTH STATE ST       JACMER L. SMITH ASSOCIATES    
0397
  CORAL SPRINGS   Florida   751 UNIVERSITY DR       KIMCO CORAL SPRINGS 623,
INC.    
0398
  ANTIOCH   Tennessee   5266 HICKORY HOLLOW PKWY       Angelo A. Ciliberti, M.D.
   

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0400
  OAK PARK   IIlinois   1143 WEST LAKE ST       TTC Oak Park LLC, an Illinois
limited liability company    
0403
  KANSAS CITY   Missouri   6001 NW BARRY RD       Barry Road 29-98, L.L.C.    
0404
  ALBANY   Georgia   2620 DAWSON RD       Pinecrest Properties, Inc.    
0406
  ARLINGTON HEIGHTS   Illinois   111 WEST RAND RD   #28   New Plan of Arlington
Heights, LLC    
0407
  GULFPORT   Mississippi   15154 CROSSROADS PKWAY       DDR Crossroads Center
LLC    
0408
  PARK CITY   Utah   6535 LANDMARK DRIVE       Brentwood Equities, Inc., a
California corporation    
0409
  CHICAGO   Illinois   5304 NORTH BROADWAY       Patel, Adesh and Jesal    
0410
  MINNETONKA   Minnesota   12970 WAYZATA BLVD       RIDGEHILL PARTNERS    
0411
  CINCINNATI   Ohio   2689 EDMONDSON ROAD       Rookwood Commons, LLC    
0412
  JOHNSON CITY   Tennessee   2116 NORTH ROAN ST   SUITE 1B   WIGGINS ASSOCIATES
   
0414
  LITTLE ROCK   Arkansas   724 SOUTH BOWMAN RD       ACV Pier Little Rock, LLC  
 
0415
  NEWTON   Massachusetts   792 BEACON ST       ACADEMY REALTY TRUST    
0418
  BROOKFIELD   Wisconsin   17000 NW BLUEMOUND RD       Metropolitan Life
Insurance Company    
0420
  SAN DIEGO   California   12004 CARMEL MOUNTAIN RD       Pacific Carmel ....
(see memo below for the 2 LL names)    
0421
  LARGO   Florida   2351 101ST STREET       The Krauss-Miller-Lutz Charitable
Trust Foundation (see below)    
0422
  PORTLAND   Oregon   11211 SE 82ND AVE       EMC4, LLC    
0423
  LUBBOCK   Texas   5102 60TH QUORUM   #A   LEVENSON-GOLDEN    
0424
  HAGERSTOWN   Maryland   17730 GARLAND GROH BLVD       Washington Real Estate
Investment Trust    
0428
  LANSING   Illinois   16709 SOUTH TORRENCE AVE       AMALGAMATED TRUST &
SAVINGS BANK    
0429
  WILMINGTON   North Carolina   3741 OLEANDER DR       Azalea Plaza Associates,
a North Carolina general partnership    
0431
  SPRINGFIELD   Virginia   6751-A FRONTIER DR       Springfield Commons, Inc., a
Delaware corporation    
0432
  LEXINGTON   Kentucky   4001 NICHOLASVILLE RD       Fayette Place Improvements
Limited Partnership    
0433
  SALT LAKE CITY   Utah   4850 HIGHLAND DR       CREEKSIDE L.C.    
0436
  OCEANSIDE   California   2555 VISTA WAY       Pan Pacific Retail Properties,
Inc.    
0437
  ALBUQUERQUE   New Mexico   6001 SAN MATEO NE       Fiesta Del Norte One, LLC  
 
0438
  BAYTOWN   Texas   6616 GARTH RD       Baytown Plaza, L.P.    
0439
  FRESNO   California   7457 N BLACKSTONE AVE       PL Riverpark LP    
0442
  WEST DUNDEE   Illinois   830 WEST MAIN       Inland Real Estate-Illinois, LLC
   
0443
  BURLINGTON   North Carolina   106 HUFFMAN MILL RD       Southstar
Holdings-Burlington II, LLC, a NC limited liability co.    
0444
  REDWOOD CITY   California   2501 EL CAMINO REAL       Regency Centers, L.P.  
 
0445
  WARWICK   Rhode Island   1276 BALD HILL RD       Edens & Avant Summit Square,
LLC    
0446
  MOHEGAN LAKE   New York   3131 E MAIN ST   BLDG J   Galileo Cortlandt LLC, a
New York limited liability company    
0449
  FREEHOLD   New Jersey   4345 HWY 9       POND ROAD ASSOCIATES, A NJ GEN.
PRTNRSHP    
0450
  DUBLIN   California   4976 DUBLIN BLVD       BIT Investment Eleven, LP, a
Maryland limited partnership    
0452
  PARAMUS   New Jersey   58-64 RTE 4 E       SPRING FOUR ASSOCIATES    
0454
  FAIRFAX   Virginia   11210 JAMES SWART CIRCLE       Fairfax Court Limited
Partnership    
0455
  SPRINGFIELD   Missouri   3110 S GLENSTONE AVE       Glenstone Partners    
0456
  HUNTINGTON STATION   New York   7 EAST JERICHO TURNPIKE       Scanlon    
0457
  YONKERS   New York   2395 CENTRAL PARK AVE       Peter Karounos, Teddy
Karounos and James Tzinis    
0459
  JACKSONVILLE   Florida   8110 BLANDING BLVD       BW PIER INC.    
0460
  PORT RICHEY   Florida   9017 U S HWY 19       Real Estate Equity Partners Two,
LLC    
0461
  JACKSONVILLE   Florida   9395 ATLANTIC BLVD       EHL HOLDING PARTNERSHIP    
0464
  ROUND ROCK   Texas   2701-B PARKER ROAD       Frontier Village, L.P., a Texas
limited partnership    
0465
  HILTON HEAD ISLAND   South Carolina   20 HATTON PLACE       BALOGH FAMILY
HOLDINGS, LTD.    
0466
  BRIDGEWATER   New Jersey   385 U S HWY 202-206       SOMERSET COUNTY SHOPPING
CENTER C/O LEVIN MANAGEMENT CORPORATI    
0467
  SANFORD   North Carolina   860 SPRING LANE ROAD       Kotis Properties, Inc.  
 
0468
  WASHINGTON   DC   4455 CONNECTICUT AVE       Saul Subsidiary II Limited
Partnership    
0469
  JENSEN BEACH   Florida   3520 NORTHWEST FEDERAL HWY       RFP Jensen Beach,
LLC    
0470
  GLEN ALLEN   Virginia   11120 W BROAD STREET       Apostal Partners Virginia,
LLC    
0472
  MADISON   Wisconsin   4260 EAST TOWNE BLVD       EAST TOWNE SQUARE PARTNERSHIP
   
0473
  INDIANAPOLIS   Indiana   10012 EAST WASHINGTON ST       INDIANA ASSOCIATES    
0477
  ENFIELD   Connecticut   34 HAZARD AVE   UNIT #8   Gateway Connecticut
Properties, Inc., a California corporation    
0481
  CINCINNATI   Ohio   6180H WEST GLENWAY AVE       Stomad Centers Western Hills
Plaza, LLC    
0482
  BURTON   Michigan   1245 SOUTH CENTER RD       PARAGON DEVELOPMENT    
0483
  BALLWIN   Missouri   15382 MANCHESTER RD       Ellisville Plaza, L.L.C.    
0484
  SAINT ANN   Missouri   3602 NORTH LINDBERGH BLVD       LENNETTE REALTY &
INVESTMENT COMPANY    
0485
  COLMA   California   101 COLMA BLVD       280 Metro Limited Partnership, a
Delaware limited parntership    
0486
  HANOVER   Massachusetts   1282 WASHINGTON ST       NORTHERN ROSE HANOVER LTD.
PARTNERSHIP    
0487
  PALM HARBOR   Florida   31650 U S HWY 19 N       PHILLIPS P. YEE, TRUSTEE    
0489
  SAUGUS   Massachusetts   725 BROADWAY   RTE 1 S   Hillside Realty Trust    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0491
  RIDGELAND   Mississippi   900 EAST COUNTY LINE RD   SUITE 100   North Regency
Retail Partners, LLC    
0494
  JOPLIN   Missouri   410 RANGE LINE RD       Kimco Joplin 707, Inc.    
0495
  SPRING VALLEY   New York   150 SPRING VALLEY MARKET PLACE       EXIT 14
ASSOCIATES    
0496
  OKLAHOMA CITY   Oklahoma   5517 NORTH PENNSYLVANIA AVE       Patricia R.
Mangan, Trustee (see below)    
0498
  EAGAN   Minnesota   1275 PROMENADE PLACE       DDRA Eagan Promenade Crossing
LLC    
0500
  BRAMPTON   ON   200 GREAT LAKES DRIVE   UNIT #142   RioTrin Properties
(Brampton) Inc., an Ontario corporation    
0501
  OWENSBORO   Kentucky   5221 FREDERICA ST   SUITE 101   Meng Farms, Inc., Joe
W. Meng & Martha Meng    
0502
  CANOGA PARK   California   6500 CANOGA AVE       Victory-Warner Marketplace
LLC, a Delaware limited liability comp    
0503
  DOUGLASVILLE   Georgia   2850 CHAPEL HILL ROAD       Inland Southeast
Douglasville, LLC    
0504
  AVENTURA   Florida   18681 BISCAYNE BLVD       Henning/Trion Ventures I,
Limited, a Florida limited partnership    
0505
  CALGARY   Alberta   3630 BRENTWOOD RD NW   #700   RioKim Holdings (Alberta)
Inc.    
0506
  ROCHESTER   New York   2475 W RIDGE ROAD       Acsons Corp., Inc.    
0507
  TERRE HAUTE   Indiana   4225 S US HWY 41       Mid US LLC, an Indiana limited
liability company    
0508
  MANHATTAN BEACH   California   1800 C ROSECRANS AVE       1800 Rosecrans
Partners, LLC, a California limited liability co.    
0509
  GAITHERSBURG   Maryland   30 GRAND CORNER AVENUE       Washingtonian
Associates L.C., a Maryland limited liability compa    
0510
  WESTERLY   Rhode Island   100 FRANKLIN STREET   #M   Franklin Plaza, LLC    
0511
  GOSHEN   Indiana   4024 ELKHART RD   SUITE 20A   HK New Plan ERP Property
Holdings, LLC, a Delaware limited liabil    
0512
  WARSAW   Indiana   2802 FRONTAGE RD       Rein Warsaw Associates    
0513
  BENTON HARBOR   Michigan   1000 E NAPIER AVE   SUITE A   JPA Development
L.L.C.    
0514
  WINTER PARK   Florida   480 N ORLANDO AVE   SUITE 100   Winter Park Town
Center, Ltd.    
0515
  GREELEY   Colorado   2819 35TH AVE       Elk Lakes Master, LLC    
0516
  ELMHURST   Illinois   355 SOUTH ROUTE 83       Federal Construction, Inc. (see
memo below)    
0517
  HANOVER   Pennsylvania   422 EISENHOWER DR       Monahan Equities I    
0518
  OLD SAYBROOK   Connecticut   665 BOSTON POST RD       Matthew M. Rubin,
Trustee    
0519
  FORT MYERS   Florida   4945 S CLEVELAND AVE       Inland Western Fort Myers
Page Field, L.L.C.    
0520
  VALDOSTA   Georgia   1819 NORMAN DRIVE       Commercial Net Lease Realty, Inc.
   
0521
  PEORIA   Illinois   5115 W HOLIDAY DRIVE       Charter Oak Development,
L.L.C., an Illinois limited liability co    
0522
  OAKVILLE   ON   2501 HAMPSHIRE GATE #1       Mobius Developments Ltd., an
Ontario corporation    
0523
  ESCONDIDO   California   1272 AUTO PARKWAY   SUITE D   FRIT Escondido
Promenade, L.L.C.    
0524
  WATERLOO   ON   564 KING STREET NORTH       Northgate-Glengrove Corporation  
 
0525
  CORALVILLE   Iowa   1401 CORAL RIDGE AVE       GGP Limited Partnership    
0526
  LAYTON   Utah   1934 N WOODLAND PARK DRIVE       IG, L.C., a Utah limited
liability company    
0527
  SEEKONK   Massachusetts   145 HIGHLAND AVE       Seekonk Equities, LLC, a
Mass. limited liability company,    
0528
  MACON   Georgia   2101 EISENHOWER PKWY       Glenway/Venice, LLC    
0529
  CALGARY   Alberta   5506 SIGNAL HILL CENTER       RioTrin Properties Inc., an
Ontario corporation    
0530
  ANCHORAGE   Alaska   8535 OLD SEWARD HWY       Commercial Net Lease Realty,
Inc.    
0531
  BATON ROUGE   Louisiana   6757 BLUEBONNET BLVD       GGP-Mall of Louisiana,
L.P.    
0532
  COLUMBIA   Maryland   6131 COLUMBIA CROSSING CIRCLE   SUITE T-4   Columbia
Crossing I, LLC    
0533
  WHEATON   Illinois   2023 SOUTH NAPERVILLE RD       2001 Naperville, L.L.C., a
Delaware limited libility company    
0534
  WATCHUNG   New Jersey   1515 ROUTE 22 WEST   #16   Watchung Square Associates,
LLC    
0535
  CRANSTON   Rhode Island   1 NEW LONDON AVE       Arvee, LLC, a Rhode Island
limited liability company    
0536
  PORT CHARLOTTE   Florida   18500 VETERANS BLVD   UNIT 1   Hudson Realty Trust,
Hersom Realty Trust, Oakly Realty Trust **    
0537
  MOBILE   Alabama   3787 AIRPORT BLVD       LFG-1, L.L.C.    
0538
  LAWRENCE   Kansas   3211 IOWA STREET       31-98 Lawrence, LLC, a Kansas
limited liability company    
0539
  CRYSTAL LAKE   Illinois   5500 NORTHWEST HWY       Inland Ryan, LLC    
0540
  AUBURN HILLS   Michigan   3918 BALDWIN ROAD       8600 Associates Limited
Partnership and J & G Auburn Hills, LLC    
0541
  BUFORD   Georgia   1695 MALL OF GEORGIA BLVD       Inland Southeast Mill
Creek, L.L.C., a Delaware limited liability    
0542
  WILKES-BARRE TOWNSHI   Pennsylvania   407 ARENA HUB PLAZA       TFP Limited, a
Pennsylvania limited partnership    
0543
  COLUMBUS   Ohio   3970 MORSE CROSSING       BR of Wisconsin 18, LLC    
0544
  PLAINFIELD   Indiana   2683 EAST MAIN STREET   SUITE 103   Plainfield Commons
II, LLC    
0545
  BREA   California   2395 EAST IMPERIAL HWY   SUITE B   Brea Union Plaza II,
LLC    
0546
  SAINT CATHARINES   ON   221 GLENDALE AVE   #601   OPB Realty (Pen Centre) Inc.
   
0547
  CALGARY   Alberta   200-303 SHAWVILLE BLVD SE       RioKim Holdings (Alberta)
Inc.    
0548
  LANGLEY   British Columbia   20195 LANGLEY BYPASS       Rockcliffe Estates,
Ltd.    
0549
  VICTORIA   British Columbia   755 FINLAYSON STREET       Great Wall
Industries, Inc., a British Columbia corporation    
0550
  PENNSDALE   Pennsylvania   1431 LYCOMING MALL CIRCLE       Realty Income
Corporation    
0551
  LUFKIN   Texas   2950 SOUTH JOHN REDDITT DR   SUITE 108   Jack Paul and Mary
Paul    
0552
  SIOUX FALLS   South Dakota   3801 WEST 49TH ST       Jemigan Westview, LLC and
JP Westview, LLC    
0553
  FORT SMITH   Arkansas   6604 ROGERS AVE       P/S Partners, Inc., an Oklahoma
corporation    
0554
  PHOENIX   Arizona   4717 EAST RAY RD       DDRA Ahwatukee Foothills, LLC    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0555
  CHAMPAIGN   Illinois   2001 NORTH PROSPECT AVE       Inland Baytowne Square,
L.L.C., a Delaware limited liability comp    
0556
  CARBONDALE   Illinois   1401 EAST MAIN ST   PO BOX 3636   Charles L. & Edwina
Carter    
0557
  TEMPLE   Texas   3040 SOUTH 31ST ST       TR Austin Retail Corp.    
0560
  WOODCLIFF LAKE   New Jersey   453 CHESTNUT RIDGE RD       WS Tice’s Corner
Marketplace, L.L.C.    
0561
  PADUCAH   Kentucky   5145 HINKLEVILLE RD   KENTUCKY OAKS MALL   Charles L.
Carter & Edwina Carter    
0562
  BLOOMINGTON   Illinois   ONE AUTO ROW DR       Charles L. & Edwina Carter    
0564
  SCHAUMBURG   Illinois   170 NORTH BARRINGTON RD       LA SALLE NATIONAL TRUST,
N.A. A Trustee of Trust 118924    
0565
  TYLER   Texas   4516 SOUTH BROADWAY       Lasater’s French Quarter Partnership
   
0566
  SUNSET VALLEY   Texas   4965 WEST HWY 290       ACV Pier Sunset Valley, LLC  
 
0567
  GAINESVILLE   Georgia   300 PEARL NIX PKWY       C.M. & Judy Harrison Family
LP    
0568
  LAFAYETTE   Indiana   3550 STATE RD 38 E       Kimco Lafayette Market Place
697, Inc.    
0569
  VIRGINIA BEACH   Virginia   3405 VIRGINIA BEACH BLVD       PRINCESS ANNE
PROPERTIES, INC.    
0570
  COLUMBIA   Missouri   1901 BERNADETTE DR   BLDG 3-B   COLUMBIA PLAZA SHOPPING
CENTER VENTURE    
0571
  BIRMINGHAM   Alabama   105 INVERNESS CORNERS       ACV Pier Birmingham, LLC  
 
0572
  HIGH POINT   North Carolina   1070 MALL LOOP RD       Fred Vogel Properties
II, LLC & Jill Vogel Properties II, LLC    
0573
  CONROE   Texas   27900 I 45 N       Amerishop Woodlands, L.P.    
0574
  MAPLE GROVE   Minnesota   7900 WEDGEWOOD LN       DDRA Maple Grove Crossing
LLC    
0575
  DICKSON CITY   Pennsylvania   700 COMMERCE BLVD       New Plan Realty Trust, a
Massachusetts business trust    
0576
  CLARKSVILLE   Indiana   1200 LEWIS & CLARK PKWY EAST       La Place Center
Limited Partnership    
0577
  OKLAHOMA CITY   Oklahoma   13801 NORTH PENNSYLVANIA   #D   JOHN A. HENRY & CO.
   
0578
  YAKIMA   Washington   102 NORTH FAIR AVE   #103   Henry & Sandra Friedman    
0580
  WILLOW GROVE   Pennsylvania   1134 EASTON RD       Best Buy Company    
0581
  PORTLAND   Oregon   1736A NORTH JANTZEN BEACH CTR       Jantzen Dynamic Corp.
   
0582
  OAKVILLE   ON   200 NORTH SERVICE RD W       Sun Life Assurance Company of
Canada    
0583
  GAINESVILLE   Florida   3638 SW ARCHER RD       S. Clark Butler Properties
Land Trust dated December 10, 1998*    
0584
  DULUTH   Minnesota   901 WEST CENTRAL ENTRANCE       STONERIDGE PARTNERS    
0585
  MEMPHIS   Tennessee   2725 NORTH GERMANTOWN PKWY       Commercial Lease
Realty, Inc.    
0586
  FORT WORTH   Texas   4901 OVERTON RIDGE BLVD       IPERS Ridge Rock Plaza,
Inc., a Delaware corporation    
0587
  WOODBURY   Minnesota   8452 TAMARACK VILLAGE       Tamarack Village Shopping
Center, LP    
0588
  HUMBLE   Texas   20524 U S HWY 59 N       G&l III Deerbrook, LLC    
0589
  NEWPORT   Rhode Island   #1 LONG WHARF MALL       Elmwal Associates, LLC, a
Rhode Island limited liability company    
0590
  STATEN ISLAND   New York   2194 RICHMOND AVE       PASSARELLI FAMILY
PARTNERSHIP, L.P.    
0591
  CHARLOTTE   North Carolina   8802 J W CLAY BLVD       CS University Place II,
LLC    
0592
  SUGARLAND   Texas   2521 TOWN CENTER BLVD N       Market at Town Center —
Sugar Land Partnership    
0593
  NILES   Illinois   5637 WEST TOUHY AVE       OTR, an Ohio general partnership
acting as the duly*    
0594
  TACOMA   Washington   4301 SOUTH STEELE ST       Garden West, LLC, a
Washington limited liability company    
0595
  LONE TREE   Colorado   8360 SOUTH WILLOW ST       Meadows Shopping Center, et.
al.    
0596
  HAMDEN   Connecticut   2335 DIXWELL AVE       Alecta Pensionsforsakring
Omsesidigt    
0597
  JACKSONVILLE   North Carolina   1325 WESTERN BLVD       Wyatt Investments, LLC
   
0598
  LA MESA   California   5500 GROSSMONT CENTER DR   SUITE 123   Grossmont
Shopping Center    
0599
  ENCINITAS   California   1022 NORTH EL CAMINO REAL       ENCINITAS TOWN CENTER
ASSOCIATES LLC    
0600
  VESTAL   New York   2540 VESTAL PKWY EAST   SUITE 1   Vestal Shoppes LLC, a
Delaware limited liability company    
0601
  SARASOTA   Florida   4768 SOUTH TAMIAMI TRAIL       Blockbuster, Inc.    
0602
  LONGMONT   Colorado   1268 SOUTH HOVER STREET       AmREIT, Inc.    
0604
  SANFORD   Florida   401 TOWN CENTER BLVD       COMMERCIAL NET LEASE REALTY,
INC.***    
0610
  LONG BEACH   California   6378 PACIFIC COAST HWY   SUITE A   Marina Pacifica,
LLC    
0611
  AURORA   Illinois   4362 EAST NEW YORK       Yorkshire Center, LLC    
0612
  MYRTLE BEACH   South Carolina   1101 SEABOARD ST       MYRTLE BEACH FARMS
COMPANY, INC.    
0613
  SAN LEANDRO   California   15100 HESPERIAN BLVD   SUITE 214   Pan Pacific
Retail Properties, Inc.    
0614
  INDIANAPOLIS   Indiana   4150 LAFAYETTE RD       Conaught Place, LLC    
0615
  STATE COLLEGE   Pennsylvania   303 BENNER PIKE       STATE COLLEGE BOOKSTORE
LIMITED PARTNERSHIP    
0617
  EAU CLAIRE   Wisconsin   4008 COMMONWEALTH AVE       Realty Income Corporation
   
0618
  OLYMPIA   Washington   1309 COOPER POINT RD       Marx Properties, LLC    
0620
  MEMPHIS   Tennessee   6095 WINCHESTER RD       Carlyle Rock Ridge, LLC, a
Delaware limited liability company    
0621
  WACO   Texas   4600 FRANKLIN   SUITE 100   Bright-Meyers Waco Associates, L.P.
   
0622
  SAINT PETERS   Missouri   180 MID-RIVERS MALL DR       Parliament Properties,
Inc.    
0623
  BEND   Oregon   2620 NE HWY 20   SUITE 200   Judith M. Getz and Melville J.
Getz, Trustee of the Getz    
0624
  VERNON HILLS   Illinois   701 NORTH MILWAUKEE       Parliament Properties,
Inc. and Alan J. Wallock, as Trustee of *    
0625
  LINCOLN   Nebraska   5141 “O” ST       The 3 Amigos Properties, L.L.C.    
0627
  IRVING   Texas   2350 NORTH BELTLINE RD       CAMPBELL PROPERTIES, INC.    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0629
  MESA   Arizona   1155 SOUTH POWER RD   SUITE 110   SUPERSTITION MARKETPLACE
TRUST    
0630
  NEWMARKET   ON   17440 YONGE ST       YONGE CENTRE PROPERTIES INC.    
0631
  MISSOULA   Montana   2800 NORTH RESERVE       GATEWAY LIMITED PARTNERSHIP    
0634
  SAN ANTONIO   Texas   5803 LOOP 410 NW       McCullough, et al (see memo
below)    
0635
  SPOKANE   Washington   9940 NORTH NEWPORT HWY       Inland Western Spokane
Northpointe, L.L.C.    
0636
  CRANBERRY TOWNSHIP   Pennsylvania   20267 RTE 19 N       JBCO I, L.P., a
Pennsylvania limited partnership    
0637
  MAYS LANDING   New Jersey   3984 BLACK HORSE PIKE       AMC Delancey Hamilton
Partners, L.P.    
0639
  ISSAQUAH   Washington   1435 11TH AVE NW       U.S. BANK OF WASHINGTON, A
NATIONAL ASSOCIATION, AS TRUSTEE UNDER    
0640
  FORT LAUDERDALE   Florida   1860 NORTH FEDERAL HWY       19TH STREET
INVESTORS, INC.    
0641
  WHITEHALL   Pennsylvania   2630 MAC ARTHUR RD       Realty Income Corporation
   
0642
  FREMONT   California   39198 FREMONT BLVD       KIGFRE Fremont LP    
0643
  LA CANADA FLINTRIDGE   California   2200 FOOTHILL BLVD       Pearlman, et al
(see memo below)    
0644
  KANSAS CITY   Missouri   9221 HILLCREST RD   SUITE R17   BP-SP Associates,
L.L.C.    
0645
  FORSYTH   Illinois   987 S ROUTE 51       Hickory Point Mall, Limited
Partnership    
0647
  BRADENTON       4430 14TH ST W       Goldman, Marshall and Merle    
0648
  MANCHESTER   New Hampshire   1111 SOUTH WILLOW ST       Rosenstar Manchester,
LLC    
0649
  HOT SPRINGS   Arkansas   200 CORNERSTONE BLVD       Hot Springs Cornerstone
Property, LLC    
0650
  LAUREL   Maryland   3401 FORT MEADE ROAD       Maryland City Plaza Limited
Partnership, a Maryland limited partn    
0651
  CORTE MADERA   California   332 CORTE MADERA TOWN CTR       770 TAMALPAIS
DRIVE INC.    
0652
  TWIN FALLS   Idaho   1676 LOCUST ST N       ZABALA FAMILY TRUST    
0654
  MERIDEN   Connecticut   533 SOUTH BROAD ST       URSTADT BIDDLE PROPERTIES,
INC.    
0655
  MIDLAND   Michigan   1409 JOE MANN BLVD       KLRF Management Company L.L.C.  
 
0656
  GREAT FALLS   Montana   1601 MARKET PLACE DR   SUITE 1   MACERICH MANAGEMENT
COMPANY    
0657
  NORTHRIDGE   California   8940 TAMPA AVE       GWP Northridge Grove Shopping
Center, a California limited prtshp    
0658
  LAKELAND   Florida   3880 U S HWY 98 N       Palm I, L.L.C.    
0659
  SAGINAW   Michigan   2508 TITTABAWASSEE RD       Central Property Exchange,
LLC    
0660
  RANCHO CORDOVA   California   10801 OLSON DR       Rancho Cordova Town Center
   
0661
  EAST YORK   ON   815 EGLINTON AVE E       RioKim Holdings (Ontario) Inc.    
0662
  AMARILLO   Texas   8511 WEST INTERSTATE HWY 40       Nancy Staley Laubach,
co-trustee (see Bus. Register Memo below)    
0663
  PEMBROKE PINES   Florida   11575 PINES BLVD       PEMBROKE LAKES MALL LTD, A
FLORIDA LIMITED PARTNERSHIP*    
0664
  FORT MYERS   Florida   15660 SAN CARLOS BLVD   SUITE 29A   GULF MYERS S.C.
COMPANY LTD    
0667
  SALT LAKE CITY   Utah   30 WEST 900 SOUTH       LUDLOW WAREHOUSE    
0668
  ROCHESTER   New York   300 HYLAN DR       L & S, LLC, a New York limited
liability company    
0669
  BAYSHORE   New York   1871 SUNRISE HWY       BAYSHORE ASSOCIATES, A NEW YORK
PARTNERSHIP    
0670
  WINSTON-SALEM   North Carolina   1026 HANES MALL BLVD       Hanes Point
Shopping Center, LLC    
0671
  TUSCALOOSA   Alabama   1525 SKYLAND BLVD E       Skyland Partners, LLC    
0674
  CHICO   California   1931 EAST 20TH ST       Weinstock et al (see below)    
0675
  TAMPA   Florida   16318 NORTH DALE MABRY       Realty Income Corporation d/b/a
Realty Income Properties, Inc.    
0677
  OCALA   Florida   2516 SW COLLEGE RD       Robert Dixon, Trustee    
0679
  YORK   Pennsylvania   1550 RODNEY RD       Fulton York Venture, LLC, a Nevada
limited liability company    
0680
  WHITE PLAINS   New York   499 TARRYTOWN RD       Crossroads Joint Venture    
0681
  BATTLE CREEK   Michigan   5800 BECKLEY RD       Realty Income Corporation    
0682
  TAYLOR   Michigan   14440 PARDEE ROAD       BR of Wisconsin 20, LLC    
0683
  PALMDALE   California   1105 WEST AVE P       Palmdale Properties, LLC    
0688
  SOUTHERN PINES   North Carolina   9 PINECREST PLAZA   15501 SOUTHERN PINE  
WRI Pinecrest Plaza, LLC    
0689
  STERLING   Virginia   21050 SOUTHBANK       Inland Southeast Cascades, L.L.C.,
a Delaware limited liability c    
0690
  LARCHMONT   New York   1329 BOSTON POST RD       Rockland Capital Partners LLC
   
0691
  WESTLAND   Michigan   35640 WARREN RD       Westway Plaza Associates Ltd.
Partnership    
0693
  YUMA   Arizona   839 WEST 32ND ST       Boehner, Kent A.    
0694
  GERMANTOWN   Tennessee   7730 POPLAR AVE   SUITE 7   Belz Investment Company
L.P., a Tennessee limited partnership    
0695
  BRUNSWICK   Georgia   181 GOLDEN ISLES PLAZA       Kolo Enterprises, a Georgia
general partnership    
0696
  NORTH ATTLEBORO   Massachusetts   1250 SOUTH WASHINGTON ST       SAM Realty
Trust under Declaration of Trust dated July 20, 1989    
0697
  FLORENCE   Kentucky   7606 MALL RD       NAP Village at the Mall, LLC, an Ohio
limited liability company    
0698
  NEWINGTON   Connecticut   2661 BERLIN TURNPIKE       SILKOFF, CHARLES & ALAN  
 
0699
  NOVI   Michigan   43195 CRESCENT BLVD       Novi Town Center Investors LLC, a
Delaware limited liability comp    
0701
  TOLEDO   Ohio   5225 AIRPORT HWY       Airport Square Investment Properties,
LLC    
0704
  LAKE GROVE   New York   2021 SMITH HAVEN PLAZA       C & B Realty #2 LLC    
0705
  BAKERSFIELD   California   3800 MALL VIEW RD       FERE-1 L.P.    
0706
  LONG BEACH   New York   214 EAST PARK AVE       Long Beach Shopping L.L.C.    
0707
  BATAVIA   Illinois   481 NORTH RANDALL       KIR Batavia 051 LLC, a Delaware
limited liability company    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0708
  MENTOR   Ohio   7777 MENTOR AVE   UNIT 1   Carter    
0709
  SANTA ROSA   California   2716 SANTA ROSA AVE       The Revocable Trust of Sau
Ung Loo Chan, Dated October 16, 1980    
0710
  ALPHARETTA   Georgia   6010 NORTH POINT PKWY       CP Venture Two LLC, a
Delaware limited liability company    
0711
  MONROE   Louisiana   4681 PECANLAND MALL DR       Realty Income Corporation  
 
0712
  HOUSTON   Texas   9524 WESTHEIMER       14760 Memorial Properties, LTD and    
0713
  SALEM   New Hampshire   125A SOUTH BROADWAY       DOUBLE PEA LIMITED
PARTNERSHIP    
0714
  TULSA   Oklahoma   1926 UTICA SQUARE       Utica Square Shopping Center    
0715
  SANDY   Utah   102 WEST 10600 SOUTH ST       Macerich South Towne Limited
Partnership***    
0716
  MANSFIELD   Ohio   800 N LEXINGTON-SPRINGMILL RD       POI Associates, Inc.  
 
0718
  OKEMOS   Michigan   4950 MARSH RD       Michigan Meridian, Inc.    
0719
  PARMA   Ohio   7721 WEST RIDGEWOOD DR       Parmatown One LLC    
0722
  BOISE   Idaho   140 NORTH MILWAUKEE       ROBERT G. STEVENS & CAROL F STEVENS
   
0723
  SAINT PETERSBURG   Florida   4949 4TH ST N       Optima Partners, LLP    
0724
  PEORIA   Arizona   7739 WEST BELL RD       DDRA Arrowhead Crossing LLC    
0725
  EL PASO   Texas   730 SUNLAND PARK DR   MESA HILLS @ SUNLAN   SIMON PROPERTY
GROUP (TEXAS), L.P.    
0726
  WEST MELBOURNE   Florida   2045 WEST NEW HAVEN AVE       ACV Pier West
Melbourne, LLC    
0729
  FAYETTEVILLE   Arkansas   4100 NORTH COLLEGE AVE       NW VILLAGE, LLC    
0730
  CORPUS CHRISTI   Texas   5317 SOUTH PADRE ISLAND DR   MOORE PLAZA   ACV Pier
Corpus Christi, LLC    
0731
  GREENVILLE   South Carolina   420 CONGAREE RD       FIFTY-EIGHT ACRES, INC.  
 
0732
  LA CROSSE   Wisconsin   3616 HWY 157       Realty Income Corporation    
0733
  PUYALLUP   Washington   4621 SOUTH MERIDIAN   SUITE A-915   Lakha Properties —
Puyallup, LLC    
0734
  ANN ARBOR   Michigan   980 WEST EISENHOWER PKWY       Cranbrook Village
Limited Partnership    
0736
  CANTON   Ohio   4643 EVERHARD RD       Sam Serves All Ohio Land Development
and Building Company, LLC    
0737
  MAPLE SHADE   New Jersey   598 RTE 38 E       Forrest Investment Enterprises,
LLC, a Florida limited liablty co    
0738
  WOODBRIDGE   ON   3900 HWY 7   UNIT 4   Westridge, et al (see memo below)    
0741
  SAN BERNARDINO   California   985 SOUTH E ST       Halama LLC, a Nevada
limited liability company    
0742
  DAYTON   Ohio   2777 MIAMISBURG-CENTERVILLE RD       Acadia Mad River
Property, LLC    
0744
  BELLINGHAM   Washington   4061 MERIDIAN ST       HAYWARD ELECTRIC    
0745
  JOLIET   Illinois   3064 PLAINFIELD RD       Realty Income Corporation    
0746
  LEESBURG   Virginia   502 D EAST MARKET ST       FR Leesburg Plaza, LP    
0747
  CAPE GIRARDEAU   Missouri   3051 WILLIAM ST       Mr. & Mrs. CLD Family Trust
   
0749
  NORFOLK   Virginia   5930 VIRGINIA BEACH BLVD       JANAF ASSOCIATES LTD
PARTNERSHIP    
0750
  COLUMBUS   Ohio   5030 NORTH HIGH ST       LBR LIMITED PARTNERSHIP    
0751
  WILMINGTON   Delaware   3660 CONCORD PIKE       F.A. HOLDINGS, INC., A
DELAWARE CORP.    
0752
  FREEPORT/LI   New York   210 EAST SUNRISE HWY   MEADOWBROOK COM   KIOP
Meadowbrook, L.P.    
0753
  BRISTOL   Connecticut   594 FARMINGTON AVE       FEDERAL REALTY INVESTMENT
TRUST    
0757
  BOCA RATON   Florida   20655 LYONS RD       BOCA PIER ASSOCIATES, LTD    
0758
  ORLAND PARK   Illinois   15150 SOUTH LA GRANGE RD       TDC Ravinia Plaza —
Orland Park, L.L.C., an Illinois limited liab    
0761
  JACKSON   Tennessee   877 NORTH PARKWAY       Realty Income Corporation    
0762
  CLAY   New York   4100 RTE 31       Marketfair North LLC    
0763
  OAKHURST   New Jersey   2111 RTE 35 N       ABAB Enterprises, a New Jersey
general partnership    
0764
  NORWOOD   Massachusetts   1583 PROVIDENCE HWY       ACCESS ROAD ASSOCIATES    
0765
  MESA   Arizona   1457 WEST SOUTHERN AVE, STE. 7       Jackett Management, LLC
et. al. (see below)    
0766
  SEBRING   Florida   760 U S 27 N       Tedlyn, Inc. (see memo below)    
0767
  COLUMBIA   South Carolina   250 HARBISON BLVD       Realty Income Corporation
   
0768
  ASHEVILLE   North Carolina   876 BREVARD RD       Robert H. Schwab, Trustee of
the Robert and Louise Schwab Family*    
0772
  NASHVILLE   Tennessee   3730 HILLSBORO PIKE       COLEMAN PARTNERS, A
TENNESSEE GENERAL PARTNERSHIP    
0773
  SUNNYVALE   California   1255 WEST EL CAMINO       Pier One, LLC    
0774
  BOWLING GREEN   Kentucky   2608 SCOTTSVILLE RD       C & M PARTNERSHIP, A
KENTUCKY GENERAL    
0775
  ABILENE   Texas   3950 SOUTH CLACK ST       Realty Income Texas Properties,
L.P.    
0776
  DAVENPORT   Iowa   900 WEST KIMBERLY RD       Realty Income Corporation    
0778
  FORT WORTH   Texas   6006 CAMP BOWIE       Santa Barbara Camp Bowie Partners  
 
0779
  SLIDELL   Louisiana   170 NORTH SHORE BLVD       ACV Pier Slidell, LLC    
0780
  ALEXANDRIA   Louisiana   2235 SOUTH MACARTHUR DR       Realty income
Corporation    
0781
  SANTA MARIA   California   230 EAST BETTERAVIA RD       Santa Maria (See memo
below)    
0783
  ATLANTA   Georgia   3435 LENOX RD NE       Across Lenox Associates, a Georgia
general partnership    
0784
  SAN ANTONIO   Texas   11745 IH 10 W   #410 BLDG 4   Inland Western San Antonio
Huebner Oaks Limited Partnership    
0786
  FORT WAYNE   Indiana   4224 COLDWATER RD       ONECO, L.P., AN INDIANA LIMITED
PARTNERS    
0787
  MIAMI   Florida   8415 SW 24TH ST       COLUMBIA-BBB WESTCHESTER SHOPPING
ASSOCIATES    
0790
  TOMS RIVER   New Jersey   621 BAY AVE       SP Acquisition Associates, LLC, a
Delaware limited liability co.    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0791
  BARBOURSVILLE   West Virginia   150 MALL RD       Pier Barboursville, LLC, a
West Virginia limited liability compan    
0792
  CHESAPEAKE   Virginia   4140 PORTSMOUTH BLVD       Pantos Family LLC IX    
0793
  EAST HANOVER   New Jersey   375 RTE 10       CAPITOL LIGHTING OF EAST HANOVER
   
0794
  MONTGOMERYVILLE   Pennsylvania   801 HORSHAM RD   P O BOX 428   ADAMS
MONTGOMERYVILLE ASSOCIATES, A PENNSYLVANIA GEN PARTNERSHIP    
0795
  BLASDELL   New York   3701 MCKINLEY PKWY   BOX 1070 MCKINLEY M   BG McKinley
II LLC, a New York limited liability company    
0796
  CHANDLER   Arizona   265 N FEDERAL ST       Santana, et al (see memo below)  
 
0797
  NAPLES   Florida   5062 AIRPORT PULLING RD N       DDR MDT Carillon Place LLC,
a Delaware limited liability company    
0798
  HONOLULU   Hawaii   1108 AUAHI ST       VICTORIA WARD, LIMITED    
0799
  LEWISV1LLE   Texas   2430 SOUTH STEMMONS FRWY       Donald Parsons and Joyce
Parsons as Tenants in Common and**    
0800
  NEW YORK   New York   71 FIFTH AVE       71 FIFTH AVENUE COMPANY    
0802
  AVON   Connecticut   385 WEST MAIN ST   UNIT A   Shops at Dale Corner LLC    
0803
  SOUTHAMPTON   New York   54 MONTAUK HWY       Long Island Resource Corp.    
0804
  CHARLOTTESVILLE   Virginia   805 GARDENS BLVD       Castle Gardens Shopping
Center, L.L.C., a Wisconsin limited liabi    
0805
  NEW YORK   New York   1550 THIRD AVE       Allied Third Avenue, LLC    
0806
  MURFREESBORO   Tennessee   1971 OLD FORT PKWY       DDR MDT Murfreesboro Towne
Center LLC    
0808
  ROCKVILLE   Maryland   1590 ROCKVILLE PIKE       ROCKVILLE PIKE PROPERTIES
LIMITED PTNSHP    
0809
  TEMECULA   California   26415 YNEZ RD       KIR Temecula, L.P., a California
limited partnership    
0810
  NORTH LITTLE ROCK   Arkansas   2601 MCCAIN BLVD       Lakewood Village
Shopping Park, LLC, an Arkansas limited liabilit    
0812
  WAUWATOSA   Wisconsin   2545 NORTH MAYFAIR RD       GP Wisconsin LLC    
0813
  CLOVIS   California   1055 SHAW AVE       Clovis I, LLC & Cabrillo Park I, LLC
   
0815
  PHILADELPHIA   Pennsylvania   187 FRANKLIN BLVD       Benbrooke Franklin
Partners, L.P.    
0816
  HILLSBORO   Oregon   2483 NW 185TH AVE       Pan Pacific Retail Properties,
Inc.    
0817
  FREDERICK   Maryland   1106 WEST PATRICK ST       STOCKMAN, JAMES M.    
0818
  HARLINGEN   Texas   1106 S EXPRESSWAY 83       Commercial Net Lease Realty, LP
   
0819
  MATTESON   IIlinois   4249 WEST 211TH ST       Pier Matteson Properties, LLC  
 
0821
  PITTSBURGH   Pennsylvania   843 FREEPORT RD       WATERWORKS PHASE II    
0822
  SAN CLEMENTE   California   415 EAST AVENIDA PICO   SUITE L   Pico Pavilion,
LLC    
0823
  ARLINGTON   Texas   4145 SOUTH COOPER ST       Wathen Arlington, LLC    
0824
  PITTSFIELD   Massachusetts   555 HUBBARD AVE       Berkshire Crossing Shopping
Center LLC    
0827
  OTTAWA   ON   1163 ST LAURENT BLVD       1248743 Ontario, Inc.    
0828
  MISSION VIEJO   California   28311 MARGUERITE PKWY       Mission Viejo Town
Center, L.P.    
0829
  BRANDON   Florida   2111 WEST BRANDON BLVD       Realty Income Corporation, a
Maryland Corp. d/b/a Realty Income    
0830
  BOGART   Georgia   3725 ATLANTA HWY 78       LONDON REALTY, L.P.    
0831
  NORCROSS   Georgia   5795 JIMMY CARTER BLVD       Ki Nyun Chung    
0832
  DOVER   Delaware   1231 NORTH DUPONT HWY       Dover Mall Limited Partnership,
a Delaware limited partnership    
0833
  VALENCIA   California   24445 WEST MAGIC MOUNTAIN PKWY       JBC, et al (see
memo below)    
0834
  NORTH CHARLESTON   South Carolina   7643 NORTH RIVERS AVE       North Rivers,
LLC    
0835
  RICHFIELD   Minnesota   2900 WEST 66TH ST       Principal Life Insurance
Company    
0836
  NASHUA   New Hampshire   #2 NORTHWEST BLVD       DEMOULAS SUPER MARKETS, INC.
   
0837
  BLAINE   Minnesota   784 COUNTY ROAD 10 NE       Northcourt Commons Retail,
LLC, a Delaware limited liability comp    
0841
  DANBURY   Connecticut   1 SUGAR HOLLOW RD       G & J Partners    
0842
  CHESTERFIELD   Michigan   51405 GRATIOT AVE       Michaels at Chesterfield,
L.L.C., a Michigan limited liability co    
0843
  FARGO   North Dakota   4330 13TH AVE SW       Fred Vogel Properties III, LLC &
Jill Vogel Properties III, LLC    
0844
  BURNSVILLE   Minnesota   1501 COUNTY RD 42 W       AURORA INVESTMENTS, LLC    
0846
  EAST BRUNSWICK   New Jersey   269 RTE 18       HARARY GROUP    
0848
  HYANNIS   Massachusetts   1070 RTE 132   FESTIVAL AT HYANNIS   Festival of
Hyannis, LLC, a Delaware limited liability company    
0849
  BLOOMINGTON   Indiana   849 AUTOMALL RD       IIR Company    
0850
  CONCORD   North Carolina   1237 CONCORD PRKWY NORTH       JHM Properties LLC  
 
0852
  LAFAYETTE   Louisiana   5530 JOHNSTON ST       Roquet LLC, a New York limited
liability company    
0853
  HOLYOKE   Massachusetts   98 LOWER WESTFIELD RD       Barowsky Real Estate,
Inc.    
0854
  CHICAGO RIDGE   Illinois   9820 RIDGELAND       AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO*    
0855
  COMSTOCK PARK   Michigan   3909 ALPINE AVE NW       E.T.A. Partnership    
0856
  SCHAUMBURG   Illinois   1995 E GOLF RD       Inland Woodfield Plaza, L.L.C.  
 
0858
  PHOENIX   Arizona   301 EAST BELL RD       Bell Towne Centre Associates, LLC  
 
0861
  SAN RAFAEL   California   155 NORTHGATE ONE       NORTHGATE PROPERTIES    
0863
  ROSEVILLE   Minnesota   2397 NORTH FAIRVIEW AVE       Fairdate Shoppes,
L.L.C., a Missouri limited liability company    
0865
  LONGVIEW   Texas   307 NW LOOP 281       P. One Longview Investors, Inc.    
0866
  NASHUA   New Hampshire   221 DANIEL WEBSTER HWY       Unear Retail Nashua #1
LLC    
0867
  CHATTANOOGA   Tennessee   2130 HAMILTON PLACE BLVD       John J. Charleston,
Trustee of the John J. Charleston TrustOf1998    
0868
  COLORADO SPRINGS   Colorado   1893 SOUTH NEVADA AVE       Southern Cross &
Kim, Inc., a Colorado Corporation    

 



--------------------------------------------------------------------------------



 



                                                  Estimated Open for propid  
city   state   address_1   address_2   Isr_name   Business Date
0869
  CAMBRIDGE   Massachusetts   #ONE PORTER SQUARE   ARCADE SHOPPING CE   Porter
Square Equity Partners, LLC    
0870
  JACKSON   Mississippi   4300 ROBINSON RD       MATTIACE PROPERTIES, INC.    
0871
  ERIE   Pennsylvania   5666 PEACH ST       Realty Income Corporation    
0872
  SHREVEPORT   Louisiana   9025 MANSFIELD RD       Realty Income Corporation    
0874
  FEDERAL WAY   Washington   2424 SOUTH 320TH ST       FIR ASSOCIATES    
0878
  DECATUR   Georgia   3795 NORTH DRUID HILLS RD       NATIONSBANK OF TEXAS, N.A.
AS FIDUCIARY FOR ROMAR PARTNERSHIP TRU    
0879
  PLANO   Texas   741 CENTRAL EXPRESSWAY       LYDA HUNT-CAROLINE TRUSTS    
0880
  RACINE   Wisconsin   2621 SOUTH GREEN BAY RD       BR of Wisconsin 15, LLC    
0881
  DEPTFORD   New Jersey   301 NORTH ALMONESSON RD   BLDG G-23   ALMONESSON
ASSOCIATES, LTD. PARTNERSHIP    
0882
  DELRAY BEACH   Florida   2975 SOUTH FEDERAL HWY       MRCK Limited
Partnership, a Connecticut limited partnership    
0886
  SPOKANE   Washington   14748 EAST INDIANA       Spokane Mall L.L.C., a
Delaware limited liability company    
0887
  ROCKFORD   Illinois   6325 EAST STATE ST       Simon Property Group
(Illinois), L.P.    
0888
  ROCHESTER   Minnesota   1201 SOUTH BROADWAY   #16   Crossroads Center
Rochester    
0889
  SPRINGFIELD   Illinois   2691 VETERANS PKWY       SIMON PROPERTY GROUP
(ILLINOIS), L.P.    
0890
  BALTIMORE   Maryland   1809 REISTERSTOWN RD   SUITE 103   woodholme Properties
Limited Partnership    
0892
  CLIVE   Iowa   8801 UNIVERSITY AVE   BLDG F   Lyons Pier 1, L.L.C., a
California limited liability company    
0893
  WICHITA   Kansas   4500 WEST KELLOGG       Realty Income Corporation    
0895
  PITTSBURGH   Pennsylvania   200 MCHOLME DR       Montour Place, LLC    
0896
  BARRIE   ON   70 BARRIE VIEW DR       Well Grounded Developments Inc.    
0897
  BROSSARD   QC   5985 BOUL TASCHEREAU       TRISAM CONSTRUCTION, INC.    
0898
  LONDON   ON   WELLINGTON SOUTHDALE PLAZA   977 WELLINGTON RD S   Wellington
Southdale Centre Inc.    
1000
  ORLANDO   Florida   525 N ALAFAYA TRL       Simon Property Group, L.P.    
1001
  EDMONTON   Alberta   1910 99 STREET NW   SOUTH EDMONTON CC   RioKim Holdings
(Alberta) Inc.    
1002
  CAMARILLO   California   135 W VENTURA BLVD   SUITE B   Levon Investments    
1003
  JONESBORO   Arkansas   2300 E HIGHLAND DR   SUITE A   Belz Burrow Crossroads
Center, L.P.    
1004
  NORWALK   Connecticut   777 CONNECTICUT AVE       51 Richards Avenue LLC    
1005
  GREENWOOD   South Carolina   525 BYPASS 72 NW   SUITE C   Warner & Marbut,
L.L.C.    
1006
  KERRVILLE   Texas   1304 JUNCTION HWY   #100   Amiran Capital Partners, L.P.  
 
1007
  FAIRVIEW HEIGHTS   Illinois   6101 N ILLINOIS ST       Weingarten Realty
Investors, a Texas real estate investment trust    
1008
  SHREWSBURY   Pennsylvania   606 SHREWSBURY COMMONS AVE       Shrewsbury
Commons Limited Partnership    
1009
  EDGEWATER   New Jersey   11 THE PROMENADE       RREEF America Reit II Corp.
HH, a Maryland corporation o    
1010
  WICHITA   Kansas   1800 N ROCK ROAD   SUITE 100   BF Owner, L.L.C., a Kansas
limited liability company    
1011
  HOMESTEAD   Pennsylvania   240 E WATERFRONT DR       Broad & Wood Realty Corp.
   
1012
  WEST BEND   Wisconsin   1225 W PARADISE DR       Donald J. Ripp Family Limited
Partnership, a Wisconsin limited pa    
1013
  FOND DU LAC   Wisconsin   516 N ROLLING MEADOWS DR       Frontage Investments,
Inc.    
1014
  BIRMINGHAM   Alabama   1616 GADSDEN HWY   SUITE 100   Colonial Realty Limited
Partnership    
1015
  FINDLAY   Ohio   1949 TIFFIN AVE   SUITE 4   Isaac Eastowne Findlay, Ltd.    
1016
  MUSKEGON   Michigan   5325 HARVEY ST       Ramco Lakeshore LLC, a Delaware
limited liability company    
1017
  FRISCO   Texas   3321 PRESTON RD       BPR Shopping Center, L.P.    
1018
  SOUTH CHARLESTON   West Virginia   36 RHL BLVD       THF ONC Two Development,
L.L.C.    
1019
  EUGENE   Oregon   298 COBURG RD       McKay Investment Company    
1020
  OSHKOSH   Wisconsin   1880 S KOELLER ST       G & N Investments, LLC    
1021
  KOKOMO   Indiana   1429 S REED RD       Simon Property Group, L.P.    
1022
  ROSEVILLE   California   1101 GALLERIA BLVD       Galleria Boulevard, LLC    
1023
  FLEMINGTON   New Jersey   39 REAVILLE AVE       Hunterdon Shopping Center
Partners, LLC    
1024
  ROTTERDAM   New York   90 W CAMPBELL RD       Aladin Properties, LLC    
1025
  HEATH   Ohio   617 HEBRON RD       Southgate Partners, L.P.    
1026
  FOLSOM   California   2775 E BIDWELL ST   SUITE 100   Folsom Broadstone, Inc.
   
1027
  CLEVELAND   Tennessee   331 PAUL HUFF PKWY NW       PDQ Kenleon Tenn, LLC, a
Tennessee limited liability company    
1028
  HOLMDEL   New Jersey   2130 STATE ROUTE 35       Holmdel Commons, LLC    
1029
  BRAINTREE   Massachusetts   120 GRANITE ST       Blake K. Palmer & Dorothy
Palmer ***    
1030
  MOREHEAD CITY   North Carolina   5218 A HWY 70 W       Carteret Commons, LLC  
 
1031
  WILLIAMSVILLE   New York   8420 TRANSIT RD       WP Properties, LLC    
1032
  MARSHFIELD   Wisconsin   1927 N CENTRAL AVE       Marsh Pier, LLC    
1033
  GLEN ALLEN   Virginia   9840 BROOK RD       Inland Southeast Creeks, LLC, a
Delaware limited liability compan    
1034
  LA JOLLA   California   8657 VILLA LA JOLLA DR   SUITE 221   8650 Villa La
Jolla, Inc.    
1035
  MIAMI   Florida   8615 SW 124TH AVE       Kendall Village Associates, Ltd.    
1036
  LOUISVILLE   Kentucky   4330 SUMMIT PLAZA DR       Louisville Retail Company,
L.L.C.    
1037
  COVINGTON   Washington   17051 SE 272ND ST   SUITE 45   GMS Realty, LLC    
1038
  WAUSAU   Wisconsin   3500 RIB MOUNTAIN DR       BR of Wisconsin 31, LLC    

 



--------------------------------------------------------------------------------



 



                                                      Estimated                
        Open for                         Business propid   city   state  
address_1   address_2   Isr_name   Date
1039
  BROOMFIELD   Colorado   211 EAST FLATIRON CIRCLE       DDR Flatiron LLC, an
Ohio limited liability company
1040
  WESTPORT   Connecticut   1460 POST ROAD EAST       Urstadt Biddle Properties
Inc.
1041
  SALISBURY   North Carolina   395 FAITH ROAD   ENNIS STREET MARKE   Heritage
Property Investment Limited Partnership
1042
  NAPLES   Florida   1000 IMMOKALEE RD #90       Granada Shoppes Associates,
Ltd.
1043
  CALIFORNIA   Maryland   45098 WORTH AVE       First Colony (E&A), LLC
1044
  MCMINNVILLE   Oregon   2350 NE HIGHWAY 99W       Cypress / McMinnvitle II, LP,
a Delaware limited partnership
1045
  WEBSTER   New York   1855 EMPIRE BLVD       1855 Empire Blvd., LLC
1046
  GREENVILLE   South Carolina   3215 N PLEASANTBURG DR       PL Cherrydale Point
LLC
1047
  PASO ROBLES   California   2169 THEATER DR       Paso Robies Ventures LLC, a
Delaware limited liability co
1048
  EXTON   Pennsylvania   287 MAIN ST       Main Street at Exton, L.P.
1049
  ENCINO   California   17150 VENTURA BLVD       Plaza Inv., a California
limited partnership
1050
  LEOMINSTER   Massachusetts   15 WATER TOWER PLAZA   289 NORTH MAIN STRE  
Heritage SPE LLC
1051
  HARVEY   Louisiana   1629 WESTBANK EXPRESSWAY   SUITE A   Centre at Westbank
LLC
1052
  SAINT CLAIRSVILLE   Ohio   50850 VALLEY CENTRE BLVD       THF St. Clairsville
Parcel Poss, L.L.C., a Missouri limited liabi
1053
  DALLAS   Texas   13710 DALLAS PKWY   SUITE A   Galleria Plaza, Ltd.
1054
  COOKEVILLE   Tennessee   383 W JACKSON ST       Jack H. Sells
1055
  DECATUR   Alabama   809 BELTLINE RD SW       English Village/SAV, LLC
1056
  GLEN MILLS   Pennsylvania   975 BALTIMORE PIKE       Brinton Land Development
Associates, L.P.
1057
  BOLINGBROOK   Illinois   155 N WEBBER RD       The Landings Shopping Ctr, LLG
1058
  PITTSBURGH   Pennsylvania   7219 B MCKNIGHT RD       COFAL Partners, L.P.
1059
  JEFFERSON CITY   Missouri   3535 MISSOURI BLVD   #107   MBI-Wildwood Crossing,
L.L.C., a Missouri limited liability comp
1060
  DU BOIS   Pennsylvania   220 COMMONS DR       Cedar Dubois LLC, a Delaware
limited liability company
1061
  INDIANA   Pennsylvania   475 BEN FRANKLIN RD S   SUITE 22   Cedar Townfair
Phase III, LLC, a Delaware limited liability compa
1062
  INDIANAPOLIS   Indiana   6810 S EMERSON AVE   SUITE A   DAB Investments —
Southgort Commons, LLC, an Indiana LLC
1063
  TRACY   California   2790 N NAGLEE RD       Tracy Mall Partners, L.P.
1064
  KINGSTON   ON   646 GARDINERS RD   #15   RioTrin Properties (Kingston) Inc.
1065
  WEYMOUTH   Massachusetts   765 BRIDGE ST       PS Weymouth LLC
1066
  BLOOMINGDALE   Illinois   398 W ARMY TRAIL RD   #102   Bioomingdale Square
Limited Partnership
1067
  ROCKY POINT   New York   291 ROUTE 25A       Milrock, Inc.
1068
  DEKALB   Illinois   2371 SYCAMORE RD   #2371   Sycamore Center DeKalb LLC
1069
  HENDERSONVILLE   North Carolina   88 HIGHLAND SQUARE DR       Hendersonville
(Highlands) WMS, LLC
1070
  EVERETT   Massachusetts   15 MYSTIC VI EW RD   UNIT H-3   DDRC Gateway LLC
1071
  LAS VEGAS   Nevada   9887 SOUTH EASTERN AVE       Silverado Ranch Plaza,
L.L.C., a Delaware limited liability compa
1072
  ORO VALLEY   Arizona   10571 N ORACLE RD       Barclay Group No. 10, Limited
Partnership
1073
  SAINT LOUIS   Missouri   1805 S BRENTWOOD BLVD       Pace — Brentwood
Partners, LLC
1074
  CHINO   California   3881 GRAND AVE       Vestar-Chino A, L.L.C., an Arizona
limited parntership
1075
  MONTREAL   QC   3220 RUE JEAN YVES       RioTrin Properties (Kirkland) Inc.
1076
  WINNIPEG   Manitoba   785 DAKOTA STREET   UNIT 3   St. Vital Square Ltd.
1077
  MONTREAL   QC   5475 RUE DES JOCKEYS       First Place, et al (see memo below)
1078
  RICHMOND   British Columbia   9771 BRIDGEPORT RD       Airport Gateway Plaza
Ltd.
1079
  GOLDSBORO   North Carolina   403 N BERKELEY BLVD       K-2 Properties, LLC
1080
  SELMA   Texas   8344 AGORA PARKWAY   SUITE 100   S A Development Company, L.P.
1081
  ROSSFORD   Ohio   9848 OLDE US 20       Ramco Aubum Crossroads SPE, LLC
1082
  CEDAR HILL   Texas   304 N HIGHWAY 67       KRG Cedar Hill Plaza, L.P
1083
  LAKE OZARK   Missouri   3975 JR PREWITT PARKWAY       Prewitt’s Hwy 54
Enterprises, LLC
1084
  TAMPA   Florida   128 SOUTH WESTSHORE BLVD       Regency Centers, L.P.
1085
  AIKEN   South Carolina   2529 WHISKEY ROAD       Inland Southeast Aiken
Whiskey Road, L.L.C., a Delaware limited I
1086
  FULLERTON   California   1961 W MALVERN AVE       Tigard, et al (see memo
below)
1087
  LITHONIA   Georgia   8114 MALL PARKWAY       Inland Southeast Stonecrest,
L.L.C., a Delaware limited liability
1088
  ROGERS   Arkansas   475 N 46TH ST       Tallgrass Development, Inc.
1089
  PASADENA   Texas   5660 FAIRMONT PKWY       KIR Pasadena II, L.P.
1090
  HOWELL   Michigan   3477 E GRAND RIVER AVE       Grand River/Oaks Associates,
LLC
1091
  ROCK HILL   South Carolina   542 JOHN ROSS PKWY       Southern Real Estate
Company of Charlotte, Inc.
1092
  MANASQUAN   New Jersey   2410 HIGHWAY 35       Orchards at Wall, L.L.C.
1093
  WELLINGTON   Florida   10510 W FOREST HILL BLVD       Cedar Development, Ltd.
1094
  MONTREAL   QC   1001 RUE DU MARCHE CENTRAL   UNIT A-8   bclMC Realty
Corporation
1095
  SAN ANTONIO   Texas   11625 BANDERA ROAD       DDR DB SA Ventures LP
1096
  REHOBOTH BEACH   Delaware   4561 HIGHWAY 1       BPG Properties, L.L.C.
1097
  KAMLOOPS   British Columbia   1055 HILLSIDE DR       Calloway REIT-Kamloops
1098
  DEER PARK   Illinois   20530 N RAND RD   SUITE 136   DDR Deer Park Town Center
LLC, an Ohio limited liability company





--------------------------------------------------------------------------------



 



                                                      Estimated                
        Open for                         Business propid   city   state  
address  1   address  2   Isr  name   Date
1099
  WEST HARTFORD   Connecticut   1465 NEW BRITAIN AVE       FW CT-Corbins Corner
Shopping Center, LLC
1101
  PETOSKEY   Michigan   1309 SPRING STREET   SUITE 130   Agree Limited
Partnership
1102
  SURREY   British Columbia   3091 152ND STREET   UNIT 360   Grosvenor Canada
Limited (see memo below)
1103
  ABBOTSFORD   British Columbia   32720 S FRASER WAY       Penvest, et al (see
memo below)
1104
  SURPRISE   Arizona   13710 W BELL ROAD       Surprise Towne Center, L.C.
1105
  Ml NOT   North Dakota   100 28TH AVE SW       Engen Eckmann
1106
  SAINT GEORGE   Utah   329 SOUTH RIVER ROAD       Rimrock Market Place, L.C.
1107
  LYNCHBURG   Virginia   4024-B WARDS ROAD       Inland Southeast Lynchburg,
L.L.C., a Delaware limited liability
1108
  CHRISTIANSBURG   Virginia   35 CONSTON AVENUE       Heritage Spradlin SPE LLC
1109
  CLARKSBURG   West Virginia   499 EMILY DRIVE       THF Clarksburg Development
One
1110
  MATTHEWS   North Carolina   2315 MATTHEWS TOWNSHIP PARKWAY       Inland
Southeast Sycamore, LLC
1111
  SPRINGFIELD   New Jersey   275 RTE 22 EAST       POP Realty Corporation
1112
  SHREWSBURY   Massachusetts   571 BOSTON TURNPIKE   SUITE B   Shrewsbury; KSI
481, LLC
1113
  PAOLl   Pennsylvania   82 E LANCASTER AVE   STORE 2A   Paoli Shopping Center,
L.P.
1114
  MIDLOTHIAN   Virginia   4572 COMMONWEALTH CENTER PKWY       Inland Southeast
Commonwealth II, LLC
1115
  LITTLETON   Colorado   7301 S SANTA FE DRIVE   #710   DDR Aspen Grove
Lifestyle Center Properties, LLC, a Delaware limi
1116
  DENVER   Colorado   2780 S COLORADO BLVD   SUITE 306-A   Black Cherry Limited
Liability Company
1117
  INDIANAPOLIS   Indiana   2902 WEST 86TH STREET   SUITE 100   USRP Willow West,
LLC, a Delaware limited liability company
1118
  DURHAM   North Carolina   1515 NORTH POINTE DRIVE   #115   North Pointe
Development Associates, L.P.
1119
  EDMONTON   Alberta   13530 137TH AVENUE NW       Skyview Equities, Inc.
1120
  YPSILANTI   Michigan   3785 CARPENTER ROAD       Valley View (Unit 6) LLC
1121
  MONACA   Pennsylvania   135 WAGNER ROAD       DDR MDT Monaca Township
Marketplace, LLC
1122
  EDMONTON   Alberta   17515 STONY PLAIN RD NW       116863 Properties Ltd.
1123
  MILFORD   Connecticut   98 TURNPIKE SQUARE       Milford Associates
1124
  VENTURA   California   4900 TELEPHONE ROAD       Ventura Gateway, LLC
1125
  BURLINGTON   ON   3230 FAIRVIEW STREET   UNIT 2   3230 Fairview Street
(Burlington) Inc.
1126
  LAKE CHARLES   Louisiana   302 W PRIEN LAKE ROAD       BR of Wisconsin 36, LLC
1127
  CUYAHOGA FALLS   Ohio   392 HOWE AVENUE       Plaza Chapel Hill Co.
1128
  HICKORY   North Carolina   1844 CATAWBA VALLEY BLVD SE       Inland Western
Hickory-Catawba, L.L.C., a Delaware limited liabil
1129
  TUKWILA   Washington   17388 SOUTHCENTER PARKWAY       KIR TUKWILA L.P.
1130
  GLASTONBURY   Connecticut   2838 MAIN STREET       Griswold Mall Associates
Limited Partnership
1131
  LANSING   Michigan   647 N MARKET PLACE BLVD       BR of Wisconsin 5, LLC
1132
  VACAVILLE   California   2070 HARBISON DRIVE       R/M Vacaville, Ltd.
1134
  DAPHNE   Alabama   6850 HIGHWAY 90   SUITE A-8   AIG Baker Daphne, LLC
1135
  FOUNTAIN HILLS   Arizona   16815 EAST SHEA BLVD   SUITE 125   Inland Western
Fountain Hills Four Peaks, L.L.C.
1136
  NEWBURGH   New York   1255 ROUTE 300       Newburgh Crossing, LLC, a New York
limited liability company
1137
  EL CERRITO   California   7000 EL CERRITO PLAZA       William Edwards Family,
L.P.
1138
  LISBON   Connecticut   160 RIVER ROAD   SUITE A190   Lisbon Landing LLC
1139
  HAMILTON   New Jersey   150 MARKETPLACE BLVD       JDN Real Estate — Hamilton,
L.P., a Georgia limited partnership
1140
  ASHEVILLE   North Carolina   100 RIVER HILLS RD       River Hills Shops, LLC
1141
  FOLEY   Alabama   2863 S MCKENZIE ST       Pier 1 Foley, AL, LLC
1142
  LANSING   Michigan   2917 PREYDE BLVD       Inland Western Lansing Eastwood,
L.L.C. , a Delaware limited liabi
1143
  LA GRANGE   Illinois   15 N LA GRANGE ROAD       Triangle Partners East,
L.L.C.
1144
  EASTON   Maryland   219 MARLBORO AVE       Mears Properties LLC
1145
  RICHMOND   Virginia   11401 MIDLOTHIAN TURNPIKE       BR of Wisconsin 28, LLC
1146
  ANJOU   QC   7151 BOUL DES ROSERAIES       First Capital (Anjou) Corporation
Inc.
1147
  BURLESON   Texas   1107 N BURLESON BLVD       EE Burleson, L.P., a Delaware
limited partnership
1148
  SOUTH ELGIN   Illinois   358 RANDALL ROAD       Geneva Exchange Fund XXV, LLC
1149
  ROSEMERE   QC   20A BOUTHILLIER BLVD       9045 — 4737 Quebec, Inc.
1150
  GIG HARBOR   Washington   5160 BORGEN BLVD       SHDP Associates, LLC
1151
  BOSSIER CITY   Louisiana   2001 AIRLINE DRIVE   SUITE 135   Texas Street, LLC
1153
  TURLOCK   California   2901 COUNTRYSIDE DRIVE       Monte Vista Crossings, LLC
1154
  NORTH VANCOUVER   British Columbia   1595 MARINE DRIVE       Zephyr Holdings
Ltd.
1155
  MCHENRY   Illinois   2328 N RICHMOND RD       Rubloff McHenry East, L.L.C.
1156
  WARNER ROBINS   Georgia   2622 WATSON BLVD   SUITE A   Inland Southeast City
Crossing, L.L.C., a Delaware corporation
1157
  FRANKFORT   Kentucky   1303 US 127 SOUTH   SUITE 305   MCW-RC KY-Franklin,
LLC, a Delaware limited liability company
1158
  PRESCOTT   Arizona   3250 GATEWAY BLVD   SUITE 440   TWC II -Prescott Mall,
LLC
1159
  SALEM   Oregon   803 LANCASTER DR NE       Lancaster Development Company, LLC
1160
  WYOMING   Michigan   4950 WILSON AVE SW   SUITE 30   Wilsontown, L.L.C.
1161
  WILMINGTON   North Carolina   6885 MAIN STREET       Mayfaire Retail, LLC

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business Propid   city   state   address  1
  address  2   Isr  name   Date
1162
  VIRGINIA BEACH   Virginia   1169 NIMMO PARKWAY   SUITE 218   Lake Gem II, LLC
   
1163
  SANTEE   California   9820 MISSION GORGE ROAD       Vestar/Kimco Santee, L.P.,
a California limited partnership    
1164
  POCATELLO   Idaho   4150 YELLOWSTONE AVE       Cobblestone Creek LLC, a Utah
limited liability company    
1165
  HUNTERSVILLE   North
Carolina   8805 TOWNLEY ROAD       Inland Southeast Birkdale, LLC, a Delaware
limited
liability comp    
1166
  FLOWOOD   Mississippi   279 DOGWOOD BLVD       The 1991 Wistrom Family Trust  
 
1167
  BAKERSFIELD   California   9030 ROSEDALE HWY       Northwest Target, LLC    
1168
  WINDSOR   ON   4315 WALKER ROAD       1068595 Ontario Inc.    
1169
  LOS GATOS   California   636 BLOSSOM HILL RD       Wm. Sing Mock ( see memo
below)    
1170
  ANKENY   Iowa   1965 SE DELAWARE AVE       BR of Wisconsin 42, LLC    
1171
  NORTH OLMSTED   Ohio   25953 GREAT NORTHERN SHOP CTR       DDR MDT Great
Northern LLC, a Delaware limited liability company    
1172
  NORTH BRUNSWICK   New Jersey   1345 ROUTE 1       North Brunswick Shopping
Plaza Associates LLC    
1173
  CAPITOLA   California   3825 CLARES STREET       Capitola Roth Investments, a
California limited liability company    
1174
  LAGUNA NIGUEL   California   32411 GOLDEN LANTERN   SUITE J-P   Ocean Ranch
II, LLC    
1175
  MARKHAM   ON   3135 HIGHWAY 7       Woodside Developments Inc. (see memo
below)    
1176
  KELSO   Washington   421 THREE RIVERS DRIVE       Price Development Company
L.P.    
1177
  WENATCHEE   Washington   1304 NORTH MILLER STREET       Valley North Capital,
LLC    
1178
  OREM   Utah   360 E UNIVERSITY PKWY       GGP-UC L.L.C., a Delaware limited
liability company    
1179
  REDDING   California   1120 HILLTOP DRIVE       Robert W. Dewey, et al (see
memo below)    
1180
  FLORENCE   Alabama   388 COX CREEK PARKWAY       Inland Southeast Cox Creek,
LLC    
1181
  HOUSTON   Texas   1172 FRY ROAD       Equity (Texas) One Westgate LP, a Texas
limited partnership    
1182
  FLANDERS   New Jersey   30 INTERNATIONAL DR SOUTH   SUITE F2   AIG Baker Mount
Olive, LLC    
1183
  DENVILLE   New Jersey   3056 STATE ROUTE 10   SUITE B   The Shoppes at Union
Hill, LLC    
1184
  FENTON   Missouri   160 GRAVOIS BLUFF CIRCLE   SUITE B   Gravois Bluffs South
6-G5, L.L.C.    
1185
  COLUMBUS   Georgia   5555 WHITTLESEY BLVD   SUITE 1600   Columbus Park
Crossing, LLC    
1186
  NOVATO   California   108 VINTAGE WAY   B-1   The Trustees under the Will (see
memo below)    
1187
  MANAHAWKIN   New Jersey   601 WASHINGTON AVE   SUITE I   AC I Manahawkin LLC,
a Delaware limited liability company    
1188
  KANATA   ON   501 EARL GREY DRIVE       EPR North Trust    
1189
  CHEEKTOWAGA   New York   1740 WALDEN AVE   SUITE 300   DDR MDT Walden Consumer
Square LLC, a Delaware limited
liability    
1190
  WASHINGTON   Pennsylvania   351 WASHINGTON ROAD       Gustine Washington
Associates, Ltd.    
1191
  MONCTON   New Brunswick   175 TRINITY DR   UNIT 1   Riotrin Properties
(Moncton), Inc.    
1192
  HEMET   California   2999 W FLORIDA AVE       Hemet Village, et. al. (see memo
below)    
1193
  CHARLOTTE   North Carolina   5335 BALLANTYNE COMMONS
PKWY   SUITE F   Promenade Shopping Center, LLC    
1194
  LARGO   Maryland   900 CAPITAL CENTER BLVD   UNIT A   Capital Centre LLC    
1195
  MODESTO   California   3801 PELANDALE AVE   #F-1   Northpointe Modesto I, LLC
   
1196
  LEES SUMMIT   Missouri   1712 NW CHIPMAN ROAD       R.E.D. Capital Holdings of
Lee’s Summit, LLC    
1197
  HALIFAX   Nova   7010 MUMFORD ROAD   UNIT B4-2   OPB Realty Inc.    
 
      Scotia                
1198
  SILVER SPRING   Maryland   8510 FENTON STREET       PFA-B Silver Spring, LC  
 
1199
  GREENVILLE   North
Carolina   714 SE GREENVILLE BLVD   SUITE NW-12   Colonial Realty Limited
Partnership    
1200
  LACHENAIE   QC   460 MONTEE DES PIONNIERS       Centrefund (Lachenaie)
Corporation    
1201
  WATERFORD   Connecticut   915 HARTFORD TURNPIKE   SUITE A3   Galileo CMBS T2
LLC, a Delaware limited liability company    
1202
  SAN DIEGO   California   5171 MISSION CENTER ROAD   SUITE B-3   PITV, L.P.    
1203
  SAINT JEROME   QC   1085 JEAN-BAPTISTE ROLLAND   OUEST   Alexis Nihon ....
(see memo below)    
1204
  BUTLER   Pennsylvania   310 BUTLER COMMONS       Butler Retail Associates,
L.L.C.    
1205
  YOUNGSTOWN   Ohio   550 BOARDMAN POLAND ROAD       V & V 224 Limited    
1206
  REGINA   Saskatchewan   2030 PRINCE OF WALES DRIVE   BUILDING H   First Willow
Developments Limited    
1207
  GUMMING   Georgia   1505 MARKET PLACE BLVD       Adamson Street Properties,
L.L.P., a Georgia limited liability pa    
1208
  LONG BEACH   California   7641 CARSON BLVD       CREA/PPC Long Beach Towne
Center PO, LLC, a Delaware limited liab    
1209
  PHOENIX   Arizona   21001 N TATUM BLVD   SUITE 52   Vestar DRM-OPCO, LLC    
1210
  RED DEER   Alberta   UNIT 189   2004-50TH AVE   Southpointe Common Corp.    
1211
  HOUSTON   Texas   13762 NORTHWEST FREEWAY       Northwest MP, L.P.    
1212
  HENDERSON   Nevada   535 N STEPHANIE ST       HIP Stephanie, LLC    
1213
  HUNTSVILLE   Alabama   2750 CARL T JONES DRIVE   SUITE 900   Jones Farm South,
LLC    
1214
  ATLANTA   Georgia   3101 COBB PARKWAY   SUITE 100   Parkway Pointe
Development, LLC    
1215
  MCDONOUGH   Georgia   1784 JONESBORO RD       Inland Western McDonough Henry
Town, L.L.C.    
1216
  MISSISSAUGA   ON   3135 ARGENTIA RD #4       W.C. — 401 Developments Limited  
 
1217
  ORANGE   California   763 S MAIN STREET   SUITE 150   Schiffman, et al (see
memo below)    
1218
  NEW HARTFORD   New York   4799 COMMERCIAL DRIVE       BG New Hartford LLC, a
New York limited liability company    
1219
  GREENSBORO   North
Carolina   3116 NORTHLINE AVE       Starmount Company    
1220
  RIVERDALE   Utah   1087 W RIVERDALE ROAD       Riverdale Retail Associates,
L.C.    
1221
  SAINT DOROTHEE LAVAL   QC   870 AUTOROUTE CHOMEDEY       3412237 Canada,
Inc.**    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   Isr_name   Date
1222
  GREENSBORO   North Carolina   1210-C BRIDFORD PARKWAY       Heritage Property
Investment Limited Partnership    
1223
  CARTERSVILLE   Georgia   445 CHEROKEE PLACE       Cherokee Main Street, LLC, a
Georgia limited liability company    
1224
  SARATOGA SPRINGS   New York   3078 STATE ROUTE 50       The Shoppes at Wilton,
LLC    
1225
  ST AUGUSTINE   Florida   330 CBL DRIVE       Cobblestone Village at St.
Augustine, LLC    
1226
  EDMOND   Oklahoma   1350 E 2ND STREET       EUP II, LLC    
1227
  AURORA   Colorado   100 SOUTH ABILENE STREET   UNIT A  
Weingarten/Miller/Aurora II LLC, a Colorado limited liability com    
1228
  AVON   Ohio   35948 DETROIT ROAD       First Interstate Avon, Ltd.    
1229
  SASKATOON   Saskatchewan   121-1715 PRESTON   AVENUE NORTH   Preston Crossing
Properties Inc.    
1230
  KANSAS CITY   Missouri   8600 WARD PARKWAY   SUITE 405   Coventry II DDR Ward
Parkway LLC, a Delaware limited liability co    
1231
  DUBUQUE   Iowa   2531 NW ARTERIAL       Asbury Dubuque, L.L.C.    
1232
  VALPARAISO   Indiana   150 SILHAVY ROAD   SUITE 110   WISPO, LLC, a Wisconsin
limited liability company    
1233
  LINCOLN   Nebraska   2950 PINE LAKE ROAD   SUITE C   R.E.D. Capital
Management, L.L.C., a Kansas limited liability co.    
1234
  PENSACOLA   Florida   4970 BAYOU BLVD       Fed V, L.L.C.    
1235
  ITHACA   New York   722 SOUTH MEADOW STREET   SUITE 1200   Buffalo-Ithaca
Associates I LLC    
1236
  QUEBEC CITY   QC   1450 BLVD LEBOURGNEUF       Iberville Developments Limited,
a Canadian corporation    
1237
  COMMACK   New York   118 VETERANS MEMORIAL HWY       LNT, Inc.    
1238
  NOBLESVILLE   Indiana   17070 MERCANTILE BLVD       Inland Southeast Stony
Creek, L.L.C., a Delaware limited liabilit    
1239
  PLANTATION   Florida   12160 WEST SUNRISE BLVD       SCPIantation, et al. (see
memo below)    
1240
  NORCROSS   Georgia   5145 PEACHTREE PARKWAY   SUITE 455   Fourth Quarter
Properties XIX, LLC, a Georgia limited liability    
1241
  KNOXVILLE   Tennessee   11130 PARKSIDE DR       Inland Southeast Turkey Creek
II, L.L.C., a Delaware limited liab    
1242
  MIAMI BEACH   Florida   1130 5TH STREET       Gateway Development Corp.    
1243
  GOODYEAR   Arizona   1442 N LITCHFIELD ROAD       PVPW Corp., a Delaware
corporation    
1244
  FLOWER MOUND   Texas   6101 LONG PRAIRIE ROAD   SUITE 450   SFERS Real Estate
Corp. MM    
1245
  STOCKTON   California   760 W HAMMER LANE       Watt-Elkhom Center, a
California general partnership    
1246
  ACTON   Massachusetts   45 GREAT ROAD   SUITE 15   Farm Hill Mall, L.P.    
1247
  MOORESVILLE   North Carolina   598 RIVER HIGHWAY   SUITE E   Inland Southeast
Winslow Bay, L.L.C., a Delaware limited liabilit    
1248
  DENTON   Texas   1800 S. LOOP 288, STE. 360       Inland Western Denton
Crossing Limited Partnership    
1249
  HIRAM   Georgia   4794 JIMMY LEE SMITH PARKWAY   SUITE 126   Inland Southeast
Hiram, L.L.C., a Delaware limited liability comp    
1250
  SUDBURY   ON   1400 MARCUS DRIVE       RioKim Holdings (Ontario) Inc.    
1251
  FEASTERVILLE   Pennsylvania   120 EAST STREET ROAD       Feasterville Realty
Associates, LP    
1252
  DURHAM   North Carolina   6807 FAYETTEVILLE RD   SUITE 102   Renaissance
Fayetteville Road LLC    
1253
  LAS VEGAS   Nevada   8945 W CHARLESTON BLVD       Crossroads Commons, Ltd.,
L.L.C., a Nevada limited liability co.    
1254
  GRANGER   Indiana   405 UNIVERSITY DRIVE E       Inland Real Estate University
Commons, L.L.C., a Delaware limited    
1255
  HOUSTON   Texas   2411 POST OAK BLVD       WMJK Ltd., a Texas limited
partnership    
1256
  MIAMI   Florida   10600 NW 19TH STREET       Inland Western Miami 19th Street,
LLC    
1257
  HANOVER   Maryland   7651 ARUNDEL MILLS BLVD       BR of Wisconsin 34, LLC, a
Wisconsin limited liability company    
1258
  COLUMBUS   Ohio   1320 POLARIS PARKWAY       PFP Columbus, LLC, a Delaware
limited liability company    
1259
  FENTON   Michigan   15250 SILVER PARKWAY       Royal Oak/Woodward Associates,
L.L.C., a Michigan limited liabili    
1260
  LAS VEGAS   Nevada   2590 S DECATUR BLVD   SUITE F   Pan Pacific Retail
Properties, Inc., a Maryland corporation    
1261
  GLENVIEW   Illinois   2331 WILLOW ROAD       PERA Willow Creek, Inc., a
Delaware corporation    
1262
  LOMBARD   Illinois   2830 S HIGHLAND AVE       Butterfield-Higbland 1031,
L.L.C., a Delaware limited liability c    
1263
  UNIVERSITY HEIGHTS   Ohio   14060 CEDAR ROAD   SUITE 184   Inland Western
University Heights University Square, L.L.C.    
1264
  ORLANDO   Florida   4600 MILLENIA PLAZA WAY       PL Millenia Plaza II LLC    
1265
  PEARLAND   Texas   3113 SILVERLAKE VILLAGE DR       LMR Silverlake Retail
Partners, Ltd., a Texas limited partnership    
1266
  WINTER HAVEN   Florida   700 3RD STREET SW   440 CITI CENTRE   Winter Haven
Citi Centre, LLC, a Florida limited liability compan    
1267
  PALM DESERT   California   72359 HIGHWAY 111       PRU/Desert Crossing III,
LLC    
1268
  SHERWOOD PARK   Alberta   2020 SHERWOOD DRIVE   UNIT 12   Sherwood Park Mall
Limited, an Ontario corporation    
1269
  CALGARY   Alberta   3221 SUNRIDGE WAY   SUITE 700   Anterra Sunridge Power
Centre Ltd., an Alberta corporation    
1270
  GARNER   North Carolina   230 SHENSTONE BLVD       Garner Retail SPE, LLC, a
Delaware limited liability company    
1271
  ALTAMONTE SPRINGS   Florida   303 EALTAMONTE DRIVE   #1300   The Price Reit
Renaissance Partnership, L.P., a California L.P.    
1272
  NANAIMO   British Columbia   6660 MARY ELLEN DR       Ivanhoe Cambridge II
Inc., a Ontarion corporation    
1273
  WEST CHESTER   Ohio   7676 VOICE OF AMERICA DRIVE       VOA I Development
Company, LLC    
1274
  MASSAPEQUA PARK   New York   5220 SUNRISE HIGHWAY       Sunrise Promenade
Associates    
1275
  RALEIGH   North Carolina   8391 BRIER CREEK PARKWAY       Brier Creek Commons,
LLC, a North Carolina limited liability comp    
1276
  JERSEY CITY   New Jersey   125 18TH STREET       NC Community Center
Associates, General Partner    
1277
  VIERA   Florida   7201 SHOPPES DRIVE   SUITE 117   Inland Western Viera Lake
Andrew    
1278
  CENTRAL VALLEY   New York   9 CENTRE DRIVE       Woodbury Development
Associates, LLC, a NY limited liability co.    
1279
  SHAWNEE   Kansas   15300 SHAWNEE MISSION PARKWAY       THF Shawnee Station,
LLC, a Missouri limited liability company    
1280
  VALLEJO   California   121 PLAZA DRIVE   SUITE 501   Centro Watt Operating
Partnership, LLC, a Delaware limited liabil    
1281
  COEUR D’ALENE   Idaho   410 W WILBUR AVE       Glacier 400 Wilbur LLC, a Idaho
limited liability company    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   Isr_name   Date
1282
  MARQUETTE   Michigan   3155 US HIGHWAY 41 WEST       CTJ-Marquette, L.L.C., a
Michigan limited liability comapny    
1283
  ANCASTER   ON   737 GOLF LINKS RD   UNIT 6   Numeadowland Properties, Inc., a
Ontario corporation    
1284
  HOWELL   New Jersey   4759 ROUTE 9 NORTH       BFW/Howell Associates, LLC, a
New Jersey limited liability co.    
1285
  ROME   Georgia   1438 TURNER MCCALL BLVD SW       River Root Partners, LLC, a
Georgia limited partnership    
1286
  VANCOUVER   British Columbia   2326 WEST 41ST AVENUE       Branku Holding Ltd.
   
1287
  AUGUSTA   Maine   12 STEPHEN KING DR   SUITE 3   Capital Augusta Properties,
LLC, a Delaware limited liability co.    
1288
  PORT COQUITLAM   British Columbia   2755 LOUGHEED HWY   UNIT 8   TGS Trust    
1289
  KALISPELL   Montana   2375 US HIGHWAY 93 NORTH       Mountain View, L.P. , a
Montana limited partnership    
1290
  TAMPA   Florida   17512 DONA MICHELLE DR   SUITE A   BB Downs, LLC, a Florida
limited liability company    
1291
  TAMPA   Florida   6907 GUNN HWY       Centre Point II at Citrus, L.C., a
Florida limited liability co.    
1292
  KANSAS CITY   Missouri   1011 W 136TH STREET       Inland Western Kansas City
Stateline, L.L.C.    
1293
  CHESAPEAKE   Virginia   1232 GREENBRIER PARKWAY       CP Venture Two, LLC, a
Delaware limited liability company    
1294
  EDEN PRAIRIE   Minnesota   574 PRAIRIE CENTER DRIVE   SUITE 165   Tower Square
Shopping Center Minneapolis, MN. Limited Partnership    
1295
  SPARTANBURG   South Carolina   120 DORMAN CENTRE DRIVE   SUITE 120-B   Inland
Western Spartanburg, LLC, a Delaware limited liability com    
1296
  GERMANTOWN   Wisconsin   N96W18768 COUNTY LINE ROAD       Germantown Plaza,
LLC, a Wisconsin limited liability company    
1297
  COLORADO SPRINGS   Colorado   1685 BRIARGATE PKWY   SUITE 311   CS Lifestyle
Center, LLC    
1298
  FAIRFIELD   Connecticut   2264 BLACK ROCK TURNPIKE       Lake Hills Shopping
Center, LLC    
1299
  THORNTON   Colorado   1201 EAST 120TH AVENUE      
Weingarten/Miller/Thorncreek II LLC    
1300
  WATAUGA   Texas   7608 DENTON HWY   SUITE 316   Inland Western Watauga Limited
Partnership, an Illinois limited p    
1301
  COLUMBIA   South Carolina   10136 TWO NOTCH RD   SUITE 107C   Equity One
(Sparkleberry Phase II) Inc., a South Carolina corpora    
1302
  RIVERHEAD   New York   1470 OLD COUNTRY RD       BIT Investment Twenty-Seven,
LLC, a New York limited liability co    
1303
  EAST POINT   Georgia   3612 MARKETPLACE BLVD       NAP Camp Creek Marketplace
LLC, an Ohio limited liability company    
1304
  ANTIOCH   California   5739 LONE TREE WAY       Camden Village, LLC    
1305
  CLEARWATER   Florida   2713 GULF TO BAY BLVD       Clearwater Mall, LLC, a
Delaware limited liability company    
1306
  COLORADO SPRINGS   Colorado   3030 NEW CENTER POINT       First & Main South,
L.L.C., a Colorado limited liability company    
1307
  NORTHVILLE   Michigan   17955 HAGGERTY ROAD       Northville Retail Center
Phase 2, L.L.C., a Michigan limited liab    
1308
  LOGAN   Utah   1475 N MAIN STREET   SUITE 130   Main Street Marketplace LLC,
an Idaho limited liability company    
1309
  SCOTTSDALE   Arizona   16219 N SCOTTSDALE ROAD       Pederson / BVT Promenade
Associates, an Arizona general partnersh    
1310
  AUGUSTA   Georgia   267 ROBERT C DANIEL JR PKWY       KIR Augusta II, L.P.    
1311
  ALEXANDRIA   Virginia   3901 JEFFERSON DAVIS HWY       CPYR, Inc., a Delaware
limited liability company    
1312
  GILROY   California   6835 CAMINO ARROYO       Gilroy Crossing Center, LLC    
1313
  KENOSHA   Wisconsin   6830 GREENBAY ROAD       Southport Plaza, L.P., an
Illinois limited partnership    
1314
  EVANSVILLE   Indiana   6501 E LLOYD EXPRESSWAY   SUITE 19   Evansville
Pavilion, LLC, an Indiana limited liability company    
1315
  INDEPENDENCE   Missouri   19800 E JACKSON DR       Pavillions, L.L.C., a
Nebraska limited liability company    
1316
  CAPE MAY COURT HOUSE   New Jersey   5 COURT HOUSE SOUTH DENNIS       Magnolia
Associates, L.L.C., a New Jersey limited liability compa    
1317
  ALGONQUIN   Illinois   718 SOUTH RANDALL ROAD       Rubloff Oakridge
Algonquin, L.L.C., an Illinois limited liability    
1318
  SPRINGFIELD   Pennsylvania   1014 BALTIMORE PIKE       Fortjoy Development
Co., a Pennsylvania general partnership    
1319
  SUMMERVILLE   South Carolina   424 AZALEA SQUARE BLVD       Inland Western
Summerville Azalea Square, LLC    
1320
  FLORISSANT   Missouri   13939 NEW HALLS FERRY RD       Sansone Cross Keys,
LLC, a Missouri limited liability company    
1321
  CONROE   Texas   505 I-45 NORTH       Town Center Venture, L.L.P., a Texas
limited liability partnership    
1322
  CARSON CITY   Nevada   971 TOPSY LANE   SUITE 334   Carson Valley Center,
L.L.C.    
1323
  RIVERSIDE   California   2800 CAMPUS PARKWAY   SUITE 101   Canyon Springs
Associates, Ltd.    
1324
  LAKEWOOD   Washington   10310 59TH AVENUE SW       Inland Western Lakewood,
LLC    
1325
  MERCED   California   1778 W OLIVE AVE       Zelman Merced, LLC    
1326
  DALLAS   Texas   10720 PRESTON ROAD   SUITE 1010   Southeast Preston/Royal
Ltd., a Texas limited partnership    
1327
  AUSTIN   Texas   12901 N I-35 SVC RD NB   BLDG 1 SUITE 115   DDR DB Tech
Ventures LP, a Texas limited parntership    
1328
  MARIETTA   Georgia   3625 DALLAS HWY SW   SUITE 300   Cousins Properties
Incorporated, a Georgia corporation    
1329
  NASHVILLE   Tennessee   3135 LEBANON PIKE   SUITE 101   Jackson Downs (E&A),
LLC, a Tennessee limited liability company    
1330
  COON RAPIDS   Minnesota   12760 RIVERDALE BLVD       DDR MDT Riverdale Village
Inner Ring LLC    
1331
  KANSAS CITY   Missouri   8530 N EVANSTON RD       Liberty Wilshire Plaza II
LP, a Delaware limited partnership    
1332
  POUGHKEEPSIE   New York   2519 SOUTH ROAD   SUITE A   Spackenkill Development
L.L.C., a New York limited liability comp    
1333
  FALMOUTH   Massachusetts   23 DAVIS STRAITS ROAD       Prima IV LLC, a
Massachusetts limited liability company    
1334
  ANDERSON   South Carolina   120 STATION DRIVE       AIG Baker Anderson, L.L.C.
   
1335
  EASTON   Pennsylvania   4443 SOUTHMONT WAY       Morris Bethlehem Associates,
LP    
1336
  CHESTERFIELD   Missouri   22 THF BLVD       THF Chesterfield Two Development,
L.L.C., a Missouri limited liab    
1337
  STRONGSVILLE   Ohio   18094 ROYALTON ROAD       Greens of Strongville Trustee
Annex, Ltd., an Ohio limited liabil    
1338
  LAS VEGAS   Nevada   3870 S MARYLAND PARKWAY       Inland Western Las Vegas,
L.L.C., a Delaware limited liability co    
1339
  SAN JOSE   California   5205 PROSPECT ROAD   SUITE 180   West Valley Shopping
Center, Inc., a California corporation    
1340
  ST CLOUD   Minnesota   3701 W DIVISION STREET       Quality Investments, Inc.,
a Wisconsin corporation    
1341
  GLENDALE   California   545 N GLENDALE AVENUE       Glendale Glenvia, LLC, a
California limited liability company    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   Isr_name   Date
1342
  SPRINGDALE   Ohio   11711 PRINCETON PIKE   SUITE 255   Charles C. Gilhart,
Jr., Inc., an Ohio corporation    
1343
  SOUTHFIELD   Michigan   28538 TELEGRAPH ROAD       Ramco-Gershenson
Properties, L.P., a Delaware limited partnership    
1344
  KELOWNA   British Columbia   1500 BANKS ROAD   UNIT # 502   Kelowna Central
Park Properties Ltd., a British Columbia corporat    
1345
  ORLANDO   Florida   2788 E COLONIAL DRIVE       Weingarten Nostat, Inc., a
Texas corporation    
1346
  AVON   Colorado   220 BEAVER CREEK PLACE       Traer Creek — EXWMT, LLC, a
Colorado limited liability company    
1347
  CONWAY   Arkansas   701 ELSINGER BLVD       SEAYCO-THF Conway Development,
L.L.C., a Missouri limited liabili    
1348
  WHITBY   ON   1635 VICTORIA STREET EAST       RioKim Holdings (Ontario) Inc.,
an Ontario corporation    
1349
  PRINCETON   New Jersey   3512 BRUNSWICK PIKE       West Windsor Plaza
Associates, LLC, a New Jersey limited liabilit    
1350
  KEENE   New Hampshire   36 ASH BROOK ROAD/PO BOX 282       Monadnock
Condominium Limited Partnership, a Connecticut limited    
1351
  PINOLE   California   1216 FITZGERALD DRIVE       TKG Pinole LLC, a California
limited liability company    
1352
  UPPER ARLINGTON   Ohio   1609 W LANE AVENUE       UAP-COLUMBUS JV 326132, a
California general partnership    
1353
  JACKSONVILLE BEACH   Florida   950 MARSH LANDING PARKWAY       Southend
Redevelopment Corporation (see memo below)    
1354
  MILLBURY   Massachusetts   70 WORCESTER PROVIDENCE TPKE   SUITE 250   Route
146 Millbury LLC, a Massachusetts limited liability company    
1355
  HARAHAN   Louisiana   1134 SOUTH CLEARVIEW PKWY   SUITE G   EVP I, LLC    
1356
  THOUSAND OAKS   California   33 N MOORPARK ROAD   SUITE K   Moorpark Village
Company, LLC    
1357
  HURST   Texas   874 N E MALL BLVD       Simon Property Group (Texas), L.P.    
1358
  DANVERS   Massachusetts   50 INDEPENDENCE WAY   UNIT1   The Stop & Shop
Supermarket Company, a Delaware corporation    
1359
  LAS VEGAS   Nevada   6680 N DURANGO DRIVE       Inland Western Las Vegas
Montecito, L.L.C.    
1360
  TORRANCE   California   23000 HAWTHORNE BLVD       Mike Grannis and John Bates
   
1361
  TRINITY   Florida   3006 LITTLE ROAD       Inland Western New Port Richey
Mitchell, L.L.C.    
1362
  TUCSON   Arizona   9545 E OLD SPANISH TRAIL   SUITE 175   Barclay Holdings
XVIII, L.L.C., an Arizona limited liability comp    
1363
  OMAHA   Nebraska   17110 DAVENPORT STREET   SUITE 114   168th and Dodge, L.P.,
a Nebraska limited partnership    
1364
  GURNEE   Illinois   6961 GRAND AVENUE       Inland Western Gurnee, L.L.C.    
1365
  WACO   Texas   2504 WEST LOOP 340       AIG Baker Waco, L.L.C., a Delaware
limited liability company    
1366
  TUSTIN   California   2822 EL CAMINO REAL       Irvine Retail Properties
Company, a division of The Irvine Co.    
1367
  SHEBOYGAN FALLS   Wisconsin   4127 STATE HIGHWAY 28       Inland Commercial
Property Management, Inc.    
1368
  ATLANTA   Georgia   1381 MARKET STREET   SUITE 13100   Atlantic Town Center,
L.L.C., a Delaware limited liability compan    
1369
  NEW HYDE PARK   New York   1454 UNION TURNPIKE       Lake Success Shopping
Center, LLC, a New York limited liability c    
1370
  SPRING   Texas   19507 INTERSTATE 45 NORTH   SUITE 600   New Cypresswood
Court, Ltd.    
1371
  MANTECA   California   285 COMMERCE AVENUE       Dutra Farms, Inc.    
1372
  SHERMAN   Texas   3716 TOWN CENTER STREET       A-S 60 Hwy 75-Loy Lake, L.P.,
a Texas limited partnership    
1373
  MESA   Arizona   4946 SOUTH POWER ROAD       Power & Ray, L.L.C.    
1374
  GILBERT   Arizona   3763 SOUTH GILBERT ROAD       Vestar CTC Phase I, L.L.C.,
an Arizona limited liability company    
1375
  VIENNA   Virginia   8311 B LEESBURG PIKE       MLK Associates LLC, a Virginia
limited liability company    
1376
  BURLINGTON   New Jersey   2703 MOUNT HOLLY RD   SUITE 7   Hovbros Burlington,
L.L.C., a New Jersey limited liability compan    
1377
  FORT GRATIOT   Michigan   4290 24TH AVENUE       CTJ-Port Huron, LLC, a
Michigan limited liability company    
1378
  PHOENIX   Arizona   2501 WEST HAPPY VALLEY ROAD   SUITE 26   Vestar Arizona
XXXI, L.L.C., an Arizona limited liability company    
1379
  ST PETERSBURG   Florida   2030 TYRONE BLVD       Northwoods Limited
Partnership, a Florida limited partnership    
1380
  BLAINE   Minnesota   4325 PHEASANT RIDGE DRIVE   SUITE 506   MEPT Blaine LLC  
 
1381
  SIMPSONVILLE   South Carolina   353 HARRISON BRIDGE RD       Intercontinental
Heritage Fairview Corners, LLC    
1382
  LONDON   ON   UNIT 101-1230 WELLINGTON RD       Sun Life Assurance Company of
Canada    
1383
  JANESVILLE   Wisconsin   2800 DEERFIELD DRIVE       Campbell Limited
Partnership    
1384
  GREENBELT   Maryland   7573 GREENBELT ROAD       Greenway Plaza LLC    
1385
  OTTAWA   ON   1009 DAZE STREET   UNIT B   Bank Street Mews Limited
Partnership, an Ontario limited partners    
1386
  LAS VEGAS   Nevada   4950 SOUTH FORT APACHE RD       Weingarten Maya Tropicana
LLC    
1387
  LAKEWOOD   Colorado   14105 WEST COLFAX AVENUE       BR of Wisconsin 35, LLC,
a Wisconsin limited liability company    
1388
  KITCHENER   ON   BLDG C 655 FAIRWAY RD S       First Capital (Fairway)
Corporation    
1389
  RALEIGH   North Carolina   5900 POYNER ANCHOR LANE   SUITE 101   Poyner Place,
LLC, a North Carolina limited liability company    
1390
  CATONSVILLE   Maryland   6600 BALTIMORE NATIONAL PIKE       1 Mile West, et al
(see memo below)    
1391
  GAMBRILLS   Maryland   1352 MAIN CHAPEL WAY       VD Commons, LLC, a Maryland
limited liability company    
1392
  OSHAWA   ON   1425 HARMONY ROAD NORTH       Harmony Shopping Centres Limited,
an Ontario corporation    
1393
  WINNIPEG   Manitoba   1545 PORTAGE AVE       Ontrea, Inc., an Ontario
corporation    
1394
  SAINT JOHNS   NL   56 ABERDEEN AVENUE       First Stick Pond Developments
Limited, an Ontario corporation    
1395
  SAINT JOHN   New Brunswick   90 CONSUMERS DRIVE       First Westmorland
Shopping Centres Limited, an Ontario corporatio    
1396
  LAKEWOOD   Colorado   7000 W ALAMEDA AVE   SUITE F   Belmar Mainstreet
Holdings I, LLC    
1397
  —   Florida           Downtown Dadeland Residential Condominiums, LLC   TBD
1398
  GALVESTON   Texas   6228 BROADWAY STREET   SUITE C   Inland Western Galveston
Galvez Limited Partnership    
1399
  REDLANDS   California   27532 W LUGONIA AVE       Redlands Joint Venture, LLC,
a California limited liability compa    
1400
  MARIETTA   Georgia   50 BARRETT PARKWAY   SUITE 800   DDR MDT Towne Center
Prado LLC, a Delaware limited liability comp    
1401
  WALDORF   Maryland   3237 PLAZA WAY       Charles County Associates Limited
Partnership, a District of Colu    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   lsr_name   Date
1402
  BEND   Oregon   2620 NE HWY 20   SUITE 200   Forum Associates II, L.L.C.    
1403
  BIRMINGHAM   Alabama   317 SUMMIT BLVD       Bayer Retail Company LLC    
1404
  SAN DIEGO   California   10661 WESTVIEW PARKWAY       Mira Mesa Marketplace
East, LLC    
1405
  ALPHARETTA   Georgia   6551 NORTH POINT PARKWAY       Hubert Properties, LLLP
   
1406
  COLUMBUS   Ohio   6672 SAWMILL RD       KIR Northwest Square L.P.    
1407
  FARMINGTON HILLS   Michigan   31385 ORCHARD LAKE ROAD       RLV Hunter’s
Square LP    
1408
  ROCHESTER HILLS   Michigan   1336 SOUTH ROCHESTER ROAD       RLV Winchester
Center LP    
1409
  MT LAUREL   New Jersey   1060 NIXON DRIVE       East Gate Center Limited
Partnership    
1410
  MARLTON   New Jersey   515 ROUTE 73 SOUTH       Tanurb Marlton LP    
1411
  BLUFFTON   South Carolina   32 MALPHRUS ROAD   SUITE 117   Inland Western
Bluffton Low Country II, L.L.C.    
1412
  APPLETON   Wisconsin   4717 MICHAELS DRIVE       Midwest Expansion, LLP, a
Wisconsin limited liability partnership    
1413
  MCKINNEY   Texas   2821 CRAIG DRIVE   SUITE 100   Parkday Eldorado Plaza,
L.P., a Texas limited partnership    
1414
  RICHMOND HILL   ON   8825 YONGE STREET   UNIT A1   Yonge Bayview Holding Inc.,
an Ontario corporation    
1415
  DALLAS   Texas   16637 COIT RD       Pavillion Court, Ltd., a Texas limited
partnership    
1416
  MONTGOMERY   Alabama   2546 BERRYHILL ROAD       Eastchase Plaza, LLC, an
Alabama limited liability company    
1417
      Oregon           LC Portland, LLC, a Delaware limited liability company  
2/26/2006
1418
  AMERICAN FORK   Utah   656 WEST MAIN STREET       Weingarten/Miller/American
Fork, LLC, a Colorado limited liabilit    
1419
  ETOBICOKE   ON   125 THE QUEENSWAY   BUILDING B   Roycom, et al. (see below)  
 
1420
  OAK PARK HEIGHTS   Minnesota   5855 KRUEGER LANE       Oak Park, et al (see
memo below)    
1421
  HOUSTON   Texas   11691 WESTHEIMER ROAD       CG-ROV II, L.P., a Texas limited
partnership    
1422
  CAMP HILL   Pennsylvania   94 SOUTH 32ND STREET       Cedar-Camp Hill, LLC, a
Delaware limited liability company    
1423
  MANSFIELD   Texas   120 WEST DEBBIE LANE   SUITE 300   Inland Western
Mansfield Limited Partnership    
1424
  TUCSON   Arizona   5919 EAST BROADWAY BOULEVARD       Broadway Parc II, L.P.,
a California limited partnership    
1425
  WEST JORDAN   Utah   7128 SOUTH PLAZA CENTER DRIVE       Plaza at Jordan
Landing, LLC    
1426
  COLUMBIA   South Carolina   6090 GARNERS FERRY ROAD   SUITE D   Woodhill
(E&A), LLC, a South Carolina limited liability company    
1427
  GAINESVILLE   Virginia   13261 GATEWAY CENTER DRIVE       Gateway Center L.C.
   
1428
  WILSONVILLE   Oregon   8315 SW JACK BURNS BLVD   SUITE A   Argyle Capital LLC,
an Oregon limited liability company    
1429
  ARLINGTON   Texas   780 ROAD TO SIX FLAGS ST EAST   SUITE 262   Lincoln Square
Ltd.    
1430
  MANHATTAN   Kansas   320 SOUTHWIND PLACE       The Manhattan Project, L.L.C.  
 
1431
  NEWPORT COAST   California   8072 EAST COAST HIGHWAY       The Irvine Company
   
1432
  STURBRIDGE   Massachusetts   110 CHARLTON ROAD       Charlton Road Associates
LLC    
1433
  CANTON   Michigan   41872 FORD ROAD       Ford Lilley Group, L.LC.    
1434
  PEARL CITY   Hawaii   1000 KAMEHAMEHA HIGHWAY   SUITE 200   PPF RTL Pearl
Highlands, LLC    
1435
  BEE CAVE   Texas   12700 SHOPS PARKWAY   SUITE 400   HCS Holding Company,
L.P., a Texas limited partnership    
1436
  COLLIERVILLE   Tennessee   3605 HOUSTON LEVEE ROAD   SUITE 101   Gallina
Centro, L.L.C. , a Tennessee limited liability company    
1437
  THUNDER BAY   ON   389 MAIN STREET   UNIT B2   Newvest/PPFV Holdings, Inc.    
1438
  KEMAH   Texas   243 FM 2094 RD   SUITE A   Inland Western Clear Lake Clear
Shores Limited Partnership    
1439
  MESQUITE   Texas   19161 LYNDON B JOHNSON FWY       JDN Real Estate —
Mesquite, L.P., a Georgia limited partnership    
1440
  CALGARY   Alberta   8180 11TH STREET SE STE 700       19354 Yukon Inc., a
Yukon corporation    
1441
  TAVERNIER   Florida   91214 OVERSEAS HIGHWAY       Max D. Puyanic, as Trustee
for Trust 201 , a Florida Trust    
1442
  SEATTLE   Washington   2600 SW BARTON STREET   SUITE B18   Westwood Town
Center, Inc., a Washington corporation   11/26/2005
1443
  MANKATO   Minnesota   1901 E MADISON AVENUE       Inland Mankato Heights,
L.L.C., a Delaware limited liability comp    
1444
  MERIDIAN   Idaho   1250 N EAGLE ROAD       TFCM Associates LLC, an Utah
limited liability company    
1445
  MARION   Iowa   1406 TWIXT TOWN ROAD       Davis Realty Company, an Iowa
partnership    
1446
  FONTANA   California   15232 SUMMIT AVENUE       Regency Realty Group, Inc., a
Florida corporation    
1447
  EL PASO   Texas   1327 GEORGE DIETER DRIVE   SUITE D   A.D.D. Holdings L.P., a
Texas limited partnership    
1448
  RANCHO CUCAMONGA   California   10950 FOOTHILL BOULEVARD   SUITE 120  
Western/Development Co.    
1449
  HADLEY   Massachusetts   351 RUSSELL STREET   SUITE B   W/S Hadley Properties
II LLC    
1450
  VISALIA   California   4018 SOUTH MOONEY BOULEVARD       Ali Azimian & Esmat
Khorrami    
1451
  WEBSTER   Texas   1255 W BAY AREA BOULEVARD   SUITE A   Texas Baybrook Square
Center, L.P.    
1452
  KISSIMMEE   Florida   3210 NORTH JOHN YOUNG
  PARKWAY   BUILDING B9   Loop Orlando, LLC    
1453
  JACKSONVILLE   Florida   4643 RIVER CITY DRIVE   SUITE 101   Shops at St.
Johns, LLC    
1454
  VENICE   Florida   4210 TAMIAMI TRAIL SOUTH       CWH Venice, LLC    
1455
  KINGSTON   New York   1165 ULSTER AVENUE       Benderson 85-1 Trust    
1456
  GROVE CITY   Ohio   1711 STRINGTOWN ROAD       Stringtown South LLC    
1457
  WOOSTER   Ohio   3786 BURBANK ROAD       Wooster Crossing LLC    
1458
  CHICAGO   Illinois   2532 NORTH NARRAGANSETT AVE       Inland Western Chicago
Brickyard, L.L.C.    
1459
  BOHEMIA   New York   5187 SUNRISE HIGHWAY       Sayville Plaza Development Co.
   
1460
  SHAKOPEE   Minnesota   8085 OLD CARRIAGE COURT       Shakopee Crossings
Limited Partnership    
1461
  PHILADELPHIA   Pennsylvani   2310 S CHRISTOPHER COLUMBUS       Delaware East
Associates, L.P.    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   Isr_name   Date
1462
  —   California   —       The Victorville Family Partnership   10/27/2006
1463
  COLLEGE STATION   Texas   1424 TEXAS AVENUE SOUTH       Texas Avenue Crossing,
LP.    
1464
  PETALUMA   California   1351 NORTH MCDOWELL BOULEVARD       Focal Properties,
LLC    
1465
  ROCKAWAY   New Jersey   395 MOUNT HOPE AVENUE       Rockaway Center Associates
  12/2/2005
1466
  BEAUMONT   Texas   4029 DOWLEN ROAD       Kimco Dowlen Town Center L.P.    
1467
  BOUCHERVILLE   QC   1402-582 CHEMIN DE TOURAINE       North American
(Boucherville) Corporation    
1468
  LOVELAND   Colorado   1695 ROCKY MOUNTAIN AVENUE       Centerra Marketplace
Properties II LLC    
1469
  OLATHE   Kansas   15340 WEST 119TH STREET       Northridge Investors, L.L.C.  
 
1470
  CARMEL   Indiana   14311 CLAY TERRACE BLVD   SUITE 160   Clay Terrace
Partners, LLC    
1471
  GUELPH   ON   435 STONE ROAD WEST UNIT L10       Stone Road Mall Holdings Inc.
   
1472
  BELLEVUE   Washington   15600 NE 8TH STREET   SUITE F-21   Terranomics
Crossroads Associates Limited Partnership    
1473
  PLYMOUTH   Massachusetts   80 SHOPS AT 5 WAY       Inland Western Plymouth 5,
L.L.C.    
1474
  CORONA   California   3520 GRAND OAKS       Castle & Cooke Corona Crossings
II, Inc.    
1475
  AURORA   Colorado   23901 E. ORCHARD ROAD   UNIT C   Southlands Power Center,
LLC    
1476
  YUBA CITY   California   1064 HARTER ROAD       Brown Yuba City, L.L.C.  
3/3/2006
1477 1478
  SOUTHAVEN
KINGSPORT   Mississippi
Tennessee   6420 TOWN CENTER LOOP
2003 NORTH EASTMAN ROAD   SUITE 80   Southaven Towne Center, LLC, a Mississippi
limited liability comp Tazewell Properties    
1479
  COLONIAL HEIGHTS   Virginia   729 SOUTHPARK BOULEVARD       Dimmock Square
Company LLC    
1480
  HOUSTON   Texas   17725 TOMBALL PARKWAY       Wanamaker Willowbrook Three,
L.P.    
1481
  UNION GAP   Washington   2507 MAIN STREET       Valley Mall, L.L.C.    
1482
  ROSEBURG   Oregon   780 NW GARDEN VALLEY BLVD   SUITE 200   RAM Property
Development, LLC    
1483
  SOUTH LAKE TAHOE   California   1069 EMERALD BAY ROAD       High Pine, L.L.C.
  11/25/2005
1484
  ATLANTA   Georgia   6285 ROSWELL ROAD       Sandy Springs Plaza Associates, LP
   
1485
  NEWTOWN   Pennsylvania   2807 SOUTH EAGLE ROAD       Newtown Village Plaza
Associates, L.P.    
1486
  SHERBROOKE   QC   2905 BOULEVARD DE PORTLAND       berville Developments
Leasing Ltd.    
1487
  NORTH ANDOVER   Massachusetts   133 TURNPIKE STREET       Eaglewood
Properties, L.L.C.    
1488
  NEWPORT NEWS   Virginia   12551 JEFFERSON AVENUE   SUITE 161   Mountain
Ventures Newport News, et al (See memo below)    
1489
  OCEAN   New Jersey   1100 HIGHWAY 35       Sunset Arcadia Center, Inc.    
1490
  CHULA VISTA   California   1830 MAIN COURT       Yacoel Investments III, LLC  
11/28/2005
1491
  STUDIO CITY   California   12160 VENTURA BOULEVARD       HDR Investment
Company    
1492
  OWASSO   Oklahoma   9018 N 121ST EAST AVENUE   SUITE 500   SF Marketplace
Investors, Ltd.    
1493
  CENTERVILLE   Utah   120 NORTH FRONTAGE ROAD       BGN, et al (see memo below)
   
1494
  BLOOMFIELD HILLS   Michigan   2067 SOUTH TELEGRAPH ROAD       2055 Associates,
L.L.C.    
1495
  STAFFORD   Virginia   1250 STAFFORD MARKET PLACE       Stafford Marketplace,
LLC    
1496
  —   Illinois   —       Sherman Plaza Partners, LLC   TBD
1497
  WILLIAMSBURG   Virginia   4900 MONTICELLO AVENUE   #5   News Company, LLC    
1498
  TAMARAC   Florida   4197 W. COMMERCIAL BOULEVARD       Ramco-Gershenson
Properties, L.P.    
1499
  DANVILLE   Virginia   3300 RIVERSIDE DRIVE       Riverside Shopping Center, LP
   
1500
  HOUSTON   Texas   110 MEYERLAND PLAZA MALL       Ronus Meyerland Plaza, L.P.  
 
1501
  LADY LAKE   Florida   610 NORTH US HIGHWAY 441       Morse-Sembler Villages
Partnership #4    
1502
  ST LOUIS PARK   Minnesota   4600 EXCELSIOR BLVD       Excelsior & Grand, LLC.
   
1503
  HOUSTON   Texas   9421 KATY FREEWAY       Levain Partnership III, L.P.    
1504
  LETHBRIDGE   Alberta   745 1ST AVENUE SOUTH       Park Place Mall Holdings,
Inc.    
1505
  SAINT JOSEPH   Missouri   5201 NORTH BELT HIGHWAY   BUILDING F2   St. Joseph
Development Co., LLC    
1506
  POMPANO BEACH   Florida   1981 NORTH FEDERAL HWY       BR of Wisconsin 14, LLC
  TBD
1507
  SOMERS POINT   New Jersey   57 BETHEL ROAD       Village Plaza, LLC  
12/2/2005
1508
  —   New Jersey   —       Mad River Development, LLC   9/24/2006
1509
  GEORGETOWN   Texas   1019 WEST UNIVERSITY AVE.   SUITE 800   SPG Wolf Ranch,
LP, a Texas limited partnership    
1510
  FORT MYERS   Florida   17901 SUMMERLIN ROAD       BR of Wisconsin 43, LLC, a
Wisconsin limited liability company   TBD
1511
  SHREVEPORT   Louisiana   7051 YOUREE DRIVE       Shreveport Kings Crossing
Venture, Ltd.    
1512
  WESTMINSTER   Colorado   9430 SHERIDAN BOULEVARD       New Plan Excel Realty
Trust, Inc.    
1513
  KALAMAZOO   Michigan   5130 WEST MAIN STREET       K & S Maple Hill Mall, L.P.
  11/18/2005
1514
  —   Washington   —       Mill Creek Commercial II, LLC   2/26/2006
1515
  CHESHIRE   Connecticut   935 SOUTH MAIN STREET       Cheshire — ILMR LLC, a
Connecticut limited liability company    
1516
  STREAMWOOD   Illinois   861 SUTTON ROAD       Sutton Park Developers, LLC, an
Illinois limited liability compan    
1517
  —   New Jersey   —       Levin Properties, L.P., a New Jersey limited
partnership   5/5/2006
1518
  —   New Jersey   —       Riverdale Crossing, LLC   6/23/2006
1519
  —   California   —       Mission Viejo Town Center, L.P.   2/26/2006
1520
  CASTLE ROCK   Colorado   4510 TRAIL BOSS DRIVE       Maleta Properties, LLC  
 
1521
  CYPRESS   Texas   25837 HIGHWAY 290       Kimco 290 Houston L.P.    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   Isr_name   Date
1522
  THORNTON   Colorado   16535 WASHINGTON STREET       JP Thornton LLC    
1523
  ARDEN   North Carolina   4 MCKENNA ROAD       Southridge Associates, LLC  
11/25/2005
1524
  –   California   –       Opus West Corporation   FY 2007
1525
  –   Pennsylvania   –       AFC Washco-Carlisle Crossing, LP   FY 2007
1526
  MUNDELEIN   Illinois   3062 W. RT 60       Mundelein 83, L.L.C.    
1527
  DURANGO   Colorado   800 SOUTH CAMINO DEL RIO       Durango Mall, LLC  
11/25/2005
1528
  –   Massachusetts   –       Taunton Land Development, LLC   FY 2007
1529
  MORRISTOWN   Tennessee   513 S DAVY CROCKETT PARKWAY       NOM Morristown, LLC
   
1530
  MACHESNEY PARK   Illinois   1522 WEST LANE ROAD       Rubloff C&G, LLC    
1531
  –   California   –       Geweke Family Partnership   FY 2007
1532
  MONROE   North Carolina   3117 WEST HIGHWAY 74       Poplin Partners, Limited
Partnership   11/25/2005
1533
  GARLAND   Texas   425 TOWN CENTER BOULEVARD       Simon Property Group
(Texas), L.P.    
1534
  –   Florida   –       Cobblestone Village at Palm Coast, LLC   FY 2008
1535
  –   Florida   –       Sembler Family Partnership #31, Ltd.   FY 2007
1536
  RALEIGH   North Carolina   436 DANIELS STREET       Regency Centers, L.P.    
1537
  –   Florida   –       Property Management .... (see memo below)   FY 2007
1538
  –   Hawaii   –       Harold K.L. Castle Foundation   FY 2007
1539
  GLENWOOD SPRINGS   Colorado   135 EAST MEADOWS DRIVE       Weingarten Miller
Glenwood, LLC   2/2/2005
1540
  ORLAND PARK   Illinois   15150 SOUTH LA GRANGE RD       TDC Ravinia Plaza —
Orland Park, L.L.C., an Illinois limited liab    
1541
  –   California   –       Downey Landing, LLC   FY 2007
1542
  –   Arizona   –       Vestar Arizona XLV, L.L.C.   FY 2008
1543
  PITT MEADOWS   British Columbia   940-19800 LOUGHEED HWY       Onni Mayfair
Place Development Limited Partnership   11/19/2005
1544
  ALABASTER   Alabama   300 COLONIAL PROMENADE PKWY   SUITE 1100   Colonial
Realty Limited Partnership    
1545
  –   Oklahoma   –       Penn Park Sorrento, LLC   FY 2007
1546
  ALLEN PARK   Michigan   3200 FAIRLANE DRIVE       W2001 ALN Realty L.L.C.  
1/18/2005
1547
  –   California   –       Centro Watt Property Owner II, LLC   FY 2007
1549
  SCARBOROUGH   ON   420 PROGRESS AVENUE       Scarborough Town Centre Holdings
(Two) Inc.    
1550
  –   Texas   –       Kimco Montgomery Plaza, L.P.   FY 2007
1551
  –   California   –       Industry East Land Retail I, LLC   FY 2007
6001
  GROVE CITY   Ohio   3500 SOUTHWEST BLVD       SUN LIFE ASSURANCE CO. OF
CANANDA    
6011
  ABERDEEN   Maryland   913 OLD PHILADELPHIA ROAD       Metropolitan Life
Insurance Company    
6011B
      Maryland   400 OLD POST ROAD       State of Wisconsin Investment Board    
6021
  SAVANNAH   Georgia   1 KNOWLTON WAY       ACV Pier Savannah, LLC    
6025
  GARDEN CITY   Georgia   6030 COMMERCE BLVD       Savannah Economic Development
Authority    
6041A
  FORT WORTH   Texas   BUILDING #1, 6445 WILL ROGERS BLVD.       Madison
Warehouse Corporation    
6051
  ONTARIO   California   3000 PHILADELPHIA STREET       I & G Direct Real Estate
5, L.P.    
6071
  FORT WORTH   Texas   6901 SNOWDEN ROAD       First Industrial Texas LP, a
Delaware limited partnership    
7760
  ST. LOUIS   Missouri   CHAPEL HILL OFFICE CENTER   12935 N. OUTER FORTY  
CHAPEL HILL PARTNERS    
8252
  OMAHA   Nebraska   11059 WEST MAPLE ROAD       Erin LLC, a Nebraska limited
liability company    
9006
  CHASE CITY   Virginia   89 DUCKWORTH DRIVE       RileyB. Lowe    
9006B
  FORT WORTH   Texas   2900 W. SEMINARY DRIVE       Transcontinental Realty
Investors, Inc.    
9006D
  FT. WORTH   Texas   2900 W. SEMINARY DRIVE       Encon Industries, L.P.    
9009
  FORT WORTH   Texas   1400 EVERMAN PARKWAY       Conti & Son, Ltd.    
9103
  VIENNA   Virginia   8315 LEESBURG PIKE       MLK Associates LLC, a Virginia
limited liability company    
9105
  FORT WORTH   Texas   5000 S. HULEN STREET   SUITE 100   Corrigan Properties,
Inc. #4, a Texas corporation    
9106
  FT. LAUDERDALE   Florida   1800 NORTH FEDERAL HIGHWAY       19th Street
Investors, Inc.    
9108
  WINTER PARK   Florida   520 NORTH ORLANDO AVENUE   SUITE 115   Winter Park
Town Center, Ltd., a Florida limited partnership    
9110
  CEDAR PARK   Texas   11066 PECAN PARK BOULEVARD, SUITE 109       Lakeline
Plaza Developers, a Texas general partnership    
9111
  MIAMI   Florida   8653 S.W. 124TH AVENUE       Kendall Village Associates,
Ltd.. a Florida limited partnership    
9113
  ORLANDO   Florida   701 NORTH ALAFAYA TRAIL       Simon Property Group, L.P.,
a Delaware limited partnership    
9115
  BOCA RATON   Florida   1400 GLADES ROAD   SUITE 170   Uncommon Ltd.    
9116
  FRISCO   Texas   2787 PRESTON ROAD   SUITE 1180   Shafer Plaza XXII, Ltd., a
Texas limited partnership    
9117
  GREENSBORO   North Carolina   3118 B NORTHLINE AVENUE       Starmount Company
   
9118
  PENSACOLA   Florida   1690 AIRPORT BLVD       Watch Holdings, LLC, a Delaware
limited liability company    
9120
  HOUSTON   Texas   2423 POST OAK BLVD.       WMJK, Ltd.    
9121
  TAMPA   Florida   17512 DONA MICHELLE DRIVE       BB Downs, LLC    
9122
  MARIETTA   Georgia   3625 DALLAS HIGHWAY   SUITE 280   Cousins Properties
Incorporated, a Georgia corporation    
9124
      Florida           MDG Walter, LLC, a Florida limited liability company  
On Hold
9125
  WINSTON-SALEM   North Carolina   406 SOUTH STRATFORD ROAD       Saul
Subsidiary I Limited Partnership, a Maryland limited partner    
9126
  Norcross   Georgia   5145 Peachtree Parkway   Suite 452   Fourth Quarter
Properties XIX, LLC, a Georgia limited liability    

 



--------------------------------------------------------------------------------



 



                                                  Estimated                    
    Open for                         Business propid   city   state   address_1
  address_2   Isr_name   Date
9127
  FORT MEYERS   Florida   5031 SOUTH CLEVELAND       Inland Western Fort Myers
Page Field, L.L.C.    
9129
  WILMINGTON   Delaware   3654 CONCORD PIKE       Concord Gallery, Inc., a
Delaware corporation    
9130
  CLEARWATER   Florida   2679 GULF TO BAY BOULEVARD       Clearwater Mall, LLC,
a Delaware limited liability company    
9132
  HANOVER   Maryland   7651 ARUNDEL MILLS BLVD.   SUITE 3   BR of Wisconsin 34,
LLC, a Wisconsin limited liability company    
9134
  HURST   Texas   837 NORTHEAST MALL BLVD       Simon Property Group (Texas),
L.P.    
9135
  STERLING   Virginia   46262 CRANSTON STREET   SUITE 102        
9140
  PEMBROKE PINES   Florida   11926 PINES BLVD.       The Prudential Insurance
Company, a New Jersey corporation    
9144
  JACKSONVILLE   Florida   10281 MIDTOWN PARKWAY   SUITE 149   Shops at St.
Johns, LLC    
9147
  GAITHERSBURG   Maryland   31 GRAND CORNER AVENUE   SUITE B   Washington
Associates L.C.    
9150
  MARIETTA   Georgia   50 EARNEST BARRETT PARKWAY   SUITE 106   DDR MDT Towne
Center Prado LLC, a Delaware limited liability comp    
9152
  CHARLOTTE   North Carolina   9015 J.M. KEYNES DRIVE   SUITE 5   CS Shoppes at
University Place, LLC    
9154
  SAN ANTONIO   Texas   7322 JONES MALTSBERGER   SUITE 238   Alamo, et al (see
memo below)    
9157
  SUGARLAND   Texas   2701 TOWN CENTER BLVD.       Weingarten Realty Management
Company    
9158
  FREDERICKSBURG   Virginia   1460 CENTRAL PARK BLVD., SUITE 102      
Fredericksburg,35, LLC    
9160
  RALEIGH   North Carolina   8399 BRIER CREEK PARKWAY       Brier Creek Commons,
LLC, a North Carolina limited liability comp    
9162
  DURHAM   North Carolina   6807 FAYETTEVILLE ROAD   SUITE 105   Renaissance
Retail LLC    
9168
  WILMINGTON   North Carolina   6881 MAIN STREET       Mayfaire Retail, LLC    
9170
  MATTHEWS   North Carolina   2225 MATTHEWS TOWNSHIP PARKWAY       Inland
Southeast Sycamore, LLC    
9171
      New Jersey           Rockaway Center Associates   11/19/2005
9174
  RALEIGH   North Carolina   3791 SUMNER BOULEVARD   SUITE 100   JG North
Raleigh L.L.C., an Ohio limited liability company    
9175
  CHARLOTTE   North Carolina   7832 REA ROAD       Zenith Investment Grantor
Trust    
9180
  Huntersville   North Carolina   8805 Townley Road   Suite B   Inland Southeast
Birkdale, LLC, a Delaware limited liability comp    
9181
  DESTIN   Florida   4122 LEGENDARY DRIVE       Destin Commons, Ltd., a Florida
limited partnership    
9182
  NAPLES   Florida   1016 IMMOKALEE ROAD   SUITE 200   Granada Shoppes
Associates, Ltd.    
9183
      Florida           Downtown Dadeland Residential Condominiums, LLC   TBD
9184
  DORAL   Florida   10600 N.W. 19TH       Inland Western Miami 19th Street, LLC
   
9186
  AUGUSTA   Georgia   263 ROBERT C. DANIEL JR. PARKWAY   SUITE A   KIR Augusta 1
044, LLC    
9191
  Tallahassee   Florida   1594-1 Governor’s Square Blvd       Inland Western
Tallahassee Governor’s One, L.L.C.    
9207
  TAMPA   Florida   12795 CITRUS PLAZA DRIVE       KIR Tampa 003, LLC, a
Delaware limited liability company    
9209
  HOOVER   Alabama   161 MAIN STREET   SUITE 127   AIG Baker Hoover, L.L.C., a
Delaware limited liability company    
9210
  AUSTIN   Texas   9607 RESEARCH BLVD.   SUITE 450   Gateway Shopping Center,
L.P., a Delaware limited partnership    
9211
  WOODLANDS   Texas   9595 SIX PINES DRIVE   SUITE 1020   Kimco Woodlands, L.P.
   
9592
  MONTREAL   QC   3090 BLVD LECARRESOUR   SUITE 702 LAVAL   Merritt Square
Marketplace Associates    
9600
  ST. LOUIS   Missouri   CHAPEL HILL OFFICE CENTER   12935 N. OUTER FORTY  
CHAPEL HILL PARTNERS    
9800
  SAN DIEGO   California   9449 BALBOA AVENUE   SUITE 311   Wood Creek
Associates/Balboa, L.L.C.    

 



--------------------------------------------------------------------------------



 



Schedule 3.06
DISCLOSED MATTERS

  1.   Bromham, Neil on behalf of himself and all others similarly situated v.
Pier 1 Imports, Inc.
Court: Contra Costa County Superior Court, CA
Date Filed: 02/03/05     2.   Rowe, Brian, et al. vs. Pier 1 Imports (U.S.),
Inc. — Class Action
Court: Los Angeles County Superior Court, CA
Date Filed: 02/23/04     3.   Solley, Skye, Jon Shigemura and Joe Chung, et al.
vs. Pier 1 Imports (U.S.), Inc. — Class Action
Court: Orange County Superior Court, CA
Date Filed: 03/01/04     4.   Alsup, Ronald, Robert Crews and Magnum Properties,
LLC v. Pier 1 Imports (U.S.), Inc., et al.
Court: Madison County Circuit Court, IL
Date Filed: 02/17/05

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Subsidiaries
(FLOW CHART) [d30739d3073901.gif]

 



--------------------------------------------------------------------------------



 



Schedule 3.13
Insurance

          Type Coverage   Carrier   Policy Period  
Workers Compensation
  Zurich   3/1/05 to 3/1/06
 
       
Commercial General Liability
  Zurich   3/1/05 to 3/1/06
 
       
Commercial General Liability Savannah DC
  Zurich   9/19/05 to 3/1/06
 
       
Umbrella Liability: 1st Layer
  AIG   3/1/05 to 3/1/06
2nd Layer
  Chubb, Great Amer., Liberty   3/1/05 to 3/1/06
 
       
Property (Primary)
  Lexington Ins Co. (AIG)   7/14/05 to 7/14/06
 
       
Property (Excess)
  Essex Insurance Co.   7/14/05 to 7/14/06
 
       
Stock Throughput
  Lloyd’s of London   7/14/05 to 7/14/06
 
       
Excess Stock Throughput
  Lloyd’s of London   7/14/05 to 7/14/06
 
       
Medical Stop Loss
  Blue Cross Blue Shield   4/1/05-3/31/06
 
       
Medical PPO — Hawaii
  HMSA   4/1/05-3/31/06
 
       
Medical PPO — Canada
  SunLife of Canada   7/1/05-6/30/06
 
       
Dental PPO and HMO
  Cigna   4/1/05-3/31/06
 
       
Vision
  Superior Vision   4/1/05-3/31/06

 



--------------------------------------------------------------------------------



 



Schedule 3.14
Collective Bargaining Agreements
NONE

 



--------------------------------------------------------------------------------



 



Schedule 5.01(f)
Reporting Requirements
REQUIRED REPORTING CHECKLIST
Pier 1 Imports (U.S.), Inc.
NAME OF REPORT
Monthly (Due upon delivery of Borrowing Base Certificate):

  •   Inventory Stock Ledger (last page) for each Borrower and a listing of
ending inventory by location     •   Such other reports relating to the
Collateral as the Administrative Agent may deem necessary as a result of the
completion of any commercial finance exams

Monthly (within 30 days after month end):

  •   Percentage Comp Store Sales in total as reported by the Parent.     •  
Inventory Reconciliation Stock ledger to GL     •   Such other reports relating
to the Collateral as the Administrative Agent may deem necessary as a result of
the completion of any commercial finance exams

·

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Schedule of Existing Indebtedness

1.   Industrial Revenue Bonds issued in 1986 and maturing in 2026 used to
finance the construction of warehouse facilities in Mansfield, Texas and St.
Charles, Illinois

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Encumbrances
None expect those shown on the UCC searches delivered to Agents prior to the
Closing Date.

 



--------------------------------------------------------------------------------



 



Schedule 6.07
Transactions with Affiliates

1.   Various loans between Pier 1 imports (US), Inc. and The Pier Retail Group
dated prior to September 30, 2001.   2.   Various working capital advances to
The Pier Retail Group dated between January 2005 and November 2005.

 